Exhibit 10.1

 

EXECUTION VERSION

 

MEMBERSHIP INTEREST AND ASSET PURCHASE AGREEMENT

 

By and Among

 

ROSELAND PARTNERS, L.L.C.,

 

MACK-CALI REALTY ACQUISITION CORP.,

 

MACK-CALI REALTY, L.P.

 

and

 

MACK-CALI REALTY CORPORATION

 

Dated as of October 8, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

2

 

 

Section 1.01.

Certain Defined Terms

2

Section 1.02.

Definitions

12

Section 1.03.

Interpretation and Rules of Construction

15

 

 

 

ARTICLE II PURCHASE AND SALE

16

 

 

Section 2.01.

Purchase and Sale of Securities, Roseland Property Assets and Transferred
Interests; Assumption of Assumed Roseland Property Liabilities

16

Section 2.02.

Purchase Price; Manner of Payment

16

Section 2.03.

Closing

18

Section 2.04.

Closing Deliveries by the Seller

19

Section 2.05.

Closing Deliveries by the Purchaser

21

Section 2.06.

Post-Closing Adjustment of Purchase Price

22

Section 2.07.

Post-Closing Purchase Price Adjustment for Certain Fees Shortfall

24

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER

25

 

 

Section 3.01.

Organization, Authority and Qualification of the Seller

25

Section 3.02.

The Companies, the SPVs, the Transferred Entities and the Property Owners

26

Section 3.03.

Ownership of the Companies, SPVs and Property Owners

26

Section 3.04.

Title to Assets

27

Section 3.05.

No Conflict

27

Section 3.06.

Governmental Consents and Approvals

28

Section 3.07.

Excluded Assets

28

Section 3.08.

Financial Information

28

Section 3.09.

Absence of Undisclosed Liabilities

28

Section 3.10.

Conduct in the Ordinary Course

28

Section 3.11.

Litigation

29

Section 3.12.

Compliance with Laws

29

Section 3.13.

Environmental Matters

29

Section 3.14.

Intellectual Property

30

Section 3.15.

Owned and Leased Real Property

31

Section 3.16.

Employee Benefit Matters

32

Section 3.17.

Taxes

33

Section 3.18.

Contracts

34

Section 3.19.

[Intentionally omitted.]

36

Section 3.20.

Brokers

36

Section 3.21.

Labor Matters

37

Section 3.22.

Organization Documents

38

 

--------------------------------------------------------------------------------


 

Section 3.23.

Insurance

39

Section 3.24.

Disclosure

39

Section 3.25.

Bank Accounts

39

Section 3.26.

Sufficiency of Assets and Transferred Interests

39

Section 3.27.

OFAC

40

Section 3.28.

Related Person Transactions

41

Section 3.29.

Improper Conduct

41

Section 3.30.

No Other Representations and Warranties

41

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND THE PARENTS

42

 

 

Section 4.01.

Organization and Authority of the Parents and the Purchaser

42

Section 4.02.

Certificate of Incorporation and By-Laws

43

Section 4.03.

No Conflict

43

Section 4.04.

Governmental Consents and Approvals

44

Section 4.05.

Litigation

44

Section 4.06.

Brokers

44

Section 4.07.

No Other Representations and Warranties

44

 

 

 

ARTICLE V ADDITIONAL AGREEMENTS

44

 

 

Section 5.01.

Conduct of Business Prior to the Closing

44

Section 5.02.

Access to Information

46

Section 5.03.

Confidentiality

47

Section 5.04.

Other Actions of the Parties prior to the Closing

47

Section 5.05.

Acquisitions

47

Section 5.06.

Deliveries of Information; Consultations

48

Section 5.07.

Regulatory and Other Authorizations; Notices and Consents

48

Section 5.08.

Non-Competition; Non-Solicitation; Confidentiality

50

Section 5.09.

Use of the Roseland Name

52

Section 5.10.

Excluded Assets

52

Section 5.11.

Further Action

52

Section 5.12.

Conveyance Taxes

52

Section 5.13.

Insurance

52

Section 5.14.

Economic Benefits of Assignment

53

Section 5.15.

REIT Issues

53

Section 5.16.

Tax Matters

54

Section 5.17.

NJ Lease

56

Section 5.18.

Seller to Remain in Existence

56

Section 5.19.

Transitional Assistance

56

Section 5.20.

CDM Smith Litigation Settlement

57

Section 5.21.

Prepaid Umbrella Premium Adjustment

57

Section 5.22.

Distribution of Proceeds From Sales of Alterra Properties

58

Section 5.23.

OCIP Policy Matters

59

Section 5.24.

Payments Received

59

Section 5.25.

Like-Kind Exchange

60

 

--------------------------------------------------------------------------------


 

Section 5.26.

RCC Contracting Settlement

60

Section 5.27.

Real Property Encumbrances

61

Section 5.28.

Hilltop Membership Interests

61

 

 

 

ARTICLE VI EMPLOYEE MATTERS

62

 

 

 

Section 6.01.

Employee Benefits

62

 

 

 

ARTICLE VII CONDITIONS TO CLOSING

64

 

 

Section 7.01.

Conditions to Obligations of the Seller

64

Section 7.02.

Conditions to Obligations of the Purchaser

64

 

 

 

ARTICLE VIII INDEMNIFICATION

66

 

 

Section 8.01.

Survival of Representations and Warranties

66

Section 8.02.

Indemnification by the Seller and the Principals

66

Section 8.03.

Indemnification by the Purchaser

67

Section 8.04.

Limits on Indemnification

68

Section 8.05.

Notice of Loss; Third Party Claims

69

Section 8.06.

Right of Offset Against Earnout

71

Section 8.07.

Other Matters Relating to Indemnification

71

 

 

 

ARTICLE IX TERMINATION, AMENDMENT AND WAIVER

73

 

 

 

Section 9.01.

Termination

73

Section 9.02.

Effect of Termination

73

Section 9.03.

Remedies

74

Section 9.04.

Right to Damages

74

 

 

 

ARTICLE X GENERAL PROVISIONS

75

 

 

 

Section 10.01.

Expenses

75

Section 10.02.

Notices

75

Section 10.03.

Public Announcements; Confidentiality

76

Section 10.04.

Severability

77

Section 10.05.

Entire Agreement

77

Section 10.06.

Assignment

77

Section 10.07.

Amendment

77

Section 10.08.

Waiver

77

Section 10.09.

No Third Party Beneficiaries

78

Section 10.10.

Currency

78

Section 10.11.

Governing Law

78

Section 10.12.

Waiver of Jury Trial

78

Section 10.13.

Counterparts

78

Section 10.14.

Cooperation

79

Section 10.15.

Construction

79

 

--------------------------------------------------------------------------------


 

Section 10.16.

Enforcement

79

Section 10.17.

Execution by Facsimile or E-Mail

79

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Flow Charts Listing SPVs, Transferred Interests, Controlled Transferred
Entities, Controlled Property Owners, Transferred Entities and Property Owners

 

 

 

Exhibit B

 

Form of Indemnity Escrow Agreement

 

 

 

Exhibit C

 

Earnout

 

 

 

Exhibit D

 

Form of Assignment of Membership Interests

 

 

 

Exhibit E

 

Form of Release

 

 

 

Exhibit F

 

Form of Certificate of Non-Foreign Status

 

 

 

Exhibit G

 

Form of Employment Agreements

 

 

 

Exhibit H

 

Form of Tax Escrow Agreement

 

 

 

Exhibit I

 

Form of Bill of Sale

 

 

 

Exhibit J

 

Form of Assignment

 

 

 

Exhibit K

 

Form of Economic Interest Termination and Cancellation Agreement

 

 

 

Exhibit L

 

Form of Guaranty from Mack-Cali Realty, L.P.

 

--------------------------------------------------------------------------------


 

MEMBERSHIP INTEREST AND ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of
October 8, 2012, by and among Roseland Partners, L.L.C., a New Jersey limited
liability company (“Seller”), and Mack-Cali Realty Acquisition Corp., a Delaware
corporation, or its designee (the “Purchaser”), Mack-Cali Realty, L.P., a
Delaware limited partnership (“MCRLP”) and Mack-Cali Realty Corporation, a
Maryland corporation (“MCRC” and, together with MCRLP, the “Parents”).

 

WHEREAS, Marshall B. Tycher (“Tycher”), Bradford R. Klatt (“Klatt”) and Carl
Goldberg (“Goldberg”, and, together with Tycher and Klatt, the “Principals” and
individually a “Principal”) are the principals of the Seller;

 

WHEREAS, the Seller is a holding company which owns, directly or indirectly,
(i) 100% of the outstanding membership interests in Roseland Management Holding,
L.L.C., a New Jersey limited liability company (“Roseland Management Holding”),
which, in turn, owns 80% of the outstanding membership interests in Roseland
Management Company, L.L.C., a New Jersey limited liability company (“Roseland
Management Company” and, together with Roseland Management Holding, “Roseland
Management”), (ii) 100% of the outstanding membership interests in Roseland
Asset Services, L.L.C., a New Jersey limited liability company (“Roseland Asset
Services”), (iii) 100% of the outstanding membership interests in Roseland
Advisors, L.L.C., a New Jersey limited liability company (“Roseland Advisors”),
(iv) 100% of the outstanding membership interests in Roseland Designs, LLC, a
New Jersey limited liability company (“Roseland Designs”), (v) 100% of the
outstanding membership interest in Roseland/RBA, L.L.C., a New Jersey limited
liability company (“Roseland RBA”), which, in turn, owns 50% of the outstanding
membership interests in Belle Associates, L.L.C. (“Belle”), and (vi) 100% of the
outstanding shares of capital stock of Roseland Property Co., Inc., a New Jersey
corporation (“Roseland Property”, and, together with Roseland Management,
Roseland Asset Services, Roseland Advisors, Roseland Designs and Roseland RBA,
the “Companies” and individually, a “Company”);

 

WHEREAS, Seller, or certain limited liability companies in which Seller owns a
substantial interest and which Seller controls (each, an “SPV”), own membership
interests (the “Transferred Interests”) in the legal entities listed on
Exhibit A (collectively, the “Transferred Entities” and individually, a
“Transferred Entity”) which, in turn, have direct and indirect ownership
interests in Property Owners which, directly or indirectly, own or have rights
with respect to various residential and/or commercial properties or vacant land
(collectively, the “Real Properties”, and individually, a “Real Property”);

 

WHEREAS, the Companies are engaged in the Business;

 

WHEREAS, the Purchaser desires to purchase, and Seller desires to dispose of,
(i)100% of the outstanding membership interests of all of the Companies,
exclusive of Roseland Property (collectively, the “Securities”), (ii) the
Roseland Property Assets (as herein defined) and (iii) the Transferred
Interests;

 

WHEREAS, MCRC is a REIT (as herein defined), whose common stock is listed on the
New York Stock Exchange, MCRC is the general partner of MCRLP, and MCRLP is the
owner of the entire membership interest in Purchaser; and

 

--------------------------------------------------------------------------------


 

WHEREAS, certain of the Companies (other than Roseland Property), the Assets
and/or the Transferred Entities will be held by Purchaser in one or more taxable
REIT subsidiaries, within the meaning of Section 856(1) of the Code (a “TRS”),
of MCRC;

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the parties
hereby agree as follows:

 

Article I

 

DEFINITIONS

 

Section 1.01.          Certain Defined Terms.   For purposes of this Agreement:

 

“Acquisition Proposal” means any oral or written communication, expression of
interest, letter of intent, request for information, invitation for discussion,
term sheet, proposal, plan, memorandum of understanding, agreement-in-principle
or offer relating to a Competing Transaction.

 

“Action” means any claim, action, suit, arbitration, inquiry, audit, proceeding
or investigation by or before any Governmental Authority.

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

 

“Alterra IA Property” means (i) the land located in Malden and Revere, in
Middlesex and Suffolk Counties, in the Commonwealth of Massachusetts, more
particularly described as Lot 2A as shown on a plan entitled “Overlook Ridge,
Malden Revere, MA, Lot 2A” prepared by H. W. Moore Associates, Inc, and recorded
on April 7, 2003 with the Middlesex South District Registry of Deeds as Plan
No. 285 of 2003, in Book 38711, Page 354 and recorded on April 7, 2003 with the
Suffolk County Registry of Deeds in Book 31073, Page 131, together with all
easements, appurtenances, rights, privileges, reservations, tenements, and
hereditaments belonging thereto, (ii) an apartment complex consisting of 310
units containing a total of approximately 287,952 net rentable square feet of
apartments, plus approximately 548 total parking spaces (329 garage and 219
surface) located on the land described in clause (i) above, and (iii) the
personal property used on or in connection with the operation of the foregoing.

 

“Alterra IB Property” means (i) the land located in Malden and Revere, in
Middlesex and Suffolk Counties, in the Commonwealth of Massachusetts, more
particularly described as that certain parcel of land shown as Lot 4A on a plan
entitled “Plan of Land In Revere/Malden” dated May 28, 2005, prepared by Hancock
Associates and recorded with the Middlesex South District Registry of Deeds on
November 18, 2005 as Plan No 1574 of 2005, and with the Suffolk County Registry
of Deeds on November 15, 2005 as Plan No. 925 of 2005, see also Plan 47 of 2012
recorded with the Middlesex South Registry of Deeds on January 26, 2012 and Plan
27 of 2012 recorded with the Suffolk County Registry of Deeds on January 26,
2012, together with all easements, appurtenances, rights, privileges,
reservations, tenements, and hereditaments belonging

 

2

--------------------------------------------------------------------------------


 

thereto, (ii) an apartment complex consisting of 412 units containing a total of
approximately 373,852 net rentable square feet of apartments, plus approximately
691 total parking spaces (541 garage and 150 surface) located on the land
described in clause (i) above, and (iii) the personal property used on or in
connection with the operation of the foregoing.

 

“Ancillary Agreements” means (x) the agreements and instruments which are
attached as exhibits to this Agreement and (y) the agreements (if any) that are
set forth on Schedule 1.01(a) attached hereto.

 

“Assets” means all assets and properties of every kind, nature, character and
description (whether real, personal or mixed, whether tangible or intangible
(including the Companies’ and Seller’s legal names) and wherever situated),
including the goodwill related thereto, operated, owned or leased by the
Companies, other than the Excluded Assets and the Excluded Roseland Property
Assets.

 

“Assumed Roseland Property Liabilities” shall mean the Liabilities of Seller and
Roseland Property as of the Closing Date which are set forth on Schedule
1.01(b) hereto.

 

“Business” means real property development, commercial and residential property
management, construction management, facilities management and leasing services
and any other service businesses currently conducted by the Companies.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in The City of New
York.

 

“Cash” means the amount of cash on hand and on deposit in the bank accounts of
the Companies on the Closing Date, including for this purpose undeposited checks
in the possession of the Companies and deposits which have not cleared as of the
Closing Date.

 

“Code” means the Internal Revenue Code of 1986, as amended through the date
hereof.

 

“Competing Transaction” means any or all of the following, other than the
Excluded Transaction: (i) any acquisition, license, purchase, transfer,
mortgage, assignment, exchange, lease, conveyance or sale of assets or
businesses constituting 15% or more of the consolidated earnings power,
revenues, cash flows, income, properties or assets of any of the Companies or
any of the SPVs, in a single transaction or a series of related transactions;
(ii) any issuance, purchase or sale of 15% or more of the shares or interests of
any class or series of any of the Companies’ or SPVs’ capital stock or
partnership or membership interests (whether or not constituting voting
securities); (iii) any merger, consolidation, business combination, share
exchange, recapitalization, reorganization, liquidation, dissolution, joint
venture, strategic alliance, extraordinary distribution or dividend, split-off
or spin-off, or any similar transaction pursuant to which, if consummated, any
Person (or any of its stockholders, partners, trustees or members) would
beneficially own 15% or more of any class or series of any of the Companies’ or
SPVs’ capital stock or partnership or membership interests (whether or not
constituting voting securities); or (iv) a public announcement of a proposal,
plan, intention or agreement to do any of the foregoing.

 

3

--------------------------------------------------------------------------------


 

“Control” (including the terms “Controlled”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly or as trustee, personal
representative or executor, of the power to direct or cause the direction of the
affairs or management of a Person, whether through the ownership of voting
securities, as trustee, personal representative or executor, by contract, credit
arrangement or otherwise.

 

“Controlled Property Owners” means those entities designated as such on
Exhibit A.

 

“Controlled Transferred Entities” means those entities designated as such on
Exhibit A.

 

“Conveyance Taxes” means sales, use, excise, bulk sales, registration,
documentary, value added, transfer, stamp, stock transfer, real property
transfer, lease or gains and similar Taxes.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto, dated as of
the date hereof, delivered by the Seller to the Purchaser and the Parents in
connection with this Agreement.

 

“Encumbrance” means any security interest, pledge, charge, option, right,
hypothecation, mortgage, lien, claim or other encumbrance, other than any
licenses of Intellectual Property.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, regulation, rule, rule of common law, code, order, consent decree or
judgment, relating to pollution or protection of the environment (including
natural resources), or the protection of human health.

 

“Environmental Permits” means any permit, approval, identification number,
license and other authorization required under or issued pursuant to any
applicable Environmental Law.

 

“Excluded Assets” means those assets of the Companies (other than Roseland
Property) identified on Schedule 1.01(c).

 

“Excluded Roseland Property Assets” means those assets of Roseland Property
identified on Schedule 1.01(d).

 

“Excluded Roseland Property Liabilities” means all Liabilities of Roseland
Property which do not constitute Assumed Roseland Property Liabilities,
including without limitation the following Liabilities of Roseland Property
(and, to the extent, if any, that any or all of the Companies (other than
Roseland Property) shall also have any joint and several or so-called “control
group” or similar liabilities or obligations in respect of such Liabilities of
Roseland Property, such liabilities and obligations of any or all of the
Companies (other than Roseland Property):

 

(i)           any Liabilities for legal, accounting, consulting, audit and
investment banking fees, brokerage commissions, and any other like expenses
incurred by Seller or any of the Companies in connection with the negotiation
and preparation of this Agreement and the sale of the Securities, the Roseland
Property Assets and the Transferred Interests to the Purchaser;

 

4

--------------------------------------------------------------------------------


 

(ii)          any Liabilities of Roseland Property for Taxes;

 

(iii)         any Liabilities for or related to Indebtedness of Roseland
Property (other than Liabilities relating to the equipment leases and, to the
extent provided for in the Closing Statement of Working Capital, credit card
accounts, listed on Section 2.04(e) of the Disclosure Schedule);

 

(iv)         all Liabilities and obligations of Roseland Property to Related
Parties;

 

(v)          all Liabilities and obligations for the payment of so-called “sale
bonuses”, “retention bonuses” or “change of control” bonuses;

 

(vi)         all Liabilities under existing employment agreements;

 

(vii)        all Liabilities in respect of outstanding checks and bank
overdrafts with respect to all bank accounts;

 

(viii)       all Liabilities to employees of Roseland Property of every kind and
description, including without limitation Liabilities for salaries, wages,
bonuses and vacation pay (except for vacation time and sick leave benefit
accruals (x) for Roseland Employees (as herein defined) that are not reimbursed
by Property Owners or third party asset owners, but only to the extent
specifically reflected or provided for in the Closing Statement of Working
Capital and (y) for Roseland Employees that are reimbursed by Property Owners or
third party asset owners provided that such Roseland Employees are employed by
Purchaser or one of its Affiliates as contemplated by Section 6.01, it being
understood that such accruals for the Roseland Employees referred to in this
clause (y) will not be reflected in the Closing Statement of Working Capital but
shall be specifically set forth in Schedule 1.01(e) (any such accruals as of the
Closing Date with respect to the employees referred to in clauses (x) and (y),
the “Applicable Vacation and Sick Leave Accruals”)).

 

(ix)         all Liabilities under collective bargaining agreements;

 

(x)          all Liabilities arising out of or pertaining to any of the Plans or
the Union Plans (it being understood that none of the Plans or Union Plans will
be assumed or acquired by Purchaser, the Parents or any of their respective
Affiliates), including any withdrawal liability arising under Section 4201(a) of
ERISA, regardless of when such withdrawal occurs or such liability arises, which
shall include the payment of any claim or demand for withdrawal liability (as
defined in ERISA Section 4201(a)) against the Companies and their ERISA
Affiliates as a result of employees and former employees who are or were covered
by the Union Plans or have an accrued benefit in the Union Plans;

 

(xi)         all Liabilities resulting from any violation of Law, including
without limitation any violations of Law resulting from the misclassification of
employees or independent contractors under Laws pertaining to wages and hours;
and

 

5

--------------------------------------------------------------------------------


 

(xii)        any Liabilities of Roseland Property under those leases, contracts,
insurance policies, commitments, Permits and commitments which constitute
Excluded Roseland Property Assets.

 

“Excluded Transaction” means the transactions contemplated by this Agreement.

 

“Financial Obligations” shall mean, with respect to projects enrolled in the
OCIP Policy at any time prior to the date of this Agreement, the following
obligations arising from or relating to the OCIP Policy: for payment of
premiums, deductibles, expenses and fees associated with the administration or
maintenance of the OCIP Policy (including, but not limited to, those of the Wrap
Up Administrator and/or brokers or involving the handling or administration of
claims), payment of audits and/or retrospective rating adjustments, posting of
collateral and letters of credit, and also including any and all obligations
arising under or in connection with any agreements for guarantee of
deductible/reimbursement/premium payments; cross collateral agreements; letters
of credit; financial terms and conditions; premium determination endorsements
(also referred to as Large Risk Alternative Rating Option Endorsements or
LRAROs); reimbursement agreements; audits; invoices; escrow agreements.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Authority” means any foreign, federal, national, supranational,
state, provincial, local or other government, governmental, regulatory or
administrative authority, agency, board, bureau, agency, instrumentality or
commission or any court, tribunal, or judicial or arbitral body.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Substances” means:  (A) any petroleum or petroleum products,
radioactive materials, asbestos in any form, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls (PCBs) and radon gas; and (B) any
chemicals, materials or substances which are now or ever have been defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” or other words of similar
import, under any Environmental Law.

 

“Hilltop I Property” means the real property located in the Township of Verona,
Essex County, New Jersey, to be identified as new Block 132, Lot 1 on the tax
map of the Township of Verona, and as more particularly described on Exhibit A
to the Operating Agreement of Cenrose Hilltop Urban Renewal, L.L.C., dated as of
January 29, 2007, between JMP Verona, L.L.C and Roseland/Verona, L.L.C.

 

“Hilltop II Property” means the real property located in the Township of Verona,
Essex County, New Jersey, identified as Block 129, Lot 8, Block 130, Lot I and
Block 131, Lot 1 on the tax map of the Township of Verona, and as more
particularly described on Exhibit A to the Amended and Restated

 

6

--------------------------------------------------------------------------------


 

Operating Agreement of Cenrose Hilltop Urban Renewal II, L.L.C., dated
November 23, 2009, between JMP Verona II, L.L.C. and Roseland/Verona II, L.L.C.

 

“Indebtedness” means any of the following: (A) the principal of (1) any
indebtedness for borrowed money, including bank overdrafts, (2) any obligations
evidenced by bonds, debentures, notes or other similar instruments (including,
without limitation, any seller notes issued in connection with any acquisition),
and (3) any obligations, contingent or otherwise, under banker’s acceptance
credit or similar facilities, (B) any obligations to pay the deferred purchase
price of property or services, except trade accounts payable and other current
liabilities arising in the Ordinary Course of Business, (C) any obligations with
respect to hedging, swaps or similar arrangements, (D) any guaranty of any of
the foregoing, (E) obligations to pay rent or other payment amounts under leases
that would be required to be classified as a capital lease on a balance sheet
prepared in accordance with GAAP, (F) accrued interest or premium (if any)
applicable to, and premiums, penalties or other costs or expenses that would
arise as a result of repayment of, any of the foregoing.  For the avoidance of
doubt, the term “Indebtedness” includes that certain Promissory Note, dated
March 28, 2012, made by Roseland Asset Services, Roseland/Port Imperial LLC and
Roseland/Portside at Pier One LLC and payable to The Prudential Insurance
Company of America, in the original principal amount of $469,874.

 

“Indemnified Party” means a Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.

 

“Indemnifying Party” means the Seller pursuant to Section 8.02(a), the
Principals pursuant to Section 8.02(b), and the Parents and the Purchaser
pursuant to Section 8.03, as the case may be.

 

“Intellectual Property” means all (a) patents and patent applications,
(b) registered and unregistered trademarks, service marks, trade names, trade
dress and registered domain names and domain name applications, together with
the goodwill associated exclusively therewith, (c) copyrights, including,
without limitation, copyrights in computer software, databases and websites, and
(d) confidential and proprietary information, including trade secrets, formulae,
inventions and know-how.

 

“IRS” means the Internal Revenue Service of the United States.

 

“Law” means any foreign, federal, national, supranational, state, provincial,
local or similar statute, law, ordinance, regulation, rule, code, order,
requirement or rule of law (including common law).

 

“Leased Real Property” means the Real Property leased or subleased by any of the
Companies, as tenant, together with, to the extent leased or subleased by the
Companies, all fixtures, systems, equipment and items of personal property of
the Companies attached or appurtenant thereto used in connection with the
operation of the Business.

 

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured, known or
unknown, or determined or determinable, including those arising under any Law,
Action or Governmental Order and those arising under any contract, agreement,
arrangement, commitment or other undertaking.

 

7

--------------------------------------------------------------------------------


 

“Losses” means losses, damages, claims, costs and expenses, interest, awards,
judgments, sanctions and penalties (including reasonable attorneys’ and
consultants’ fees and expenses), whether or not arising out of Third Party
Claims, and all amounts paid in investigation, defense or settlement of any of
the foregoing (but excluding punitive damages, exemplary damages and
consequential damages, and damages on account of lost profits and lost
opportunities, whether or not reasonably foreseeable, unless payable to a third
party by virtue of a Third Party Claim).  For avoidance of doubt, the term
“Losses” is not limited to matters asserted by third parties against an
Indemnified Party, but includes Losses incurred or sustained by an Indemnified
Party in the absence of Third Party Claims.

 

“Material Adverse Effect” means any fact, circumstance, event, development,
change or effect that materially and adversely affects: (i) the business,
properties, operations (including results of operations), assets, liabilities or
condition (financial or otherwise) of the Business or the Companies, taken as a
whole; (ii) any one or more of the Real Properties that would reasonably be
expected to cause a Loss in excess of $20,000,000 in the aggregate; or (iii) the
ability of the Seller or any of the Principals to perform their respective
obligations hereunder and to consummate the transactions contemplated hereby;
provided, however, that “Material Adverse Effect” will not include any fact,
circumstance, event, development, change or effect (A) generally affecting the
real estate industry or the value of real estate in the markets where the Real
Properties are located or (B) generally affecting the United States economy or
financial or credit markets, so long as, in the case of clause (A) or this
clause (B), such fact, circumstance, event, development, change or effect does
not adversely affect the Business or the Companies, taken as a whole, or any of
the Real Properties, in a materially disproportionate manner relative to other
similarly situated participants in the industries or markets in which the
Companies operate or any of the Real Properties are located, or (C) resulting or
arising from the public announcement or disclosure of the transactions
contemplated by this Agreement.  For the purposes of the foregoing definition,
materiality shall not be limited to a long-term perspective.

 

“NJ Lease” means the Lease dated as of November 1, 2006 between Seller, as
tenant, and 233 Canoebrook Associates, L.L.C., as landlord, with respect to the
Real Property located at 233 Canoe Brook Road, Short Hills, New Jersey, as
amended by a First Amendment to Lease dated December 30, 2011.

 

“OCIP Policy” means that Owner Controlled Insurance Program issued to Seller as
the first named insured in place since 2001, together with all General Liability
Workers Compensation policies relating thereto and listed in Section 3.23 of the
Disclosure Schedule, together with all Workers Compensation policies issued to
any enrolled contractors and subcontractors in connection with any portion of
the program.  It is understood and agreed that OCIP Policy shall not mean that
separate Owner Controlled Insurance Program to be issued to MCRC as the first
named insured with an effective date on or after the Closing Date.

 

“Ordinary Course of Business” means the ordinary course of business of the
Business consistent with the past practices of the Companies or the ordinary
course of the normal, day-to-day operations of the Property Owners or the Real
Properties.

 

8

--------------------------------------------------------------------------------


 

“Organizational Documents” means all certificates of incorporation, by-laws,
certificates of formation, operating agreements, limited partnership agreements,
partnership agreements, shareholders agreements, joint venture agreements,
voting agreements, voting trusts, proxies or other organizational documents,
including all amendments thereto, of the Companies, the SPVs, the Transferred
Entities, the Property Owners or any other entity in which Seller has a direct
or indirect interest and which is in the ownership chain between a Transferred
Entity and a Property Owner with respect to any Real Property.

 

“Permits” shall mean all licenses, permits, franchises, approvals,
authorizations, consents or orders of, or filings or registrations with, any
Governmental Authority, whether foreign, federal, state or local, or any other
Person, necessary or desirable for the past or present conduct of, or relating
to the operation of, the Business or the ownership or operation of the Real
Properties (excluding Environmental Permits).

 

“Permitted Encumbrances” means: (a) liens for Taxes and other governmental
charges and assessments that are not yet due and payable; (b) rights of setoff
or bankers’ liens upon or security interests in deposits of cash in favor of
banks or other depository institutions; (c) liens arising from precautionary UCC
financing statements regarding operating leases of personal property or fixtures
or consignments of personal property or fixtures; (d) liens on insurance
policies and the proceeds thereof securing the financing of the premiums with
respect thereto; (e) liens incurred in connection with the shipping of goods or
assets on the related goods or assets and proceeds thereof in favor of the
shipper of such goods or assets; (f) any interest or title of a licensor,
sublicensor, lessor or sublessor (as landlord or licensor only) under any
license or lease agreement to the extent limited to the item licensed or leased;
(g) other liens arising in the Ordinary Course of Business and not incurred in
connection with the borrowing of money or construction; (h) all mortgages, liens
or other encumbrances securing the Indebtedness listed on Section 3.15(b) of the
Disclosure Schedule (excluding the Indebtedness evidenced by that certain
Promissory Note, dated March 28, 2012 made by Roseland Asset Services,
Roseland/Port Imperial LLC and Roseland/Portside at Pier One LLC and payable to
The Prudential Insurance Company of America, in the original principal amount of
$469,874); (i) installments of Taxes and special assessments not yet due and
payable; (j) recorded easements, covenants and other restrictions;
(k) restrictions contained in condominium declarations and related documents;
(l) encumbrances or title defects reflected in any of the title policies, title
reports or surveys with respect to any Real Property which have been delivered
or made available to or obtained by the Purchaser or the Parents on or prior to
August 31, 2012 (excluding the Indebtedness set forth on Schedule 1.01(f));
(m) restrictions, pledges or other Encumbrances contained in the Organizational
Documents delivered or made available to the Parents or the Purchaser; and
(n) other non-monetary liens or imperfections on property that do not adversely
affect title to, materially detract from the value of, or impair in any material
respect the existing use of, the Real Property affected by such lien or
imperfection.

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, joint venture, limited public company, limited liability partnership,
association, trust, unincorporated organization or other entity, as well as any
syndicate or group that would be deemed to be a person under Section 13(d)(3) of
the Securities Exchange Act.

 

9

--------------------------------------------------------------------------------


 

“Property Owner” means, with respect to each Real Property, both (x) the limited
liability company or other entity that directly owns or has rights with respect
to such Real Property, and (y) all intermediate entities, which Seller has a
direct or indirect interest in the chain of ownership between the Transferred
Entity and the Person described in clause (x).

 

“Purchase Price Bank Account” means a bank account in the United States to be
designated by the Seller, in a written notice to the Purchaser at least five
(5) Business Days before the Closing.

 

“Real Property” has the meaning set forth in the recitals to this Agreement and
includes all land, buildings, improvements and fixtures erected thereon and all
appurtenances related thereto.

 

“REIT” means a real estate investment trust within the meaning of Sections
856-860 of the Code.

 

“Related Person” means, with respect to any Principal: (a) each other member of
such Principal’s Family; (b) any Person that is directly or indirectly
controlled by any one or more members of such Principal’s Family; (c) any Person
in which members of such Principal’s Family hold (individually or in the
aggregate) a Material Interest; and (d) any Person with respect to which one or
more members of such Principal’s Family serves as a director, partner, executor
or trustee (or in a similar capacity).  With respect to a specified Person other
than an individual: (i) any Affiliate of such specified Person; (ii) any
subsidiary of such specified Person, (iii) any Person that holds a Material
Interest in such specified Person; (iv) each Person that serves as a director,
partner, executor or trustee of such specified Person (or in a similar
capacity); and (v) any Person with respect to which such specified Person serves
as a general partner or a trustee (or in a similar capacity).  For purposes of
this definition, (x) the “Family” of a Principal includes (1) the Principal,
(2) the Principal’s spouse, (3) any other natural person who is related to the
Principal or the Principal’s spouse within the first degree (including by blood,
marriage or adoption) and (4) any other natural person who resides with such
Principal; and (y) “Material Interest” means direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act) of voting
securities or other voting interests representing at least ten percent (10%) of
the outstanding voting power of a Person or equity securities or other equity
interests representing at least ten percent (10%) of the outstanding equity
securities or equity interests in a Person.

 

“Roseland Property Assets” means all of the Assets of Roseland Property relating
to the Business, exclusive of the Excluded Roseland Property Assets.

 

“Roseland Property Contracts” means all of the equipment leases, automobile
leases, software licenses and other contracts or agreements listed or referenced
in Schedule 1.01(g) to which Roseland Property is a party.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

10

--------------------------------------------------------------------------------


 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder.

 

“Seller’s Knowledge” or “Knowledge of the Seller” (or similar terms used in this
Agreement) means the actual knowledge of any of the Principals.

 

“Software” means any and all software programs and software systems, including
(i) any and all software implementation of algorithms, models and methodologies
whether in source code or object code, (ii) databases and computations,
including any and all data and collections of data, (iii) all documentation,
including user manuals and training materials, relating to any of the foregoing,
and (iv) the content and information contained in any web site which content and
information relate to the Business.

 

“Tax” or “Taxes” mean all federal, state, county, local, foreign and other taxes
of any kind whatsoever (including, without limitation, income, profits, premium,
estimated, excise, sales, use, occupancy, gross receipts, franchise, ad valorem,
severance, capital levy, production, transfer, license, stamp, environmental,
withholding, employment, unemployment compensation, payroll related and property
taxes, value added, goods and services, import duties and other governmental
charges or assessments), whether or not measured in whole or in part by net
income, and including deficiencies, interest, additions to tax or interest, and
penalties with respect thereto, and including expenses associated with
contesting any proposed adjustment related to any of the foregoing.

 

“Tax Returns” means any and all statements, returns, reports and forms
(including elections, declarations, claims for refund, amendments, schedules,
information returns or attachments thereto) filed or required to be filed with a
Governmental Authority with respect to Taxes.

 

“Termination Date” means November 30, 2012.

 

“Third Party Consents” shall mean all consents, approvals, authorizations,
Permits, estoppels, or waivers of, declarations or notices to, and filings and
registrations with, all Persons that are required in connection with (i) the
execution, delivery and performance of this Agreement and the Ancillary
Agreements by the Seller and Roseland Property (as applicable), (ii) the
transfer of the Transferred Interests, Securities and Roseland Property Assets
to Purchaser or one or more Affiliates of Purchaser or Parents, including one or
more TRSs, or (iii) for the release, transfer, assignment or assumption of any
note, bond, mortgage or indenture, guaranty, contract, agreement, lease,
sublease, Permit or other instrument or arrangement to or by Purchaser, the
Parents or any of their respective Affiliates, including one or more TRSs.

 

“Working Capital” means (a) accounts receivable (other than receivables due from
the Principals), vendor rebate receivables, contract deposits, prepaid software
license fees, and other current assets (exclusive of Cash and other Excluded
Assets and Excluded Roseland Property Assets) less (b) all liabilities,
including vacation time and sick leave benefit accruals (other than vacation
time and sick leave benefit accruals related to employees that are reimbursed by
Property Owners or third party asset owners), which would be reflected as
current liabilities, on a combined balance sheet of the Companies, exclusive of
Liabilities to the Principals and the Excluded Roseland Property Liabilities, in
each case computed in accordance with GAAP; provided,

 

11

--------------------------------------------------------------------------------


 

however, that no assets or liabilities of Belle will be reflected in the
calculation of Working Capital.

 

“Working Capital Target” means $0.

 

Section 1.02.          Definitions. The following terms have the meanings set
forth in the Sections set forth below:

 

Definition

 

Location

Active Projects

 

3.18 (a)(i)

Affected Agreement

 

5.14

Agreement

 

Preamble

Annual Financial Statements

 

3.08

Anti-Terrorism Laws

 

3.27(b)

Applicable Agreements

 

2.07

Applicable Amounts

 

5.26

Applicable Entities

 

2.07

Applicable Entity

 

2.07

Belle

 

Second Recital

Benefit Plans

 

6.01(a)

Canoe Brook Interest

 

5.25

CDM Smith

 

5.20

Cenrose I

 

5.28

Cenrose II

 

5.28

Closing

 

2.03

Closing Cash Payment

 

2.02(a)

Closing Date

 

2.03

Closing Net Working Capital

 

2.06(b)

Closing Statement of Working Capital

 

2.06(b)

Companies

 

Second Recital

Companies’ Intellectual Property

 

3.14(a)

Company

 

Second Recital

Designated Person

 

3.27(b)

Director

 

2.02(f)

Division

 

2.02(f)

Earnout

 

2.02(d)

Economic Interests

 

3.03(a)

Employment Agreements

 

2.04(l)

Environmental Studies

 

3.13

ERISA

 

3.16(a)

ERISA Affiliate

 

6.01(b)

Escrow Agent

 

2.02(c)

Escrow Deposit

 

2.02(c)

Estimated Working Capital

 

2.06(a)

Excess AIG Costs

 

5.21

 

12

--------------------------------------------------------------------------------


 

Definition

 

Location

Excess Costs

 

5.21

Excess Insurers

 

5.21

Excess Lexington Costs

 

5.21

Excess Policies

 

5.21

Excess Policy

 

5.21

Exchange

 

5.25

Executive Orders

 

3.27(a)

Exercise Failure

 

5.28

Fee Computation Statement

 

2.07

Fee Measuring Period

 

2.07

Fee Shortfall Amount

 

2.07

Financial Statement Date

 

3.08

Fraud Limitation Start Date

 

8.04(e)

Goldberg

 

First Recital

Governmental Consents

 

3.06

Hartz

 

3.03(a)

Hartz Interest

 

3.03(a)

Hilltop Interests

 

5.28

Indemnification Threshold

 

8.04(b)

Indemnity Escrow Agreement

 

2.02(c)

Independent Accounting Firm

 

2.06(c)(ii)

Interim Financial Statements

 

3.08

IP Licensee

 

3.14(a)

IP Owner

 

3.14(a)

IT Assets

 

3.14(b)

IT Licensee

 

3.14(b)

Klatt

 

First Recital

Licensed Intellectual Property

 

3.14(a)

Licensed IT

 

3.14(b)

Lists

 

3.27(b)

Losses

 

8.04(c)

LP Agreement

 

4.02(c)

Material Contracts

 

3.18(a)

MCRC

 

Preamble

MCRLP

 

Preamble

Negotiating Period

 

5.28

NJ Tax Claim

 

2.02(f)

OFAC

 

3.27(b)

OFAC Laws and Regulations

 

3.27(b)

Offer Notice

 

5.28

Other Lists

 

3.27(b)

Overlook

 

5.20

Parents

 

Preamble

 

13

--------------------------------------------------------------------------------


 

Definition

 

Location

Patriot Act

 

3.27(a)

Payoff Letters

 

2.04(e)

Plans

 

3.16(a)

Post-Closing Period

 

5.16(c)

Post-Closing Straddle Period

 

5.16(a)

Pre-Closing Period

 

5.16(c)

Pre-Closing Straddle Period

 

5.16(a)

Pre-Closing Tax Return

 

5.16(a)

Prepaid Premiums

 

5.21

Preliminary Statement of Working Capital

 

2.06(a)

Principal

 

First Recital

Principal Guaranties

 

3.18(b)

Principal Guaranty Releases

 

5.07(c)

Principals

 

First Recital

Proceeding

 

5.16(b)

Prohibited Person

 

3.27(b)

Property Sale By Equity Transfer

 

5.28

Purchase Price

 

2.02(a)

Purchaser

 

Preamble

Purchaser’s Fundamental Representations

 

8.01

Purchaser Indemnified Party

 

8.02(a)

Purchaser Representatives

 

5.02(a)

RCC

 

5.26

RCC Settlement Agreement

 

5.26

Real Properties

 

Third Recital

Real Property

 

Third Recital

Real Property Leases

 

3.18(a)(iv)

Remaining Third Party Consents

 

2.04(o)

Restricted Period

 

5.08(a)

R.O.

 

5.26

Roseland Advisors

 

Second Recital

Roseland Asset Services

 

Second Recital

Roseland Designs

 

Second Recital

Roseland Employees

 

6.01(a)

Roseland Management

 

Second Recital

Roseland Management Company

 

Second Recital

Roseland Management Holding

 

Second Recital

Roseland/Overlook I

 

5.22

Roseland/Overlook IB

 

5.22

Roseland Property

 

Second Recital

Roseland RBA

 

Second Recital

Sale Agreement

 

5.28

SDN List

 

3.27(b)

 

14

--------------------------------------------------------------------------------


 

Definition

 

Location

Securities

 

Fifth Recital

Seller

 

Preamble

Seller’s Fundamental Representations

 

8.01

Seller Indemnified Party

 

8.03

Settlement Agreement

 

5.20

SPV

 

Third Recital

Straddle Period

 

5.16(a)

Straddle Returns

 

5.16(a)

Tax Claim

 

5.16(b)

Tax Escrow

 

2.02(f)

Tax Escrow Agreement

 

2.02(f)

Tax Notification

 

2.02(f)

Terrorism Executive Order

 

3.27(a)

Territory

 

5.08(a)

Third Party Claim

 

8.05(b)

Transferred Entities

 

Third Recital

Transferred Entity

 

Third Recital

Transferred Interests

 

Third Recital

Transitional Assistance

 

5.19

Transitional Personnel

 

5.19

TRS

 

Seventh Recital

TTD

 

2.02(f)

Tycher

 

First Recital

UBS Venture

 

5.20

Union Plans

 

6.01(b)

WARN

 

3.16(d)

 

Section 1.03.          Interpretation and Rules of Construction.  In this
Agreement, except to the extent otherwise provided or that the context otherwise
requires:

 

(a)           when a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference is to an Article or Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated;

 

(b)           the table of contents and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;

 

(c)           whenever the words “include,” “includes” or “including” are used
in this Agreement, they are deemed to be followed by the words “without
limitation” whether or not they are in fact followed by such word or words of
similar import;

 

(d)           the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;

 

15

--------------------------------------------------------------------------------


 

(e)           all terms defined in this Agreement have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto,
unless otherwise defined therein;

 

(f)            the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;

 

(g)           references to a Person are also to its successors and permitted
assigns;

 

(h)           the use of “or” is not intended to be exclusive unless expressly
indicated otherwise;

 

(i)            references to “day” or “days” are to calendar days;

 

(j)            whenever used herein, the singular number shall include the
plural, the plural shall include the singular, and the use of any gender shall
be applicable to all genders; and

 

(k)           any reference in this Agreement to “writing” or comparable
expressions includes a reference to facsimile and email transmission.

 

Article II

 

PURCHASE AND SALE

 

Section 2.01.          Purchase and Sale of Securities, Roseland Property Assets
and Transferred Interests; Assumption of Assumed Roseland Property Liabilities.

 

(a)           Upon the terms and subject to the conditions of this Agreement, at
the Closing, the Seller shall sell or cause to be sold, assigned transferred or
delivered, (i) all of the Securities and the Transferred Interests, and the
Purchaser shall, and the Parents shall cause the Purchaser to, purchase from the
Seller all of the Securities and the Transferred Interests, free and clear of
all Encumbrances other than restrictions or other Encumbrances specifically set
forth in the Organizational Documents provided or made available to the Parents
prior to the Closing (which Encumbrances, for the avoidance of doubt, shall not
include any Economic Interests), and (ii) all of the Roseland Property Assets,
and the Purchaser shall, and the Parents shall cause the Purchaser to, purchase
from the Seller all of the Roseland Property Assets, free and clear of all
Encumbrances other than Permitted Encumbrances (which Permitted Encumbrances,
for the avoidance of doubt, shall not include any Economic Interests).

 

(b)           Upon the terms and subject to the conditions of this Agreement, at
the Closing, Purchaser shall assume and agree to discharge, and the Parents
shall cause the Purchaser to assume and discharge, all of the Assumed Roseland
Property Liabilities.

 

Section 2.02.          Purchase Price; Manner of Payment.

 

(a)           Subject to adjustment as set forth in subsection (b) of this
Section 2.02 and Section 2.06 and Section 2.07, the consideration for all of the
Securities, the Roseland Property Assets and the Transferred Interests shall be
an aggregate amount (the “Purchase Price”) equal to (i) One Hundred Fifteen
Million Fifteen Thousand Nine Hundred Thirty Two Dollars ($115,015,932) in

 

16

--------------------------------------------------------------------------------


 

cash, to be paid at Closing in accordance with subsection (c) hereof (the
“Closing Cash Payment”), plus (ii) the assumption of the Assumed Roseland
Property Liabilities, plus (iii) the Earnout contemplated by subsection
(d) hereof.

 

(b)           The Closing Cash Payment shall be:

 

(A)          increased by the amount of Cash on the Closing Date, net of checks
then outstanding (it being understood that if such amount is a negative number,
such amount shall be subtracted from, rather than added to, the Closing Cash
Payment);

 

(B)           decreased by the amount of Indebtedness of the Companies to be
repaid in accordance with the Payoff Letters (as herein defined); and

 

(C)           increased by the amount by which the Estimated Working Capital
exceeds the Working Capital Target, or decreased by the amount by which the
Working Capital Target exceeds the Estimated Working Capital.

 

(c)           At the Closing, the sum of Thirty Four Million Seventy Nine
Thousand Six Hundred Eighty Four Dollars ($34,079,684) (the “Escrow Deposit”)
shall be deducted from the Closing Cash Payment and shall be deposited by
Purchaser in escrow with US Bank Corporate Trust Services, as escrow agent (the
“Escrow Agent”), pursuant to and in accordance with an Escrow Agreement among
Seller, Purchaser, the Parents and the Escrow Agent, in the form attached hereto
as Exhibit B (the “Indemnity Escrow Agreement”), and the balance of the Closing
Cash Payment, less the Tax Escrow (if any) and less the amount of Indebtedness
of the Companies and the Transferred Entities to be repaid pursuant to the
Payoff Letters, shall be paid by Purchaser to Seller, by wire-transfer to the
Purchase Price Bank Account.  The Parties agree, and the Indemnity Escrow
Agreement shall provide, in part, that the Escrow Deposit shall secure certain
of the indemnification obligations of Seller and the Principals in connection
with any claims for indemnification made by any Purchaser Indemnified Party
under Article VIII of this Agreement, to the extent provided in Article VIII
hereof.  The Escrow Deposit shall be managed by the Escrow Agent in accordance
with the terms of the Indemnity Escrow Agreement.

 

(d)           As additional consideration for the Securities, the Roseland
Property Assets and the Transferred Interests, the Purchaser agrees to pay, and
the Parents agree to cause the Purchaser to pay, in cash, an aggregate amount of
up to Fifteen Million Six Hundred Thousand Dollars ($15,600,000) (the
“Earnout”), to be determined in the manner set forth in Exhibit C hereto, upon
the terms and subject to the conditions set forth therein, and, to the extent so
earned, payable in the manner and at the times set forth therein.  The Purchase
Price shall be deemed to include and be increased by any amounts payable to
Seller pursuant to Exhibit C.

 

(e)           The Purchase Price shall be allocated among the Assets and the
Transferred Interests in the manner required by Section 1060 of the Code, to the
extent applicable, and in any event as shown on the Allocation Schedule attached
hereto as Schedule 2.02(e).  The parties agree that the form of the transactions
(and the consideration therefor) provided for in this Agreement and in the
Ancillary Agreements were arrived at on the basis of arm’s-length negotiation
among the parties, and will be respected by them for Federal, state, local and
other Tax reporting purposes

 

17

--------------------------------------------------------------------------------


 

(including in filings on Internal Revenue Service Form 8594, if any) and that
none of them will assert or maintain a position inconsistent with the foregoing.

 

(f)            Purchaser shall comply with N.J.S.A. 54:32B-22(c) and N.J.S.A.
54:50-38 in respect of the transactions contemplated by this Agreement and the
Ancillary Agreements, and Seller shall cooperate, to the extent reasonably
required, in connection with such compliance.  In furtherance thereof:
(i) Seller shall prepare and deliver to Purchaser the Asset Transfer Tax
Declaration (the “TTD”) in the form prescribed by the Director (the “Director”)
of the New Jersey Division of Taxation (the “Division”), so that such form is
received by Purchaser prior to the date of this Agreement; and (ii) Purchaser
shall deliver a Notification of Sale, Transfer or Assignment in Bulk
(Form C-9600) (a “Tax Notification”), together with the completed TTD and a copy
of this Agreement to the Director, by overnight delivery sent no later than one
day after the date of this Agreement.  Seller shall promptly provide all
information reasonably requested by any of Purchaser or Parents to enable
Purchaser to complete the Tax Notification.  If, at any time prior to Closing,
the Director informs Purchaser that the Division may have a claim for Taxes
imposed or to be imposed on Seller (a “NJ Tax Claim”), including, without
limitation, any Tax on any gain realized from the transactions contemplated by
this Agreement and the Ancillary Agreements and any interest or penalties on
delinquent amounts, then the parties shall proceed to Closing in accordance with
the terms of this Agreement, provided, that, at the Closing, (A) Seller and
Purchaser shall mutually execute and deliver to each other and to the Escrow
Agent, and Purchaser shall cause the Escrow Agent to execute and deliver to
Seller and Purchaser, an Escrow Agreement in the form annexed hereto as
Exhibit H (the “Tax Escrow Agreement”), (B) Purchaser shall withhold from the
Closing Cash Payment an amount equal to the NJ Tax Claim and (C) the Escrow
Agent shall hold such amount (hereinafter referred to as the “Tax Escrow”) in
escrow in accordance with the terms of the Tax Escrow Agreement.  If, after
Closing, the Director or Seller requests that Purchaser pay all or any portion
of the NJ Tax Claim on behalf of Seller, Purchaser shall direct the Escrow Agent
to, and the Escrow Agent shall, promptly release to the Division of Taxation
such amount from the Tax Escrow. If the Director informs Purchaser that the NJ
Tax Claim has been fully paid or that Parents and Purchaser have no further
liability for the NJ Tax Claim, Purchaser shall direct the Escrow Agent to, and
the Escrow Agent shall, promptly release the Tax Escrow (or the balance thereof)
to Seller.  Notwithstanding anything to the contrary contained herein, Seller
shall have the right to negotiate with the Director regarding the NJ Tax Claim;
provided, however, that: (i) Purchaser shall be entitled to comply with all
instructions of the Director; (ii) the Closing shall not be delayed as a result
of such negotiations; and (iii) none of Parents or Purchaser shall be liable for
any amount in excess of the Tax Escrow.

 

Section 2.03.          Closing.  Upon the terms of this Agreement and subject to
the satisfaction or waiver of the conditions of this Agreement, the sale and
purchase of the Securities, the Roseland Property Assets and the Transferred
Interests contemplated by this Agreement shall take place at a Closing to be
held at the offices of Greenberg Traurig, LLP, 200 Park Avenue, New York, New
York 10166, at 10:00 a.m. (New York City time) on the first (1st) Business Day
after the satisfaction or waiver of all of the conditions to the obligations of
the parties hereto set forth in Section 7.01 and Section 7.02, or at such other
place or at such other time or on such other date as the Seller and the
Purchaser may mutually agree upon in writing (the “Closing”).  The date upon
which the Closing occurs is referred to as the “Closing Date.”

 

18

--------------------------------------------------------------------------------


 

Section 2.04.                             Closing Deliveries by the Seller.  At
or prior to the Closing, subject to the satisfaction or waiver of the conditions
set forth in Section 7.01, the Seller shall deliver or cause to be delivered to
the Purchaser:

 

(a)                                  a duly executed Assignment of Membership
Interests to Purchaser in the form attached hereto as Exhibit D, and such other
instruments or documents reasonably satisfactory to the Purchaser and executed
by the Seller (on its own behalf, or on behalf of the SPVs) evidencing the
transfer of the Securities and the Transferred Interests in the Transferred
Entities, to the Purchaser, the withdrawal of Seller or the applicable SPV
therefrom, and the admission of the Purchaser as a substituted member of the
Companies (exclusive of Roseland Property) and each of the Transferred Entities;

 

(b)                                 a receipt to the Purchaser for the Closing
Cash Payment, less the Escrow Deposit, and the Tax Escrow (if any) and the
amounts required to be paid on behalf of the Companies pursuant to the Payoff
Letters;

 

(c)                                  the resignations of (i) the managers of the
Companies (exclusive of Roseland Property), and (ii) the managers of the
Transferred Entities which Seller or any of the SPVs has the right to elect or
appoint;

 

(d)                                 written releases of each of the Principals,
in the form attached hereto as Exhibit E;

 

(e)                                  payoff letters from all holders of
Indebtedness (other than Indebtedness which is listed on Schedule 2.04(e) to
remain outstanding from and after the Closing) owed by any of the Companies or
any of the SPVs, or any Indebtedness which is secured (in whole or in part) by
any of the Assets or by any of the Transferred Interests (the “Payoff Letters”)
and evidence of the filing of, or authorization to file, any UCC-3 termination
statements with respect to all UCC-1 financing statements filed against Seller,
any of the Companies, any of the SPVs or any of the Transferred Entities;
provided, however, that any guarantees of Indebtedness or obligations of a
Property Owner issued by a Transferred Entity or pledges of ownership interests
related thereto shall not be released or discharged at Closing;

 

(f)                                    a certificate of Seller, signed by a duly
authorized officer of Seller, certifying as to the matters set forth in
Section 7.02(a) as of the Closing Date;

 

(g)                                 a true and complete copy, certified by a
duly authorized officer of Seller, of the resolutions duly and validly adopted
by the managers of Seller, and the managers, directors, members and/or
stockholders of the Companies, as appropriate, evidencing their authorization of
the execution and delivery of this Agreement and the Ancillary Agreements to
which they respectively are a party, and the consummation by them of the
transactions contemplated hereby and thereby;

 

(h)                                 a certificate of a duly authorized officer
of Seller and Roseland Property (as applicable), certifying the names and
signatures of the officers of Seller and Roseland Property (as applicable)
authorized to sign this Agreement and any Ancillary Agreements;

 

19

--------------------------------------------------------------------------------


 

(i)                                     a certificate signed by Seller, or, if
applicable, an officer or member of Seller in the form prescribed by Treasury
Regulation Section 1445-2(b)(2) and annexed hereto as Exhibit F, to the effect
that such Seller is not a “foreign person” as that term is defined in
Section 1445(f)(3) of Code, in order to avoid the imposition of the withholding
tax payment pursuant to Section 1445 of the Code;

 

(j)                                     control over the Organizational
Documents of the Companies (exclusive of Roseland Property) and, to the extent
Seller is entitled to exercise control over the same, all of the Organizational
Documents of the Transferred Entities and Property Owners, and the Material
Contracts of the Companies;

 

(k)                                  counterpart signature pages to the
Indemnity Escrow Agreement and the Tax Escrow Agreement (if applicable), in each
case, executed by the Seller;

 

(l)                                     counterparts of Employment Agreements
between Roseland Management Services, L.P., an Affiliate of MCRLP, on the one
hand, and each of the Principals, on the other hand, duly executed by each of
the Principals, in the forms attached hereto as Exhibits G-1, G-2 and G-3 (the
“Employment Agreements”).

 

(m)                               control over all books, records, financial
statements, general ledgers, employee benefits plan documents, leases, real
property management agreements, construction management agreements, leasing and
real estate brokerage services agreements, files, statements, Tax Returns,
market studies, plans, specifications, reports, tests, governmental approvals,
Permits (including building Permits), Environmental Permits, site plans,
construction plans and specifications, and other materials of any kind owned by
or in the possession of the Seller, any of the Companies, the Transferred
Entities or any of the Property Owners which are used by any of the Companies in
the conduct or operation of the Business or by any of the Transferred Entities
or Property Owners in connection with the operation or ownership of the Real
Properties, except that (i) with respect to the Transferred Entities and
Property Owners only to the extent that Seller is entitled to exercise control
over the same and (ii) Seller shall be entitled to retain any such documents
relating to the Excluded Roseland Property Liabilities;

 

(n)                                 good standing certificates dated no earlier
than twenty (20) days prior to the date of this Agreement from each jurisdiction
in which the Companies, each of the SPVs, each of the Transferred Entities and
each of the Property Owners are organized and such other jurisdictions in which
the Companies, each of the SPVs, each of the Transferred Entities and each of
the Property Owners are qualified to conduct business as a foreign corporation
or foreign limited liability company (as the case may be);

 

(o)                                 those Third Party Consents, together with
any documents required in connection therewith, which Seller has obtained as of
the date of this Agreement and which are listed in Section 3.05(a) of the
Disclosure Schedule (it being understood and agreed by the parties that Seller
shall not seek to obtain or obtain, whether prior to or after the Closing, any
Third Party Consents required pursuant to any of the Roseland Property Contracts
(such Third Party Consents which shall not be obtained prior to the Closing
being hereinafter referred to as the “Remaining Third Party Consents”));

 

20

--------------------------------------------------------------------------------


 

(p)                                 a bill of sale, in the form attached hereto
as Exhibit I, executed by Roseland Property, pursuant to which the tangible
Roseland Property Assets being sold by Seller and Roseland Property pursuant to
this Agreement are conveyed to Purchaser, Parents or one of their respective
Affiliates (including a TRS);

 

(q)                                 a counterpart of an assignment and
assumption agreement, in the form attached hereto as Exhibit J, executed by
Roseland Property, pursuant to which Seller and Roseland Property assign and
convey to Purchaser, Parents or one of their respective Affiliates (including a
TRS) all of the Roseland Property Assets not conveyed pursuant to the bill of
sale referred to in the immediately preceding subsection;

 

(r)                                    a counterpart of the assignment and
assumption agreement with respect to the NJ Lease as contemplated by
Section 5.17, duly executed by Seller;

 

(s)                                  fully executed Economic Interest
Termination and Cancellation Agreements, each in the form attached hereto as
Exhibit K, with respect to all of the Economic Interests held in any of the
Transferred Entities, evidencing that such Economic Interests have been
terminated, cancelled and extinguished as of the Closing; and

 

(t)                                    executed counterparts of any other
Ancillary Agreements as executed by the Seller, Roseland Property or any of the
Principals (as applicable).

 

Section 2.05.                             Closing Deliveries by the Purchaser. 
At the Closing, subject to the satisfaction or waiver of the conditions set
forth in Section 7.02, the Purchaser shall, and the Parents shall cause the
Purchaser to, deliver or cause to be delivered to the Seller:

 

(a)                                  the Closing Cash Payment, less the Tax
Escrow (if any), the Escrow Deposit and the amounts set forth in the Payoff
Letters, by wire transfer in immediately available funds to the Purchase Price
Bank Account by wire transfer in immediately available funds;

 

(b)                                 evidence that the Escrow Deposit has been
deposited into escrow with the Escrow Agent in accordance with
Section 2.02(c) and the Indemnity Escrow Agreement;

 

(c)                                  evidence that the Tax Escrow (if any) has
been deposited into escrow with the Escrow Agent in accordance with
Section 2.02(f) and the Tax Escrow Agreement, if applicable;

 

(d)                                 a counterpart of an assignment and
assumption agreement, in the form attached hereto as Exhibit J, executed by
Purchaser, Parents or one of their respective Affiliates (including a TRS),
pursuant to which Purchaser, Parents or one of their respective Affiliates
(including a TRS) assumes and agrees to discharge the Assumed Roseland Property
Liabilities;

 

(e)                                  counterparts of the Employment Agreements,
duly executed by Roseland Management Services, L.P., together with, as to each,
a guaranty from MCRLP in the form attached hereto as Exhibit L;

 

(f)                                    counterparts of the Indemnity Escrow
Agreement and the Tax Escrow Agreement (if applicable), each executed by
Purchaser, MCRC, MCRLP and the Escrow Agent;

 

21

--------------------------------------------------------------------------------


 

(g)                                 counterparts of those Third Party Consents,
together with any documents required in connection therewith, which Seller has
obtained as of the date of this Agreement and are listed in Section 3.05(a) of
the Disclosure Schedule, executed by Purchaser and/or the Parents (as the case
may be), to the extent required by the forms of such Third Party Consents;

 

(h)                                 a counterpart of the assignment and
assumption agreement with respect to the NJ Lease as contemplated by
Section 5.17, duly executed by MCRLP;

 

(i)                                     executed counterparts of any other
Ancillary Agreements as executed by the Purchaser, either of the Parents or one
of their respective Affiliates (including a TRS);

 

(j)                                     a true and complete copy, certified by a
duly authorized officer of each of Parents and the Purchaser, of the resolutions
duly and validly adopted by the board of directors (or equivalent body) of MCRC
(on its own behalf and as the general partner of MCRLP) and the Purchaser
evidencing their authorization of the execution and delivery of this Agreement
and the Ancillary Agreements to which it is a party and the consummation of the
transactions contemplated hereby and thereby;

 

(k)                                  all Principal Guaranty Releases (as herein
defined) which have been obtained as of the Closing Date, duly executed by the
holders of Indebtedness guaranteed by Seller and/or the Principals (as the case
may be);

 

(l)                                     a certificate of a duly authorized
officer of each of the Parents and the Purchaser, certifying the names and
signatures of the officer of each of the Parents and the Purchaser authorized to
sign this Agreement and the Ancillary Agreements and the other documents to be
delivered hereunder and thereunder;  and

 

(m)                               a certificate of each of the Parents and the
Purchaser, signed by a duly authorized officer of each of the Parents and the
Purchaser, certifying as to the matters set forth in Section 7.01(a) as of the
Closing Date.

 

Section 2.06.                             Post-Closing Adjustment of Purchase
Price.  The Purchase Price shall be subject to adjustment after the Closing as
specified in this Section 2.06:

 

(a)                                  Preliminary Statement of Working Capital.
The Seller shall deliver to the Purchaser, not later than five (5) Business Days
prior to Closing, a statement (the “Preliminary Statement of Working Capital”)
setting forth Seller’s estimate of the Working Capital of the Companies as of
the Closing Date (the “Estimated Working Capital”). The Preliminary Statement of
Working Capital shall be prepared in accordance with GAAP.  The Preliminary
Statement of Working Capital shall be subject to the Parents’ approval, which
shall not unreasonably be withheld.

 

(b)                                 Closing Statement of Working Capital. 
Within one hundred eighty (180) days following the Closing Date, Purchaser shall
deliver to the Seller an unaudited consolidated statement of Working Capital of
the Companies as of the Closing Date (the “Closing Statement of Working
Capital”) prepared in accordance with GAAP.  The Closing Statement of Working

 

22

--------------------------------------------------------------------------------


 

Capital shall set forth the Working Capital of the Companies as of the
commencement of business on the Closing Date (the “Closing Net Working
Capital”).

 

(c)                                  Disputes.  (i) Subject to clause (ii) of
this Section 2.06(c), the Closing Statement of Working Capital delivered by the
Purchaser to the Seller shall be final, binding and conclusive on the parties
hereto.

 

(ii)                                  The Seller shall have the right to dispute
any amounts reflected on the Closing Statement of Working Capital, by written
notice setting forth each disputed item, specifying the estimated amount thereof
in dispute and setting forth, in reasonable detail, the basis for such dispute,
delivered to the Parents within thirty (30) Business Days of the delivery of the
Closing Statement of Working Capital to the Seller.  The Purchaser shall provide
to the Seller and its designated independent public accountants access to such
of the Companies’ records that were delivered to Purchaser prior to or at the
Closing, as well as any other records, as may reasonably be required for the
review of the Closing Statement of Working Capital.  In the event of such a
dispute, the Seller and the Purchaser and their respective independent public
accountants shall attempt to reconcile their differences, and any resolution by
them as to any disputed amounts shall be final, binding and conclusive on the
parties hereto.  If the Seller and the Purchaser are unable to reach a
resolution with such effect within thirty (30) days after the receipt of the
Seller’ written notice of dispute, the Seller and the Purchaser shall submit the
items remaining in dispute for resolution to EisnerAmper LLP or another
independent public accounting firm of national reputation mutually acceptable to
Purchaser and Seller, provided, that neither Purchaser, the Parents, Seller or
any of the Principals has had a prior relationship with such firm (such
accounting firm being referred to herein as the “Independent Accounting Firm”),
which Independent Accounting Firm shall, within sixty (60) days after such
submission, determine and report (in a written, reasoned manner) to the Seller
and the Purchaser upon such remaining disputed items, and such report shall be
final, binding and conclusive on the Seller and the Purchaser.  The Independent
Accounting Firm may, at its discretion, conduct a conference concerning the
disputes, at which conference each party shall have the right to present
additional documents, materials and other information and to have present its
advisors, counsel and accountants.  In connection with such process, there shall
be no other hearings or any oral examinations, testimony, depositions, discovery
or other similar proceedings.  The Independent Accounting Firm shall address
only those issues in dispute, shall make its decision solely on the basis of the
evidence and position papers presented to it, and may not assign a value to any
item greater than the greatest value for such item claimed by a party or less
than the smallest value for such item claimed by a party.  The Independent
Accounting Firm shall determine the proportion of its fees and expenses to be
paid by each of Seller and Purchaser, based primarily on the degree to which the
Independent Accounting Firm has accepted the positions of the respective
parties.  In acting under this Agreement, the Independent Accounting Firm shall
be entitled to the privileges and immunities of arbitrators.

 

(d)                                 Purchase Price Adjustment.  The Closing
Statement of Working Capital shall be deemed final and binding for the purposes
of this Section 2.06 upon the earliest of (i) the failure of the Seller to
notify the Parents of a dispute within thirty (30) Business Days of the
Purchaser’s delivery of the Closing Statement of Working Capital to the Seller,
(ii) the resolution of all disputes, pursuant to Section 2.06(c)(ii), by the
Seller and the Purchaser, and (iii) the resolution of

 

23

--------------------------------------------------------------------------------


 

all disputes, pursuant to Section 2.06(c)(ii), by the Independent Accounting
Firm.  Within five (5) Business Days of the Closing Statement of Working Capital
being deemed final and binding, a Purchase Price adjustment shall be made as
follows:

 

(A)                              In the event that the Estimated Working Capital
exceeds the Closing Net Working Capital reflected on the final Closing Statement
of Working Capital, then the Purchase Price shall be adjusted downward in an
amount equal to such excess and the Seller shall pay the amount of such excess
to the Purchaser by wire transfer in immediately available funds; or

 

(B)                                In the event that the Closing Net Working
Capital reflected on the final Closing Statement of Working Capital exceeds the
Estimated Working Capital, then the Purchase Price shall be adjusted upward in
an amount equal to such excess and the Purchaser shall pay, and the Parents
shall cause the Purchaser to pay, the amount of such excess to the Seller by
wire transfer in immediately available funds.

 

(e)                                  Interest on Payments.  Any payments
required to be made pursuant to Section 2.06(d) shall bear interest from the
date of the Closing through the date of payment at the weighted average of the
prime rate of interest published by Citibank, N.A. (or any successor thereto)
from time to time as its reference prime rate from the date of the Closing to
the date of each payment.

 

Section 2.07.                             Post-Closing Purchase Price Adjustment
for Certain Fees Shortfall.  If, during the period beginning on the Closing Date
and ending on the day which is the thirty-three (33) month anniversary of the
Closing Date (such period, the “Fee Measuring Period”), the gross fees
(including management, consulting and development fees) received by the
Companies or any entity in which Purchaser or its Affiliates own an equity
interest of at least 50% (each, an “Applicable Entity” and collectively, the
“Applicable Entities”), which fees are not required to be distributed by such
Applicable Entities to any other Person that is not an Applicable Entity, from
management agreements, development services agreements, consulting agreements or
any similar agreements with any of the parties listed on Schedule 2.07 or any of
their Affiliates (collectively, the “Applicable Agreements”) (exclusive of any
expense reimbursements) shall be less than $2,000,000 in the aggregate, then the
Purchase Price shall be adjusted downward in an amount equal to the shortfall
(the “Fee Shortfall Amount”).  As promptly as practicable after the expiration
of the Fee Measuring Period, Purchaser and the Parents shall provide to Seller a
written statement (the “Fee Computation Statement”) setting forth (a) the amount
of gross fees received by the Companies (or any entity in which Purchaser or its
Affiliates own an interest of at least 50%) from the Applicable Agreements
during the Fee Measuring Period and (b) a computation of the Fee Shortfall
Amount (if any), together with reasonable backup therefor.  The Seller shall pay
the Fee Shortfall Amount (if any) to the Purchaser by wire transfer in
immediately available funds within fifteen (15) Business Days after the date of
delivery of the Fee Computation Statement.

 

24

--------------------------------------------------------------------------------


 

Article III

 

REPRESENTATIONS AND WARRANTIES
OF THE SELLER

 

The Seller hereby makes the representations and warranties set forth in this
Article III (it being expressly understood and agreed that the Seller’s
representations and warranties, individually and in their entirety, exclude any
representations and warranties whatsoever relating to the Excluded Assets) and
in no event shall any of the representations or warranties be construed to
relate to Belle or any portion of the Business conducted by Belle.  All such
representations and warranties and all representations and warranties which are
set forth elsewhere in this Agreement shall survive the Closing (and none shall
merge into any instrument of conveyance), regardless of any investigation or
lack of investigation by any of the parties to this Agreement, except as
otherwise provided in this Agreement.  No specific representation or warranty
shall limit the generality or applicability of a more general representation or
warranty. All representations and warranties of Seller and the Principals are
made subject to the exceptions which are noted in the Disclosure Schedule.  Each
section of the Disclosure Schedule shall be numbered to correspond to the
Section of Article III to which such section relates.  Any disclosure set forth
on any particular section of the Disclosure Schedule shall be deemed disclosed
in reference to any other applicable section or sections of the Disclosure
Schedule, but only to the extent it shall be reasonably apparent from the face
of the disclosure that it should apply to such other section or sections.

 

Section 3.01.                             Organization, Authority and
Qualification of the Seller.

 

(a)                                  Seller (i) is duly organized and validly
existing as a limited liability company in good standing under the laws of the
jurisdiction of its formation and (ii) has all necessary power and authority to
enter into this Agreement and the Ancillary Agreements to which it is a party,
to carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  Seller has full limited liability
company power and authority to conduct its business and own its properties as
presently conducted and owned.  The execution and delivery of this Agreement and
the Ancillary Agreements to which it is a party by Seller, the performance of
its obligations hereunder and thereunder and the consummation by Seller of the
transactions contemplated hereby and thereby, have been duly authorized by all
requisite action on the part of Seller and no other action by Seller is
necessary to authorize the transactions contemplated hereby or thereby or to
consummate such transactions.  This Agreement has been executed and delivered by
a duly authorized officer or manager of Seller.

 

(b)                                 The membership interests of Seller are owned
as set forth in Section 3.01 of the Disclosure Schedule.

 

(c)                                  This Agreement has been, and upon its
execution and the execution of the applicable Ancillary Agreements shall be,
duly executed and delivered by Seller and the Principals, and (assuming due
authorization, execution and delivery by the other parties thereto) this
Agreement constitutes, and upon its execution each of the applicable Ancillary
Agreements shall constitute, a legal, valid and binding obligation of the Seller
and each of the Principals, enforceable against the Seller and the Principals in
accordance with its respective terms; provided,

 

25

--------------------------------------------------------------------------------


 

however, that the Principals have joined in this Agreement solely for the
limited purpose of agreeing to Sections 5.08, 5.18 and 8.02(b).

 

Section 3.02.                             The Companies, the SPVs, the
Transferred Entities and the Property Owners.

 

(a)                                  Each of the Companies, SPVs, Transferred
Entities and, to Seller’s Knowledge, Property Owners (i) is duly organized and
validly existing as a limited liability company or corporation (as the case may
be) and is in good standing under the laws of its jurisdiction of organization,
(ii) has all necessary power and authority to own, operate or lease the
properties and assets owned, operated or leased by such Company, SPV,
Transferred Entity or Property Owner (as the case may be) and to carry on its
business as it has been and is currently conducted by such Company, SPV,
Transferred Entity or Property Owner (as the case may be) and (iii) is duly
authorized or qualified to do business and is in good standing in each
jurisdiction where the properties owned or leased by it or the operation of its
business make such licensing or qualification necessary, except to the extent
that the failure to be so licensed, qualified or in good standing would not have
a Material Adverse Effect.

 

(b)                                 Exhibit A sets forth a true and complete
list of all of the Companies, Transferred Entities and Property Owners, the
authorized capital stock or other ownership interests of each of the Companies,
Transferred Entities and Property Owners and (to Seller’s Knowledge with respect
to the Transferred Entities and Property Owners) the holders thereof.  Seller or
one of the Companies or SPVs (as indicated on Exhibit A) is the owner of
outstanding membership interests in each of the Transferred Entities, as
reflected on Exhibit A.  Exhibit A also identifies the Controlled Transferred
Entities and the Controlled Property Owners.

 

Section 3.03.                             Ownership of the Companies, SPVs and
Property Owners.

 

(a)                                  Except for the 20% ownership interest of
Hartz Mountain Industries NJ, L.L.C., (“Hartz”) in Roseland Management Company
(the “Hartz Interest”), which will be purchased by Roseland Management Holding
at or prior to Closing, the Seller has good title to, and is the lawful record
and beneficial owner of, 100% of the outstanding Securities, free and clear of
all Encumbrances, and the Securities represent all of the beneficial, voting,
management, contingent, economic interest and other right, title and interest in
and to the Companies (other than Roseland Property).  Seller or one of the
Companies (as indicated on Exhibit A) is the lawful record and beneficial owner
of 100% of the outstanding membership interests in the SPVs, except as reflected
on Exhibit A and except that one or more employees or former employees of the
Companies and certain employees of Belle own economic interests in one or more
of the SPVs or Transferred Entities as reflected on Section 3.03(a) of the
Disclosure Schedule (collectively, the “Economic Interests”); provided that
Seller is in control of each of the SPVs. There are no Economic Interests in any
of the Companies or any of the Assets, including the Roseland Property Assets.

 

(b)                                 With respect to the Companies, except as
reflected on Exhibit A there are no (i) outstanding ownership interests other
than the Securities owned and held by the Seller or (ii) securities, options,
warrants, calls, rights (including conversion rights), commitments, agreements,
arrangements or undertakings of any kind to which the Seller or any of the
Companies, or any of their respective Affiliates is a party or by which any of
the foregoing is

 

26

--------------------------------------------------------------------------------


 

bound, which obligate the Seller or any of the Companies to issue, create, sell,
deliver and/or provide additional ownership interests in any of the Companies. 
No Person has any voting or management rights with respect to the Companies or
the SPVs other than the Seller or one of the Companies as set forth in and
subject to the Companies’ and the SPVs’ respective Organizational Documents.

 

(c)                                  To Seller’s Knowledge, Exhibit A contains a
complete and accurate chart, with respect to each Property Owner, describing,
the ownership interests and capital structures of each such Property Owner. 
Other than as set forth on Exhibit A, to Seller’s Knowledge there are no
(i) outstanding ownership interests in any Property Owner or in the Real
Property owned by such Property Owner other than the ownership interests owned
and held by Seller or the applicable SPV or Transferred Entity, on the one hand,
and the other Persons identified on Exhibit A, on the other hand, or
(ii) securities, options, warrants, calls, rights (including conversion rights),
commitments, agreements, arrangements, pledges or undertakings of any kind to
which any of the Transferred Entities or Property Owners is a party or by which
any such Transferred Entity or Property Owner is bound, which obligate any of
the Transferred Entities or Property Owners to issue, create, deliver and/or
provide additional ownership interests in any Transferred Entity or Property
Owner.  To Seller’s Knowledge, no Person has any voting or management rights
with respect to the Transferred Entities or Property Owners except as set forth
in and subject to their respective Organizational Documents.

 

Section 3.04.                             Title to Assets.  The Companies
(including Roseland Property) have good title to their respective Assets (in the
case of Roseland Property, the Roseland Property Assets), free and clear of
Encumbrances other than Permitted Encumbrances.

 

Section 3.05.                             No Conflict.  Subject to obtaining the
Remaining Third Party Consents and obtaining (or providing the notifications
included within) the Governmental Consents, the execution, delivery and
performance of this Agreement and the Ancillary Agreements by the Seller and
Roseland Property do not and will not (a) violate, conflict with or result in
the breach of the certificate of incorporation, bylaws, trust or certificate of
organization, operating agreement, shareholder agreement, partnership agreement,
or management agreement (or similar organizational documents) of the Seller or
any of the Companies, SPVs, Transferred Entities or Property Owners,
(b) conflict with or violate, in any material respect, any Law or Governmental
Order applicable to the Seller or any of the Companies, SPVs, Transferred
Entities or Property Owners, or (c) violate, conflict with, result in any breach
of, constitute a default (or event which with the giving of notice or lapse of
time, or both, would become a default) under, require any consent under, create
a right of first refusal, right of first offer, co-sale right or similar right,
or give others rights of termination, modification, acceleration or cancellation
of, any Material Contract, Indebtedness or Organizational Document to which any
of the Seller, the Companies or any of the SPVs is a party or, to Seller’s
Knowledge, to which any of the Transferred Entities or Property Owners is a
party.  Section 3.05(a) of the Disclosure Schedule sets forth a complete list of
all Third Party Consents, including, without limitation, Third Party Consents
required under the Roseland Property Contracts. Section 3.05(b) of the
Disclosure Schedule sets forth a complete list of all Third Party Consents which
Seller has obtained as of the date of this Agreement, which Third Party Consents
represent all of the Third Party Consents set forth on Section 3.05(a) of the
Disclosure Schedule, except for the Remaining Third Party Consents.

 

27

--------------------------------------------------------------------------------


 

Section 3.06.                             Governmental Consents and Approvals. 
The execution, delivery and performance of this Agreement and the Ancillary
Agreements by the Seller and the consummation of the transactions contemplated
hereby and thereby by Seller and Roseland Property do not and will not require
any consent, approval, Permit, authorization or other order of, action by,
filing with or notification to, any Governmental Authority, except as reflected
on Section 3.06 of the Disclosure Schedule (the “Governmental Consents”).

 

Section 3.07.                             Excluded Assets.  Schedule
1.01(c) contains a true and complete list of all of the Excluded Assets.
Schedule 1.01(d) contains a true and complete list of all of the Excluded
Roseland Property Assets.

 

Section 3.08.                             Financial Information.  Schedule 3.08
of the Disclosure Schedule contains true and complete copies of the financial
statements of the Companies (other than Roseland RBA and Roseland Property) as
of and for the year ended December 31, 2011, (the “Annual Financial
Statements”). Schedule 3.08 of the Disclosure Schedule also contains the
combined balance sheet and statement of income of the Companies (other than
Roseland RBA and Roseland Property) as of and for the six (6) month period ended
June 30, 2012, as reviewed by Rothstein, Kass & Company, P.C. (the “Interim
Financial Statements”).  December 31, 2011 is referred to herein as the
“Financial Statement Date”.  The Annual Financial Statements and the Interim
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby, are consistent with the
books and records of the Companies (other than Roseland RBA and Roseland
Property), and present fairly, in all material respects, the financial condition
of the Companies (other than Roseland RBA and Roseland Property) and the
Roseland Property Assets and Assumed Roseland Property Liabilities (to the
extent that the Roseland Property Assets and Assumed Roseland Property
Liabilities would be reflected on a financial statement prepared in accordance
with GAAP) as of such dates and the results of operations for the Companies
(other than Roseland RBA and Roseland Property) as of the dates thereof or the
periods covered thereby, subject in the case of the Interim Financial
Statements, to customary recurring year-end adjustments which are not material
in amount, either individually or in the aggregate. The books and records of the
Companies properly reflect in all material respects all of the transactions
entered into by the Companies (other than Roseland RBA).

 

Section 3.09.                             Absence of Undisclosed Liabilities. 
There are no Liabilities of the Companies (other than with respect to Belle, as
to which Seller makes no representation or warranty) of any nature required to
be reflected on a balance sheet prepared in accordance with GAAP, other than
Liabilities (a) reflected in the Interim Financial Statements, (b) set forth in
Section 3.09 of the Disclosure Schedule, (c) incurred since June 30, 2012 in the
Ordinary Course of Business (d) accrued expenses which are not material in
amount, either individually or in the aggregate or are described in Section 3.09
of the Disclosure Schedule or (e) Excluded Roseland Property Liabilities.

 

Section 3.10.                             Conduct in the Ordinary Course.  Since
the Financial Statement Date, the Business has been conducted in the Ordinary
Course of Business and, except for the potential termination of Roseland
Management as property manager for certain properties owned by Hartz or
Affiliates of Hartz and certain development and/or consulting services for
certain properties owned by Hartz or Affiliates of Hartz in the event the
transactions contemplated by this Agreement are consummated

 

28

--------------------------------------------------------------------------------


 

and which are identified on Section 3.10 of the Disclosure Schedule, the
Business has not been threatened with, and there has not occurred, any event,
change or condition which is reasonably likely to have a Material Adverse Effect
and none of the Companies has taken any action (or failed to take any action)
that, if taken or failed to be taken after the date hereof, would constitute a
violation of Section 5.01.

 

Section 3.11.                             Litigation.  Except as set forth on
Section 3.11 of the Disclosure Schedule, there is no Action by or against the
Seller, any of the Principals, any of the Companies, any of the Roseland
Property Assets, any of the SPVs or any of the Transferred Entities or, to
Seller’s Knowledge, by or against any of the Property Owners, which is pending
or, to Seller’s Knowledge, threatened by or before any Governmental Authority,
except for workers compensation claims (other than any claims under the Seller’s
OCIP program) or residential landlord/tenant claims.

 

Section 3.12.                             Compliance with Laws.  The Companies
have conducted the Business in accordance with all applicable Laws and
Governmental Orders, and none of the Companies are in violation of any such Law
or Governmental Order, except for such violations as would not have a Material
Adverse Effect, individually or in the aggregate.  The Companies have obtained
all Permits which are required in connection with the conduct of the Business,
all such Permits are in full force and effect, and the Companies are in material
compliance with the terms of all such Permits.  Section 3.12 of the Disclosure
Schedule contains a complete and correct list of all of the Permits held by the
Companies.  To Seller’s Knowledge, none of the Transferred Entities or Property
Owners have received notices from Governmental Authorities of violations of law,
which remain uncured, except for such violations as would not have a Material
Adverse Effect, individually or in the aggregate.

 

Section 3.13.                             Environmental Matters.  The Companies
are in material compliance with all applicable Environmental Laws and no written
notices have been received from any Governmental Authority claiming that any of
the Companies is not in compliance with applicable Environmental Laws, which
have not been cured.  To Seller’s Knowledge, neither the Companies nor any of
the Property Owners have received any written notices from any Governmental
Authority claiming any Property Owner or any Real Property is not in compliance
with applicable Environmental Laws, which has not been cured.  The Companies
(with respect to the Business) have obtained and are in compliance with all
Environmental Permits. There are no claims pursuant to any Environmental Law
pending against Seller or the Companies with respect to the Business or, to
Seller’s Knowledge, against any of the Property Owners or, to Seller’s
Knowledge, threatened, against Seller or any of the Companies with respect to
the Business or any of the Property Owners.  Seller has provided the Purchaser
and the Parents with or made available to them copies of any and all (A) no
further action or response action outcome letters received from any Governmental
Authority or licensed site remediation professional relating to any
Environmental Laws, and (B) material environmental assessment or audit reports
or other similar sampling reports, studies or analyses generated within the last
three (3) years and in the possession or control of the Seller or any of the
Companies, that relate to the Business or any of the Real Properties (the items
referred to in clauses (A) and (B) above, together with any other environmental
assessments, audit reports or other similar studies or analyses that Seller has
provided or made available to Purchaser or the Parents, being collectively
referred to as the “Environmental Studies”).  Except as identified in the

 

29

--------------------------------------------------------------------------------


 

Environmental Studies, Seller has no Knowledge of the presence of any Hazardous
Substances on or under the Real Properties that would be required to be
remediated in accordance with applicable Laws.  Notwithstanding the preceding
provisions of this Section 3.13, the parties acknowledge that (i) certain of the
operating and development Real Properties identified on Section 3.13 of the
Disclosure Schedule are known to be developed on what is commonly referred to in
the New Jersey real estate development industry as “historic fill”, which
consists of unclassified materials that may, in fact, contain substances that,
on an isolated basis, may exceed environmental contaminant levels as defined by
the New Jersey Department of Environmental Protection and (ii) the Real
Properties that have not yet been developed and fully investigated for the
presence of Hazardous Substances may contain Hazardous Substances that will
require remediation under applicable Laws, whether resulting from “historic
fill”, a previous owner’s operations or otherwise.  Notwithstanding such
instances, to Seller’s Knowledge, all required Environmental Permits have been
obtained with respect to the Real Properties identified in Section 3.13 of the
Disclosure Schedule and there are no remedial actions and/or requirements
pending or otherwise required with respect to said Real Properties that are not
reflected in the Environmental Studies or Environmental Permits.

 

Section 3.14.                             Intellectual Property.

 

(a)                                  To Seller’s Knowledge, the conduct of the
Business as currently conducted does not infringe upon or misappropriate the
Intellectual Property rights of any third party, and no claim has been asserted
to the Seller or the Companies that the conduct of the Business as currently
conducted infringes upon or may infringe upon or misappropriates the
Intellectual Property rights of any third party.  With respect to each item of
Intellectual Property owned by any of the Companies (each, an “IP Owner”) which
is material to the Business as currently conducted, such item is identified in
Section 3.14(a) of the Disclosure Schedule (“Companies’ Intellectual Property”),
the IP Owner is the owner of the entire right, title and interest in and to such
Companies’ Intellectual Property and the IP Owner is entitled to use such
Companies’ Intellectual Property in the continued operation of the Business. 
With respect to each item of Intellectual Property licensed to any of the
Companies (each, an “IP Licensee”) that is material to the Business as currently
conducted (“Licensed Intellectual Property”), such item is identified in
Section 3.14(a) of the Disclosure Schedule, and the IP Licensee has the right to
use such Licensed Intellectual Property in the continued operation of the
Business in accordance with the terms of the license agreement governing such
Licensed Intellectual Property.  The Companies’ Intellectual Property has not
been adjudged invalid or unenforceable in whole or in part.  To the Seller’s
Knowledge, no Person is engaging in any activity that infringes upon the
Companies’ Intellectual Property.  To the Seller’s Knowledge, each license of
the Licensed Intellectual Property is valid and enforceable, is binding on all
parties to such license, and is in full force and effect.  The Companies are not
in breach of, or default under, any license of the Licensed Intellectual
Property in any material respect and have not received written notice of any
breach or default thereof.  To Seller’s Knowledge, subject to obtaining the
Remaining Third Party Consents necessary to transfer the Licensed Intellectual
Property as contemplated by this Agreement, neither the execution of this
Agreement nor the consummation of the transactions contemplated hereby shall
adversely affect any of the Companies’ material rights with respect to the
Companies’ Intellectual Property or the Licensed Intellectual Property.

 

30

--------------------------------------------------------------------------------


 

(b)                                 Section 3.14(b) of the Disclosure Schedule
sets forth the material IT Assets of the Companies used in the operation of the
Business (the “IT Assets”) and, with respect to the IT Assets licensed to any of
the Companies (each, an “IT Licensee”) that is material to the Business as
currently conducted (“Licensed IT”), such item is identified in
Section 3.14(b) of the Disclosure Schedule, and the IT Licensee has the right to
use such Licensed IT in the continued operation of the Business in accordance
with the terms of the license agreement governing such Licensed IT.  The
Companies have implemented data backup, data storage, system redundancy and
disaster avoidance and recovery procedures, as well as a business continuity
plan.

 

(c)                                  To Seller’s Knowledge, all Software used by
the Companies is used pursuant to valid licenses therefor, and none of the
Companies is in possession of any unlawful copies of any of such Software.

 

Section 3.15.                             Owned and Leased Real Property.

 

(a)                                  None of the Companies owns any real
property.  Section 3.15(a) of the Disclosure Schedule correctly identifies each
of the Real Properties and the identity of the respective Property Owners. 
Seller has delivered or made available to the Parents and the Purchaser copies
of all existing title insurance policies, title abstracts and surveys of the
Real Properties in the possession of Seller or the Companies.

 

(b)                                 All Indebtedness which is owed by the
Property Owners or which is secured by the Real Properties owned by them
respectively is identified on Section 3.15(b) of the Disclosure Schedule. 
Section 3.15(b) of the Disclosure Schedule sets forth, with respect to the Real
Properties owned by the respective Property Owners, (i) the original and current
principal amounts of such Indebtedness, (iii) the maturity date of such
Indebtedness, (ii) the interest rate to which such Indebtedness is subject,
(iv) the holders of such Indebtedness, and (v) all guarantors of such
Indebtedness.  To Seller’s Knowledge, none of such Indebtedness is in default
with respect to any required payment beyond any applicable grace or cure period
and no written notice has been received as to any other default from the holder
of any such Indebtedness which remains uncured.

 

(c)                                  Section 3.15(c) of the Disclosure Schedule
contains a complete and accurate rent roll of each for the Real Properties in
which there are tenants and which is managed by one of the Companies as of
September 20, 2012.

 

(d)                                 To Seller’s Knowledge, Section 3.15(d) of
the Disclosure Schedule contains a complete and accurate list of all obligations
of the Companies or any of the Property Owners listed on such Schedule for
commercial leasing commissions or commercial tenant improvements affecting any
of the Real Properties.

 

(e)                                  To Seller’s Knowledge, except as contained
in any of the Organizational Documents of the Property Owners that Seller has
delivered or made available to the Parents or the Purchaser or in
Section 3.15(e) of the Disclosure Schedule, there are no outstanding options,
rights of first offer or rights of first refusal to purchase or acquire any of
the Real Properties or any portion thereof or interest therein.

 

31

--------------------------------------------------------------------------------


 

(f)                                    To Seller’s Knowledge, there are no
pending or threatened condemnation proceedings, lawsuits, or administrative
actions relating to the Real Properties.

 

(g)                                 To the Seller’s Knowledge, there are no
public roads or rights of way which any of the Seller, the Companies,
Transferred Entities or Property Owners have agreed to privatize.

 

(h)                                 Except as set forth in Section 3.15(h) of
the Disclosure Schedule, to the Seller’s Knowledge, no valid mechanics’ or
materialmens’ liens in an aggregate amount exceeding $100,000 with respect to
any such claimant and which are currently in effect have been recorded or filed
against any of the Real Properties.

 

(i)                                     Section 3.15(i) of the Disclosure
Schedule lists the address of each parcel of Leased Real Property, the identity
of the lessor, lessee and current occupant (if different from lessee) of each
such parcel of Leased Real Property and the commencement and expiration dates of
the related leases of the Leased Real Property.  The Seller has delivered or
made available to the Purchaser true and complete copies of the leases in effect
at the date hereof relating to the Leased Real Property.  The Seller has
received no written notice of a breach or default of any such lease (which has
not been cured).  There has not been any sublease or assignment entered into by
any of the Companies in respect of the leases relating to the Leased Real
Property.  To Seller’s Knowledge, there has been no breach or default by the
landlord of any lease identified in Section 3.15(i) of the Disclosure Schedule,
which remains uncured.

 

Section 3.16.                             Employee Benefit Matters.

 

(a)                                  Section 3.16(a) of the Disclosure Schedule
lists (i) all employee benefit plans (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) and all bonus,
stock option, stock purchase, restricted stock, incentive, deferred
compensation, retiree medical or life insurance, supplemental retirement,
severance or other benefit plans, programs or arrangements, and all employment,
termination, severance or other contracts or agreements, to which any of the
Companies or Seller is a party, have any liability, contingent or otherwise,
have any obligation or which are maintained, contributed to or sponsored by the
Companies or Seller for the benefit of any current or former employee, officer
or director of any of the Companies, and (ii)  any contracts, arrangements or
understandings between any of the Companies and any of their employees
(collectively, the “Plans”).  To Seller’s Knowledge, none of the Transferred
Entities maintains, contributes to or sponsors any Plan and, to Seller’s
Knowledge, none of the Property Owners maintains, contributes to or sponsors any
Plan.

 

(b)                                 None of the Companies has ever maintained a
retiree medical program for their employees or former employees.

 

(c)                                  No Plan provides that any director or
officer or other employee of any of the Companies will become entitled to any
retirement, severance or similar benefit or enhanced or accelerated benefit
solely as a result of the transactions contemplated hereby or as the result of
any termination of employment in connection with such transactions.

 

32

--------------------------------------------------------------------------------


 

(d)                                 The Companies are each in compliance with
the requirements of the Workers Adjustment and Retraining Notification Act
(“WARN”) and have no liabilities pursuant to WARN.

 

Section 3.17.                             Taxes.  Except as set forth on
Section 3.17 of the Disclosure Schedule:

 

(a)                                  Each of the Companies, each of the SPV’s,
each of the Controlled Transferred Entities, and each of the Controlled Property
Owners, has timely filed, or has caused to be timely filed on its behalf, all
Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate in all material respects.  Each of the Companies, each of
the SPVs, each of the Controlled Transferred Entities, and each of the
Controlled Property Owners, has paid all Taxes shown to be due on the applicable
Tax Returns, or otherwise owed by such entity.  Each of the Companies, SPVs,
Controlled Transferred Entities and Controlled Property Owners has withheld or
collected and has paid over to the appropriate taxing authority (or is properly
holding for payment to such taxing authority) all Taxes required by law to be
withheld or collected.  No claim has ever been made in writing by a Governmental
Authority in a jurisdiction where any of the Companies, SPVs, the Controlled
Transferred Entities or the Controlled Property Owners does not file a Tax
Return that it is or may be subject to taxation by that jurisdiction.

 

(b)                                 No Tax Return of any of the Companies, SPVs
or any of the Controlled Transferred Entities or Controlled Property Owners has
been examined or audited by any taxing authority within the last three years or
is currently being examined or audited by any taxing authority or is the subject
of a pending examination.  All assessments for Taxes due with respect to any
completed or settled examinations or any concluded litigation relating to such
Tax Returns have been fully paid.  None of the Companies, SPVs, Controlled
Property Owners or Controlled Transferred Entities, have entered into or has
been the subject of a closing agreement with any taxing authority with respect
to Taxes.

 

(c)                                  There are no liens for Taxes (other than
for current Taxes not yet due and payable) on the assets of the Companies, any
of the Controlled Transferred Entities and each of the Controlled Property
Owners.  None of the Companies nor any Controlled Transferred Entities and the
Controlled Property Owners is bound by or subject to any tax sharing, allocation
or similar agreement or any indemnification or reimbursement agreement with
respect to Taxes.

 

(d)                                 Each of the Seller, the Companies (other
than Roseland Property), each of the SPVs, each of the Property Owners and each
of the Transferred Entities, have at all times been classified and treated as a
partnership or disregarded entity and not as an association taxable as a
corporation for federal income tax purposes in each state and local jurisdiction
in which it files Tax Returns.

 

(e)                                  None of the Companies, SPVs, the Controlled
Transferred Entities or Controlled Property Owners is subject to any private
letter ruling of the IRS or comparable rulings of another taxing authority.

 

(f)                                    Seller is not a foreign person within the
meaning of Section 1445 of the Code or any other laws requiring withholding of
amounts paid to foreign persons.

 

33

--------------------------------------------------------------------------------


 

(g)                                 No agreement or waiver extending any statute
of limitations on or extending the period for the assessment or collection of
any Tax has been executed or filed on behalf of or with respect to the
Companies, the SPVs, any of the Controlled Transferred Entities, or any of the
Controlled Property Owners.  No power of attorney on behalf of the Companies,
SPVs, Controlled Transferred Entities or Controlled Property Owners with respect
to any Tax matter is currently in place.

 

(h)                                 None of the Companies, SPVs, Controlled
Transferred Entities or Controlled Property Owners (i) has “participated” in a
“reportable transaction” or “listed transaction” within the meaning of Treasury
Regulations Section 1.6011-4 or (ii) has taken any reporting position on a Tax
Return, which reporting position (1) if not sustained, would be reasonably
likely, absent disclosure, to give rise to a penalty for substantial
understatement of U.S. federal income Tax under Section 6662 of the Code (or any
predecessor statute or any corresponding provision of any such statute or state,
local or foreign Tax law), and (2) has not adequately been disclosed on such Tax
Return in accordance with Section 6662(d)(2)(B) of the Code (or corresponding
provision of any such predecessor statute or state, local or foreign Tax law).

 

(i)                                     None of the Companies, SPVs, Controlled
Transferred Entities or Controlled Property Owners or, to Seller’s Knowledge,
any other Person on behalf of and with respect to any of the foregoing Persons
has (i) agreed to or is required to make any adjustments pursuant to
Section 481(a) of the Code or any similar provision of state, local or foreign
law by reason of a change in accounting method initiated by any of the foregoing
Persons, and, to the Seller’s Knowledge, the IRS has not proposed any such
adjustment or change in accounting method, or (ii) any application pending with
any taxing authority requesting permission for any change in accounting method
that relates to the business or operations of any of the foregoing Persons or
(iii) executed or entered into a closing agreement pursuant to Section 7121 of
the Code or any predecessor provision thereof or any similar provision of state,
local or foreign law with respect to any of the foregoing Persons.

 

(j)                                     None of the Companies, SPVs, Controlled
Transferred Entities or Controlled Property Owners is or has been a member of a
consolidated, combined or unitary group for which any of the foregoing Persons
is or may be liable pursuant to Treasury Regulations Section 1.1502-6(a) or any
analogous or similar state, local or foreign law or regulation.

 

(k)                                  Consummation of the transactions
contemplated hereby will not result in the payment of any “excess parachute
payment” within the meaning of Section 280G of the Code.

 

(l)                                     Roseland Property is not disposing of
all or substantially all of its assets situated in Massachusetts in connection
with the transactions contemplated by this Agreement.

 

Section 3.18.                             Contracts.

 

(a)                                  Section 3.18(a) of the Disclosure Schedule
contains a true and complete list of each of the following contracts and
agreements (such contracts and agreements being “Material Contracts”):

 

34

--------------------------------------------------------------------------------


 

(i)                                     all property management contracts,
facility management contracts and property development contracts of the
Companies and, to Seller’s Knowledge, architects’ and engineers’ contracts, and
construction management contracts for the Real Properties listed on
Section 3.18(a) of the Disclosure Schedule that are presently in construction
(the “Active Projects”);

 

(ii)                                  all joint venture, partnership or other
contract (however named) involving a sharing of profits, losses, costs or
liabilities by any of the Companies or, to Seller’s Knowledge, any of the
Transferred Entities or Property Owners with any other Person other than the
Organizational Documents and the Economic Interests;

 

(iii)                               the material contracts and agreements
relating to Indebtedness of the Companies and the Transferred Entities and the
Indebtedness listed on Section 3.15(b) of the Disclosure Schedule;

 

(iv)                              to Seller’s Knowledge, all commercial leases
of any portion of the Real Properties for which the annual base rent is in
excess of $100,000 (the “Real Property Leases”);

 

(v)                                 all contracts and agreements that limit or
purport to limit the ability of any of the Companies to compete in any line of
business or with any Person or in any geographic area or during any period of
time;

 

(vi)                              all contracts for the employment for any
period of time whatsoever, or in regard to the employment, or restricting the
employment, of any employee of any of the Companies;

 

(vii)                           all agreements for the payment of severance
benefits, retention bonuses or so-called “sale bonuses”  to any employees of any
of the Companies, other than the Economic Interests and excluding any
discretionary bonuses that Seller may elect to pay if the transactions
contemplated by this Agreement are consummated;

 

(viii)                        all contracts between any of the Companies and any
Related Parties;

 

(ix)                                all performance or completion bonds, or
surety or indemnification agreements with respect to which the Seller and/or one
or more of the Principals is liable;

 

(x)                                   to Seller’s Knowledge, all brokerage
agreements for the leasing of commercial space in any of the Real Properties;

 

(xi)                                to Seller’s Knowledge, all contracts and
agreements (excluding subcontracts with contractors or materialmen) and site
plan approvals relating to the construction of any of the Active Projects; and

 

(xii)                             all other contracts and agreements which are
material to the Business, the Companies, the Assets or, to Seller’s Knowledge,
the Real Properties (it being understood that, in respect of the Real
Properties, a contract or agreement shall only be deemed to

 

35

--------------------------------------------------------------------------------


 

be material for the purposes of this subparagraph (a)(xii) if it involves the
receipt or expenditure of $1,000,000 or more during any twelve-month period).

 

(b)                                 Section 3.18(b) of the Disclosure Schedule
identifies all guaranties of Indebtedness owed by any of the Property Owners
made by Seller or any of the Principals which are in effect as of the date
hereof (the “Principal Guaranties”), and identifies who is subject to such
Principal Guaranty, the obligor of the Indebtedness guaranteed, the holder of
such Indebtedness and the amount guaranteed.  None of the Companies or to
Seller’s Knowledge, any Transferred Entities have guaranteed any Indebtedness of
any Person, except as set forth in Section 3.18(b) of the Disclosure Schedule.

 

(c)                                  Each Material Contract (i) was entered into
in the Ordinary Course of Business and (ii) is valid and binding on the
Companies, Transferred Entities or Property Owners party thereto, as the case
may be, and, to the Seller’s Knowledge, the counterparties thereto, is in full
force and effect and (iii) upon consummation of the transactions contemplated by
this Agreement, except to the extent that any Third Party Consents are not
obtained, shall continue in full force and effect without penalty or other
adverse consequence.  None of the Companies or Transferred Entities, or, to
Seller’s Knowledge, the Property Owners or any other party thereto, are in
breach of, or default under, any Material Contract, except for such breaches or
defaults that would not have a Material Adverse Effect, individually or in the
aggregate.  The Companies are not restricted by any agreement from carrying on
the Business in any geographic location.  There are no negotiations pending or
in progress to revise any Material Contract in any material respect, other than
change orders, changes in scope, or other changes in the Ordinary Course of
Business with respect to construction agreements, and changes related to the
management of those properties owned by Hartz or Affiliates of Hartz which may
be terminated by Hartz or Affiliates of Hartz by virtue of the transactions
contemplated hereby.

 

(d)                                 Without limiting the generality of
subsection (c), with regard to the Real Property Leases, except as set forth in
Section 3.18(d) of the Disclosure Schedule:  (i) the Real Property Leases are
valid and binding obligations of the landlord thereunder and, to Sellers’
Knowledge, the tenants thereunder, and are in full force and effect;
(ii) neither the Companies nor to Seller’s Knowledge any of the Property Owners
has received any material written notices of default by the applicable landlord
which remains uncured; (iii) neither the Companies, nor to Seller’s Knowledge
any of the Property Owners has given any written notices of default by the
applicable tenant under any Real Property Lease which remains uncured; and
(iv) except as expressly set forth in the Real Property Leases, to Seller’s
Knowledge no tenant is entitled, now or in the future, to any concession,
rebate, offset, allowance or free rent for any period nor has any such claim
been asserted in writing by any tenant.

 

(e)                                  The Seller has provided or made available
to the Purchaser and the Parents true, accurate and complete copies of all
Material Contracts (including the Real Property Leases).

 

Section 3.19.                             [Intentionally omitted.]

 

Section 3.20.                             Brokers.  Except for Eastdil Secured,
L.L.C., no agent, broker, Person, firm, finder or investment banker acting on
behalf of the Seller, the Companies, the SPVs or the Property

 

36

--------------------------------------------------------------------------------


 

Owners is entitled to any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Seller.

 

Section 3.21.                             Labor Matters.

 

(a)                                  Neither Seller nor any of the Companies,
other than Roseland Property, has (or has ever had) any employees.  All Persons
who are employed in the conduct of the Business are employed by Roseland
Property.  Any references in this Section 3.21 to employees or former employees
of the Companies shall be deemed to constitute references to employees or former
employees of Roseland Property, and not to any of the other Companies, to the
extent necessary in order to make such references factually accurate.

 

(b)                                 Except as set forth in Section 3.21(a) of
the Disclosure Schedule, none of the Companies are subject to or a party to any
collective bargaining or other labor agreement, and to Seller’s Knowledge, there
are no union organization efforts underway among the employees of such
entities.  There are no strikes, slowdowns or work stoppages pending, or, to the
Seller’s Knowledge, threatened between any of them and any of their respective
employees, and none of such entities has experienced any such strike, slowdown
or work stoppage within the past three years.  The Companies are in material
compliance with all applicable Laws (including common law) respecting employment
practices, labor, terms and conditions of employment and wages and hours and the
payment and withholding of Taxes, and to the Knowledge of Seller, there are no
suits, actions, disputes, claims (other than routine claims for benefits),
investigations, charges or audits pending or threatened relating to
discrimination in employment or employment practices.

 

(c)                                  No employee of any of the Companies is a
party to, or is otherwise bound by, any agreement, including any
confidentiality, noncompetition or proprietary rights agreement, between such
employee and any of the Companies or, to the Knowledge of Seller, any other
Person that materially adversely affects or will affect:  (A) the performance of
that employee’s duties as an employee of the Companies; or (B) the ability of
Purchaser and the Parents to conduct the Business following the Closing.  To the
Knowledge of Seller, no officer or other key employee of any of the Companies
with annual compensation in excess of $200,000 intends to terminate employment
with the Companies prior to Closing or with the Companies, Purchaser and the
Parents following the Closing.

 

(d)                                 The Companies have made all required
payments to the relevant unemployment compensation reserve account with the
appropriate governmental departments with respect to the employees of the
Business and such accounts have positive balances.

 

(e)                                  The employment of each of the Companies’
employees is terminable at will without cost to the Companies except for
payments required under the Plans and the payment of accrued salaries or wages
and vacation pay.  No employee or former employee has any right to be rehired by
the Companies prior to the Companies’ hiring a Person not previously employed by
the Companies.

 

(f)                                    Except as would not result in material
liability to the Companies, in respect of those employees of the Companies who
are engaged in the Business, the Companies have complied in

 

37

--------------------------------------------------------------------------------


 

all material respects with the requirements of the Immigration Reform and
Control Act of 1986, The Immigration Act of 1990, The Illegal Immigration Reform
and Immigrant Responsibility Act of 1996, the Immigration and Nationality Act as
amended and all other Laws pertaining to immigration.  To Seller’s Knowledge, no
current employees of the Companies have ever worked for the Companies without
proper employment authorization, including authorization from the Department of
Homeland Security or the legacy Immigration and Naturalization Service. 
Substantially all Form I-9’s have been properly completed by the present
employees of the Companies to the extent required by applicable Laws, and the
Companies have retained such forms to the extent required by applicable Laws. 
To Seller’s Knowledge since January 1, 2010, there have been no letters received
from the Social Security Administration (SSA) regarding the failure of any such
employee’s Social Security number to match their name in the SSA database and
there have been no letters or other correspondence received from the Department
of Homeland Security or other agencies regarding the employment authorization of
any such employees.  There are no Actions pending or, to the Knowledge of the
Seller, threatened against the Companies relating to the compliance with Laws
pertaining to immigration matters with respect to the Business.

 

(g)                                 All individuals employed or engaged by the
Companies or allowed by the Companies to provide services to the Companies or
for the benefit of the Companies are properly classified under the wage and
hours laws applicable to them. No individual classified as an independent
contractor should have been classified as a full-time employee. All individuals
who provide services for or on behalf of the Companies have received all notices
required by any applicable law to be provided by or on behalf of the Companies
including without limitation as to amount, method, timing or calculation of pay
or pay rate. All paychecks issued to any individual who provides services to or
on behalf of the Companies have been accurate in all respects.  The Companies
maintain, and for the last three (3) years have maintained, in full force and
effect, workers compensation insurance, unemployment insurance, and disability
insurance with respect to each individual to whom they are obligated by any law
to provide such coverage.

 

(h)                                 Section 3.21(g) of the Disclosure Schedule
contains a list of all employees of the Companies as of the date of this
Agreement and said list correctly reflects their base salaries, bonuses, dates
of employment and positions.

 

Section 3.22.                             Organization Documents.  Seller has
heretofore provided Purchaser with full access to true, complete and correct
copies of the Organizational Documents of the Companies and the Transferred
Entities, and to Seller’s Knowledge, the Property Owners, and all such documents
are in full force and effect (in respect of the Property Owners, to Seller’s
Knowledge).  None of the Companies or the SPVs, are in violation, in any
material respect, of any provision of its respective Organizational Documents
and, to Seller’s Knowledge, no written claim has been received by the Seller or
the SPVs asserting a violation of any provision of its respective Organizational
Documents, which remains unresolved, and no written notice has been given by
Seller or the SPVs asserting a violation of any provision of the Organizational
Documents of any of the Transferred Entities or the Property Owners which
remains unresolved.

 

38

--------------------------------------------------------------------------------


 

Section 3.23.          Insurance.

 

(a)           Section 3.23(a) of the Disclosure Schedule sets forth all
insurance policies maintained by the Companies with respect to the Business.  To
Seller’s Knowledge, all material assets of the Business, and all material
improvements on the Real Properties, are covered by, except for policies that
have expired under their terms in the ordinary course, currently effective
insurance policies or binders of insurance (including, without limitation,
general liability insurance, business interruption insurance, property insurance
and workers compensation insurance) issued in favor of the Companies or any of
the Property Owners.

 

(b)           Except as would not be reasonably likely to have a Material
Adverse Effect, with respect to each insurance policy of the Companies, to
Seller’s Knowledge: (i) none of the Companies or the Property Owners is in
breach or default (including any breach or default with respect to the payment
of premiums or the giving of notice) under the policy; (ii) no party to the
policy has repudiated, or given notice of an intent to repudiate, any provision
thereof; and (iii) there is no claim pending under any policy as to which
coverage has been denied or disputed by the insurer.

 

(c)           All insurance policies listed in Section 3.23(a) of the Disclosure
Schedule are outstanding and in force as of the date hereof.

 

Section 3.24.          Disclosure.  The representations and warranties of the
Seller contained in this Agreement do not contain any untrue statement of a
material fact and, when taken together, do not omit to state a material fact
required to be stated therein or necessary in order to make such statements not
misleading in light of the circumstances under which they were made.

 

Section 3.25.          Bank Accounts.  Section 3.25 of the Disclosure Schedule
attached hereto contains a true, correct and complete list of all bank accounts,
lockbox accounts and safety deposit box accounts maintained in the name of, or
for the benefit for any of the Companies relating to the Business, and the
identities of the Persons who have signing authority with respect thereto.

 

Section 3.26.          Sufficiency of Assets and Transferred Interests.  The
Assets constitute all of the assets and properties (whether real, personal or
mixed, whether tangible or intangible and wherever situated) that are necessary
for the conduct of the Business as currently conducted by the Companies. The
Assets, together with the Excluded Assets, the Excluded Roseland Property
Assets, and the assets listed on Section 3.26 of the Disclosure Schedule and the
Transferred Interests constitute all of the assets and properties (whether real,
personal or mixed, whether tangible or intangible and wherever situated) that
are necessary for the conduct of the businesses as currently conducted by the
Seller.  Immediately after the Closing, by virtue of the sale to Purchaser of
the Securities, the Roseland Property Assets and the Transferred Interests
pursuant to this Agreement, the Purchaser shall be able to continue to conduct
(i) the businesses currently conducted by the Seller, except for those
businesses exclusively relating to the Excluded Assets and the assets listed on
Section 3.26 of the Disclosure Schedule, in the same manner as conducted by the
Seller prior to the Closing Date and (ii) the Business in the same manner as
conducted by the Companies prior to the Closing Date.

 

39

--------------------------------------------------------------------------------


 

Section 3.27.          OFAC.

 

(a)           To Seller’s Knowledge, neither the Seller, nor any Affiliate of
any of the Seller, the Companies, or the SPVs, is subject to sanctions of the
United States government or in violation of any Laws relating to terrorism or
money laundering, including, without limitation, Executive Order No. 13224, 66
Fed. Reg. 49079 (published September 25, 2001) (the “Terrorism Executive Order”)
or a Person similarly designated under any related enabling legislation or any
other similar Executive Orders (collectively with the Terrorism Executive Order,
the “Executive Orders”), the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56, the “Patriot Act”), any sanctions and regulations
promulgated under authority granted by the Trading with the Enemy Act, 50 U.S.C.
App. 1-44, as amended from time to time, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701-06, as amended from time to time, the Iraqi
Sanctions Act, Publ. L. No. 101-513; United Nations Participation Act, 22 U.S.C.
§ 287c, as amended from time to time, the International Security and Development
Cooperation Act, 22 U.S.C. § 2349 aa-9, as amended from time to time, The Cuban
Democracy Act, 22 U.S.C. §§ 6001-10, as amended from time to time, The Cuban
Liberty and Democratic Solidarity Act, 18 U.S.C. §§ 2332d and 2339b, as amended
from time to time, and The Foreign Narcotics Kingpin Designation Act, Publ. L.
No. 106-120, as amended from time to time.

 

(b)           Neither the Seller, or any Affiliate of any of the Seller, the
Companies or the SPVs, is (i) listed on the Specially Designated Nationals and
Blocked Persons List (the “SDN List”) maintained by the Office of Foreign Assets
Control (“OFAC”), Department of the Treasury, and/or on any other similar list
(“Other Lists” and, collectively with the SDN List, the “Lists”) maintained by
the OFAC pursuant to any authorizing statute, Executive Order or regulation
(collectively, “OFAC Laws and Regulations”); or (ii) a Person (a “Designated
Person”) either (A) included within the term “designated national” as defined in
the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (B) designated
under Sections 1(a), 1(b), 1(c) or 1(d) of the Terrorism Executive Order or a
Person similarly designated under any related enabling legislation or any other
similar Executive Orders (collectively, the “Executive Orders”), including a
“Prohibited Person”.  The OFAC Laws and Regulations and the Executive Orders are
collectively referred to as the “Anti-Terrorism Laws”.  “Prohibited Person” is
defined as follows:

 

(i)            a person or entity that is listed in the Annex to the Terrorism
Executive Order, or is otherwise subject to the provisions of the Terrorism
Executive Order or any other Executive Order;

 

(ii)           a person or entity owned or controlled by, or acting for or on
behalf of, any person or entity that is listed in the Annex to the Terrorism
Executive Order, or is otherwise subject to the provisions of the Terrorism
Executive Order or any other Executive Order;

 

(iii)          a person or entity with whom any of the Companies is prohibited
from dealing or otherwise engaging in any transaction by any terrorism or
anti-money laundering Law, including the Terrorism Executive Order, any other
Executive Order and the Patriot Act;

 

(iv)          a person or entity who commits, threatens or conspires to commit
or supports “terrorism” as defined in the Terrorism Executive Order or any other
Executive Order; or

 

40

--------------------------------------------------------------------------------


 

(v)           a person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

 

(c)           To Seller’s Knowledge, neither the Seller, or any Affiliate of any
of the Seller, the Companies, or the SPVs, has (i) conducted any business or
engaged in making or receiving any contribution of funds, goods or services to
or for the benefit of any Designated Person, (ii) dealt in, or otherwise engaged
in, any transaction relating to any property or interest in property blocked
pursuant to any Executive Order or the Patriot Act, or (iii) engaged in or
conspired to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Executive Order or the Patriot Act.

 

Section 3.28.          Related Person Transactions.  Except as set forth on
Section 3.28 of the Disclosure Schedule and except for the transactions
contemplated by this Agreement and the Ancillary Agreements and transactions in
the Ordinary Course of Business, no Related Person of Seller (a) has borrowed
money from or loaned money to the Business which remains unpaid or owed or, to
the Knowledge of Seller, has any other claims of any kind against the Business,
the Assets, the Companies, the Transferred Entities or the Property Owners,
(b) except for their ownership interests in Seller, owns any interest in any of
the Companies or the Transferred Entities or Property Owners, (c) except for
office contents and art work, owns or has an interest in any assets which are
used in the conduct of the Business by the Companies, or (d) to Seller’s
Knowledge, except for Howard Milstein and Edward Milstein and their respective
Affiliates, has an interest, directly or indirectly, in any business, corporate
or otherwise, which is in direct competition with the Business other than
publicly traded interests. Except as set forth on Section 3.28 of the Disclosure
Schedule, none of the Companies or any of the Transferred Entities or Property
Owners owes any amount to any Related Person of Seller, and no Related Person of
Seller owes any amount to any of the Companies or any of the Transferred
Entities or Property Owners.

 

Section 3.29.          Improper Conduct.  None of Seller or the Principals (in
their capacity as directors, officers, members or managers of Seller, any of the
Companies or any of the SPVs, Transferred Entities or Property Owners) has at
any time in connection with the operation of the Business:  (a) used any funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity in respect of the Business, or, to Seller’s
Knowledge, failed to disclose fully any such contribution in violation of any
applicable Law; (b) directly or indirectly, paid or delivered any fee,
commission or other sum of money or item of property, however characterized, to
any finder, agent, or other party acting on behalf of or under the auspices of a
governmental official or Governmental Authority, in the United States or any
other country, which is illegal under any applicable Law of the United States or
any other country having jurisdiction; or (c) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977.

 

Section 3.30.          No Other Representations and Warranties.  THERE ARE NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, OF ANY NATURE WHATSOEVER
RELATING TO THE COMPANIES, THE BUSINESS, THE SPVs, THE TRANSFERRED ENTITIES, THE
PROPERTY OWNERS, THE SECURITIES, THE ROSELAND PROPERTY ASSETS, THE TRANSFERRED
INTERESTS, THE REAL

 

41

--------------------------------------------------------------------------------


 

PROPERTIES OR OTHERWISE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY,
OTHER THAN THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
ARTICLE III OR ELSEWHERE IN THIS AGREEMENT.  THE SELLER IS NOT RELYING ON ANY
REPRESENTATIONS, WARRANTIES, STATEMENTS OR DISCLOSURES BY OR ON BEHALF OF THE
PURCHASER, THE PARENTS OR ANY OTHER PERSON, EXPRESS OR IMPLIED, IN AGREEING TO
ENTER INTO THIS AGREEMENT AND THE ANCILLARY AGREEMENTS AND PERFORMING ITS
OBLIGATIONS HEREUNDER AND THEREUNDER OTHER THAN THOSE REPRESENTATIONS AND
WARRANTIES MADE BY THE PURCHASER AND/OR THE PARENTS EXPRESSLY SET FORTH IN
ARTICLE IV OR ELSEWHERE IN THIS AGREEMENT.

 

Article IV

 

REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER AND THE PARENTS

 

Each of the Purchaser and the Parents, jointly and severally, hereby make the
representations and warranties set forth in this Article IV.  All such
representations and warranties and all representations and warranties which are
set forth elsewhere in this Agreement shall survive the Closing (and none shall
merge into any instrument of conveyance), regardless of any investigation or
lack of investigation by any of the parties to this Agreement, except as
otherwise provided in this Agreement.  No specific representation or warranty
shall limit the generality or applicability of a more general representation or
warranty.

 

Section 4.01.          Organization and Authority of the Parents and the
Purchaser.

 

(a)           The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation.  MCRC
is a corporation, duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation.  MCRLP is a limited partnership,
duly organized, validly existing and in good standing in the laws of its
jurisdiction of organization.  Each of the Purchaser and the Parents has all
necessary power and authority to enter into this Agreement and the Ancillary
Agreements to which it is a party, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby. 
The Purchaser and the Parents are each duly licensed or qualified to do business
and in good standing in each jurisdiction which the properties owned or leased
by it or the operation of its business make such licensing or qualification
necessary, except to the extent that the failure to be so licensed, qualified or
in good standing would not adversely affect the ability of the Purchaser or the
Parents to carry out their obligations under, and to consummate the transactions
contemplated by, this Agreement and the Ancillary Agreements.

 

(b)           The execution and delivery by the Purchaser and each of the
Parents of this Agreement and the Ancillary Agreements to which it is a party,
the performance of their obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby by the
Purchaser and the Parents have been duly authorized by all requisite

 

42

--------------------------------------------------------------------------------


 

corporate, limited partnership or limited liability company action on the part
of the Purchaser and the Parents, as applicable.

 

(c)           This Agreement has been, and upon its execution by Purchaser and
each of the Parents of the applicable Ancillary Agreements shall be, duly
executed and delivered by the Purchaser and each of the Parents, and (assuming
due authorization, execution and delivery by the other parties thereto) this
Agreement constitutes, and upon its execution and the execution of the
applicable Ancillary Agreements shall constitute, the legal, valid and binding
obligations of the Purchaser and the Parents, enforceable against each of them
in accordance with its terms.

 

Section 4.02.          Certificate of Incorporation and By-Laws.

 

(a)           Purchaser has heretofore furnished to the Seller a complete and
correct copy of its certificate of incorporation and by-laws, as amended to
date.  Such certificate of formation and limited liability company agreement are
in full force and effect and Purchaser is not in violation of any material
provision of its certificate of formation or limited liability company
agreement.

 

(b)           MCRC has heretofore furnished to the Seller a complete and correct
copy of its certificate of incorporation and by-laws as amended to date.  Such
certificate of incorporation and by-laws are in full force and effect and MCRC
is not in violation of any material provision of its Certificate of
Incorporation or by-laws.

 

(c)           MCRLP has heretofore furnished to the Seller a complete and
correct copy of its certificate of limited partnership and limited partnership
agreement (the “LP Agreement”).  Such certificate of limited partnership, and
the LP Agreement, are in full force and effect and MCRLP is not in violation of
any material provision of its certificate of limited partnership or the LP
Agreement.

 

Section 4.03.          No Conflict.  Subject to obtaining (or providing the
notifications included within) the Governmental Consents, the execution,
delivery and performance by the Purchaser and each of the Parents of this
Agreement and the execution, delivery and performance by the Purchaser and each
of the Parents of the Ancillary Agreements to which it is a party do not and
will not (a) violate, conflict with or result in the breach of any provision of
the certificate of incorporation or bylaws, certificate of limited partnership,
limited partnership agreement, certificate of formation, limited liability
company agreement (or similar organizational documents) of the Purchaser and the
Parents, (b) conflict with or violate any Law or Governmental Order applicable
to the Purchaser or either of the Parents or any of their respective assets,
properties or businesses, or (c) conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, any note, bond, mortgage or indenture, contract,
agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which the Purchaser or either of the Parents is a party or by
which any property or asset of the Purchaser or either of the Parents is bound
or affected, except, in the case of clauses (b) and (c), as would not materially
and adversely affect the ability of the Purchaser or either of the Parents to
carry out their obligations under, and to consummate the transactions
contemplated by, this Agreement and the Ancillary Agreements.

 

43

--------------------------------------------------------------------------------


 

Section 4.04.          Governmental Consents and Approvals.  The execution,
delivery and performance by the Purchaser and the Parents of this Agreement and
the Ancillary Agreements do not and will not require any consent, approval,
authorization or other order of, action by, filing with, or notification to, any
Governmental Authority, except (i) for the Governmental Consents and (ii) where
failure to obtain such consent, approval, authorization or action, or to make
such filing or notification, would not prevent or materially delay the
consummation by the Purchaser or the Parents of the transactions contemplated by
this Agreement.

 

Section 4.05.          Litigation.  No Action by or against either of the
Parents or the Purchaser is pending or, to the knowledge of either of the
Parents or the Purchaser, threatened, which could affect the legality, validity
or enforceability of this Agreement, any Ancillary Agreement or the consummation
of the transactions contemplated hereby or thereby.

 

Section 4.06.          Brokers.  No agent, broker, Person, firm, finder or
investment banker acting on behalf of the Purchaser or either of the Parents is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of the Purchaser.

 

Section 4.07.          No Other Representations and Warranties.  THERE ARE NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, OF ANY NATURE WHATSOEVER
RELATING TO THE PURCHASER, THE PARENTS OR OTHERWISE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY, OTHER THAN THOSE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN THIS ARTICLE IV OR ELSEWHERE IN THIS
AGREEMENT.  THE PURCHASER AND THE PARENTS ARE NOT RELYING ON ANY
REPRESENTATIONS, WARRANTIES, STATEMENTS OR DISCLOSURES BY OR ON BEHALF OF THE
SELLER, THE PRINCIPALS OR ANY OTHER PERSON, EXPRESS OR IMPLIED, IN AGREEING TO
ENTER INTO THIS AGREEMENT AND THE ANCILLARY AGREEMENTS AND PERFORMING THEIR
RESPECTIVE OBLIGATIONS HEREUNDER AND THEREUNDER OTHER THAN THOSE REPRESENTATIONS
AND WARRANTIES MADE BY THE SELLER EXPRESSLY SET FORTH IN ARTICLE III OR
ELSEWHERE IN THIS AGREEMENT.

 

Article V

 

ADDITIONAL AGREEMENTS

 

Section 5.01.          Conduct of Business Prior to the Closing.  The Seller
covenants and agrees that between the date hereof and the Closing, the Seller
shall cause each of the Companies and each of the SPVs and, to the extent it has
the power to do so, each of the Transferred Entities and Property Owners to
(A) conduct its operations and the Business in the ordinary course in all
material respects (B) use its reasonable best efforts to preserve intact in all
material respects their respective business organizations and (C) use its
reasonable best efforts to preserve for the Purchaser and the Parents the
relationships of the Companies, the Controlled Transferred Entities and the
Controlled Property Owners with their respective customers, suppliers, managers,
employees, tenants and others having on-going relationships with any of the
Companies, the Controlled Transferred Entities and the Controlled Property
Owners.  The Seller covenants and

 

44

--------------------------------------------------------------------------------


 

agrees that, between the date hereof and the Closing, without the prior written
consent of the Purchaser, none of the Companies, the SPVs, or, to the extent
Seller has the power to Control such entity, none of the Transferred Entities or
Property Owners shall:

 

(a)           (i) issue or sell any equity interests (partnership, membership or
otherwise) or any option, warrant or other right to acquire the same,
(ii) redeem any of its equity interests (other than the Hartz Interest), or
(iii) declare, make or pay any dividends or distributions to the holders of
equity interests, other than cash dividends and distributions of the Excluded
Assets, distributions and redemptions declared, made or paid directly or
indirectly to the Seller by the Companies, the SPVs, the Transferred Entities or
the Property Owners;

 

(b)           incur or assume any Indebtedness or guarantee any such
Indebtedness, other than in the Ordinary Course of Business;

 

(c)           amend or restate the Organizational Documents of the Companies or
any of the SPVs, Transferred Entities or Property Owners;

 

(d)           enter into any material contract, or take any action to extend the
term of any material contract, that is not terminable on 30 days’ or less
notice, in each case if such contract survives Closing, other than in the
Ordinary Course of Business;

 

(e)           permit, allow or suffer any of the Securities or Transferred
Interests to become subjected to any Encumbrance, or permit, allow or suffer any
of the Assets to become subjected to any Encumbrance, other than Permitted
Encumbrances;

 

(f)            cancel any Indebtedness owing to the Companies or, except in the
Ordinary Course of Business, waive any claims or rights of value belonging to
the Companies;

 

(g)           except for intercompany transactions in the Ordinary Course of
Business, pay, loan or advance any amount to, or sell, transfer or lease any of
its assets to, or enter into any agreement or arrangement with, Seller, any of
Affiliates of Seller or any Related Party (other than the Companies, the
Controlled Transferred Entities or the Controlled Property Owners), in each
instance which survive Closing;

 

(h)           grant or announce any increase in the salaries, bonuses or other
benefits payable by the Companies to any of the employees of the Companies,
other than as required by Law, pursuant to any Plans, programs or agreements
existing on the date hereof, other ordinary increases consistent with the past
practices of the Companies and/or bonuses which may be paid by Seller in
consideration of the transactions contemplated by this Agreement;

 

(i)            change any method of accounting or accounting practice or policy
used by the Companies or the Controlled Transferred Entities or Controlled
Property Owners;

 

(j)            fail to exercise any rights of renewal with respect to any
material Leased Real Property that by its terms would otherwise expire;

 

45

--------------------------------------------------------------------------------


 

(k)                                  settle or compromise any material claims of
the Companies or the Controlled Transferred Entities or Controlled Property
Owners, other than in the Ordinary Course of Business;

 

(l)                                     change in any material respect any
policies, practices or procedures with respect to credit, billing and/or
collection of the Companies with respect to customers or payments with respect
to vendors/subcontractors;

 

(m)                               make any election with respect to Taxes with
respect to the Companies or the Controlled Transferred Entities or Controlled
Property Owners;

 

(n)                                 accelerate the collection of accounts
receivable or delay the payment of accounts payable or accrued expenses, other
than in the Ordinary Course of Business; or

 

(o)                                 agree to take any of the actions specified
in Sections 5.01(a)-(n), except as contemplated by this Agreement.

 

Section 5.02.                             Access to Information.

 

(a)                                  From the date hereof until the Closing,
upon reasonable notice, the Seller shall cause the Companies, the SPV’s, the
Controlled Transferred Entities, the Controlled Property Owners and, to the
extent Seller is entitled to exercise control over the same, the remaining
Transferred Entities and Property Owners and each of their officers, directors,
employees, agents, representatives, accountants and counsel to (i) afford the
Purchaser and Parents and their officers, directors, employees, agents,
representatives, accountants and counsel (collectively, the “Purchaser
Representatives”) with reasonable access to all of the offices, properties and
books and records of the Companies, the SPVs, the Transferred Entities and the
Property Owners, and (ii) furnish to the Purchaser Representatives such
additional financial and operating data and other information regarding the
Companies, the SPVs, the Transferred Entities, the Property Owners, the Business
or the Real Properties (or copies thereof) as the Purchaser may from time to
time reasonably request; provided, however, that any such access or furnishing
of information shall be conducted at the Purchaser’s sole expense, during normal
business hours, under the supervision of the Companies’ personnel and in such a
manner as not to interfere with the normal operations of the Companies, the
SPVs, the Transferred Entities or the Property Owners.

 

(b)                                 For a period of seven (7) years after the
Closing or, if shorter, the applicable period specified in the Purchaser’s and
the Parents’ document retention policy, the Purchaser shall (i) retain the books
and records relating to the Companies, the SPVs, the Transferred Entities, the
Property Owners, the Business and the Real Properties relating to periods prior
to the Closing and (ii) upon reasonable notice, afford the officers, employees,
agents and representatives of the Seller reasonable access (including the right
to make, at the Seller’s expense, photocopies), during normal business hours, to
such books and records; provided, however, that the Purchaser or the Parents
shall notify the Seller and each of the Principals at least thirty (30) days in
advance of destroying any such books and records prior to the seventh
anniversary of the Closing in order to provide the Seller the opportunity to
access such books and records in accordance with this Section 5.02(b). For a
period of six (6) years after the Closing, Seller shall retain the books and
records relating to Roseland Property which constitute Excluded Roseland
Property Assets, and

 

46

--------------------------------------------------------------------------------


 

(ii) upon reasonable notice, afford the officers, employees, agents and
representatives of the Purchaser and the Parents reasonable access (including
the right to make, at the Purchaser’s expense, photocopies), during normal
business hours, to such books and records; provided, however, that the Seller
shall notify the Purchaser and the Parents at least thirty (30) days in advance
of destroying any such books and records prior to the sixth anniversary of the
Closing in order to provide the Purchaser and the Parents the opportunity to
access such books and records in accordance with this Section 5.02(b).

 

Section 5.03.                             Confidentiality.

 

(a)                                  The terms of that certain Confidentiality
Agreement, dated as of May 16, 2012 between Seller and MCRC are hereby
incorporated herein by reference and made a part hereof.

 

(b)                                 Prior to the Closing, the Seller shall not
disclose to any third party any information that is not public information
concerning the Purchaser and the Parents or any transaction or potential
transaction the Seller may become aware of involving the Purchaser and the
Parents without prior written consent of the Purchaser and the Parents;
provided, however, that the foregoing shall not prevent Seller from disclosing
the pendency of the transactions contemplated by this Agreement to such Persons
and Governmental Authorities as Seller shall determine to be necessary or
appropriate in order to obtain any consents to, provide notice of, or consummate
the transactions contemplated by this Agreement.

 

Section 5.04.                             Other Actions of the Parties prior to
the Closing.

 

(a)                                  Each of the parties hereto shall use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to consummate the
transactions contemplated hereby as soon as practicable.

 

(b)                                 Each party shall promptly give the other
party written notice of the existence or occurrence of any condition which would
make any representation or warranty herein contained of either party untrue or
which might reasonably be expected to prevent the consummation of the
transactions contemplated hereby.

 

(c)                                  No party shall intentionally perform any
act which, if performed, or omit to perform any act which, if omitted to be
performed, would prevent or excuse the performance of this Agreement by any
party hereto or which would result in any representation or warranty herein
contained of said party being untrue in any material respect as if originally
made on and as of the Closing Date.

 

Section 5.05.                             Acquisitions.  Seller shall not, and
shall cause all of its Affiliates and all of their respective officers,
directors, members, employees, agents and representatives (including any
investment banker, attorney or accountant retained or engaged by that party) to
not:  (a) initiate, solicit or encourage any Acquisition Proposal or any
Competing Transaction; (b) engage in any negotiations concerning, or provide any
confidential information or data to, or have any discussions with, any Person
relating to an Acquisition Proposal or a Competing Transaction; (c) facilitate
any effort or attempt to make or implement an Acquisition Proposal or a
Competing Transaction; (d) adopt or approve any Acquisition Proposal or any
Competing Transaction or

 

47

--------------------------------------------------------------------------------


 

resolve to do the same; or (e) enter into any agreement, instrument or document
with respect to, commit to consummate or consummate any Acquisition Proposal or
any Competing Transaction. Seller immediately shall cease and terminate and
shall cause each of its Affiliates and all of their respective officers,
directors, members, employees, agents and representatives (including any
investment banker, attorney or accountant retained or engaged by that party) to
cease and terminate, all discussions and negotiations heretofore conducted with
any Person (other than the Parents and Purchaser) regarding any Acquisition
Proposal or Competing Transaction, and Seller shall promptly request the return
or destruction (with written confirmation to such effect received from any such
person) of all non-public information furnished to any such Person.  For all
purposes of this Agreement, violations of the restrictions set forth in this
Section 5.05 by any director, officer, member, partner, shareholder or employee
of Seller or any of its Affiliates or by any Principal shall be deemed a direct
breach of this Section 5.05 by Seller. Seller immediately shall advise the
Parents orally of (and within 24 hours thereafter, it shall confirm in writing)
its receipt of an Acquisition Proposal or a Competing Transaction, as the case
may be, including the identity of the Person making the same and the material
terms and conditions thereof, and provide unredacted copies to the Parents of
any documents relating to such Acquisition Proposal or Competing Transaction, as
the case may be.  Seller promptly shall inform the Parents of all changes,
modifications and amendments to the terms of each such Acquisition Proposal or
Competing Transaction, as the case may be, and shall not and shall cause its
Affiliates not to enter into any confidentiality agreement with any Person which
restricts or prohibits Seller from providing to the Parents the foregoing
information regarding any Acquisition Proposal or Competing Transaction, as the
case may be, or which provides for any exclusive right of negotiation or
dealing.

 

Section 5.06.                             Deliveries of Information;
Consultations.  From time to time prior to the Closing Date:

 

(a)                                  Seller shall furnish promptly to Purchaser
and the Parents:  (a) all separate monthly financial statements of the
Companies, the Transferred Entities and the Property Owners (as and if prepared
by the Companies in accordance with their normal accounting procedures) promptly
after such financial statements are available; and (b) all other material
information concerning the operations, properties and personnel of the
Companies, the Transferred Entities and the Property Owners as Purchaser may
reasonably request.

 

(b)                                 Seller shall confer and consult with
representatives of Purchaser and the Parents on a regular and frequent basis to
report on operational matters of the Companies, the Transferred Entities and/or
the Property Owners, provided such conferences and consultations do not
materially interfere with the operation of the Companies and the Property
Owners.

 

Section 5.07.                             Regulatory and Other Authorizations;
Notices and Consents.

 

(a)                                  Each of the parties to this Agreement shall
use all commercially reasonable efforts to promptly obtain all Permits of all
Governmental Authorities that may be or become necessary for its execution and
delivery of, and the performance of its obligations pursuant to, this Agreement
and the Ancillary Agreements and the consummation of the transactions
contemplated hereby and thereby, and will cooperate fully with one another in
promptly seeking to obtain all

 

48

--------------------------------------------------------------------------------


 

such authorizations, consents, orders and approvals.  All fees and costs
associated with obtaining such Permits shall be borne by the Seller, whether or
not the terms of such Permits provide otherwise; provided, however, that Seller
shall not be obligated to make any commercially unreasonable non-monetary
accommodation or concession in connection with the foregoing.

 

(b)                                 Seller shall use its commercially reasonable
efforts to obtain all Third Party Consents on terms reasonably satisfactory to
Purchaser and the Parents, and all fees and costs payable to the consenting
Person associated with obtaining such Third Party Consents shall be borne by the
Seller, whether or not the terms of such Third Party Consents provide otherwise;
provided, however, that Seller shall not be obligated to make any commercially
unreasonable non-monetary accommodation or concession in connection with the
foregoing.  Seller shall use its commercially reasonable efforts to obtain all
Governmental Consents on terms reasonably satisfactory to Purchaser and the
Parents, and all fees and costs payable to the applicable Governmental Authority
associated with obtaining such Governmental Consents shall be borne by the
Seller, whether or not the terms of such Governmental Consents provide
otherwise; provided, however, that Seller shall not be obligated to make any
commercially unreasonable non-monetary accommodation or concession in connection
with the foregoing.

 

(c)                                  Purchaser shall cooperate fully with Seller
to obtain the consents of the holders of Principal Guaranties to the release of
the Seller and/or the Principals (as the case may be) from liability thereunder,
and the substitution of either of the Parents as guarantor thereunder, effective
upon the Closing, in form and substance reasonably satisfactory to Seller (the
“Principal Guaranty Releases”), and all fees and costs payable to the applicable
holder associated with obtaining such Principal Guaranty Releases shall be borne
by the Seller, whether or not the terms of such Principal Guaranty Releases
provide otherwise; provided, however, that Seller shall not be obligated to make
any commercially unreasonable non-monetary accommodation or concession in
connection with the foregoing.

 

(d)                                 For purposes of clarity, the parties hereby
acknowledge and agree that if the terms of any Permits, Third Party Consents,
Governmental Consents or Principal Guaranty Releases provide that the Purchaser,
the Parents or any of their respective Affiliates shall have any Liability for
any fees or costs payable to or on behalf of the consenting Person (including
such consenting Person’s attorneys’ fees) associated with obtaining such
Permits, Third Party Consents, Governmental Consents or Principal Guaranty
Releases, all of such fees and costs payable to or on behalf of the consenting
Person (including such consenting Person’s attorneys’ fees) shall nevertheless
be borne by the Seller, and the Seller shall have no right of contribution
against the Companies, the Transferred Entities, the Roseland Property Assets,
Parents or Purchaser or any of their respective Affiliates with respect to any
of the foregoing fees or costs, and the Seller hereby unconditionally, fully and
finally releases the Companies, the Transferred Entities, the Roseland Property
Assets, Parents, Purchaser and their respective Affiliates from any claim of any
kind or nature for, and waives any and all rights of every kind or character
with respect to, indemnification or contribution by the Companies, the
Transferred Entities, the Roseland Property Assets, Parents or Purchaser or
their respective Affiliates with respect to such fees and costs. To the extent
that Purchaser, the Parents or any of their Affiliates are required by the terms
of such Permits, Third Party Consents, Governmental Consents or Principal
Guaranty Releases to pay or reimburse any consenting third party for costs and
fees associated with obtaining such Permits, Third Party

 

49

--------------------------------------------------------------------------------


 

Consents, Governmental Consents or Principal Guaranty Releases, then the Seller
shall advance the funds for the payment of such costs and fees to the Purchaser,
the Parents or their Affiliates, as applicable. The parties hereby further
acknowledge and agree as follows with respect to indemnification or guaranty
Liabilities assumed by the Purchaser, the Parents or any of their respective
Affiliates in connection with obtaining any Permits, Third Party Consents,
Governmental Consents or Principal Guaranty Releases: (i) one or more of the
Parents shall assume (A) that certain Contribution and Indemnification
Agreement, dated as of January 18, 2012, between The Prudential Insurance
Company of America and the Seller (it being acknowledged and agreed that Seller
shall indemnify and hold harmless the Purchaser Indemnified Parties from and
against all Liabilities thereunder with respect to any and all periods prior to
the Closing) and (B) that certain Contribution and Indemnification Agreement,
dated as of April 25, 2011, between PRISA III REIT Operating, L.P. and the
Seller (it being acknowledged and agreed that Seller shall indemnify and hold
harmless the Purchaser Indemnified Parties from and against all Liabilities
thereunder with respect to any and all periods prior to the Closing); (ii) one
or more of the Parents, on the one hand, and Seller, on the other hand, shall be
jointly and severally liable with respect to any indemnification Liability under
Section 9 of that certain Consent to Assignment and Amendment to Amended and
Restated Operating Agreement dated on or about the date of this Agreement, among
PruRose Riverwalk G, L.L.C., West New York Parcel G Apartments Investors LLC,
and MC Roseland NJ Holdings L.L.C; (iii) one or more of the Parents shall be
liable with respect to any indemnification or guaranty Liability under those
Third Party Consents and Principal Guaranty Releases set forth on Schedule
5.07(d), it being acknowledged and agreed that Seller shall indemnify and hold
harmless the Purchaser Indemnified Parties from and against the indemnification
and guaranty Liabilities thereunder that are referenced in Schedule 5.07(d),
with respect to any and all periods prior to the Closing; and (iv) with respect
to any other indemnification Liabilities assumed by the Purchaser, the Parents
or any of their respective Affiliates from and after the date of this Agreement
in connection with obtaining any Governmental Consents, it is hereby
acknowledged and agreed that Seller shall indemnify and hold harmless the
Purchaser Indemnified Parties from and against all indemnification and guaranty
Liabilities thereunder with respect to any and all periods prior to the Closing.

 

(e)                                  Each party to this Agreement shall promptly
notify the other party of any communication it or any of its Affiliates receives
from, or sends to, any Governmental Authority relating to the matters that are
the subject of this Agreement and permit, to the extent practicable, the other
party to review in advance any proposed communication by such party to any
Governmental Authority.

 

Section 5.08.                             Non-Competition; Non-Solicitation;
Confidentiality.

 

(a)                                  During the Restricted Period, the Seller
and the Principals (in the case of the Principals, other than in such
Principal’s capacity as an employee of Purchaser, the Parents or any of their
Affiliates) shall not (and shall cause their respective Affiliates not to), in
the Territory, engage, directly or indirectly, in the Business or, without prior
written consent of the Purchaser, directly or indirectly, own an interest in,
manage, operate, join, control, lend money or render financial or other
assistance to or participate in or be connected with, as an officer, employee,
partner, stockholder, consultant or otherwise, any Person engaged in the
Business in the Territory; provided, however, that for the purposes of this
Section 5.05, ownership of securities having no

 

50

--------------------------------------------------------------------------------


 

more than 2% of the outstanding voting power of any competitor whose securities
are listed on any U.S. national securities exchange shall not be deemed to be in
violation of this Section 5.05 as long as the Person owning such securities has
no other connection or relationship with such competitor; provided, further,
that Seller and the Principals shall be permitted to develop, manage, lease
and/or sell the Excluded Assets and the assets listed on Section 3.26 of the
Disclosure Schedule.  For purposes of this Section 5.08, (i) “Territory” means
in the United States and Canada, and (ii) “Restricted Period” means, (x) as to
Seller, the period of four (4) years from and after the Closing Date, and (y) as
to each of the Principals, (I) with respect to this subsection (a) of this
Section 5.08, the later of (A) three (3) years after the Closing Date and
(B) one (1) year after the employment of such Principal with the Companies, MCRC
or any Affiliate of MCRC shall terminate for any reason, and (II) with respect
to subsections (b) and (c) of this Section 5.08, four (4) years after the
employment of such Principal with the Companies, MCRC or any Affiliate of MCRC
shall terminate for any reason.

 

(b)                                 During the Restricted Period, neither Seller
nor any of the Principals shall hire or attempt to hire any Person who is, or
was at any time six (6) months prior to the Closing Date, employed by or
associated with the Companies as an executive, officer, employee or manager, or
otherwise to terminate such Person’s relationship with the Companies. 
Notwithstanding the foregoing, if, after the date hereof, a Person is terminated
or ceases to be employed by the Companies, then, provided that neither Seller
nor any of the Principals is in breach of the preceding sentence, the Seller
and/or the Principals may freely employ such Person.

 

(c)                                  During the Restricted Period, Seller and
the Principals shall keep confidential and not disclose to any other Person or
use for their own benefit or the benefit of any other Person, any information
regarding the Companies, the Transferred Entities or the Property Owners.  The
obligation of Seller and the Principals under this paragraph (c) shall not apply
to information which: (i) is or becomes generally available to the public
without breach of the commitment provided for in this paragraph (c); (ii) is
required to be disclosed by law, order or regulation of a court or tribunal or
government authority; provided, however, that in any such case, Seller or the
applicable Principal shall notify Purchaser and the Parents as early as
reasonably practicable prior to disclosure to allow Purchaser and the Parents to
take appropriate measures to preserve the confidentiality of such information;
(iii) is being disclosed in connection with any legal proceeding to enforce this
Agreement or any of the Ancillary Agreements; or (iv) is being disclosed to
Seller’s accountants, legal counsel or other professional advisors who are
actively and directly advising Seller in connection with the transactions
contemplated by this Agreement and whom Seller will instruct and, to the maximum
extent practicable, cause, to observe the terms of this Section 5.08(c).

 

(d)                                 Seller and the Principals agree that
Purchaser’s and the Parents’ remedies at law for any breach or threat of breach
by Seller or the Principals of the provisions of this Section 5.08 will be
inadequate, and that Purchaser and/or the Parents shall be entitled to an
injunction or injunctions, without the necessity for the posting of a bond or
other collateral security, to prevent breaches of the provisions of this
Section 5.08 and to enforce specifically the terms and provisions hereof.  If,
at the time of the enforcement of this Section 5.08, a court shall hold that the
duration, scope, area or other restrictions stated herein are unreasonable under
the circumstances then existing, each of the Seller, the Principals, the
Purchaser and the Parents agree that it is the

 

51

--------------------------------------------------------------------------------


 

intention of the parties hereto that such provision should be enforceable to the
maximum extent permissible under applicable Law.

 

(e)                                  Each of the Seller and the Principals
acknowledge that the covenants of the Seller and the Principals set forth in
this Section 5.08 are an essential element of this Agreement and that, but for
the agreement of the Seller to comply with the covenant, the Purchaser and the
Parents would not have entered into this Agreement.  Each of the Seller and the
Principals acknowledge that this Section 5.08 constitutes an independent
covenant that shall not be affected by the performance or nonperformance of any
other provision of this Agreement by the Purchaser and the Parents.  Purchaser
and the Parents acknowledge and agree that if a Principal breaches a covenant or
agreement contained in this Section 5.08, the Purchaser and the Parents shall
not be entitled to assert a claim against, or otherwise recover damages from,
the Seller or the other Principals; it being agreed that the sole recourse shall
be against the breaching Principal.  Each of the Principals and the Seller and
the Principals have independently consulted with their counsel and after such
consultation agree that the covenants set forth in this Section 5.08 are
reasonable and proper.

 

Section 5.09.                             Use of the Roseland Name.  After the
Closing, neither Seller nor Roseland Property or any of the Principals shall use
the names or marks “Roseland,” “Roseland Partners,” “Roseland Management” or any
derivative thereof reasonably likely to be confused with the names of the
Companies for commercial purposes, and Seller shall promptly change its name,
and cause Roseland Property to change its name, so as to comply with the
foregoing. The parties hereby acknowledge and agree that the names and marks
referenced in the immediately preceding sentence shall constitute Assets for all
purposes of this Agreement, and shall not constitute Excluded Assets.

 

Section 5.10.                             Excluded Assets.  Prior to the
Closing, the Seller shall cause the Companies (other than Roseland Property) to
distribute the Excluded Assets to Seller.

 

Section 5.11.                             Further Action.  The parties hereto
shall use all reasonable best efforts to take, or cause to be taken, all
appropriate action, to do or cause to be done all things necessary, proper or
advisable under applicable Law, and to execute and deliver such documents and
other papers, as may be required to carry out the provisions of this Agreement
and consummate and make effective the transactions contemplated by this
Agreement in the most expeditious manner practicable.

 

Section 5.12.                             Conveyance Taxes.  The Seller shall be
liable for, shall hold the Purchaser and the Parents harmless against, and
agrees to pay any and all Conveyance Taxes that may be imposed upon, or payable
or collectible or incurred in connection with this Agreement and the
transactions contemplated hereby, other than Conveyance Taxes that by statute
are payable in the first instance by the transferee or purchaser (e.g., N.J.S.A.
54:15C-1 et. seq.), as to which the Parents shall be liable for and hold the
Seller harmless against.  The Purchaser and the Seller agree to cooperate in the
execution and delivery of all instruments and certificates necessary to enable
the Seller and the Purchaser to comply with any pre-Closing filing requirements.

 

Section 5.13.                             Insurance.  Seller hereby covenants
and agrees to make any claim, on behalf of the Companies, at the request of the
Purchaser, for any Loss which is covered by an insurance policy

 

52

--------------------------------------------------------------------------------


 

owned by Seller and not included in the Assets and to use reasonable best
efforts in the recovery of said insurance proceeds.  Furthermore, the Seller
hereby covenants and agrees to pay to the Purchaser any insurance proceeds
actually recovered from said claims.  All rights to uncollected proceeds which
vested in the Seller prior to the Closing Date shall be conveyed, transferred
and assigned to the Purchaser in connection with this Agreement, and the Seller
shall waive any and rights or claims with respect to such proceeds.

 

Section 5.14.                             Economic Benefits of Assignment.  If
any note, bond, mortgage or indenture, contract, agreement, lease, sublease,
Permit or other instrument or arrangement to be transferred or assigned to
Purchaser, the Parents or any of their Affiliates under the terms of this
Agreement or in connection with the transactions contemplated hereby may not be
transferred or assigned without a Third Party Consent or Governmental Consent
and the transfer or assignment or attempted transfer or assignment would
constitute a breach thereof or a violation of any Law, nothing in this Agreement
or in any Ancillary Agreement will be deemed a transfer or assignment or an
attempted transfer or assignment thereof.  The Seller will use its commercially
reasonable efforts after the Closing to secure all Governmental Consents, and
Seller shall cooperate fully with the Purchaser and the Parents after the
closing to obtain all Remaining Third Party Consents, and all costs and fees
payable to or on behalf of the consenting Person (including such consenting
Person’s attorneys’ fees) associated with obtaining such Remaining Third Party
Consents and Governmental Consents shall be borne by the Seller, whether or not
the terms of such Remaining Third Party Consents or Governmental Consents
provide otherwise, as provided in Section 5.07. Without limiting any other
provision of this Agreement, if any Remaining Third Party Consents or
Governmental Consents are not (for any reason) obtained within a reasonable time
following the Closing, then the Seller will cooperate (at its expense) in any
reasonable arrangement requested by the Purchaser and the Parents to transfer to
the Purchaser the economic benefit for all periods after the Closing of any such
note, bond, mortgage or indenture, contract, agreement, lease, sublease, Permit
or other instrument or arrangement (any of the foregoing, an “Affected
Agreement”) as to which a Remaining Third Party Consent or Governmental Consent
is not obtained, including by enforcement for the benefit of the Purchaser of
any and all rights of the Seller against any other party thereto, and all
payments received by the Seller under any Affected Agreement for all periods
after the Closing will be immediately paid over to the Purchaser; provided,
however, that Purchaser and the Parents shall be responsible for making any
payments due from, and otherwise performing the obligations of, the Seller, the
SPVs and/or the Principals accruing or to be paid or performed after the Closing
in respect of such Affected Agreement.  The Parents’ and the Purchaser’s
consummation of the transactions contemplated in this Agreement shall not
abridge the Parents’, the Purchaser’s or the Seller’ obligations under this
Section 5.14, which obligations shall survive the execution and delivery hereof
and the Closing, and remain in full force and effect thereafter.

 

Section 5.15.                             REIT Issues.  The Seller hereby
acknowledges the status of MCRC as a REIT.  The Purchaser and MCRC intend to
operate and manage, or cause to be operated or managed, the Companies (other
than Roseland Property), Transferred Entities and Property Owners in a manner so
that: (a) MCRC’s gross income meets the tests provided in Section 856(c)(2) and
(3) of the Code; (b) MCRC’s assets meet the tests provided in
Section 856(c)(4) of the Code; and (c) MCRC minimizes federal, state, local and
excise taxes that may be incurred by MCRC, or any of its Affiliates, including
taxes under Sections 857(b), 860(c) or 4981 of the Code. Notwithstanding

 

53

--------------------------------------------------------------------------------


 

anything in this Section 5.16 to the contrary, the Seller shall have no
obligation to take any action that would increase the Seller’s or its direct or
indirect equity holders’ liability for Taxes for a Pre-Closing Period or a
Pre-Closing Straddle Period, including any Taxes payable with respect to the
transactions contemplated by this Agreement.

 

Section 5.16.                             Tax Matters.

 

(a)                                  The Seller shall be liable for and timely
pay any and all Taxes with respect to the ownership or operations of the
Companies, Property Owners and the Transferred Entities (each to the extent of
Seller’s interest therein) for all Tax periods ending on or prior to the Closing
Date.  Except as otherwise provided herein with respect to Straddle Periods,
Purchaser or the Parents shall be liable for and timely pay any and all Taxes
with respect to the ownership or operations of the Companies and, to the extent
of its interest therein, the Transferred Entities and Property Owners for all
Tax periods ending after the Closing Date.  In any case where applicable law
does not permit any Company or Transferred Entity or Property Owner to close its
Tax year as of the Closing Date or in any case in which a Tax is assessed with
respect to a Tax period which includes the Closing Date (but does not begin or
end on that day), then Taxes, if any, attributable to the Tax period of any
Company or any Transferred Entity or Property Owner beginning before and ending
after the Closing Date shall be allocated to and be payable by (i) the Seller
(to the extent of its ownership interest therein) for the period up to and
including the Closing Date (the “Pre-Closing Straddle Period”) and (ii) the
Purchasers or the Parents (to the extent of their ownership interest therein)
for the period after the Closing Date (the “Post- Closing Straddle Period” and
together with a Pre-Closing Straddle Period, a “Straddle Period”); provided,
however, that the obligations of Seller and Purchaser for Taxes with respect to
a Transferred Entity or Property Owner shall be to the extent of their interests
therein.  The Seller shall prepare and timely file (including applicable filing
extensions), or shall cause to be prepared and timely filed (including
applicable filing extensions), all Tax Returns for the Companies, the Controlled
Property Owners and the Controlled Transferred Entities for Tax periods ended on
or prior to the Closing Date (a “Pre-Closing Tax Return”); provided, however,
that the Seller shall provide the Purchaser and the Parents with a copy of any
such Pre-Closing Tax Return no later than fifteen (15) calendar days prior to
filing such Pre-Closing Tax Return and shall within five (5) calendar days of
filing provide the Purchaser and the Parents with a copy of any such Pre-Closing
Tax Return filed with any taxing authority.  All Pre-Closing Tax Returns shall
be prepared in a manner consistent with the reporting of all items of income or
loss on prior Tax Returns of any Company or any Controlled Transferred Entity or
any Controlled Property Owner, unless otherwise required by applicable laws. 
The Purchaser or the Parents shall prepare and shall timely file (including
applicable filing extensions) or cause to be prepared and timely filed
(including applicable filing extensions) all Tax Returns for the Companies, the
Controlled Property Owners and the Controlled Transferred Entities for Tax
periods which begin before the Closing Date and end after the Closing Date
(“Straddle Returns”).  Straddle Returns shall be prepared in a manner consistent
with the reporting of all items of income and loss on prior Tax Returns of any
Company or any Controlled Transferred Entity or any Controlled Property Owner,
unless otherwise required by applicable Laws, and to the extent they involve an
allocation of Taxes as to a Pre-Closing Straddle Period.  Purchaser shall
provide a copy of such return to Seller no later than 15 days prior to filing
such return and such return shall be subject to Seller’s approval, which shall
not be unreasonably withheld.  Taxes payable with Straddle Returns shall be
apportioned to the Pre-Closing Straddle

 

54

--------------------------------------------------------------------------------


 

Period and Post-Closing Straddle Period, as described above, based on an assumed
Tax period ending on the date of Closing; provided, however, that Taxes not
based on income or receipts shall be apportioned to the Pre-Closing Straddle
Period and Post-Closing Straddle Period based on the number of days in each such
Tax period.

 

(b)           If any claim, demand, assessment (including a notice of proposed
assessment) or other assertion is made with respect to Taxes against the Seller
or the Purchaser or the Parents the calculation of which involves a specific
matter covered in this Agreement (“Tax Claim”) or if the Purchaser or the
Parents receives any notice from any Governmental Authority with respect to any
current or future audit, examination, investigation or other proceeding
(“Proceeding”) involving the Seller, the Purchaser or the Parents or that
otherwise involves a specific matter covered in this Agreement that could
directly or indirectly materially affect the Seller (adversely or otherwise),
then the Purchaser or the Parents, as applicable, shall promptly notify Seller
of such Tax Claim or Proceeding.  Any Proceeding that could increase Seller’s or
any SPVs, or any of their respective direct or indirect equity holder’s
liability for Taxes for a Pre-Closing Period or a Pre-Closing Straddle Period or
could give rise to a claim for indemnification under this Agreement shall be
considered material to Seller.

 

(c)           Seller shall have the right to control the defense, settlement or
compromise of any Proceeding or Tax Claim with respect to the ownership or
operations of the Companies or the Controlled Transferred Entities or Controlled
Property Owners for any Tax period ended on or prior to the Closing Date
(“Pre-Closing Period”), unless any such action would reasonably be expected to
result in a material adverse Tax effect or a liability or material increase in
liability to the Purchaser or the Parents for any Tax period, in which case,
such action may not be taken without Purchaser’s or the Parents’ consent.  The
Purchaser or MCRC shall have the right to control the defense, settlement or
compromise of any Proceeding or Tax Claim with respect to the ownership or
operations of the Companies or the Controlled Property Owners or the Controlled
Transferred Entities for any Tax period ending after the Closing Date
(“Post-Closing Period”), unless any such action could reasonably be expected to
result in a material adverse Tax effect or a liability or material increase in
liability to Seller or any SPVs, or any of their respective direct or indirect
equity holders for any Tax period, in which case, such action may not be taken
without Seller’s consent.  Subject to the provision of this Section 5.17(c),
neither Seller nor the Purchaser or the Parents shall consent to the entry of
any judgment or enter into any settlement with respect to a Tax Claim or
Proceeding without the prior written consent of the other party to the extent
that such Proceeding or Tax Claim could directly or indirectly materially affect
(adversely or otherwise) the other party; provided, that each such party shall
keep the other party duly and contemporaneously informed of the progress thereof
and shall afford the other party the right to review and comment on any and all
submissions made to the IRS or any Governmental Authority with respect to such
Tax Claim or Proceeding and shall consider any such comments in good faith.  As
a condition to withholding its consent to a settlement proposal (i) a party must
have a reasonable basis to believe that such settlement would have a material
adverse Tax effect or material increase in liability to such party or any of its
Affiliates, or any of their respective direct or indirect equity holders;
provided, that if for any period ending after the Closing a proposed settlement
does not increase Seller’s or any SPV’s or any of their direct or indirect
respective equity holder’s liability for Taxes for a Pre-Closing Period or a
Pre-Closing Straddle Period and could not give rise to a claim for
indemnification pursuant to this Agreement, then such impact

 

55

--------------------------------------------------------------------------------


 

shall not be deemed material to Seller unless it is different than the impact to
other holders of equity in the applicable entity other than Seller, and (ii) a
party must believe, based on the advice of a recognized accounting or law firm,
that it is more likely than not that the position asserted by the party seeking
consent would prevail if it were to be asserted in a judicial proceeding.  A
party withholding its consent shall offer to assume the subsequent costs of
defending and asserting the positions asserted by such party, and shall
indemnify the other party for any taxes and related interest and penalties
resulting from a subsequent judgment in excess of the amounts that would have
been imposed pursuant to the rejected settlement (but not any other costs
associated with such proceeding or any other issues involved therein).

 

(d)                                 From and after the Closing, the parties
shall provide each other with such assistance as may reasonably be requested by
any of them in connection with (i) the preparation of any Tax Return, election,
consent or certificate required to be prepared by any party hereto or (ii) any
Tax Claim or Proceeding.  Such assistance shall include making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder and shall include providing
copies of any relevant Tax Returns and supporting work schedules.

 

Section 5.17.                             NJ Lease.  MCRLP shall assume the NJ
Lease as of the Closing Date.  Monthly base rent for the month in which the
Closing Date occurs and real estate Taxes shall be prorated between Seller and
Purchaser on a daily basis.  On the Closing Date, MCRLP and Seller shall execute
and deliver to one another an assignment and assumption agreement pursuant to
which Seller shall assign its rights as tenant under the NJ Lease and MCRLP
shall assume Seller’s corresponding obligations under the NJ Lease, in each case
accruing for periods from and after the Closing Date.

 

Section 5.18.                             Seller to Remain in Existence.  Seller
shall not, and the Principals shall cause Seller to not, liquidate or dissolve
(voluntarily or involuntarily) until after the sixth (6th) anniversary of the
Closing Date.  During the period beginning on the third (3rd) anniversary of the
Closing Date and ending on the sixth (6th) anniversary of the Closing Date,
Seller shall, and the Principals shall cause Seller to, maintain a net worth
(based on the fair market value of the Seller’s assets) of not less than
$10,000,000; provided, however, that from and after a Change of Control of MCRC,
Seller shall no longer be required to comply with this net worth requirement. 
On the last day of each calendar year following the Closing Date prior to the
calendar year in which the sixth (6th) anniversary of the Closing Date shall
occur, and also on the sixth (6th) anniversary of the Closing Date, Seller
shall, and the Principals shall cause Seller to, certify to the Parents and the
Purchaser in writing that the requirements of this Section 5.18 have been met at
all times following the Closing Date, together with reasonable evidence to
support such certification.

 

Section 5.19.                             Transitional Assistance.  Subject to
the limitation set forth in this Section 5.19, for so long as any of the
Principals continue to be employed by Purchaser, Parents or any of their
Affiliates, MCRC shall, at no cost to Seller, permit the personnel formerly
employed by the Seller or its Affiliates (“Transitional Personnel”) to provide
to Seller (i) certain minimal management, development and administrative
services with respect to the assets listed on Section 3.26 of the Disclosure
Schedule and general bookkeeping and administrative matters (and no additional
assets, properties and matters shall be included from and after the date
hereof), and (ii) services in

 

56

--------------------------------------------------------------------------------


 

connection with any matters related to the terms of this Agreement (the
“Transitional Assistance”).  In no event shall the Transitional Assistance
unreasonably interfere with the Transitional Personnel’s duties and
responsibilities to Purchaser, Parents or any of their Affiliates.

 

Section 5.20.                             CDM Smith Litigation Settlement. 
Notwithstanding anything to the contrary in this Agreement, the Seller shall be
solely responsible for making all payments required to be made and for
performing all obligations required to be performed by Overlook Ridge, LLC, a
Delaware limited liability company (“Overlook”), under the terms of that certain
settlement agreement, dated as of July 2012 (the “Settlement Agreement”), by and
between CDM Smith Inc., a Massachusetts corporation (“CDM Smith”), and Overlook,
and Seller shall timely make all such payments and shall perform all such
obligations required to be made or performed by Overlook in accordance with the
terms of the Settlement Agreement.  Notwithstanding anything to the contrary in
this Agreement, except as set forth in the immediately following sentence, the
parties hereto hereby acknowledge and agree that Seller shall have no right of
contribution against Overlook, the Companies, the Transferred Entities, the
Roseland Property Assets, Parents or Purchaser or any of their respective
Affiliates with respect to any of the foregoing, and the Seller hereby
unconditionally, fully and finally releases Overlook, the Companies, the
Transferred Entities, the Roseland Property Assets, Parents, Purchaser and their
respective Affiliates from any claim of any kind or nature for, and waives any
and all rights of every kind or character with respect to, indemnification or
contribution by Overlook, the Companies, the Transferred Entities, the Roseland
Property Assets, Parents or Purchaser or their respective Affiliates with
respect to (i) all payments required to be made and obligations required to be
performed by Overlook under the terms of the Settlement Agreement, (ii) the
pending litigation entitled CDM Smith Inc. v. Overlook Ridge, LLC, Middlesex
County Superior Court Civil Action No. 2012-00874, and (iii) any default or
breach of the Settlement Agreement. However, if Overlook sells sites 2C and 3B
in Malden, Massachusetts to Overlook Ridge Apartments Investors, LLC, a Delaware
limited liability company (the “UBS Venture”), a joint venture comprised of an
Affiliate of UBS, on the one hand, and an Affiliate of Overlook, on the other
hand, as contemplated in accordance with the Purchase and Sale Agreement dated
as of August 22, 2012 between Overlook and the UBS Venture, then $900,000 of the
proceeds of such sale shall be applied as follows: (i) if and to extent that
there are Installments (as defined in the Settlement Agreement) remaining to be
paid to CDM Smith, that portion of the $900,000 equal to the amount of the
remaining Installments shall be paid by Overlook to CDM Smith and thereby reduce
or extinguish any liability of Seller with respect thereto; (ii) if there is any
portion of the $900,000 remaining after the payment to CDM Smith as provided in
clause (i), such excess shall be paid to Seller by Overlook (and Purchaser and
the Parents shall cause Overlook to do so, to the extent they have the ability
to do so); and (iii) if any of the Installments remain unpaid after the payment
to CDM Smith as provided in clause (i), Seller shall continue to be liable to
pay such unpaid Installments (or the remaining portion thereof) as and when
due.  Further, if the sale of sites 2C and 3B in Malden, Massachusetts to the
UBS Venture referenced above is not consummated on or prior to March 31, 2013,
then the immediately preceding sentence shall not apply.

 

Section 5.21.                             Prepaid Umbrella Premium Adjustment. 
Roseland Property is the named insured under two (2) excess liability insurance
policies (each, an “Excess Policy” and, together, the “Excess Policies”) issued
by Lexington Insurance Company and AIG Excess Liability Insurance Company Ltd.
(collectively, the “Excess Insurers”) (Policy nos. 17726691 and 1730940,

 

57

--------------------------------------------------------------------------------


 

respectively), which policies are prepaid through December 31, 2017 for projects
enrolled in such policies.  Based on the terms of the Excess Policies, the
premiums already paid by Seller to the Excess Insurers would permit Roseland
Property or its Affiliates to enroll additional development projects for
coverage under the Excess Policies at no additional cost.  Premiums for
enrolling a new development project for coverage under the Excess Policies is
determined by the Excess Insurers based on the amount of construction costs
associated with the construction of the project.  Seller’s prepaid premiums
(after reflecting the reservation of a portion of the prepaid premiums to cover
additional phases of a project owned by one of the assets to be retained by
Seller and listed in Section 3.26 of the Disclosure Schedule) (the “Prepaid
Premiums”) with respect to (i) the Lexington Insurance Company Excess Policy in
the amount of $2,158,424 would allow $554,864,781 in additional construction
costs (the “Excess Lexington Costs”) to be added to such Excess Policy at no
additional premium cost, and (ii) the AIG Excess Policy in the amount of
$804,151 would allow $204,099,239 in additional construction costs, to be added
to such Excess Policy at no additional premium cost (the “Excess AIG Costs” and,
together with the Excess Lexington Costs, the “Excess Costs”).  Following the
Closing, Seller and the Purchaser and the Parents shall cooperate with each
other to amend or otherwise supplement the Excess Policies or establish new
excess liability policies with the Excess Insurers with the Prepaid Premiums
transferred to such policies (and in such event such new policies shall be
deemed to be “Excess Policies” for purposes of this Section 5.21), such that
Purchaser, the Parents and/or their respective Affiliates will be entitled to
enroll additional development projects for coverage under the Excess Policies
and apply the Prepaid Premiums to the cost for such coverage.  To the extent
that Purchaser, the Parents or any of their respective Affiliates are so
entitled, then they will enroll additional development projects for coverage
under the applicable Excess Policy, and when each such project is enrolled,
Purchaser shall pay (and Parents shall cause Purchaser to pay) to the Seller an
amount, in cash, equal to the amount of the Prepaid Premiums actually applied by
the Excess Insurers as a credit against the premiums which would otherwise be
due and payable to the Excess Insurers as a consequence of the enrollment of
such additional development project for coverage under the Excess Policies.  The
foregoing payment shall be made promptly (but, in any event, within thirty (30)
days) after the later to occur of (i) each additional development project being
bound for coverage under either of the Excess Policies and (ii) receipt by
Purchaser of a statement from the Excess Insurers setting forth the amount of
such credit.  Any payment to Seller pursuant to this Section 5.21 shall be
deemed to be an adjustment in the Purchase Price for Tax purposes allocable to
Prepaid Premiums.

 

Section 5.22.                             Distribution of Proceeds From Sales of
Alterra Properties.  Seller owns (i) 100% of the outstanding membership
interests in Roseland/Overlook Ridge Phase I, L.L.C. (“Roseland/Overlook I”),
which, in turn, has a direct and indirect ownership interest in Property Owners
which own or have rights with respect to the Alterra IA Property and (ii) 100%
of the outstanding membership interests in Roseland/Overlook Ridge Phase IB,
L.L.C. (“Roseland/Overlook IB”), which, in turn, has a direct and indirect
ownership interest in Property Owners which own or have rights with respect to
the Alterra IB Property. Promptly (and in any event within five (5) Business
Days) following the consummation of any sale or other disposition of the Alterra
IA Property to any Person (including, without limitation, to any of the Parents
or the Purchaser or any of their respective Affiliates), Seller shall provide to
the Purchaser a written statement setting forth in reasonable detail the amount
of cash proceeds to be received by the Property Owners and Roseland/Overlook I
in connection with such sale or other disposition, and

 

58

--------------------------------------------------------------------------------


 

the anticipated timeframe within which Roseland/Overlook I expects to receive
such cash proceeds, together with reasonable backup therefor. Promptly (and in
any event within five (5) Business Days) following the consummation of any sale
or other disposition of the Alterra IB Property to any Person (including,
without limitation, to any of the Parents or the Purchaser or any of their
respective Affiliates), Seller shall provide to the Purchaser a written
statement setting forth in reasonable detail the amount of cash proceeds to be
received by the Property Owners and Roseland/Overlook IB in connection with such
sale or other disposition, and the anticipated timeframe within which
Roseland/Overlook IB expects to receive such cash proceeds, together with
reasonable backup therefor.  Seller shall cause (a) Roseland/Overlook I to
transfer to a TRS of MCRC, by wire transfer in immediately available funds to an
account designated by MCRC in writing to the Seller prior to such transfer, all
of such cash proceeds from any such sale or disposition of the Alterra IA
Property to any Person (including, without limitation, to any of the Parents or
the Purchaser or any of their respective Affiliates) promptly (and in any event
within five (5) Business Days) following the receipt by Roseland/Overlook I of
such cash proceeds, whether such cash proceeds are received in one lump sum or
through periodic distributions from the applicable Property Owners from time to
time, and (b) Roseland/Overlook IB to transfer to a TRS of MCRC, by wire
transfer in immediately available funds to an account designated by MCRC in
writing to the Seller prior to such transfer, any and all of such cash proceeds
from any such sale or disposition of the Alterra IB Property to any Person
(including, without limitation, to any of the Parents or the Purchaser or any of
their respective Affiliates) promptly (and in any event within five (5) Business
Days) following the receipt by Roseland/Overlook IB of such cash proceeds,
whether such cash proceeds are received in one lump sum or through periodic
distributions from the applicable Property Owners from time to time. Any
transfer of such cash proceeds to a TRS of MCRC pursuant to this Section 5.22
shall be deemed to be an adjustment in the Purchase Price for Tax purposes, and
the Seller shall be responsible for and pay, or cause to be paid, all Taxes
resulting from the sale or other disposition of the Alterra IA Property and the
Alterra IB Property.

 

Section 5.23.                             OCIP Policy Matters.  Notwithstanding
anything in this Agreement to the contrary, from and after the Closing, the
Seller shall continue to be responsible for and shall continue to pay and
perform all Financial Obligations arising from or relating to the OCIP Policy.
Without limiting the foregoing, it is hereby acknowledged and agreed that
following the Closing, Seller shall be entitled to collect the amounts reflected
on Schedule 5.23 from the Property Owners of the projects described on such
schedule, which amounts represent OCIP Policy premiums and charges to be
reimbursed and/or paid to Seller, to the extent such amounts are properly
budgeted and actually funded (it being acknowledged and agreed that the
obligations of the Seller set forth in the immediately preceding sentence shall
not be conditioned on the receipt of such funds by the Seller).

 

Section 5.24.                             Payments Received.  Seller, on the one
hand, and the Parents and Purchaser, on the other hand, agree that, after the
Closing Date, they shall hold and shall promptly transfer and deliver to the
other Party, from time to time as and when received by it and in the currency
received, any cash, checks with appropriate endorsements (using commercially
reasonable efforts not to convert such checks into cash), or other property that
they may receive after the date hereof which property belongs to the other
Party, including any

 

59

--------------------------------------------------------------------------------


 

payments of accounts receivable and insurance proceeds, and shall account to the
other party for all such receipts.

 

Section 5.25.                             Like-Kind Exchange.  So long as the
Exchange (as defined below) does not prevent or delay the Closing, Seller
acknowledges and agrees that Purchaser (or any of its Affiliates) may consummate
the purchase of Seller’s 100% membership interest in Roseland/Short Hills,
L.L.C., which owns a 99% membership interest in 233 Canoebrook Associates,
L.L.C., and Seller’s 1% membership interest in 233 Canoebrook Associates, L.L.C.
(collectively, the “Canoe Brook Interest”) contemplated in this Agreement as
part of a so-called like-kind exchange (the “Exchange”) pursuant to Section 1031
of the Code and the Treasury Regulations thereunder (including a so-called
“reverse” exchange pursuant to Revenue Procedure 2000-37, 2000-2 C.B. 38, as
modified by Revenue Procedure 2004-51, 2004-2 CB 294), and that, notwithstanding
anything in this Agreement to the contrary, Seller agrees to execute such
reasonable documents and otherwise cooperate in such respects as may reasonably
be requested by Purchaser in order to enable Purchaser to effect the Exchange. 
Without limiting the generality of the foregoing, Purchaser reserves the right,
in effectuating the Exchange, to assign Purchaser’s rights, but not its
obligations, under this Agreement with respect to the Canoe Brook Interest to a
“qualified intermediary” (within the meaning of Treasury Regulations
Section 1.1031(k)-1(g)(4)(iii)), and Seller hereby consents to such assignment. 
Purchaser shall pay any additional costs that would not otherwise have been
incurred by Seller had Purchaser not consummated the purchase through the
Exchange.

 

Section 5.26.                             RCC Contracting Settlement.
Notwithstanding anything to the contrary in this Agreement, the Seller shall be
solely responsible for making all payments required to be made and for
performing all obligations required to be performed by Roseland/Overlook,
L.L.C., a New Jersey limited liability company (“R.O.”), under the terms of that
certain Settlement Agreement, dated as of August 3, 2012 (the “RCC Settlement
Agreement”), by and between Rowe Contracting Company, a Massachusetts
corporation (“RCC”), R.O. and Seller, and Seller shall timely make all such
payments and shall perform all such obligations required to be made or performed
by R.O. in accordance with the terms of the Settlement Agreement. 
Notwithstanding anything to the contrary in this Agreement, except as set forth
in the immediately following sentences, the parties hereto hereby acknowledge
and agree that Seller shall have no right of contribution against R.O.,
Overlook, the Companies, the Transferred Entities, the Roseland Property Assets,
Parents or Purchaser or any of their respective Affiliates with respect to any
of the foregoing, and the Seller hereby unconditionally, fully and finally
releases R.O., Overlook, the Companies, the Transferred Entities, the Roseland
Property Assets, Parents, Purchaser and their respective Affiliates from any
claim of any kind or nature for, and waives any and all rights of every kind or
character with respect to, indemnification or contribution by R.O., Overlook,
the Companies, the Transferred Entities, the Roseland Property Assets, Parents
or Purchaser or their respective Affiliates with respect to (i) all payments
required to be made and obligations required to be performed by R.O. under the
terms of the RCC Settlement Agreement and (ii) any default or breach of the RCC
Settlement Agreement. However, if Overlook sells sites 2C and 3B in Malden,
Massachusetts to the UBS Venture, as contemplated in accordance with the
Purchase and Sale Agreement dated as of August 22, 2012 between Overlook and the
UBS Venture, then the Applicable Amount (as defined below) of the proceeds of
such sale shall be applied as follows: (i) if and to extent that there are
amounts remaining to be paid to RCC, that portion of the Applicable Amount equal
to

 

60

--------------------------------------------------------------------------------


 

the amount of such remaining amounts shall be paid by Overlook to RCC and
thereby reduce or extinguish any liability of Seller with respect thereto;
(ii) if there is any portion of the Applicable Amount remaining after the
payment to RCC as provided in clause (i), such excess shall be paid to Seller by
Overlook (and Purchaser and the Parents shall cause Overlook to do so, to the
extent they have the ability to do so); and (iii) if any such amount payable to
RCC remain unpaid after the payment to RCC as provided in clause (i), Seller
shall continue to be liable to pay such unpaid amounts (or the remaining portion
thereof) as and when due.  Further, if the sale of sites 2C and 3B in Malden,
Massachusetts to the UBS Venture referenced above is not consummated on or prior
to March 31, 2013, then the immediately preceding sentence shall not apply.  The
term “Applicable Amount” shall mean the sum of $1,100,000 less any amounts that
are distributed to RCC out of the proceeds of the sale of sites 2C and 3B in
Malden, Massachusetts to the UBS Venture in order to cover the income taxes
payable by RCC as a result of such sale.

 

Section 5.27.                             Real Property Encumbrances.  Seller
covenants and agrees that Seller shall not cause, to the extent it has the power
to do so, a Property Owner to subject its respective Real Property to an
Encumbrance, except for Permitted Encumbrances, from and after the date of this
Agreement through the Closing.

 

Section 5.28.                             Hilltop Membership Interests.  If, at
any time prior to the seventh (7th) anniversary of the Closing Date, (i) Seller
is granted consent by the other Member(s) of (A) Cenrose Hilltop Urban Renewal,
L.L.C. (“Cenrose I”), the Property Owner of the Hilltop I Property, or
(B) Cenrose Hilltop Urban Renewal II, L.L.C. (“Cenrose II”), the Property Owner
of the Hilltop II Property, to sell or transfer to an unaffiliated third party
all or any portion of its direct or indirect ownership interests in Cenrose I or
Cenrose II (the “Hilltop Interests”) (i.e., Seller is permitted to transfer all
or any portion of its membership interests in Roseland/Verona, L.L.C. or
Roseland/Verona II, L.L.C., or Seller is permitted to cause the foregoing
Roseland/Verona entities to transfer all or any portion of their respective
membership interests in Cenrose I or Cenrose II), and (ii) such sale or transfer
is not being made in connection with a sale of the entire Hilltop I Property or
Hilltop II Property to an unaffiliated third party by way of a sale or transfer
of 100% of the direct or indirect equity interests in Cenrose I or Cenrose II,
respectively (in either case, a “Property Sale By Equity Transfer”), then in
such event:

 

(x)  Seller shall first offer to sell the applicable Hilltop Interests to MCRC
or one or more of its Affiliates by giving written notice of that offer to sell
to MCRC (the “Offer Notice”).  The Offer Notice shall set forth the terms and
conditions upon which Seller is willing to sell the applicable Hilltop
Interests, including the purchase price for an all cash sale.  For a period of
fifteen (15) days after the Offer Notice is given to MCRC, MCRC shall have the
right to accept Seller’s offer to sell the applicable Hilltop Interests, but
only upon the terms and conditions set forth in the Offer Notice, on written
notice to Seller. If MCRC accepts Seller’s offer, for a period of forty-five
(45) days thereafter (the “Negotiating Period”), Seller and MCRC agree to
prepare and negotiate in good faith a definitive Membership Interest Purchase
Agreement (the “Sale Agreement”) which shall incorporate all of the terms and
conditions set forth in the Offer Notice and such other customary terms and
conditions (which are not contrary to the terms in the Offer Notice) reasonably
required by Seller and MCRC.  In the event that Seller and MCRC execute the Sale
Agreement, the sale or transfer of applicable Hilltop Interests shall be
consummated as soon

 

61

--------------------------------------------------------------------------------


 

as practicable thereafter. MCRC shall have the right to assign all or any
portion of its rights under the Sale Agreement to one or more Affiliates of
MCRC.

 

(y)  If (i) MCRC fails to accept Seller’s offer to sell by written notice to
Seller given within fifteen (15) days after the Offer Notice is given to MCRC or
(ii) the parties fail to execute the Sale Agreement prior to the expiration of
the Negotiating Period, then, in each case, MCRC shall be deemed to have failed
to exercise the right of first offer granted by this Section 5.28 (each, an
“Exercise Failure”); provided, however, that an Exercise Failure shall not be
deemed to have occurred if such Exercise Failure was caused, directly or
indirectly, by a breach by Seller of its obligations hereunder. In the event of
an Exercise Failure, Seller may then offer to sell and sell the applicable
Hilltop Interests to any party for a purchase price which is equal to or greater
than ninety-seven percent (97%) of the purchase price proposed in the Offer
Notice and such other terms and conditions which are not less favorable to
Seller than that contained in the Offer Notice. If Seller (x) does not execute a
definitive agreement relating to such sale within 180 days after the Exercise
Failure or (y) intends to consummate such sale at a purchase price that is less
than ninety-seven percent (97%) of the purchase price proposed in the Offer
Notice or otherwise on terms and conditions which are less favorable to Seller
than that contained in the Offer Notice, then, in each case, the right of first
offer provided to MCRC hereunder shall be deemed to be revived and such sale
shall not be consummated unless the provisions of this Section 5.28 are again
complied with respect thereto.

 

For the avoidance of doubt, MCRC shall have no right of first offer pursuant to
this Section 5.28 in connection with any (i) sale or other transfer of the
Hilltop Interests to one or more Affiliates of Seller (provided that any such
Affiliate transferee(s) shall continue to be bound by this Section 5.28),
(ii) sale by Cenrose I or Cenrose II of the Hilltop I Property or Hilltop II
Property, respectively (i.e., a deed transfer by Cenrose I or Cenrose II), or
(iii) Property Sale By Equity Transfer.

 

Article VI

 

EMPLOYEE MATTERS

 

Section 6.01.                             Employee Benefits.

 

(a)                                  As of the Closing Date, the Purchaser or
one of its Affiliates shall (and the Parents shall cause the Purchaser or one of
its Affiliates to) offer to employ substantially all of the employees of
Roseland Property (the “Roseland Employees”), with the understanding that such
employment shall be on the same terms as the Roseland Employees are currently
employed; provided, however, that it is understood and agreed that neither the
Purchaser nor any of its Affiliates shall offer employment to those employees
who are identified on Schedule 6.01.  With respect to such Roseland Employees,
the Purchaser or one of its Affiliates shall (i) for a period of one (1) year
following the Closing, cause any Roseland Employee that was covered under a
medical or dental plan, disability benefit plan, 401(k) plan or life insurance
plan (collectively, the “Benefit Plans”) immediately prior to the Closing Date
to receive coverage on the Closing Date that is substantially comparable in the
aggregate to such coverage provided to the Roseland Employees by Roseland
Property, and at a cost, if any, to a Roseland Employee that is

 

62

--------------------------------------------------------------------------------


 

substantially comparable to the cost borne by the Roseland Employee, immediately
prior to the Closing Date, subject to any applicable limitations arising from
the nondiscrimination requirements of the Code, (ii) recognize the service
completed by the Roseland Employees to Roseland Property for purposes of
determining eligibility service and vesting service under any employee benefit
plan, program or arrangement maintained by Parents for their employees on or
after the Closing Date substantially to the same extent such service was
credited under any employee benefit plan, program or arrangement provided by
Roseland Property immediately prior to the Closing Date; provided, that the
foregoing shall not be construed to require crediting of service that would
result in violation of the nondiscrimination requirements of the Code,
duplication of benefits, service credit for benefit accruals, service credit
under a newly established plan for which prior service is not taken into
account, or employer contribution for any 401(k) plan, (c) cause to be waived
any pre-existing condition limitations under welfare Benefit Plans of the
Parents, Purchaser or their Affiliates in which Roseland Employees participate
(to the extent those conditions were waived under the corresponding Plans of
Roseland Property or its Affiliates), (d) cause to be credited any co-payments,
deductibles and out-of-pocket requirements incurred by the Roseland Employees
and their beneficiaries and dependents during the portion of the calendar year
prior to participation in the Benefit Plans provided by the Parents and
(e) solely to the extent of the Applicable Vacation and Sick Leave Accruals,
assume responsibility for the vacation time and sick leave benefits accrued and
due to the Roseland Employees as of the Closing Date.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, (i) none of the Parents, Purchaser or any of their
respective Affiliates shall assume or acquire any of the Plans (including,
without limitation any multi-employer plan as defined in ERISA Section 4001.2,
and the union plans maintained by or on behalf of the Service Employees
International Union, Local 32BJ with respect to employees engaged in management
of the property known as Riverbank West (collectively the “Union Plans”)) or any
Liabilities thereunder (including any withdrawal liability arising under
Section 4201(a) of ERISA), all of which shall constitute Excluded Roseland
Property Liabilities, (ii) Seller and its affiliates (as defined in Code section
414(b), (c), (m) or (o)) (“ERISA Affiliate”) shall remain liable with respect
all Liabilities relating to any Plans of the Seller or ERISA Affiliate and
(iii) Seller shall be solely responsible for the payment of all salaries, wages,
and benefits under the Plans, vacation pay and other compensation which shall be
due to any of the Roseland Employees for any period prior to the Closing Date
and the payment of any claim or demand for withdrawal liability (as defined in
ERISA Section 4201(a)) against the Companies and their ERISA Affiliates as a
result of employees and former employees who are or were covered by the Union
Plans or have an accrued benefit in the Union Plans, all of which shall
constitute Excluded Roseland Property Liabilities. Seller shall take all
necessary and appropriate action, if any, to comply on or prior to the Closing
Date with any federal, state, local and foreign laws regarding termination of
Roseland Employees.

 

(c)                                  Nothing contained herein shall confer upon
any Roseland Employee any right with respect to continuance of employment by the
Purchaser or any of its Affiliates, nor shall anything herein interfere with the
right of the Purchaser or any of their Affiliates to terminate the employment of
any of the Roseland Employees hired by the Purchaser or any of its Affiliates at
any time, with or without cause, or restrict the Purchaser or any of its
Affiliates in the exercise of its independent business judgment in modifying any
of the terms and conditions of the

 

63

--------------------------------------------------------------------------------


 

employment of the Roseland Employees consistent herewith.  The foregoing shall
not affect the rights of the Principals under the Employment Agreements.

 

(d)                                 No provision of this Agreement shall create
any third party beneficiary rights in any Roseland Employee, any beneficiary or
dependent thereof, with respect to the compensation, terms and conditions of
employment and benefits that may be provided to any Roseland Employee.

 

Article VII

 

CONDITIONS TO CLOSING

 

Section 7.01.                             Conditions to Obligations of the
Seller.  The obligations of the Seller to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or written
waiver (to the extent legally permissible), at or prior to the Closing, of each
of the following conditions:

 

(a)                                  Representations, Warranties and Covenants. 
(i) The Purchaser’s Fundamental Representations shall be true and correct in all
respects as of the date of this Agreement, except to the extent such
representations and warranties are made as of another date, in which case such
representations and warranties shall be so true and correct as of such other
date, (ii) the representations and warranties of the Purchaser and the Parents
contained in this Agreement (other than the Purchaser’s Fundamental
Representations) which are qualified by materiality (or similar qualifications)
shall be true and correct in all respects as of the date of this Agreement and
the representations and warranties of the Purchaser and the Parents contained in
this Agreement (other than the Purchaser’s Fundamental Representations) which
are not so qualified shall be true and correct in all material respects as of
the date of this Agreement, except to the extent such representations and
warranties are made as of another date, in which case such representations and
warranties shall be so true and correct as of such other date and (iii) the
covenants and agreements contained in this Agreement to be complied with by the
Parents and the Purchaser on or before the Closing shall have been complied with
in all material respects.

 

(b)                                 No Order.  No Governmental Authority shall
have enacted, issued, promulgated, enforced or entered any Law or Governmental
Order (whether temporary, preliminary or permanent) that has the effect of
making the transactions contemplated by this Agreement or the Ancillary
Agreements illegal or otherwise restraining or prohibiting the consummation of
such transactions unless same shall have expired or shall have been terminated.

 

(c)                                  Purchaser’s Deliverables. All of the
closing deliverables executed by the Parents or Purchaser set forth in
Section 2.05 and deposited in escrow with counsel on the date of this Agreement
shall have been released from escrow and delivered by the applicable party.

 

Section 7.02.                             Conditions to Obligations of the
Purchaser.  The obligations of the Parents and the Purchaser to consummate the
transactions contemplated by this Agreement shall be subject to the fulfillment
or written waiver (to the extent legally permissible), at or prior to the
Closing, of each of the following conditions:

 

64

--------------------------------------------------------------------------------


 

(a)                                  Representations, Warranties and Covenants. 
(i) The Seller’s Fundamental Representations shall be true and correct in all
respects as of the date of this Agreement, except to the extent such
representations and warranties are made as of another date, in which case such
representations and warranties shall be so true and correct as of such other
date, (ii) the representations and warranties of the Seller contained in this
Agreement (other than the Seller’s Fundamental Representations) which are
qualified by Material Adverse Effect or materiality (or similar qualifications)
shall be true and correct in all respects as of the date of this Agreement and
the representations and warranties of the Seller contained in this Agreement
(other than the Seller’s Fundamental Representations) which are not qualified by
Material Adverse Effect or materiality shall be true and correct in all material
respects as of the date of this Agreement, other than such representations and
warranties that are made as of another date, in which case such representations
and warranties shall be so true and correct as of such other date, and (iii) the
covenants and agreements contained in this Agreement to be complied with by the
Seller at or before the Closing shall have been complied with in all material
respects.

 

(b)                                 No Order.  No Governmental Authority shall
have enacted, issued, promulgated, enforced or entered any Law or Governmental
Order (whether temporary, preliminary or permanent) that has the effect of
making the transactions contemplated by this Agreement or the Ancillary
Agreements illegal or otherwise restraining or prohibiting the consummation of
such transactions unless same shall have expired or shall have been terminated.

 

(c)                                  Hartz Matters; Termination of Economic
Interests.  (i) Roseland Management Holding shall have acquired the Hartz
Interest (it being understood that, effective upon such acquisition, Roseland
Management Holding shall own 100% of the outstanding membership interests in
Roseland Management Company, and that no additional consideration shall be
payable by Purchaser and the Parents in respect of the Hartz Interest),
(ii) Roseland Management Holding shall have acquired 50% of the outstanding
membership interests in RM-C/H Management Company, L.L.C. (it being understood
that, effective upon the acquisition by Purchaser of 100% of the membership
interests in Roseland Management Holding as contemplated by this Agreement,
purchaser shall acquire 100% of the outstanding membership interests in Roseland
Management Company and 50% of the outstanding membership interests in RM-C/H
Management Company, L.L.C.), and (iii) Seller shall have terminated, cancelled
and extinguished all of the Economic Interests held directly in the Transferred
Entities.

 

(d)                                 No Material Adverse Effect. From and after
the date of this Agreement, no Material Adverse Effect shall have occurred and
there shall not exist any fact, circumstance, event, development, change or
effect which, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect; provided, however, that for purposes of invoking
this closing condition pursuant to clause (i) of the definition of “Material
Adverse Effect”, the Losses must be expected to be in excess of $20,000,000 in
the aggregate.

 

(e)                                  NJ Bulk Sales. The provisions of
Section 2.02(f) of this Agreement shall have been complied with in all respects,
including the receipt of the Tax Notification by the Director (it being
understood that this closing condition shall be deemed to be satisfied on the
date that the Parties receive a written instruction from the Director to
establish an escrow for a NJ Tax Claim and Seller executes and delivers the Tax
Escrow Agreement).

 

65

--------------------------------------------------------------------------------


 

(f)                                    Seller’s Deliverables.  All of the
closing deliverables executed by Seller set forth in Section 2.04 and deposited
in escrow with counsel on the date of this Agreement shall have been released
from escrow and delivered by the applicable party.

 

Article VIII

 

INDEMNIFICATION

 

Section 8.01.                             Survival of Representations and
Warranties.  The representations and warranties of the parties hereto contained
in this Agreement shall survive the Closing for a period of eighteen (18) full
calendar months after the Closing, except that (i) the representations and
warranties of Seller contained in Sections 3.01(a), 3.01(c), 3.02, 3.03, 3.04,
3.05 (clause (a) only), 3.20 and 3.22 (collectively, the “Seller’s Fundamental
Representations”), and the representations and warranties of Purchaser and the
Parents contained in Sections 4.01 and 4.03 (clause (a) only) (the “Purchaser’s
Fundamental Representations”) shall survive until the expiration of the
applicable statute of limitations, (ii) the representations and warranties of
Seller contained in Section 3.17 shall survive until the expiration of the
applicable statutes of limitation with respect to the underlying subject matter
thereof and (iii) the representations and warranties of Seller contained in
Section 3.13 shall survive until the second anniversary of the Closing Date;
provided, that any claim made with reasonable specificity by the party seeking
to be indemnified within the time periods set forth in this Section 8.01 shall
survive until such claim is finally and fully resolved.  All covenants and
agreements contained herein shall remain in full force and effect for a period
of two years following the Closing, except (i) for those covenants and
agreements that by their terms are to be performed in whole or in part after the
Closing, which shall remain in full force and effect for a period equal to the
later of (A) two (2) years after the Closing and (B) two (2) years following the
expiration of the term set forth in such covenant or agreement or the date by
which such covenant or agreement is required to be performed in full (as
applicable), (ii) those covenants and agreements set forth in Section 5.16 shall
survive until the expiration of the applicable statutes of limitation with
respect to the underlying subject matter thereof and (iii) those covenants and
agreements set forth in Sections 5.23 and 5.28 shall survive indefinitely;
provided, however, that any claim made with reasonable specificity by the party
seeking to be indemnified within the time periods set forth in this Section 8.01
shall survive until such claim is finally and fully resolved.

 

Section 8.02.                             Indemnification by the Seller and the
Principals.

 

(a)                                  Subject to Section 8.04, the Parents, the
Purchaser and their respective Affiliates, officers, directors, managers,
members, employees, agents, successors and assigns (each, a “Purchaser
Indemnified Party”) shall be indemnified and held harmless by the Seller for and
against all Losses arising out of, resulting from or incident to: (i) the breach
of any representation or warranty made by the Seller contained in this Agreement
(including the Disclosure Schedule), (ii) the breach of any covenant or
agreement by the Seller contained in this Agreement, (iii) the Seller (or any
predecessor of any of the Seller) having been a member of an “affiliated group”
(as defined in Section 1504(a) of the Code) for any consolidated, combined or
unitary foreign, state or local Tax purposes, (iv) any Tax sharing, allocation
or similar agreement to which any of the Companies, Controlled Transferred
Entities or Controlled Property Owners is a party prior to or as of the Closing,
(v) all Taxes attributable to the activities of any of the Companies, Controlled

 

66

--------------------------------------------------------------------------------


 

Transferred Entities or Controlled Property Owners attributable to the period on
or prior to the Closing, and all Taxes attributable to the NJ Tax Claim in
excess of the Tax Escrow, (vi) any of the Excluded Assets, the Excluded Roseland
Property Assets or Excluded Roseland Property Liabilities, (vii) the Economic
Interests, (viii) any failure of Seller to pay all or any portion of the Fee
Shortfall Amount in accordance with Section 2.07, (ix) any and all Financial
Obligations arising from or relating to the OCIP Policy, (x) any failure of the
Seller to pay all or any portion of the fees and costs payable to the consenting
Person associated with obtaining any Permits, Third Party Consents, Governmental
Consents or Principal Guaranty Releases in accordance with Section 5.07, or
(xi) (A) all Liabilities under that certain Contribution and Indemnification
Agreement, dated as of January 18, 2012, between The Prudential Insurance
Company of America and the Seller, with respect to any and all periods prior to
the Closing, (B) all Liabilities under that certain Contribution and
Indemnification Agreement, dated as of April 25, 2011, between PRISA III REIT
Operating, L.P. and the Seller, with respect to any and all periods prior to the
Closing, (C) the indemnification and guaranty Liabilities that are referenced on
Schedule 5.07(d) under those Third Party Consents and Principal Guaranty
Releases set forth on Schedule 5.07(d), with respect to any and all periods
prior to the Closing, in each case of clauses (A), (B) and (C) which Liabilities
have been assumed as of the date of this Agreement by one or more of the Parents
in connection with the transactions contemplated by this Agreement, (D) all
indemnification Liabilities assumed by the Purchaser, the Parents or any of
their respective Affiliates from and after the date of this Agreement in
connection with obtaining any Governmental Consents, with respect to any and all
periods prior to the Closing, and (E) all fees, costs and indemnification
Liabilities assumed or incurred by Marbella RoseGarden, L.L.C. under that Third
Party Consent set forth on Schedule 8.02 with respect to any and all periods,
whether prior to or after the Closing.

 

(b)                                 Any Principal who shall breach any covenant
or agreement contained in Section 5.08 of this Agreement shall, severally and
not jointly, indemnify and hold harmless the Purchaser Indemnified Parties for
and against all Losses arising out of, resulting from or incident to such
breach. The Principals, jointly and severally, shall indemnify and hold harmless
the Purchaser Indemnified Parties for and against all Losses arising out of,
resulting from or incident to, a breach of any covenant or agreement contained
in Section 5.18 of this Agreement.

 

Section 8.03.                             Indemnification by the Purchaser.  The
Seller, the Principals and their respective Affiliates, officers, directors,
managers, members, employees, agents, successors and assigns (each, a “Seller
Indemnified Party”) shall be indemnified and held harmless by the Parents and
the Purchaser, jointly and severally, for and against any and all Losses,
arising out of, resulting from or incident to: (a) the breach of any
representation or warranty made by the Purchaser or the Parents contained in
this Agreement, (b) the breach of any covenant or agreement by the Purchaser or
the Parents contained in this Agreement, (c) all Principal Guaranties for which
Principal Guaranty Releases have not been obtained as of the Closing Date,
except as set forth on Schedule 8.03(c), (d) the Assumed Roseland Property
Liabilities, or (e) the guaranties, indemnities and similar agreements reflected
on Schedule 8.03(e), it being understood that Purchaser and the Parents are
assuming all liabilities of the Seller and/or the Principals under such
guaranties, indemnities and agreements from and after the Closing.

 

67

--------------------------------------------------------------------------------


 

Section 8.04.                             Limits on Indemnification.

 

(a)                                  No claim may be asserted nor may any Action
be commenced against any party for breach of any representation, warranty,
covenant or agreement contained herein, unless written notice of such claim or
action is received by such party describing in reasonable detail the facts and
circumstances with respect to the subject matter of such claim or Action on or
prior to the date on which the representation, warranty, covenant or agreement
on which such claim or Action is based ceases to survive as set forth in
Section 8.01, irrespective of whether the subject matter of such claim or action
shall have occurred before or after such date.  Without limiting the foregoing,
nothing herein shall be deemed to prevent an Indemnified Party from making a
claim hereunder for potential or contingent claims or demands; provided that the
written notice of such claim sets forth the specific basis for any such
contingent claim to the extent then feasible and the Indemnified Party has
reasonable grounds to believe that such a claim may be made.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement: (i) an Indemnifying Party shall not be liable for
any claim for indemnification pursuant to (x) Section 8.02(a)(i) (other than
with respect to a breach of any representation or warranty contained in
Section 3.17 or Section 3.20) or (y) Section 8.03(a), unless and until the
aggregate amount of indemnifiable Losses which may be recovered from the
Indemnifying Party thereunder equals or exceeds $1,000,000 (the “Indemnification
Threshold”), after which the Indemnifying Party shall fully indemnify the other
party for the total of such Losses (including those incurred prior to exceeding
the Indemnification Threshold), subject to the limitations set forth in clause
(ii) of this Section 8.04(b); (ii) the maximum amount of indemnifiable Losses
which may be recovered from an Indemnifying Party arising out of or resulting
from the causes set forth in (x) Section 8.02(a)(i) (other than with respect to
a breach of any representation or warranty contained in Section 3.17 or
Section 3.20, for which an Indemnifying Party shall be liable for all Losses) or
(y) Section 8.03(a) shall be $40,000,000; (iii) an Indemnified Party shall not
be entitled to make any claim for indemnification pursuant to this Article VIII
for any single Loss of $75,000 or less or any related series of Losses which in
the aggregate do not exceed $75,000; and (iv) none of the parties hereto shall
have any liability under any provision of this Agreement for any punitive
damages, special damages or consequential damages (including lost profits and
lost opportunities), except to the extent an Indemnified Party is required to
pay such damages in connection with a Third Party Claim. For the purposes of
determining whether the Indemnification Threshold has been met (but not
determining whether a breach of a representation has occurred), all
representations and warranties in Article III or Article IV of this Agreement
which are qualified by Material Adverse Effect or materiality (or similar
qualifications) shall be read as if such qualifications were not present
therein.

 

(c)                                  For all purposes of this Article VIII,
“Losses” shall be net of any insurance or other recoveries actually received by
the Indemnified Party or its Affiliates in connection with the facts giving rise
to the right of indemnification.  In addition, any indemnification payment made
under this Agreement will take into account and be reduced by any Tax benefit to
the Indemnified Party resulting from the Loss giving rise to such payment.

 

(d)                                 Payments by an Indemnified Party of amounts
for which such Indemnified Party is indemnified hereunder shall not be a
condition precedent to recovery.

 

68

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything to the contrary in
this Agreement, nothing set forth in this Agreement, including the limitations
on indemnification set forth in clause (b) of this Section 8.04 and the
durational limitations of the survival periods set forth in Section 8.01, shall
limit the rights, remedies or claims of any party, or the liability of any party
for any Losses, arising out of, based on or related to actual fraud; provided,
however, that the limitations on indemnification set forth in clause (b) of this
Section 8.04 and the durational limitations of the survival periods set forth in
Section 8.01 shall apply to limit the rights, remedies or claims of any party,
or the liability of any party for any Losses, arising out of, based on or
related to actual fraud which are first asserted from and after the later of
(i) March 31, 2013 and (ii) if the filing with the SEC of the Annual Report on
Form 10-K of either of MCRC or MCRLP for the year ended December 31, 2012 is
delayed due to any failure to complete the preparation of MCRC’s or MCRLP’s
financial statements, or any failure to complete the audit of such financial
statements, due to any issue relating to the Companies, the Assets, the
Business, the Transferred Interests or any of the transactions contemplated by
this Agreement and the Ancillary Agreements, and the date of such filing with
the SEC is later than March 31, 2013, the date on which such Annual Report on
Form 10-K of MCRC or MCRLP, as applicable, is filed with the SEC (such later
date, the “Fraud Limitation Start Date”). Notwithstanding anything to the
contrary in this Agreement, (i) nothing set forth in this Agreement, including
the limitations on indemnification set forth in clause (b) of this Section 8.04
and the durational limitations of the survival periods set forth in
Section 8.01, shall limit the rights, remedies or claims of any party, or the
liability of any party for any Losses, arising out of, based on or related to
any of the matters referred to in clauses (vi), (vii), (viii), (ix), (x) or
(xi) of Section 8.02(a), and (ii) the limitations on indemnification set forth
in clause (b) of this Section 8.04 shall not limit the rights, remedies or
claims of any party, or the liability of any party for any Losses, arising out
of, based on or related to (A) any of the matters referred to in clauses (ii),
(iii), (iv) or (v) of Section 8.02(a), (B) any of the matters referred to in
Section 8.02(b) or (C) any of the matters referred to in clauses (b), (c),
(d) or (e) of Section 8.03.

 

Section 8.05.                             Notice of Loss; Third Party Claims.

 

(a)                                  An Indemnified Party shall give the
Indemnifying Party notice of any matter (other than Third Party Claims which are
addressed in subsection (b) below), which an Indemnified Party has determined
has given or could give rise to a right of indemnification under this Agreement,
within sixty (60) days of such determination, stating the amount of the Loss, if
known, and method of computation thereof, and containing a reference to the
provisions of this Agreement in respect of which such right of indemnification
is claimed or arises; provided, however, that failure to give such notice within
such sixty (60) day period shall not affect the Indemnifying Party’s obligations
under this Article VIII except to the extent the Indemnifying Party shall have
been prejudiced by such failure.

 

(b)                                 If an Indemnified Party shall receive notice
of any Action, audit, claim, demand or assessment (each, a “Third Party Claim”)
against it which may give rise to a claim for Loss under this Article VIII,
within thirty (30) days of the receipt of such notice, the Indemnified Party
shall give the Indemnifying Party notice of such Third Party Claim; provided,
however, that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Article VIII except to
the extent that such failure results in a detriment to the Indemnifying Party. 
Unless (i) the Third Party Claim involves the seeking of an injunction or other
equitable

 

69

--------------------------------------------------------------------------------


 

relief, or (ii) unless the Third Party Claim is criminal in nature, the
Indemnifying Party shall be entitled to assume and control the defense of such
Third Party Claim at its expense and through counsel of its choice, reasonably
satisfactory to the Indemnified Party, if it gives notice of its intention to do
so, to the Indemnified Party within thirty (30) days of the receipt of such
notice from the Indemnified Party.  Notwithstanding the preceding sentence, the
Indemnifying Party shall lose the right to control the defense of the Third
Party Claim if it shall fail to diligently defend the Third Party Claim.  If the
Indemnifying Party has the right to elect, and elects, to undertake any such
defense against a Third Party Claim, the Indemnified Party may participate in
such defense and in any settlement negotiations at its own expense.  The
Indemnified Party shall fully cooperate with the Indemnifying Party in such
defense and make available to the Indemnifying Party, at the Indemnifying
Party’s expense, all witnesses, pertinent records, materials and information in
the Indemnified Party’s possession or under the Indemnified Party’s control
relating thereto as is reasonably required by the Indemnifying Party.  If the
Indemnifying Party elects to direct the defense of any such claim or proceeding
or if the Indemnifying Party is not entitled to direct the defense of such Claim
or proceeding, the Indemnified Party shall not pay, or permit to be paid, any
part of such Third Party Claim unless the Indemnifying Party consents in writing
to such payment or unless the Indemnifying Party withdraws from the defense of
such Third Party Claim (if it is entitled to direct the defense thereof as above
provided) or unless a final judgment from which no appeal may be taken by or on
behalf of the Indemnifying Party is entered against the Indemnified Party for
such Third Party Claim.  If the Indemnifying Party fails to assume the defense
of the Third Party Claim, or fails to diligently defend the Third Party Claim
following its assumption of the defense thereof, the Indemnified Party may
defend the Third Party Claim with counsel of the Indemnified Party’s choice, and
may settle the Third Party Claim in its sole discretion.  If the Indemnifying
Party assumes the defense of any such claims or proceeding pursuant to this
Section 8.05 and proposes to forgo any appeal of an adverse outcome with respect
thereto, then the Indemnifying Party shall give the Indemnified Party prompt
written notice thereof and the Indemnified Party shall have the right to assume
or reassume the defense of such claims or proceeding.  The Indemnifying Party
shall not enter into any settlement or compromise of any action, suit or
proceeding or consent to the entry of any judgment (i) which does not include as
an unconditional term thereof the delivery by the claimant or plaintiff to the
Indemnified Party of a written release from all liability in respect of such
action, suit or proceeding, (ii) which attributes fault to the Indemnified
Party, or (iii) for other than monetary damages to be borne in full by the
Indemnifying Party, without the prior written consent of the Indemnified Party,
which consent shall not be unreasonably withheld, conditioned or delayed.  If an
Indemnified Party is entitled to indemnification against a Third Party Claim,
and the Indemnifying Party fails to accept a tender of, or assume, the defense
of a Third Party Claim pursuant to this Section 8.05, or if, in accordance with
the foregoing, the Indemnifying Party shall not have the right or shall lose its
right to contest, defend, litigate and settle such a Third Party Claim, the
Indemnified Party shall have the right, without prejudice to its right of
indemnification hereunder, in its discretion exercised in good faith and upon
the advice of counsel, to contest, defend and litigate such Third Party Claim,
and may settle such Third Party Claim, either before or after the initiation of
litigation, at such time and upon such terms as the Indemnified Party deems fair
and reasonable, provided that at least ten (10) days prior to any such
settlement, written notice of its intention to settle is given to the
Indemnifying Party.  If, pursuant to this Section 8.05, the Indemnified Party so
contests, defends, litigates or settles a Third Party Claim for which it is
entitled to indemnification hereunder as hereinabove provided, the Indemnified
Party shall be

 

70

--------------------------------------------------------------------------------


 

reimbursed by the Indemnifying Party for the reasonable attorneys’ fees and
other expenses of contesting, defending, litigating and/or settling the Third
Party Claim which are incurred from time to time, forthwith following the
presentation to the Indemnifying Party of itemized bills for said attorneys’
fees and other expenses.

 

Section 8.06.                             Right of Offset Against Earnout.
Anything in this Agreement to the contrary notwithstanding, in the event that
Seller or any of the Principals is obligated to indemnify any Purchaser
Indemnified Party pursuant to the provisions of this Article VIII, the Parents
and the Purchaser may (but shall not be obligated to), in addition to any other
right or remedy (including those set forth in Section 8.07(c)), withhold up to
$10,000,000 that may become due to Seller under the terms of the Earnout
(provided, however, that the first $4,000,000 that may become due to Seller
under the terms of the Earnout shall not be subject to any such right of offset
pursuant to this Article VIII) and set off such funds so withheld by the Parents
and the Purchaser against such indemnification obligation.  Neither the exercise
of nor the failure to exercise such right of offset shall be deemed to be or
construed as a waiver or election of remedies by the Parents or the Purchaser or
prejudice or impair the concurrent or subsequent exercise or enforcement of any
other rights or remedies available to them.

 

Section 8.07.                             Other Matters Relating to
Indemnification.

 

(a)                                  Any payment by an Indemnifying Party of any
Losses hereunder shall be deemed to be an adjustment in the Purchase Price for
Tax purposes.

 

(b)                                 If (i) whether as a result of Parents’ or
Purchaser’s investigation or otherwise, Seller shall establish that Mitchell E.
Hersh had actual knowledge prior to Closing that a representation and warranty
made by the Seller in this Agreement was untrue or incorrect in any material
respect when made, and (ii) Purchaser proceeds with the Closing, then the
representation or warranty and the corresponding Disclosure Schedule to this
Agreement shall automatically be deemed to be modified to reflect the
information, event or condition of which Mitchell E. Hersh had actual knowledge
prior to Closing, and the Purchaser Indemnified Parties shall be deemed to have
waived any right pursuant to Article VIII to claim indemnification or Losses
after the Closing by reason of such breach or misrepresentation; provided,
however, that the foregoing shall not affect or be deemed to affect Parents’ and
Purchaser’s rights prior to Closing under Article IX to elect to terminate this
Agreement. Except as expressly provided in the immediately preceding sentence, a
party’s right to indemnification or other remedies based upon the
representations, warranties, covenants and agreements of the other parties set
forth in this Agreement (including the Disclosure Schedule) and the Ancillary
Agreements (other than the Employment Agreements) delivered by any such party
pursuant hereto shall not in any way be affected by any investigation or
knowledge of such party or any waiver by such party of any condition based on
the accuracy of any representation or warranty, or compliance with any covenant
or agreement.  Except as expressly provided in the first sentence of this
subsection (b) of this Section 8.07, such representations, warranties, covenants
and agreements shall not be affected or deemed waived by reason of the fact that
a party knew or should have known that any representation or warranty might be
inaccurate or that the other parties failed to comply with any agreement or
covenant and any investigation by such party shall be for its own protection
only and shall not affect or impair any right or remedy hereunder.

 

71

--------------------------------------------------------------------------------


 

(c)                                  The parties acknowledge and agree that,
except for the matters for which the Purchaser Indemnified Parties shall be
entitled to indemnification pursuant to Section 8.02(b) of this Agreement, and
prior to any Change of Control (as defined in the Employment Agreements) of
MCRC, (i) the Escrow Deposit until the funds comprising the Escrow Deposit are
required to be released from escrow in accordance with the Indemnity Escrow
Agreement, (ii) the right of offset with respect to the Earnout provided in
Section 8.06 of this Agreement and (iii) after the third (3rd) anniversary of
the Closing Date, the assets of Seller after such date, but only to the extent
of a cumulative amount of $10,000,000, shall be the Purchaser Indemnified
Parties’ exclusive method of receiving indemnification from the Seller pursuant
to this Agreement.  It is hereby acknowledged and agreed by the parties that the
Purchaser Indemnified Parties shall not be entitled to proceed directly against
the assets of the Seller in respect of any such indemnification obligation and
that any such funds released to Seller or paid to Seller shall no longer be
subject to any claim for indemnification once they were released or paid and
that any such amounts paid or released by Seller or distributed by Seller to its
equityholders shall not be subject to any claims of indemnification, except that
(1) the assets of Seller shall be subject to claims for indemnification to the
extent provided in clause (iii) above and (2) the assets of the Principals shall
be subject to claims of indemnification pursuant to Section 8.02(b) of this
Agreement. With respect to the matters for which the Purchaser Indemnified
Parties shall be entitled to indemnification pursuant to Section 8.02(b) of this
Agreement, the Purchaser Indemnified Parties may, but shall not be required to,
proceed directly against the Principals, (A) severally and not jointly, with
respect to any breach of any covenant or agreement contained in Section 5.08 of
this Agreement, and (B) jointly and severally, with respect to any breach of any
covenant or agreement contained in Section 5.18 of this Agreement, in addition
to any other right or remedy (including those referred to in the immediately
preceding sentence and those set forth in Sections 5.08 and 10.16 of this
Agreement), notwithstanding any funds or assets referred to in the immediately
preceding sentence then available to proceed against, and without first
proceeding against any such funds, securities or assets.  For the sake of
clarity, (i) the Purchaser Indemnified Parties may only proceed against the
applicable Principal with respect to any breach of any covenant or agreement set
forth in Section 5.08 of this Agreement by such Principal and may not proceed
against the Seller, the other Principals or the Escrow Deposit, and may not
exercise any right of offset pursuant to Section 8.06, for any such breach of
Section 5.08 by such Principal and (ii) the Purchaser Indemnified Parties may
proceed against the Seller or the Escrow Deposit, and/or may exercise any right
of offset pursuant to Section 8.06, or any combination thereof, with respect to
any breach of any covenant or agreement set forth in Section 5.08 of this
Agreement by the Seller.  The parties acknowledge and agree that, except for
(x) the matters for which the Purchaser Indemnified Parties shall be entitled to
indemnification pursuant to Section 8.02(b) of this Agreement, or (y) any claim
made in accordance with Section 8.04(a) by a Purchaser Indemnified Party prior
to a Change of Control of MCRC, following any Change of Control of MCRC, Seller
and the Principals shall have no further indemnification obligations pursuant to
this Article VIII.

 

(d)                                 Except for any claim or proceeding arising
out of, resulting from or incident to (i) the Employment Agreements, (ii) the
matters for which the Purchaser Indemnified Parties shall be entitled to
indemnification pursuant to Section 8.02(b) of this Agreement, (iii) actual
fraud, subject to the immediately following sentence, and (iv) any equitable
relief expressly provided for elsewhere in this Agreement (including in Sections
5.08 and 10.16 of this Agreement), from and after the Closing, the parties’ sole
remedy with respect to any and all claims arising under this

 

72

--------------------------------------------------------------------------------


 

Agreement shall be pursuant to this Article VIII, and, in furtherance of the
foregoing, the parties hereby waive, from and after the Closing, to the fullest
extent permitted by Law, all other rights, claims and causes of action they may
have against one another under this Agreement and in connection with the
transactions contemplated by this Agreement. The parties’ sole remedy with
respect to any and all claims of actual fraud that are asserted after the Fraud
Limitation Start Date shall be pursuant to this Article VIII (and shall be
subject to the limitations on indemnification contained in this Article VIII,
including the limitations set forth in Section 8.04(b) and the durational
limitations of the survival periods set forth in Section 8.01), and, in
furtherance of the foregoing, the parties hereby waive, to the fullest extent
permitted by Law, all other rights, claims and causes of action they may have
against one another with respect to claims for actual fraud that are asserted
after the Fraud Limitation Start Date.

 

Article IX

 

TERMINATION, AMENDMENT AND WAIVER

 

Section 9.01.                             Termination.  This Agreement may be
terminated at any time prior to the Closing:

 

(a)                                  by either the Seller, on the one hand, or
the Purchaser and the Parents, on the other hand, if the Closing shall not have
occurred by the Termination Date (including any extension thereof); provided,
however, that the right to terminate this Agreement under this
Section 9.01(a) shall not be available to any party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date;

 

(b)                                 by either the Purchaser and the Parents, on
the one hand, or the Seller, on the other hand, in the event that any
Governmental Order restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement shall have become final and
nonappealable;

 

(c)                                  by the Seller, if the Parents or the
Purchaser shall have breached any of its representations, warranties, covenants
or agreements contained in this Agreement which would give rise to the failure
of a condition set forth in Article VII, which breach cannot be cured or which,
if curable, has not been cured within thirty (30) days after the giving of
written notice by the Seller to the Purchaser and the Parents specifying such
breach;

 

(d)                                 by the Purchaser and the Parents, if the
Seller shall have breached any of its representations, warranties, covenants or
agreements contained in this Agreement which would give rise to the failure of a
condition set forth in Article VII, which breach cannot be cured or which, if
curable,  has not been cured within thirty (30) days after the giving of written
notice by the Purchaser to the Seller specifying such breach; or

 

(e)                                  by the mutual written consent of the
Seller, on the one hand, and the Purchaser and the Parents, on the other hand.

 

Section 9.02.                             Effect of Termination.  In the event
of the termination of this Agreement by either Seller or Purchaser and the
Parents as provided in Section 9.01:

 

73

--------------------------------------------------------------------------------


 

(a)                                  Purchaser’s and the Parents’ right of
access pursuant to Section 5.02 shall terminate and each party, if so requested
by the other party, will return promptly every document furnished to it by the
other party (or any subsidiary, division, associate or Affiliate of such other
party) in connection with the transactions contemplated hereby, whether so
obtained before or after the execution of this Agreement, and any copies thereof
(except for copies of documents publicly available) which may have been made,
and will use its reasonable best efforts to cause its representatives and any
representatives of financial institutions and investors and others to whom such
documents were furnished promptly to return such documents and any copies
thereof any of them may have made; and

 

(b)                                 All information received by any party hereto
with respect to the business of the other party hereto or their respective
subsidiaries, divisions, Affiliates or associates (other than information which
is a matter of public knowledge or which has heretofore been or is hereafter
publicly published in any publication for public distribution or filed as public
information with any governmental authority) shall not, unless otherwise
required by law, at any time be used for the advantage of, or disclosed to third
parties by, such party for any reason whatsoever.

 

This Section 9.02 shall survive any termination of this Agreement.

 

Section 9.03.                             Remedies.  Notwithstanding any
termination right granted in Section 9.01, in the event of the nonfulfillment of
any condition to a party’s closing obligations, such party may elect to do one
of the following:

 

(a)                                  proceed to close despite the nonfulfillment
of any closing condition, it being understood that consummation of the Closing
shall not be deemed a waiver of a breach of any representation, warranty or
covenant or of any party’s rights and remedies with respect thereto;

 

(b)                                 decline to close, terminate this Agreement
as provided in Section 9.01, and thereafter seek damages to the extent permitted
in Section 9.04; or

 

(c)                                  seek specific performance of the
obligations of the other party in accordance with Section 10.16.

 

Section 9.04.                             Right to Damages.  If this Agreement
is terminated pursuant to Section 9.01, no party hereto shall have any claim
against the other parties hereto, except if the circumstances giving rise to
such termination were caused either by the other party’s breach of any covenant
or agreement of such other party contained in this Agreement, or by any of the
representations and warranties contained in this Agreement by such other party
being incorrect such that any of the conditions set forth in Sections 7.01(a) or
7.02(a) shall not be satisfied at the time set forth in such Sections, in which
event termination shall not be deemed or construed as limiting or denying any
legal or equitable right or remedy of said party, and said party shall also be
entitled to recover, without limitation, its costs and expenses which are
incurred in pursuing its rights and remedies (including reasonable attorneys’
fees).

 

74

--------------------------------------------------------------------------------


 

Article X

 

GENERAL PROVISIONS

 

Section 10.01.                       Expenses.  Except as otherwise specified in
this Agreement, all costs and expenses, including, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated by this Agreement shall be borne by
the party incurring such costs and expenses, whether or not the Closing shall
have occurred.

 

Section 10.02.                       Notices.  All notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made upon receipt)
by delivery in person, by an internationally recognized overnight courier
service,), by facsimile or registered or certified mail (postage prepaid, return
receipt requested) to the respective parties hereto at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 10.02):

 

If to the Seller:

 

Roseland Partners, L.L.C.

233 Canoe Brook Road

Short Hills, NJ 07078

Attention:  Bradford R. Klatt

with two (2)

separate copies

of the notice sent

to the attention of:

 

Telecopy:  (973) 564-6200

Telephone:  (973) 218-2309

Email:  Klatt@roselandproperty.com

Attention:  Bradford R. Klatt

 

Telecopy:  (973) 564-6200

Telephone:  (973-218-2307

Email:  Tycher@roselandproperty.com

Attention:  Marshall B. Tycher

 

with a copy (which shall not constitute notice) to:

 

Orloff, Lowenbach, Stifelman & Siegel, P.A.

101 Eisenhower Parkway

Suite 400

Roseland, NJ 07068-1097

Telecopy:  (973) 622-3073

Telephone:  (973) 622-6200

 

75

--------------------------------------------------------------------------------


 

Email:  ss@olss.com

Attention:  Stanley Schwartz, Esq.

 

If to the Parents or the Purchaser:

 

c/o Mack-Cali Realty Corporation

 

343 Thornall Street

Edison, NJ 08837-2206
with two (2)
separate copies
of the notice sent
to the attention of:

 

Telecopy:  (732) 205-9040
Telephone:  (732) 590-1040
Email:  mhersh@mack-cali.com
Attention:  Mitchell E. Hersh
President and Chief Executive Officer

 

and

 

Telecopy:  (732) 205-9015
Telephone:  (732) 590-1010
Email:  rthomas@mack-cali.com
Attention:  Roger W. Thomas
Executive Vice President and General Counsel

 

with a copy (which shall not constitute notice) to:

 

Greenberg Traurig, LLP

The MetLife Building
200 Park Avenue
New York, NY 10166
Telecopy:  (212) 801-6400
Telephone:  (212) 801-9200
E-Mail:  blockd@gtlaw.com
Attention:  Dennis J. Block, Esq.

Anthony J. Marsico, Esq.

 

Section 10.03.                       Public Announcements; Confidentiality. 
Upon the execution of this Agreement, the Purchaser and MCRC shall have the
right to make such public announcements or filings as may be required by (i) the
Securities Act, (ii) the Securities Exchange Act, (iii) the rules and listing
standards of the New York Stock Exchange, Inc., (iv) any other law of a
jurisdiction to which the Parents are subject, or (v) any oral questions,
interrogatories, requests for information, subpoena, civil investigative demand,
or similar process required by applicable rules, laws or regulations by any
court, law or administrative authority to which Purchaser and the Parents are

 

76

--------------------------------------------------------------------------------


 

subject.  Purchaser and the Parents also shall have the right to make such
public announcements or filings as they may deem reasonably prudent, and shall
be entitled to make such filings or announcements upon advice of counsel as may
be otherwise be deemed necessary.  In this connection, it should be noted that
Purchaser and the Parents have determined that the entry into this Agreement
will need to be disclosed within four (4) business days of its execution on a
Current Report on Form 8-K under Item 1.01 thereof and that the Agreement will
be filed as an exhibit thereto or be filed as an exhibit to the Parents’ next
following periodic report filed pursuant to the Securities Exchange Act.  Seller
may make such public disclosures as are required by Law.  Each of Seller,
Purchaser and the Parents hereby agree to provide the non-disclosing parties as
much advance notice as reasonably possible with respect to the nature of such
disclosure, cooperate fully as to the timing and contents of such disclosure and
review in good faith the suggestions of the other party with respect to the
contents of such disclosure.

 

Section 10.04.                       Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any Law or public policy, all other terms and provisions of this Agreement
shall nevertheless remain in full force and effect for so long as the economic
or legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to either party hereto.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Agreement are consummated as originally contemplated to the greatest extent
possible.

 

Section 10.05.                       Entire Agreement.  This Agreement
(including the Exhibits and the Disclosure Schedule and other Schedules) and the
Ancillary Agreements constitute the entire agreement of the parties hereto with
respect to the subject matter hereof and thereof and supersede all prior
agreements and undertakings, both written and oral, between the Seller and the
Purchaser with respect to the subject matter hereof and thereof.

 

Section 10.06.                       Assignment.  This Agreement may not be
assigned by operation of Law or otherwise without the prior express written
consent of the Seller, and the Purchaser or either of the Parents, which consent
may be granted, conditioned, delayed or withheld in the sole discretion of the
Seller or the Purchaser or the Parents, as the case may be.  Notwithstanding the
foregoing, the Purchaser and/or the Parents may assign any or all of their
respective interests in this transaction to one or more Affiliates, provided,
that any such assignment shall not relieve the Purchaser and the Parents from
their obligations hereunder.

 

Section 10.07.                       Amendment.  This Agreement may not be
amended or modified except (a) by an instrument in writing signed by, or on
behalf of, the Seller, on the one hand, and the Purchaser or either of the
Parents, on the other hand, or (b) by a waiver in accordance with Section 10.08.

 

Section 10.08.                       Waiver.  Any party to this Agreement may
(a) extend the time for the performance of any of the obligations or other acts
of the other party, (b) waive any inaccuracies in the representations and
warranties of the other party contained herein or in any document delivered by
the other party pursuant hereto, or (c) waive compliance with any of the
agreements of the other party or conditions to such party’s obligations
contained herein.  Any such extension or waiver

 

77

--------------------------------------------------------------------------------


 

shall be valid only if set forth in an instrument in writing signed by the party
to be bound thereby.  Any waiver of any term or condition shall not be construed
as a waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition of this Agreement.  The
failure of either party hereto to assert any of its rights hereunder shall not
constitute a waiver of any of such rights.

 

Section 10.09.                       No Third Party Beneficiaries.  This
Agreement shall be binding upon and inure solely to the benefit of the parties
hereto and their respective successors and permitted assigns and nothing herein,
express or implied (including the provisions of Article VI relating to employee
matters and Article VIII relating to Indemnified Parties), is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, including any rights of employment for any
specified period, under or by reason of this Agreement.

 

Section 10.10.                       Currency.  Unless otherwise specified in
this Agreement, all references to currency, monetary values and dollars set
forth herein shall mean United States (U.S.) dollars and all payments hereunder
shall be made in United States dollars.

 

Section 10.11.                       Governing Law.  This Agreement and all
others arising out of or relating to this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.  All Actions
arising out of or relating to this Agreement shall be heard and determined
exclusively in any New York federal court sitting in the Borough of Manhattan of
The City of New York; provided, however, that if such federal court does not
have jurisdiction over such Action, such Action shall be heard and determined
exclusively in any New York state court sitting in the Borough of Manhattan of
The City of New York.  Consistent with the preceding sentence, the parties
hereto hereby (a) submit to the exclusive jurisdiction of any federal or state
court sitting in the Borough of Manhattan of The City of New York for the
purpose of any Action arising out of or relating to this Agreement brought by
any party hereto and (b) irrevocably waive, and agree not to assert by way of
motion, defense, or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the Action is
brought in an inconvenient forum, that the venue of the Action is improper, or
that this Agreement or the transactions contemplated by this Agreement may not
be enforced in or by any of the above-named courts.

 

Section 10.12.                       Waiver of Jury Trial.  The parties hereto
hereby waive to the fullest extent permitted by applicable Law any right it may
have to a trial by jury with respect to any litigation directly or indirectly
arising out of, under or in connection with this Agreement or the transactions
contemplated by this Agreement.  Each of the parties hereto hereby (a) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
has been induced to enter into this Agreement and the transactions contemplated
by this Agreement, as applicable, by, among other things, the mutual waivers and
certifications in this Section 10.12.

 

Section 10.13.                       Counterparts.  This Agreement shall not be
effective or binding until such time as it has been executed and delivered by
all parties hereto.  This Agreement may be executed and delivered (including by
facsimile transmission or portable document format (PDF)) in one or more

 

78

--------------------------------------------------------------------------------


 

counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.

 

Section 10.14.                       Cooperation.  Prior to and after the
Closing, each party hereto shall, from time to time, execute, acknowledge and
deliver such further instruments, in recordable form, if necessary, and perform
such additional acts, as the other party may reasonably request in writing in
order to effectuate the intent of this Agreement, within thirty (30) days of the
request.  Nothing contained in this Agreement shall be deemed to create any
rights or obligations of partnership, joint venture or similar association
between the Seller and Purchaser or the Parents.

 

Section 10.15.                       Construction.  This Agreement shall be
given a fair and reasonable construction in accordance with the intentions of
the parties hereto, and without regard to or aid of canons requiring
construction against the Seller, the Principals, Purchaser and the Parents or
the party whose counsel drafted this Agreement.

 

Section 10.16.                       Enforcement. The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in any court
referenced in Section 10.11, this being in addition to any other remedy to which
they are entitled at Law or in equity, and the parties hereby waive in any such
proceeding the defense of adequacy of a remedy at Law and any requirement for
the securing or posting of any bond or any other security related to such
equitable relief.

 

Section 10.17.                       Execution by Facsimile or E-Mail.  This
Agreement, the agreements referred to herein, and each other agreement or
instrument entered into in connection herewith or therewith or contemplated
hereby or thereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a facsimile machine or electronic transmission in
portable document format (“pdf”), shall be treated in all manner and respects as
an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties.  No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
transmission in pdf format to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of a
facsimile machine or electronic transmission in pdf format as a defense to the
formation or enforceability of a contract and each such party forever waives any
such defense.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

79

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchaser, the Parents and the Seller have executed or
have caused this Membership Interest and Share Purchase and Contribution
Agreement to be executed by their respective officers or Persons thereunto duly
authorized as of the date first written above.

 

 

MACK-CALI REALTY CORPORATION,

 

a Maryland corporation

 

 

 

By:

/s/ Mitchell E. Hersh

 

Name: Mitchell E. Hersh

 

Title: President and Chief Executive Officer

 

 

 

MACK-CALI REALTY L.P.,

 

a Delaware limited partnership

 

 

 

By: Mack-Cali Realty Corporation, general partner

 

 

 

By:

/s/ Mitchell E. Hersh

 

Name: Mitchell E. Hersh

 

Title: President and Chief Executive Officer

 

 

 

MACK-CALI REALTY ACQUISITION CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Mitchell E. Hersh

 

Name: Mitchell E. Hersh

 

Title: President and Chief Executive Officer

 

 

 

ROSELAND PARTNERS, L.L.C., a New Jersey
limited liability company

 

 

 

By:

/s/ Marshall B. Tycher

 

Name: Marshall B. Tycher

 

Title: Manager

 

 

 

Agreed and accepted with respect to Sections 5.08, 5.18 and 8.02(b)

 

 

 

/s/ Marshall B. Tycher

 

MARSHALL B. TYCHER

 

 

 

/s/ Bradford R. Klatt

 

BRADFORD R. KLATT

 

80

--------------------------------------------------------------------------------


 

 

/s/ Carl Goldberg

 

CARL GOLDBERG

 

81

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ENTITY FLOW CHARTS

 

The attached flow charts reflect, with respect to each Real Property, the SPVs,
Transferred Interests, Transferred Entities, Controlled Transferred Entities,
Property Owners and Controlled Property Owners. The respective percentages for
each entity shown on the flow charts represent the effective ownership after
satisfaction of all applicable preferences in the underlying Organizational
Documents.

 

--------------------------------------------------------------------------------


 

[g233841km21i001.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km21i002.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km21i003.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km21i004.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km21i005.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km21i006.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km21i007.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km21i008.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km21i009.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km23i001.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km23i002.jpg]

 

 

 

 

[g233841km23i003.jpg]

 

 

 

 

 

[g233841km23i004.jpg]

 

 

--------------------------------------------------------------------------------


 

[g233841km23i005.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km23i006.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km23i007.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km23i008.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km23i009.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km23i010.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km23i011.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km23i012.jpg]

 

--------------------------------------------------------------------------------

 


 

[g233841km25i001.jpg]

 

 

 

 

 

[g233841km25i002.jpg]

 

 

 

 

 

[g233841km25i003.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km25i004.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km25i005.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km25i006.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km25i007.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km25i008.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km25i009.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km25i010.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km25i011.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km25i012.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km27i001.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km27i002.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km27i003.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km27i004.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km27i005.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km27i006.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km27i007.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km27i008.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km27i009.jpg]

 

--------------------------------------------------------------------------------


 

[g233841km27i010.jpg]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

INDEMNITY ESCROW AGREEMENT

 

THIS INDEMNITY ESCROW AGREEMENT (as the same may be amended or modified from
time to time and including any and all written instructions given to “Escrow
Agent” (hereinafter defined) pursuant hereto, this “Escrow Agreement”) is made
and entered into as of [                               ], 2012, by and among
Mack-Cali Realty Acquisition Corp., a Delaware corporation, or its designee (the
“Purchaser”), Mack-Cali Realty, L.P., a Delaware limited partnership (“MCRLP”),
Mack-Cali Realty Corporation, a Maryland corporation (“Party A”), and Roseland
Partners, L.L.C., a New Jersey limited liability company (“Party B”, and
collectively with Party A, MCRLP and the Purchaser, sometimes referred to as the
“Parties”), and U.S. Bank National Association, as escrow agent hereunder (the
“Escrow Agent”).

 

WHEREAS, the Parties are parties to that certain Membership Interest and Asset
Purchase Agreement, dated as of [                           ], 2012 (the
“Purchase Agreement”); and

 

WHEREAS, in connection with the closing of the transactions contemplated by the
Purchase Agreement (the “Closing”), the Purchaser has agreed to deposit into
escrow with the Escrow Agent the sum of $34,079,684, in cash, at the Closing,
(the “Indemnification Escrow Amount”), to be held by the Escrow Agent pursuant
to the terms and conditions set forth in this Escrow Agreement;

 

WHEREAS, the purpose of the Indemnification Escrow Amount is to secure the
obligations of Party B and the Principals (as defined in the Purchase Agreement)
in connection with any claims for indemnification made by any Purchaser
Indemnified Party (as defined in the Purchase Agreement) under Article VIII of
the Purchase Agreement, to the extent provided in Article VIII of the Purchase
Agreement (including Section 8.07(c) thereof) (“Indemnification Claims”); and

 

WHEREAS, Escrow Agent is willing to serve in such capacity on the terms and
conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

1.             Appointment.  The Parties hereby appoint the Escrow Agent as
their escrow agent for the purposes set forth herein, and the Escrow Agent
hereby accepts such appointment under the terms and conditions set forth herein.

 

2.             Definitions.  Unless otherwise defined herein, each capitalized
term used in this Escrow Agreement shall have the meaning ascribed to such term
in the Purchase Agreement.

 

3.             Authority of Party A.  MCRLP and the Purchaser hereby appoint
Party A as their representative, agent and attorney in fact for and on their
behalf for all purpose in connection with this Escrow Agreement and any escrow
funds related to this Escrow Agreement.  Without

 

--------------------------------------------------------------------------------


 

in any way limiting the generality of the foregoing, each of the Parties hereto
agrees that the Party A shall have authority to settle all matters and to give
all instructions and notices in respect of this Escrow Agreement on behalf of
itself, MCRLP and the Purchaser, including, without limitation, the authority to
settle all Indemnification Claims in connection with this Escrow Agreement and
Article VIII of the Purchase Agreement, all in the name of and on behalf of
itself, MCRLP and Purchaser.  Unless the context otherwise clearly requires, any
references to Party A contained herein, shall be deemed to be references to
Party A, MCRLP and the Purchaser collectively.  Party A hereby represents and
warrants, and MCRLP and the Purchaser hereby agree, that Party A has actual
authority to act on their behalf in connection with this Escrow Agreement and
any escrow funds related to this Escrow Agreement, settle all matters and to
give all instructions and notices in respect of this Escrow Agreement on behalf
of MCRLP and the Purchaser, including, without limitation, the authority to
settle all Indemnification Claims in accordance with this Escrow Agreement and
Article VIII of the Purchase Agreement on behalf of itself, MCRLP and the
Purchaser.  Escrow Agent shall be entitled to deal exclusively with Party A with
respect to any matter arising under this Escrow Agreement relating to MCRLP
and/or Purchaser.

 

4.             [Intentionally omitted.]

 

5.             Deposit and Maintenance of Escrow Fund.

 

(a)           Pursuant to Section 2.02(c) of the Purchase Agreement, at the
Closing, the Purchaser shall deposit with the Escrow Agent the Indemnification
Escrow Amount via wire transfer to the account identified on Schedule C (the
“Escrow Account”).  The Escrow Agent shall hold, subject to the terms and
conditions hereof, the Indemnification Escrow Amount in the Escrow Account. The
Escrow Agent agrees to accept delivery of the Indemnification Escrow Amount and
to hold the Indemnification Escrow Amount and all interest and other amounts
earned thereon, minus any and all distributions thereof from time to time (the
“Escrow Fund”) pursuant to the terms of this Escrow Agreement.

 

(b)           The Escrow Agent is herein directed and instructed to, and shall,
absent a Joint Written Direction to the contrary, invest and reinvest the Escrow
Fund in the investments described in clause (i) of this Section 5(b).  Each of
Party A and Party B shall promptly provide to Escrow Agent a duly executed Money
Market Authorization in the form attached hereto as Schedule B.  With the
execution of this document, the parties hereto acknowledge receipt of
prospectuses and/or disclosure materials associated with the investment vehicles
described in clause (i), if applicable, either through means of hardcopy or via
access to the website associated with the investment selected by the Parties. 
Party A and Party B may deliver a Joint Written Direction (as defined below)
instructing the Escrow Agent to invest and reinvest the Escrow Fund in any
combination of the following (in such proportions as specifically instructed, if
at all, in such Joint Written Direction): (i) direct obligations of the United
States of America or obligations the principal of and the interest on are
unconditionally guaranteed by the United States of America; (ii) certificates of
deposit issued by any bank, bank and trust company, or national banking
association (including Escrow Agent and its affiliates), which certificates of
deposit are insured by the Federal Deposit Insurance Corporation or a similar
governmental agency; (iii) repurchase agreements with any bank, trust company or
national banking association (including Escrow Agent and its affiliates);
(iv) any institutional money market fund

 

2

--------------------------------------------------------------------------------


 

offered by Escrow Agent, including any institutional money market fund managed
by Escrow Agent or any of its affiliates; (v) money market accounts of any bank,
trust company, or national banking association (including Escrow Agent and its
affiliates); and (vi) commercial paper in an aggregate amount of no more than
$1,000,000 per issuer outstanding at any time, issued by any corporation
organized under the laws of any State of the United States, rated at least
“Prime-1” (or the then equivalent grade) by Moody’s Investors Services, Inc. or
“A-1” (or the then equivalent grade) by Standard & Poors, Inc.  If Escrow Agent
has not received a Joint Written Direction at any time that an investment
decision must be made, Escrow Agent shall invest the Escrow Fund, or such
portion thereof as to which no Joint Written Direction has been received, in the
investments described in clause (i) of this Section 5(b).  The Escrow Agent
shall have the power to sell or liquidate the foregoing investments whenever the
Escrow Agent shall be required or instructed to distribute the Escrow Fund
pursuant to the terms of this Escrow Agreement.  Requests or instructions
received after 11:00 a.m., New York City time, by the Escrow Agent to liquidate
the Escrow Account will be treated as if received before 11:00 a.m., New York
City time, on the following Business Day. The Escrow Agent shall have no
obligation to invest or reinvest the Escrow Fund on the same day if all or a
portion of the Escrow Fund is deposited with the Escrow Agent after 11:00 a.m.,
New York City time, on the day of deposit.  Instructions to invest or reinvest
that are received after 11:00 a.m., New York City time, will be treated as if
received before 11:00 a.m., New York City time, on the following Business Day. 
The Escrow Agent shall have no responsibility for any investment losses
resulting from the investment, reinvestment or liquidation of the Escrow Fund or
Escrow Account, as applicable, pursuant to this Escrow Agreement, or for any
loss, cost or penalty resulting form any sale or liquidation of the Escrow Fund
pursuant to this Escrow Agreement, provided that the Escrow Agent has made such
investment, reinvestment or liquidation of the Escrow Fund, as applicable, in
accordance with the terms, and subject to the conditions, of this Escrow
Agreement.   The Escrow Agent shall not be obligated to monitor the ratings of
any investments made pursuant to this Escrow Agreement. The Parties recognize
and agree that the Escrow Agent will not provide supervision, recommendations or
advice relating to either the investment of moneys held in the Escrow Fund or
the purchase, sale, retention or other disposition of any investment described
herein.   The Escrow Agent and its affiliates are authorized to act as
counterparty, agent, broker or dealer while purchasing or selling investments
specified herein. Non-deposit investment products: (i) are not obligations of,
nor guaranteed by, US Bank National Association or any of its affiliates;
(ii) are not FDIC insured; and (iii) are subject to investment risks, including
the possible loss of principal amount invested.  Only deposits in the United
States are subject to FDIC insurance.

 

(c)           Receipt of the Escrow Fund shall be confirmed by the Escrow Agent
as soon as practicable by account statement delivered and a notice given as
provided in Section 14, and any discrepancies in any such account statement
shall be noted by a Party A Representative (as defined below) and/or Party B
Representative (as defined below) to Escrow Agent within fifteen (15) calendar
days after receipt thereof.  Failure to inform the Escrow Agent in writing of
any discrepancies in any such account statement within said fifteen (15) day
period shall conclusively be deemed confirmation of such account statement in
its entirety.  Statements with respect to the Escrow Fund shall be delivered to
Party A and Party B in accordance with Schedule C.

 

3

--------------------------------------------------------------------------------


 

(d)           All investment earnings shall become part of the Escrow Fund and
investment losses shall be charged against the Escrow Fund.  All entities
entitled to receive interest on the Escrow Fund shall provide Escrow Agent with
a W-9 or W-8 IRS tax form prior to the disbursement of interest and Escrow Agent
will file the appropriate 1099 or other required forms pursuant to Federal and
applicable state laws.  A statement of citizenship will be provided if requested
by Escrow Agent.  Each other Party shall provide to Escrow Agent a W-9 or W-8
IRS tax form upon request by Escrow Agent.

 

(e)           For purposes of this Escrow Agreement, “Joint Written Direction”
shall mean a written direction executed by an authorized agent of Party A
identified on Annex I hereto (or any other Person designated in writing by Party
A and delivered to Escrow Agent and Party B Representative in accordance with
the notice requirements of this Escrow Agreement authorizing such Person to act
as an agent of Party A in connection with this Escrow Agreement, a “Party A
Representative”) and executed by an authorized agent of Party B identified on
Annex I hereto (or any other Person designated in writing by Party B and
delivered to Escrow Agent and Party A Representative in accordance with the
notice requirements of this Escrow Agreement authorizing such Person to act as
an agent of Party B in connection with this Escrow Agreement, a “Party B
Representative”) and directing the Escrow Agent to disburse all or a portion of
the Escrow Fund or to take or refrain form taking an action pursuant to this
Escrow Agreement.

 

6.             Release Dates.  For purposes of this Escrow Agreement, the “First
Release Date” shall be April 1, 2013, and the “Second Release Date” shall be
[                                           ], 2015.(1)

 

7.             Administration of Escrow Fund.  Except as otherwise provided
herein, the Escrow Agent shall administer the Escrow Fund as follows:

 

(a)           If, as of 5:00 p.m. (New York City time) on the First Release
Date, the Escrow Agent has not received any written Claim Notice (as defined
herein), then at such time Party B shall deliver a written notice to Party A and
the Escrow Agent (together with a certification to the Escrow Agent that
delivery to Party A was done in accordance with the notice provisions of this
Escrow Agreement) executed by a Party B Representative (a “Release Notice”),
requesting that an amount equal to $6,675,000 be released to Party B.  If, as of
5:00 p.m. (New York City time) on the First Release Date, the Escrow Agent has
received one or more written Claim Notices, but there is no pending or
unresolved Claim Notice (and all Claimed Amounts (as defined herein) payable to
Party A in satisfaction of such Claim Notices have theretofore been paid in
full), then at such time Party B shall deliver a Release Notice to Party A and
the Escrow Agent (together with a certification to the Escrow Agent that
delivery to Party A was done in accordance with the notice provisions of this
Escrow Agreement) executed by a Party B Representative requesting that an amount
(if such amount is a positive number) equal to (x) $6,675,000 minus (y) the
amount, if any, by which the aggregate amount of all Claimed Amounts (as defined
below) that have been paid to Party A in satisfaction of all Claim Notices
exceeds $27,404,684, be released to Party B. If, as of 5:00 p.m. (New York City
time) on the First Release Date, the Escrow Agent has received one or more
written Claim Notices, and any one or more of such written Claim Notices is
pending or unresolved as of the First Release

 

--------------------------------------------------------------------------------

(1) The 36-month anniversary of the Closing Date.

 

4

--------------------------------------------------------------------------------


 

Date (or any Claimed Amounts payable to Party A in satisfaction of any Claim
Notices have not theretofore been paid in full), then at such time Party B shall
deliver a Release Notice to Party A and the Escrow Agent (together with a
certification to the Escrow Agent that delivery to Party A was done in
accordance with the notice provisions of this Escrow Agreement) executed by a
Party B Representative requesting that an amount (if such amount is a positive
number) equal to (x) $6,675,000 minus (y) the amount, if any, by which the
aggregate of (1) the amount of all Claimed Amounts that have been paid to Party
A in satisfaction of all Claim Notices plus (2) the amount of all Claimed
Amounts that have not been paid or otherwise resolved as of the First Release
Date exceeds $27,404,684, be released to Party B. Prior to 5:00 p.m. (New York
City time) on the 8th calendar day after receipt by Party A and the Escrow Agent
of a Release Notice given pursuant to this Section 7 (including any Release
Notice given pursuant to subsections (a) or (c) of this Section 7) (the “Release
Response Period”), Party A may deliver to Party B and to the Escrow Agent
(together with a certification to the Escrow Agent that delivery to Party B was
done in accordance with the notice provisions of this Escrow Agreement) a
written response executed by a Party A Representative (a “Release Response
Notice”), to any Release Notice delivered by Party B to Party A and the Escrow
Agent pursuant to this Section 7 (including any Release Notice given pursuant to
subsections (a) or (c) of this Section 7), in which Party A may: (i) agree that
the entire amount of the Escrow Fund requested for release by Party B may be
released from the Escrow Fund to Party B; (ii) agree that part, but not all, of
the amount of the Escrow Fund requested for release by Party B (the “Agreed
Release Amount”) may be released from the Escrow Fund to Party B, and specifying
such Agreed Release Amount; or (iii) indicate that no part of the Escrow Fund
may be released to Party B (in which case no portion of the Escrow Fund should
be released pursuant to the Release Notice).  Escrow Agent shall have no
responsibility to determine whether any Release Notice or Release Response
Notice has been received by Party A or Party B, as applicable, or to provide any
Release Notice or Release Response Notice to Party A or Party B, as applicable
and Escrow Agent shall assume that any notice required or permitted to be
delivered to Escrow Agent and one or more Parties was received simultaneously by
such Party or Parties with Escrow Agents receipt of such notice.

 

(i)            If Party A (A) does not deliver a Release Response Notice with
respect to the applicable Release Notice prior to the expiration of the Release
Response Period, or (B) delivers a Release Response Notice with respect to the
applicable Release Notice prior to the expiration of the Release Response Period
consenting in full to the contents of the Release Notice, the Escrow Agent shall
promptly (and in any event within two (2) Business Days) following (x) the
expiration of the Release Response Period (if clause (A) above applies) or
(y) the date Escrow Agent receives the Release Response Notice (if clause
(B) above applies), deliver to Party B the entire amount of the Escrow Fund
requested to be released in the Release Notice, in accordance with the written
delivery instructions furnished by Party B to the Escrow Agent; provided, that
if no such delivery instructions are furnished by Party B to the Escrow Agent,
the Escrow Agent shall retain all such amounts in the Escrow Account in
accordance with this Escrow Agreement until it receives such written delivery
instructions.

 

(ii)           If Party A delivers a Release Response Notice with respect to the
applicable Release Notice prior to the expiration of the Release Response Period
agreeing that some, but not all, of the portion of the Escrow Fund requested to
be released by Party B may be released to Party B, and specifically setting
forth the Agreed Release Amount, if any, the Escrow Agent shall promptly (and in
any event within two (2) Business Days following expiration of the

 

5

--------------------------------------------------------------------------------


 

Release Response Period) deliver to Party B, such Agreed Release Amount, if any,
in accordance with the written delivery instructions furnished by Party B to the
Escrow Agent; provided, that if no such delivery instructions are furnished by
Party B to the Escrow Agent, the Escrow Agent shall retain all such amounts in
the Escrow Account in accordance with this Escrow Agreement until it receives
such written delivery instructions.

 

(iii)          Subject to the release of any Agreed Release Amount pursuant to
Section 7(a)(ii),  if Party A delivers a Release Response Notice with respect to
the applicable Release Notice prior to the expiration of the Release Response
Period indicating that all or any portion of the Escrow Fund requested to be
released in the Release Notice should not be released to Party B, Party B and
Party A shall attempt in good faith to resolve the dispute.  If Party A and
Party B shall resolve such dispute, such resolution shall be binding on Party B,
on the one hand, and Party A, MCRLP and the Purchaser, on the other hand, and a
settlement agreement shall be signed by Party A and Party B and sent to the
Escrow Agent together with a Joint Written Direction, and the Escrow Agent
shall, promptly following receipt of a Joint Written Direction (and in any event
within two (2) Business Days after receipt thereof), if applicable, release
funds from the Escrow Fund in accordance with the specific instructions provided
in the Joint Written Direction (which shall include written delivery
instructions for Party B (if applicable)).

 

(iv)          If Party B and Party A are unable to resolve the dispute relating
to any Release Notice within 45 calendar days after the delivery of the Release
Notice, the dispute shall be submitted to any court of competent jurisdiction
referred to in Section 16 of this Escrow Agreement (a “Competent Court”), and
the Escrow Agent shall continue to hold the disputed portion of the Escrow Fund
until Escrow Agent receives either: (i) a Joint Written Direction providing
specific written instructions regarding the delivery of the disputed portion of
the Escrow Fund; or (ii) a final, non appealable order or judgment of a
Competent Court (a “Final Order”) providing specific written instructions
regarding the delivery of the disputed portion of the Escrow Fund. Any Final
Order shall be furnished to Party A, Party B and the Escrow Agent in writing,
shall constitute the conclusive determination of the issue in question, and
shall be binding upon Party A, Party B, MCRLP, the Purchaser, and the Escrow
Agent.  The prevailing party in any dispute between Party B and Party A
submitted to any Competent Court shall be entitled to an award of attorneys’
fees and costs to be paid by the losing Party.

 

(b)           At any time and from time to time prior to 5:00 p.m. (New York
City time) on the Second Release Date, Party A may, in its sole and absolute
discretion, deliver one or more written notices to Party B and the Escrow Agent
(together with a certification to the Escrow Agent that delivery to Party B was
done in accordance with the notice provisions of this Escrow Agreement) executed
by a Party A Representative (each, a “Party A Discretionary Release Notice”),
requesting that a specified amount of the Escrow Fund, to be determined in the
sole and absolute discretion of Party A, be released to Party B; provided,
however, that the aggregate amount of the Escrow Fund that may be released to
Party B pursuant to all Party A Discretionary Release Notices shall not exceed
$5,000,000; and provided, further, that nothing in this Escrow Agreement shall
be deemed to require Party A to deliver any Party A Discretionary Release Notice
to the Escrow Agent or Party B or to specify that any particular amount of the
Escrow Fund be released to Party B pursuant thereto, it being hereby
acknowledged and agreed that the delivery of any Party A Discretionary Release
Notice pursuant to this Section 7(b), and the specified amount of the Escrow
Fund requested to be released to Party B pursuant thereto,

 

6

--------------------------------------------------------------------------------


 

shall be in the sole and absolute discretion of Party A (subject to the first
proviso of this Section 7(b)), and that the failure of Party A to deliver any
Party A Discretionary Release Notice pursuant to this Section 7(b), or the
failure of Party A to specify that any particular amount of the Escrow Fund be
released to Party B pursuant thereto, shall not be (or be deemed to be) a breach
of this Escrow Agreement or the Purchase Agreement. The Escrow Agent shall
promptly (and in any event within two (2) Business Days) following the date the
Escrow Agent receives a Party A Discretionary Release Notice deliver to Party B
the specified amount of the Escrow Fund requested to be released to Party B in
such Party A Discretionary Release Notice, in accordance with the written
delivery instructions furnished by Party B to the Escrow Agent; provided, that
if no such delivery instructions are furnished by Party B to the Escrow Agent,
the Escrow Agent shall retain all such amounts in the Escrow Account in
accordance with this Escrow Agreement until it receives such written delivery
instructions.

 

(c)           If, as of 5:00 p.m. (New York City time) on the Second Release
Date, (i) the Escrow Agent has not received any written Claim Notice or (ii) the
Escrow Agent has received one or more written Claim Notices, but there is no
pending or unresolved Claim Notice (and all Claimed Amounts payable to Party A
in satisfaction of such Claim Notices have theretofore been paid in full), then
at such time Party B shall deliver a Release Notice to Party A and the Escrow
Agent (together with a certification to the Escrow Agent that delivery to Party
A was done in accordance with the notice provisions of this Escrow Agreement)
executed by a Party B Representative requesting that the remaining Escrow Fund,
if any, be released to Party B.  If, as of 5:00 p.m. (New York City time) on the
Second Release Date, the Escrow Agent has received one or more written Claim
Notices, and any one or more of such written Claim Notices are pending or
unresolved as of the Second Release Date (or any Claimed Amounts payable to
Party A in satisfaction of any Claim Notices have not theretofore been paid in
full), then at such time Party B shall deliver a Release Notice to Party A and
the Escrow Agent (together with a certification to the Escrow Agent that
delivery to Party A was done in accordance with the notice provisions of this
Escrow Agreement) executed by a Party B Representative requesting that an amount
(if such amount is a positive number) equal to (x) the remaining Escrow Fund
minus (y) the amount of all Claimed Amounts that have not been paid or otherwise
resolved as of the Second Release Date (including, without limitation, those
relating to Claim Notices received on or prior to the First Release Date) (the
“Retained Amount”), be released to Party B.  If Party A delivers a Release
Response Notice with respect to the applicable Release Notice prior to the
expiration of the Release Response Period agreeing that part, but not all, of
the amount of the Escrow Fund requested for release by Party B may be released
from the Escrow Fund to Party B in respect of the Second Release Date, or
indicating that no part of the Escrow Fund may be released to Party B in respect
of the Second Release Date, the procedures set forth in
Section 7(a)(ii)-(iv) shall apply mutatis mutandis. If Party A does not deliver
to Escrow Agent a Release Response Notice with respect to the applicable Release
Notice, or if Party A delivers a Release Response Notice with respect to the
applicable Release Notice agreeing that the entire amount of the Escrow Fund
requested for release by Party B may be released from the Escrow Fund to Party B
in respect of the Second Release Date, in either case prior to the expiration of
the Release Response Period, the procedures set forth in Section 7(a)(i) shall
apply mutatis mutandis.

 

(d)           If at any time prior to 5:00 p.m. (New York City time) on the
Second Release Date, Party A desires to make a claim against the Escrow Fund
with respect to any

 

7

--------------------------------------------------------------------------------


 

Indemnification Claim, then Party A shall, on or prior to 5:00 p.m. (New York
City time) on the Second Release Date, deliver a written claim notice executed
by a Party A Representative (a “Claim Notice”) to Party B and to the Escrow
Agent (together with a certification to the Escrow Agent that delivery to Party
B was done in accordance with the notice provisions of this Escrow
Agreement).  Such Claim Notice shall contain (i) a description and a good faith
estimate of the amount of any Losses incurred or reasonably expected to be
incurred by any Purchaser Indemnified Party (the “Claimed Amount”); (ii) a
statement that any Purchaser Indemnified Party is entitled to indemnification
under Article VIII of the Purchase Agreement for such Losses; and (iii) a demand
for payment.

 

(e)           Prior to 5:00 p.m. (New York City time) on the 30th calendar day
after receipt by Escrow Agent of a Claim Notice (the “Claim Response Period”),
Party B may deliver to Party A and to the Escrow Agent (together with a
certification to the Escrow Agent that delivery to Party A was done in
accordance with the notice provisions of this Escrow Agreement) a written
response executed by a Party B Representative (the “Claim Response Notice”) in
which Party B may:  (i) agree that the full Claimed Amount may be released from
the Escrow Fund to Party A; (ii) agree that part, but not all, of the Claimed
Amount (the “Agreed Claim Amount”) may be released from the Escrow Fund to Party
A, provided, that such Claim Response Notice shall specify in detail the amount
that may be released from the Escrow Fund; or (iii) indicate that no part of the
Claimed Amount may be released from the Escrow Fund to Party A (in which case no
portion of the Escrow Fund shall be released pursuant to the Claim Notice).  Any
part of the Claimed Amount that is not to be released to Party A shall be the
“Contested Amount.”

 

(A)          If Party B does not deliver a Claim Response Notice with respect to
the applicable Claim Notice prior to the expiration of the Claim Response
Period, then Party B shall be deemed to have agreed that the entire Claimed
Amount may be released from the Escrow Fund to Party A and consented to the
release by the Escrow Agent, and the Escrow Agent shall deliver to Party A the
entire Claimed Amount promptly (and in any event within two (2) Business Days)
after the expiration of the Claim Response Period in accordance with the written
delivery instructions furnished by Party A to the Escrow Agent; provided, that
if no such delivery instructions are furnished by Party A to the Escrow Agent,
the Escrow Agent shall retain all such amounts in the Escrow Account until it
receives such written delivery instructions.

 

(B)           If Party B delivers a Claim Response Notice with respect to the
applicable Claim Notice prior to the expiration of the Claim Response Period
agreeing that the entire Claimed Amount may be released from the Escrow Fund to
Party A, the Escrow Agent shall promptly (and in any event within two
(2) Business Days) following the Escrow Agent’s receipt of the Claim Response
Notice, deliver to Party A the entire Claimed Amount in accordance with the
written delivery instructions furnished by Party A to the Escrow Agent;
provided, that if no such delivery instructions are furnished by Party A to the
Escrow Agent, the Escrow Agent shall retain all such amounts in the Escrow
Account until it receives such written delivery instructions.

 

(C)           If Party B delivers a Claim Response Notice with respect to the
applicable Claim Notice prior to the expiration of the Claim Response Period
agreeing that part, but not all, of the Claimed Amount may be released from the
Escrow Fund to Party A, the

 

8

--------------------------------------------------------------------------------


 

Escrow Agent shall retain the Contested Amount in the Escrow Account in
accordance with this Escrow Agreement and shall promptly (and in any event
within two (2) Business Days) following the expiration of the Claim Response
Period deliver to Party A the Agreed Claim Amount in accordance with the written
delivery instructions furnished by Party A to the Escrow Agent; provided, that
if no such delivery instructions are furnished by Party A to the Escrow Agent,
the Escrow Agent shall retain all such amounts in the Escrow Account until it
receives such written delivery instructions.

 

(D)          If Party B delivers a Claim Response Notice with respect to the
applicable Claim Notice prior to the expiration of the Claim Response Period
indicating that there is a Contested Amount, Party B and Party A shall attempt
in good faith to resolve the dispute related to the Contested Amount. If Party A
and Party B shall resolve such dispute, such resolution shall be binding on
Party B, on the one hand, and Party A and any other Purchaser Indemnified Party
(as applicable), on the other hand, and a settlement agreement shall be signed
by Party A and Party B and sent to the Escrow Agent together with a Joint
Written Direction, and the Escrow Agent shall, promptly (and in any event within
two (2) Business Days) after receipt thereof, if applicable, release funds from
the Escrow Fund in accordance with the specific instructions provided in such
Joint Written Direction (which shall include written delivery instructions as
applicable).

 

(E)           If Party B and Party A are unable to resolve the dispute relating
to any Contested Amount within 45 calendar days after the delivery of the Claim
Notice, the dispute relating to such Contested Amount shall be submitted to any
Competent Court, and the Escrow Agent shall continue to hold the Contested
Amount until Escrow Agent receives either: (i) a Joint Written Direction
providing specific written instructions regarding the delivery of the Contested
Amount, if any, to be released from the Escrow Fund; or (ii) a Final Order
providing specific written instructions regarding the delivery of the Contested
Amount, if any, to be released from the Escrow Fund. Any Final Order shall be
furnished to Party A, Party B and the Escrow Agent in writing, shall constitute
the conclusive determination of the issue in question, and shall be binding upon
Party A, Party B, MCRLP, the Purchaser, and the Escrow Agent. The prevailing
party in any dispute between Party B and Party A submitted to any Competent
Court shall be entitled to an award of attorneys’ fees and costs to be paid by
the losing Party.

 

(f)            If a Change of Control (as defined in the Employment Agreements
of even date herewith between the Purchaser or an Affiliate of the Purchaser, on
the one hand, and each of the Principals, on the other hand) of Party A shall be
consummated prior to the Second Release Date, then Party B shall deliver a
written notice of such Change of Control executed by a Party B Representative (a
“Change of Control Notice”) to Party A (or its successor in interest, as
applicable) and the Escrow Agent (together with a certification to the Escrow
Agent that delivery to Party A or its successor in interest, as applicable, was
done in accordance with the notice provisions of this Escrow Agreement)
requesting that the remaining Escrow Fund, if any, less the amount of all
Claimed Amounts that have not been paid or otherwise resolved as of the date of
such Change of Control Notice (the “Retained Change of Control Amount”), be
released to Party B. Upon resolution of all Claim Notices made prior to the date
of such Change of Control Notice, that portion of the Retained Change of Control
Amount that is not paid to Party A, or to any successor in interest of Party A,
in satisfaction of such Claim Notices shall be released in manner prescribed in
or with respect to the resolution of the applicable Claim Notice.  Prior to

 

9

--------------------------------------------------------------------------------


 

5:00 p.m. (New York City time) on the 10th calendar day after receipt by Escrow
Agent of a Change of Control Notice (the “Change of Control Response Period”),
Party A (or its successor in interest, as applicable) may deliver to Party B and
to the Escrow Agent (together with a certification to the Escrow Agent that
delivery to Party B was done in accordance with the notice provisions of this
Escrow Agreement) a Release Response Notice (which may be executed by an
authorized agent of Party A’s successor in interest) to any Change of Control
Notice delivered by Party B to the Escrow Agent pursuant to this Section 7(f),
in which Party A or such successor in interest may: (i) agree that the entire
amount of the Escrow Fund requested for release by Party B may be released from
the Escrow Fund to Party B; (ii) agree that part, but not all, of the amount of
the Escrow Fund requested for release by Party B may be released from the Escrow
Fund to Party B, and specifying the Agreed Release Amount; or (iii) indicate
that no part of the Escrow Fund may be released to Party B (in which case no
portion of the Escrow Fund shall be released pursuant to the Change of Control
Notice). If Party A (or its successor in interest) delivers a Change of Control
Response Notice with respect to a Change of Control Notice prior to the
expiration of the Change of Control Response Period agreeing that part, but not
all, of the amount of the Escrow Fund requested for release by Party B may be
released from the Escrow Fund to Party B, or indicating that no part of the
Escrow Fund may be released to Party B, the procedures set forth in
Section 7(a)(ii)-(iv) shall apply mutatis mutandis, except that references to a
Release Notice shall be changed to Change of Control Notice for purposes of this
Section 7(f) and References to Release Response Period shall be changed to
Change of Control Response Period for purposes of this Section 7(f). If Party A
(or its successor in interest) does not deliver to Escrow Agent a Change of
Control Response Notice with respect to a Change of Control Notice, or if Party
A (or its successor in interest) delivers a Change of Control Response Notice
with respect to a Change of Control Notice agreeing that the entire amount of
the Escrow Fund requested for release by Party B may be released from the Escrow
Fund to Party B, in either case prior to the expiration of the Change of Control
Response Period, the procedures set forth in Section 7(a)(i) shall apply mutatis
mutandis, except that references to a Release Notice shall be changed to Change
of Control Notice for purposes of this Section 7(f) and references to Release
Response Period shall be changed to Change of Control Response Period for
purposes of this Section 7(f).

 

8.             Escrow Agent.

 

The Escrow Agent undertakes to perform only such duties as are specifically and
expressly set forth herein and no duties shall be implied. The Escrow Agent
shall neither be responsible for, nor chargeable with, knowledge of, nor have
any requirements to comply with, the terms and conditions of any other
agreement, instrument or document between the Parties, in connection herewith,
if any, including without limitation, the Purchase Agreement (the “Underlying
Agreement”), nor shall the Escrow Agent be required to determine if any Person
has complied with any such agreement, nor shall any additional obligations of
the Escrow Agent be inferred from the terms of such agreement, even though
reference thereto may be made in this Escrow Agreement.  In the event of any
conflict between the terms and provisions of this Escrow Agreement, those of the
Underlying Agreement, any schedule or exhibit attached to the Escrow Agreement,
or any other agreement among the Parties, the terms and conditions of this
Escrow Agreement shall control.  The Escrow Agent may rely upon and shall not be
liable for acting or refraining from acting upon any written notice, document,
instruction, request or other instrument furnished to it hereunder, not only as
to its due execution, validity and effectiveness,

 

10

--------------------------------------------------------------------------------


 

but also as to the truth and accuracy of any information contained therein,
which the Escrow Agent reasonably believes to be genuine and to have been signed
or presented by the proper party or parties, without inquiry and without
requiring substantiating evidence of any kind.  The Escrow Agent shall be under
no duty to inquire into or investigate the validity, accuracy or content of any
such document, notice, instruction or request.  Concurrent with the execution of
this Escrow Agreement, the Parties shall deliver to the Escrow Agent authorized
signers’ forms in the form of Annex I to this Escrow Agreement. The Escrow Agent
shall not be liable to any Party, any beneficiary or other Person for refraining
from acting upon any instruction setting forth, claiming, containing, objecting
to, or related to the transfer or distribution of the Escrow Fund, or any
portion thereof, unless such instruction shall have been delivered to the Escrow
Agent in accordance with Section 14 below and the Escrow Agent has been able to
satisfy any applicable security procedures as may be required hereunder and as
set forth in Section 15.  The Escrow Agent shall be under no duty to inquire
into or investigate the validity, accuracy or content of any such document,
notice, instruction or request.  Escrow Agent shall not be responsible or liable
in any manner for the performance by any party of their respective obligations
under the Underlying Agreement nor shall Escrow Agent be responsible or liable
in any manner for the failure of any party to honor any of the provisions of
this Escrow Agreement.  The Escrow Agent shall have no duty to solicit any
payments which may be due it or the Escrow Fund, including, without limitation,
the Escrow Amount nor shall the Escrow Agent have any duty or obligation to
confirm or verify the accuracy or correctness of any amounts deposited with it
hereunder.

 

The Escrow Agent shall not be liable for any action taken, suffered or omitted
by it except to the extent that a Final Order of a Competent Court determines
that the Escrow Agent’s gross negligence or willful misconduct was the primary
cause of any loss to either of the Parties.  The Escrow Agent’s sole
responsibility shall be for the safekeeping and disbursement of the Escrow Fund
in accordance with the terms of this Escrow Agreement. The Escrow Agent may
execute any of its powers and perform any of its duties hereunder directly or
through affiliates, agents or attorneys and may consult with counsel,
accountants and other skilled Persons to be selected and retained by it,
including without limitation in the event of any dispute or question as to the
construction of any of the provisions hereof or of any other agreement or of its
duties hereunder, or relating to any dispute involving any party hereto.  The
Escrow Agent shall incur no liability and shall be fully indemnified from any
liability whatsoever for anything done, suffered or omitted by it in accordance
with, or in reasonable reliance upon, the advice or opinion of any such counsel,
accountants or other skilled Persons.  Party A shall promptly pay, upon demand,
the reasonable fees and expenses of any such counsel.  Escrow Agent shall have
no liability or responsibility to question or determine the accuracy or
reasonableness of any Claimed Amount.  Escrow Agent shall not be obligated to
take any legal action or commence any proceeding in connection with the Escrow
Fund, any account in which Escrow Fund is deposited, this Escrow Agreement or
the Underlying Agreement, or to appear in, prosecute or defend any such legal
action or proceeding.

 

If, at any time, (i) there shall exist any dispute involving any of the Parties,
Party A Representative and/or Party B Representative with respect to the holding
or disposition of any portion of the Escrow Fund or any other obligations of
Escrow Agent hereunder or Escrow Agent shall receive instructions, claims or
demands from any Party which the Escrow Agent determines, in its sole
discretion, conflict with any provision of this Escrow Agreement, (ii)

 

11

--------------------------------------------------------------------------------


 

Escrow Agent is unable to determine, to Escrow Agent’s sole satisfaction, the
proper disposition of any portion of the Escrow Fund or Escrow Agent’s proper
actions with respect to its obligations hereunder, or (iii) Party A
Representative and Party B Representative have not within 30 days of the
furnishing by Escrow Agent of a notice of resignation pursuant to Section 9
hereof, appointed a successor Escrow Agent to act hereunder, then Escrow Agent
may, in its sole discretion, take either or both of the following actions:
(1) suspend the performance of any of its obligations (including without
limitation any disbursement obligation) under this Escrow Agreement until such
dispute or uncertainty shall be resolved to the sole satisfaction of Escrow
Agent or until a successor Escrow Agent shall have been appointed (as the case
may be); or (2) petition (by means of an interpleader action or any other
appropriate method) any Competent Court, for instructions with respect to such
dispute or uncertainty, and to the extent required or permitted by law, pay into
such court, for holding and disposition in accordance with the instructions of
such Competent Court, the entire Escrow Fund.  Escrow Agent shall have no
liability to any Party or any other individual or entity with respect to any
suspension of performance or disbursement into a Competent Court, specifically
including any liability or claimed liability that may arise, or be alleged to
have arisen, out of or as a result of any delay in the disbursement of funds
held in the Escrow Fund or any delay in or with respect to any other action
required or requested of Escrow Agent. Anything in this Escrow Agreement to the
contrary notwithstanding, in no event shall the Escrow Agent be liable for
special, incidental, punitive, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the Escrow
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.  Escrow Agent may rely on the validity, accuracy and
content of the statements contained any written notice, document, instruction,
or request furnished to it hereunder by Party A and Party B without further
investigation, inquiry or examination.

 

9.             Succession.  The Escrow Agent may resign and be discharged from
its duties or obligations hereunder at any time by giving its written
resignation to the Parties.  Such resignation shall take effect on the earlier
of (a) a successor escrow agent being in place and (b) 30 days after such
resignation is given to the Parties.  In such event, Party A and Party B may
appoint a successor escrow agent by mutual consent.  If Party A and Party B fail
to appoint a successor escrow agent prior to the expiration of 30 days following
receipt of the notice of resignation, the Escrow Agent may petition any
Competent Court for the appointment of a successor escrow agent or for other
appropriate relief, and any such resulting appointment shall be binding upon all
parties hereto.  The successor escrow agent shall execute and deliver to the
Escrow Agent an instrument accepting such appointment and the successor escrow
agent shall, without further acts, be vested with all the estates, property
rights, powers and duties of the predecessor Escrow Agent as if originally named
as Escrow Agent herein.  The retiring Escrow Agent shall transmit all records
pertaining to the Escrow Fund and shall pay the entire Escrow Fund to the
successor Escrow Agent, after making copies of such records as the retiring
Escrow Agent deems advisable and after payment by Party A to the retiring Escrow
Agent of all fees and expenses (including court costs and reasonable attorneys’
fees) payable to or incurred by the retiring Escrow Agent in connection with the
performance of its duties and the exercise of its rights hereunder. After any
retiring Escrow Agent’s resignation, the provisions of this Escrow Agreement
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Escrow Agent under this Escrow Agreement.  Any entity into which
the Escrow Agent may be merged or converted or with which it may be
consolidated, or any entity to which all or

 

12

--------------------------------------------------------------------------------


 

substantially all the escrow business may be transferred, shall be the Escrow
Agent under this Escrow Agreement without further act.

 

10.           Removal of Escrow Agent.  The Escrow Agent may be removed at any
time by mutual agreement of Party A and Party B by giving not less than 30 days’
prior written notice to the Escrow Agent.  Prior to the expiration of such
30-day period, Party A and Party B shall designate, by mutual consent, a
successor escrow agent.  If no successor escrow agent is appointed within such
30-day period, the Escrow Agent may deposit all amounts remaining in the Escrow
Fund with a Competent Court, whereupon the Escrow Agent shall be discharged of
all duties and obligations hereunder.

 

11.           Compensation and Reimbursement.

 

Party A agrees to (a) pay the Escrow Agent upon execution of this Escrow
Agreement and from time to time thereafter reasonable compensation for the
services to be rendered hereunder, which unless otherwise agreed in writing
shall be as described in Schedule A attached hereto, and (b) pay or reimburse
the Escrow Agent upon request for all expenses, disbursements and advances,
including reasonable attorney’s fees and expenses, travel expenses, telephone
and facsimile transmission costs, postage (including express mail and overnight
delivery charges), copying charges and the like incurred or made by it in
connection with the preparation, execution, performance, delivery, modification
and termination of this Escrow Agreement.  The additional provisions and
information set forth on Schedule A are hereby incorporated by this reference
and form a part of this Escrow Agreement.  All such compensation and amounts
payable to the Escrow Agent shall be paid by Party A. The obligations of Party A
under this Section 11 shall survive any termination of this Escrow Agreement and
the resignation or removal of Escrow Agent.

 

For the avoidance of doubt, the Escrow Agent is expressly not authorized to, and
may not, disburse to itself from the Escrow Fund any amounts, whether for
compensation and reimbursement of out-of-pocket expenses due and payable
hereunder or for any amount to which Escrow Agent is entitled to seek
indemnification pursuant to Section 12 hereof.  Escrow Agent hereby waives and
shall not claim any lien on, right of setoff against or security interest in the
Escrow Fund for the payment of any claim for indemnification, compensation,
expenses or other amounts due hereunder.

 

12.           Indemnity.  From and at all times after the date of this Escrow
Agreement,  Party A, MCRLP and the Purchaser, on the one hand, and Party B, on
the other hand, shall jointly and severally, to the fullest extent permitted by
law, indemnify, defend and save harmless the Escrow Agent and its affiliates and
each of their respective directors, officers, agents, representatives and
employees (the “Indemnitees”) from and against any and all actions, claims
(whether or not valid), losses, liabilities, damages, costs and expenses
(including the reasonable fees and expenses of in house or outside counsel and
experts and their staffs and all expense of document location, duplication and
shipment) of any kind or nature whatsoever incurred by or asserted against any
Indemnitee, whether direct, indirect or consequential, as a result of, arising
out of or in connection with any claim, demand, suit, action or proceeding
(including any inquiry or investigation) by any Person, including without
limitation any Party to this Escrow Agreement, whether threatened or initiated,
asserting a claim for any legal or equitable remedy against any

 

13

--------------------------------------------------------------------------------


 

Person under any statute or regulation, including, but not limited to, any
federal or state securities laws, or under any common law or equitable cause or
otherwise, arising from or in connection with the negotiation, preparation,
execution, performance or failure of performance of this Escrow Agreement or any
transactions contemplated herein, whether or not any such Indemnitee is a party
to any such action, proceeding, suit or the target of any such inquiry or
investigation; provided,  that no Indemnitee shall have the right to be
indemnified hereunder for any liability determined by a Competent Court pursuant
to a Final Order to have resulted primarily from the gross negligence or willful
misconduct of such Indemnitee.  The Parties hereto acknowledge that the
foregoing indemnities shall survive the resignation or removal of the Escrow
Agent or the termination of this Escrow Agreement.

 

13.           Account Opening Information/TINs.

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

 

Patriot Act Disclosure.  Section 326 of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (“USA PATRIOT Act”) requires the Escrow Agent to implement reasonable
procedures to verify the identity of any Person that opens a new account with
it.  Accordingly, the Parties acknowledge that Section 326 of the USA PATRIOT
Act and the Escrow Agent’s identity verification procedures require the Escrow
Agent to obtain information which may be used to confirm the a Party’s identity,
including, without limitation, name, address and organizational documents
(“Identifying Information”).  The Parties agree to provide the Escrow Agent with
and consent to the Escrow Agent obtaining from third parties any such
Identifying Information required as a condition of opening an account with or
using any service provided by the Escrow Agent.

 

TINs. Tax Matters.  All interest or other income earned under the Escrow
Agreement shall be reported by the recipient to the Internal Revenue Service or
any other taxing authority.  All income attributable to the cash held pursuant
to the terms of this Escrow Agreement shall be allocated to Roseland Partners,
L.L.C.  Party A and Party B shall provide Escrow Agent with a W-9 or W-8 IRS tax
form promptly upon request and Escrow Agent will file the appropriate 1099 or
other required forms pursuant to Federal and applicable state laws.  A statement
of citizenship will be provided if requested by Escrow Agent.

 

14.           Notices.  All notices, approvals, consents, requests and other
communications hereunder shall be in writing and shall be deemed to be duly
given and received:

 

(a)           upon delivery if delivered personally or upon confirmed
transmittal if by facsimile; or

 

(b)           on the next Business Day (as hereinafter defined) if sent by
overnight courier.

 

If to Party A:

 

c/o Mack-Cali Realty Corporation

343 Thornall Street

Edison, NJ 08837-2206

 

14

--------------------------------------------------------------------------------


 

with two (2)
separate copies
of the notice sent
to the attention of:

 

Telecopy:  (732) 205-9040
Telephone:  (732) 590-1040
Email:  mhersh@mack-cali.com
Attention:  Mitchell E. Hersh
President and Chief Executive Officer

 

and

 

Telecopy:  (732) 205-9015
Telephone:  (732) 590-1010
Email:  rthomas@mack-cali.com
Attention:  Roger W. Thomas
Executive Vice President and General Counsel

 

with a copy (which shall not constitute notice) to:

 

Greenberg Traurig, LLP

The MetLife Building
200 Park Avenue
New York, NY 10166
Telecopy:  (212) 801-6400
Telephone:  (212) 801-9200
E-Mail:  blockd@gtlaw.com
Attention:  Dennis J. Block, Esq.

Anthony J. Marsico, Esq.

 

If to Party B:

Roseland Partners, L.L.C.

233 Canoe Brook Road

Short Hills, N.J. 07078

Attention: Bradford R. Klatt

with two (2)
separate copies
of the notice sent
to the attention of:

 

Telecopy:  (973) 564-6200

Telephone:  (973) 218-2300

Email: tycher@roselandproperty.com

Attention: Marshall B. Tycher

 

Telecopy:  (973) 564-6200

 

15

--------------------------------------------------------------------------------


 

Telephone:  (973) 218-2300

Email: klatt@roselandproperty.com

Attention: Bradford R. Klatt

 

with a copy (which shall not constitute notice) to:

 

Orloff, Lowenbach, Stifelman & Siegel, P.A.

101 Eisenhower Parkway

Suite 400

Roseland, N.J. 07068-1097

Telecopy:  (973) 622-3073

Telephone:  (973) 622-6200

Email:  ss@olss.com

Attention:  Stanley Schwartz, Esq.

 

If to the Escrow Agent:

 

U.S. Bank National Association
21 South Street, 3rd Floor
Morristown, NJ 07960
Telecopy:  (973) 682-4540
Telephone:  (973) 898-7169

Email: Christopher.Golabek@USBank.com
Attn:  Christopher Golabek, Vice President

 

Notwithstanding the above, in the case of notices, approvals, consents, requests
and other communications delivered to the Escrow Agent pursuant to (b) of this
Section 14, such notices, approvals, consents, requests and other communications
shall be deemed to have been given on the date received by the Escrow Agent.  In
the event that the Escrow Agent, in its sole discretion, shall determine that an
emergency exists, the Escrow Agent may use such other means of communication as
the Escrow Agent deems appropriate.  “Business Day” shall mean any day other
than a Saturday, Sunday or any other day on which the Escrow Agent located at
the notice address set forth above is authorized or required by law or executive
order to remain closed.

 

15.           Security Procedures.  In the event transfer instructions are
given, whether in writing, by telecopier or otherwise, the Escrow Agent is
authorized, but under no circumstance is required, to seek confirmation of such
instructions by telephone call-back to the Person or Persons designated on Annex
I hereto, and the Escrow Agent may rely upon the confirmation of anyone
purporting to be the Person or Persons so designated.  The Persons and telephone
numbers for call-backs may be changed only in a writing actually received and
acknowledged by the Escrow Agent. If the Escrow Agent is unable to contact any
of the authorized representatives identified in Annex I for Party A, the Escrow
Agent is hereby authorized to seek confirmation of such instructions by
telephone call-back to any one or more of its executive officers, (“Executive
Officers”), which shall include the titles of President or Chief Financial
Officer as the Escrow Agent may select.  Such Executive Officer shall deliver to
the Escrow Agent a fully executed Incumbency Certificate, and the Escrow Agent
may rely upon the confirmation of anyone purporting to be any such officer. The
Escrow Agent and the beneficiary’s bank in any transfer

 

16

--------------------------------------------------------------------------------


 

may rely solely upon any account numbers or similar identifying numbers provided
by Party A or Party B to identify (a) the beneficiary, (b) the beneficiary’s
bank, or (c) an intermediary bank.  The Escrow Agent may apply any of the
escrowed property for any disbursement order it executes using any such
identifying number, even when its use may result in a Person other than the
beneficiary being delivered property, or the transfer to a bank other than the
beneficiary’s bank or an intermediary bank designated. The parties to this
Escrow Agreement acknowledge that these security procedures are commercially
reasonable.  Party A and Party B agree that repetitive or standing settlement
instructions will be effective as the transfer instructions of Party A and Party
B, whether or not authorized, if such settlement instructions are verified
pursuant to the security procedure provided herein or such other security
procedure that the Escrow Agent, Party A and Party B may agree to.

 

16.           Miscellaneous.  The provisions of this Escrow Agreement may be
waived, altered, amended or supplemented, in whole or in part, only by a writing
signed by all of the parties hereto.  Neither this Escrow Agreement nor any
right or interest hereunder may be assigned in whole or in part by any party,
except as provided in Sections 9 and 10, without the prior consent of the other
parties.  This Escrow Agreement shall be binding upon each of the parties hereto
and each of their respective successors and permitted assigns, if any.  Nothing
in this Escrow Agreement is intended to confer, or shall be deemed to confer,
any rights or remedies upon any Person other than the parties hereto and their
successors and assigns.  This Escrow Agreement shall inure to the benefit of:
Party A, Party B, MCRLP, the Purchaser, the Escrow Agent and their respective
successors and assigns, if any, of the foregoing.  This Escrow Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York.  All Actions arising out of or relating to this Escrow Agreement shall be
heard and determined exclusively in any New York federal court sitting in the
Borough of Manhattan of The City of New York; provided, however, that if such
federal court does not have jurisdiction over such Action, such Action shall be
heard and determined exclusively in any New York state court sitting in the
Borough of Manhattan of The City of New York.  Consistent with the preceding
sentence, the parties hereto hereby (a) submit to the exclusive jurisdiction of
any federal or state court sitting in the Borough of Manhattan of The City of
New York for the purpose of any Action arising out of or relating to this Escrow
Agreement brought by any party hereto and (b) irrevocably waive, and agree not
to assert by way of motion, defense, or otherwise, in any such Action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Escrow Agreement or the transactions contemplated by this
Escrow Agreement may not be enforced in or by any of the above-named courts. The
parties hereto hereby waive to the fullest extent permitted by applicable law
any right it may have to a trial by jury with respect to any litigation directly
or indirectly arising out of, under or in connection with this Escrow Agreement
or the transactions contemplated by this Escrow Agreement. This Escrow Agreement
sets forth the entire understanding of the parties hereto relating to the
subject matter hereof and thereof and supersede all prior agreements and
understandings among or between any of the parties relating to the subject
matter hereof and thereof.  Nothing in this Escrow Agreement shall derogate
from, or modify in any respect any of the obligations of the Parties under the
terms and provisions of the Purchase Agreement, including Article VIII thereof
with respect to indemnification.  In the event any provision of this Escrow
Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate or render unenforceable any

 

17

--------------------------------------------------------------------------------


 

other provision of this Escrow Agreement and each and every other provision of
this Escrow Agreement shall continue in full force and effect.  The waiver by
any party hereto of a breach of any provision of this Escrow Agreement shall not
operate or be construed as a waiver of any other or subsequent breach by any
party.  This Escrow Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. All signatures of the parties to this Escrow
Agreement may be transmitted by facsimile, and such facsimile will, for all
purposes, be deemed to be the original signature of such party whose signature
it reproduces, and will be binding upon such party.

 

17.           Termination.  This Escrow Agreement shall terminate upon the
earliest occurrence of any of the following events: (a) the written agreement of
Party A and Party B; or (b) upon the release by Escrow Agent of all of the
Escrow Fund in accordance with the terms of this Escrow Agreement; provided,
however, that Sections 8, 11, 12, 14, 16 and 17 shall survive any termination of
this Escrow Agreement.

 

18.           Compliance with Court Orders.  In the event that any escrow
property shall be attached, garnished or levied upon by any court order, or the
delivery thereof shall be stayed or enjoined by an order of a court, or any
order, judgment or decree shall be made or entered by any court order affecting
the property deposited under this Escrow Agreement, the Escrow Agent is hereby
expressly authorized, in its sole discretion, to obey and comply with all writs,
orders or decrees so entered or issued, which it is advised by legal counsel of
its own choosing is binding upon it, whether with or without jurisdiction, and
in the event that the Escrow Agent obeys or complies with any such writ, order
or decree it shall not be liable to any of the parties hereto or to any other
Person, by reason of such compliance notwithstanding such writ, order or decree
be subsequently reversed, modified, annulled, set aside or vacated.

 

19.           Representations and Warranties.  Each Party, respectively and on
its own behalf, makes the following representations and warranties to Escrow
Agent: (a) it is duly organized, validly existing, and in good standing under
the laws of the state of its incorporation or organization, and has full power
and authority to execute and deliver this Escrow Agreement and to perform its
obligations hereunder; (b) this Escrow Agreement has been duly approved by all
necessary action, including any necessary shareholder or membership approval,
has been executed by its duly authorized officers, and constitutes its valid and
binding agreement, enforceable in accordance with its terms; (c) the execution,
delivery, and performance of this Escrow Agreement is in accordance with the
Purchase Agreement and will not violate, conflict with, or cause a default under
its articles of incorporation, articles of organization, bylaws, management
agreement or other organizational document, as applicable, any applicable law or
regulation, or any court order or administrative ruling or decree to which it is
a party or any of its property is subject; (d) the applicable persons designated
on Annex I hereto have been duly appointed to act as its representatives
hereunder and have full power and authority to execute and deliver any notice or
instruction hereunder, to amend, modify or waive any provision of this Escrow
Agreement and to take any and all other actions under this Escrow Agreement, all
without further consent or direction from, or notice to, it or any other Party;
(e) no party other than the Parties hereto has, or shall have, any lien, claim
or security interest in the Escrow Fund or any part thereof; and (f) all of its
representations and warranties contained herein are true and

 

18

--------------------------------------------------------------------------------


 

complete as of the date hereof and will be true and complete at the time of any
disbursement of the Escrow Fund.

 

[Signature Page Follows.]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date set forth above.

 

 

 

 PARTY A

 

 

 

MACK-CALI REALTY CORPORATION,

 

a Maryland corporation

 

 

 

By:

 

 

Name: Mitchell E. Hersh

 

Title: President and Chief Executive Officer

 

 

 

 

 

MACK-CALI REALTY, L.P.,

 

a Delaware limited partnership

 

 

 

By: Mack-Cali Realty Corporation, general partner

 

 

 

By:

 

 

Name: Mitchell E. Hersh

 

Title: President and Chief Executive Officer

 

 

 

 

 

MACK-CALI REALTY ACQUISITION CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name: Mitchell E. Hersh

 

Title: President and Chief Executive Officer

 

 

 

 

 

 PARTY B

 

 

 

ROSELAND PARTNERS, L.L.C., a New Jersey limited liability company

 

 

 

By:

 

 

Name:

 

Title: Manager

 

20

--------------------------------------------------------------------------------


 

U.S. Bank National Association, as Escrow Agent

 

 

 

By:

 

 

Name: Christopher E. Golabek

 

Title: Vice President

 

 

21

--------------------------------------------------------------------------------


 

Annex I

 

Telephone Number(s) for Call-Backs and

Person(s) Designated to Give and Confirm Funds Transfer Instructions

 

If to Party A:

 

Name

 

Telephone Number

 

Signature

 

 

 

 

 

 

 

 

 

 

1. Mitchell E. Hersh

 

732-590-1040

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If to Party B:

 

Name

 

Telephone Number

 

Signature

 

 

 

 

 

 

 

 

 

 

1.  Bradford R. Klatt

 

973-218-2309

 

 

 

 

 

 

 

 

 

 

 

 

2.  Marshall B. Tycher

 

973-218-2307

 

 

 

 

Telephone call-backs shall be made to each Party A and Party B if joint
instructions are required pursuant to this Escrow Agreement.  All funds transfer
instructions must include the signature of the person(s) authorizing said funds
transfer.

 

The following information should be provided to Escrow Agent separately by each
Representative and any future Representative:

 

1.  Date of Birth

2.  Address

3.  Mailing Address, if different

4.  Social Security Number

 

22

--------------------------------------------------------------------------------


 

SCHEDULE A

 

 

1.                                       Escrow Agent Fees.

 

A.                         Escrow Agent Acceptance Fee : $1,500.00

The acceptance fee includes the administrative review of documents, initial
set-up of the accounts, and other reasonably required services up to and
including the closing.  This is a flat one-time fee, payable at closing.

 

B.                         Escrow Agent Annual Fee: $2,500.00

The acceptance fee includes the administrative review of documents on the new
financing, initial set-up of the accounts, and other reasonably required
services up to and including the closing.  This is a flat one-time fee, payable
at closing.

 

C.                         Legal Expense: At Cost

 

D.                         Annual Transaction Costs: Included in Annual Fee

 

E.                           Investments:

 

No fees are invoiced for standard money market investments or bank deposits
linked to the Trustee’s trust accounting system for automatic investment of cash
and automatic monthly posting and reinvestment of earnings.  We do not charge
fund level sweep fees.

 

Account approval is subject to review and qualification.  Fees paid in advance
will not be prorated.  The fees set forth above and any subsequent modifications
thereof are part of your agreement.  In the event your transaction is not
finalized, incurred costs and out-of-pocket expenses will be billed to you
directly.  Absent your written instructions to sweep or otherwise invest, all
sums will remain uninvested and no accrued interest or other compensation will
be credited to the account.  Your direction to us to engage in work on the
financing constitutes acceptance of the terms and conditions set forth.

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT:  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account.  For a
non-individual person such as a business entity, a charity, a Trust or other
legal entity we will ask for documentation to verify its formation and existence
as a legal entity. We may also ask to see financial statements, licenses,
identification and authorization documents from individuals claiming authority
to represent the entity or other relevant documentation.

 

2.                                       Investment Instructions

 

List specific investment instructions below:

 

See Schedule C

 

23

--------------------------------------------------------------------------------


 

SCHEDULE B

 

FIRST AMERICAN FUNDS

AUTOMATIC MONEY MARKET INVESTMENTS

INVESTMENT AUTHORIZATION LETTER

 

Based upon client’s prior review of investment alternatives, in the absence of
further specific written direction to the contrary, U.S. Bank National
Association (or U.S. Bank Trust National Association) is hereby directed to
invest and reinvest proceeds and other available moneys in the following funds
as permitted by the operative documents.

 

              First American Funds Government Obligations (Class Z)

 

              First American Funds Prime Obligations (Class Z)

 

              First American Funds Treasury Obligations (Class Z)

 

              First American Tax Free Obligations (Class Z)

 

              First American U.S. Treasury Money Market Fund (Class Z)

 

PLEASE REFER TO THE PROSPECTUS OF FIRST AMERICAN FUNDS, INC. WHICH YOU HEREBY
ACKNOWLEDGE HAS PREVIOUSLY BEEN PROVIDED.  NOTE THAT THE ABOVE FUNDS’ INVESTMENT
ADVISOR, CUSTODIAN, DISTRIBUTOR AND OTHER SERVICE PROVIDERS AS DISCLOSED IN THE
FUNDS PROSPECTUS ARE U.S. BANK NATIONAL ASSOCIATION AND AFFILIATES THEREOF. 
SHARES OF THE ABOVE FUNDS ARE NOT DEPOSITS OR OBLIGATIONS OF, OR GUARANTEED BY,
ANY BANK INCLUDING U.S. BANK NATIONAL ASSOCIATION OR ANY OF ITS AFFILIATES, NOR
ARE THEY INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION, THE FEDERAL
RESERVE BOARD OR ANY OTHER AGENCY.  AN INVESTMENT IN THE FUNDS INVOLVES
INVESTMENT RISK, INCLUDING POSSIBLE LOSS OF PRINCIPAL. U.S. BANK DOES NOT HAVE A
DUTY NOR WILL IT UNDERTAKE ANY DUTY TO PROVIDE INVESTMENT ADVICE TO YOU.  FOR
INFORMATION ABOUT OTHER AVAILABLE SWEEP OPTIONS, CONTACT YOUR ACCOUNT MANAGER.
INVESTMENT ADVICE, IF NEEDED, SHOULD BE OBTAINED FROM YOUR FINANCIAL ADVISOR.

 

U.S. Bank National Association (or U.S. Bank Trust National Association) will
not vote proxies for the First American Funds.  Proxies will be mailed to you
for voting.

 

SHAREHOLDER COMMUNICATIONS ACT AUTHORIZATION

 

The Shareholder Communications Act of 1985 and its regulation require that banks
and trust companies make an effort to facilitate communication between
registrants of U.S. securities and the parties who have the authority to vote or
direct the voting of those securities regarding proxy dissemination and other
corporate communications.  Unless you indicate your objection below, we will
provide the obligatory information to the registrant upon request.  Your
objection will apply to all securities held for you in the account now and in
the future unless you notify us in writing.

 

No                                U.S. Bank National Association is NOT
authorized to provide my name, address, and securities positions to requesting
issuers

 

24

--------------------------------------------------------------------------------


 

Fee Basis:  Approval of investment in any of these First American mutual funds
includes approval of the fund’s fees and expenses as detailed in the enclosed
prospectus, including advisory, custodial, distribution, shareholder service
expenses and other fees, which fees and expenses are paid to U.S. Bank National
Association or other affiliates of U.S. Bank National Association.

 

Roseland Partners, L.L.C.

 

 

Company Name

 

Signature of Authorized Directing Party

 

 

 

 

 

Name and Title:

 #2000257000, #2000258000

 

 

 

 

 

Trust Account Number — includes existing and future sub-accounts unless
otherwise designated.

 

Date

 

 

 

 

 

 

Mack-Cali Realty Acquisition Corp.

 

 

Company Name

 

Signature of Authorized Directing Party

 

 

 

 

 

Name and Title:

 #2000257000, #2000258000

 

 

 

 

 

Trust Account Number — includes existing and future sub-accounts unless
otherwise designated.

 

Date

 

25

--------------------------------------------------------------------------------


 

SCHEDULE C
ACCOUNT INFORMATION

 

Wire Instructions:

 

Bank:

U.S. Bank, N.A.

 

 

ABA:

091000022

 

 

Account Number:

173103781816

 

 

BNF:

USBANK PA & NJ CT WIRE CLRG

 

 

BNF Address:

777 E. Wisconsin Avenue

 

Milwaukee, WI 53202-5300

 

 

Title of Account:

Mack Cali Realty Indemnity Esc

 

 

Reference Number:

2000257000

 

Addresses for Statements, etc.

 

Party A:

 

 

c/o Mack-Cali Realty Corporation
343 Thornall Street
Edison, NJ 08837-2206
with two (2)
separate copies
of the statements sent
to the attention of:

 

Telecopy:  (732) 205-8237
Telephone:  (732) 590-1020
Email:  blefkowitz@mack-cali.com
Attention:  Barry Lefkowitz
Executive Vice President and Chief Financial Officer

 

and

 

Telecopy:  (732) 205-
Telephone:  (732) 590-
Email:  wfitzpatrick@mack-cali.com

 

26

--------------------------------------------------------------------------------


 

 

Attention:  William Fitzpatrick
Vice President, Treasury

 

 

Party B:

 

 

 

 

Roseland Partners, L.L.C.

233 Canoe Brook Road

Short Hills, NJ 07078

with two (2)

separate copies

of the statements sent

to the attention of:

 

Telecopy:  (973) 564-6200

Telephone:  (973) 218-2309

Email:  Klatt@roselandproperty.com

Attention:  Bradford R. Klatt

 

Telecopy:  (973) 564-6200

Telephone:  (973-218-2307

Email:  Tycher@roselandproperty.com

Attention:  Marshall B. Tycher

 

with an additional copy  to:

 

Orloff, Lowenbach, Stifelman & Siegel, P.A.

101 Eisenhower Parkway

Suite 400

Roseland, NJ 07068-1097

Telecopy:  (973) 622-3073

Telephone:  (973) 622-6200

Email:  ss@olss.com

Attention:  Stanley Schwartz, Esq.

 

27

--------------------------------------------------------------------------------


 

Exhibit C

 

MEMORANDUM

 

RE:                              Terms of Earnout Provisions

 

Introduction

 

This Memorandum describes the terms of the Earnout referred to in the Membership
Interest and Share Purchase and Contribution Agreement (the “Agreement”) by and
among Roseland Partners, L.L.C. and Mack-Cali Acquisition LLC, Mack-Cali Realty,
L.P. and Mack-Cali Realty Corporation (“MCRC”).  Unless otherwise defined,
capitalized terms used in this Memorandum shall have the same meanings as
provided in the Agreement.

 

Earnout Terms

 

The $15,600,000 Earnout will have two components as follows:

 

(A)      $8,600,000 to be earned based upon the completion of projects on Real
Properties currently under construction, the finalization of project financing
and commencement of construction on specific projects currently in the pipeline
and certain specific tax credit achievements (“Roseland Operating Component”).

 

(B)        $7,000,000 to be earned based upon the creation of shareholder value
with respect to MCRC over the three years commencing on the Closing Date in
excess of absolute and/or relative hurdles (“Mack-Cali TRS Component”).

 

Each component is to be earned separately and will be settled in cash. Following
is a summary of each component:

 

I.                               Roseland Operating Component

 

A.           Upon each of the following achievements, Purchaser will pay, and
the Parents will cause Purchaser to pay, to Seller $1.4 million of cash (not to
exceed a total of $5,600,000):

 

1.               Completion of each of the following projects (on a stabilized
basis) within the third party capitalized budget committed at construction start
unless the overage

 

--------------------------------------------------------------------------------


 

is created by Owner directed change orders and they are also funded by the
investor or banks at their direction (Formula One directed and paid for change
orders also ok):

 

a.               RiverTrace (West New York, NJ)

 

b.              4/5 Garage (Weehawken, NJ)

 

Each of the $1.4 million payments to be made in accordance with this Paragraph 1
will be made no later than 30 days after completion of the applicable project.

 

2.               Project Starts (must start two of the following four projects
one of which must be the East Boston-Building 7 project):

 

a.               Building 13 (Weehawken, NJ)

 

b.              Marbella II (Jersey City, NJ)

 

c.               East Boston-Building 7 (must be included)

 

d.              Overlook Ridge/UBS — Parcels 2C and 3B (Revere, Mass.)

 

The $2.8 million payment to be made in accordance with this Paragraph 2 will be
made no later than 30 days after the commencement of construction of the second
applicable project, provided that the East Boston-Building 7 project is one of
the projects on which construction has commenced.

 

B.             Further, upon completion of each of the following project
milestones, Purchaser will pay, and the Parents will cause Purchaser to pay, to
Seller $1 million of cash (not to exceed a total of $3 million):

 

a.               Obtaining an Urban Transit Hub Tax Credit for the Marbella II
Project

 

b.              Obtaining a New Jersey ERGG Grant for the Hotel Development atop
the 4/5 Garage

 

c.               Subject to the discretion of the Chief Executive Officer of
MCRC, regarding working efficiently to achieve tax credits

 

The payments required to be made pursuant to this Section B will be paid on the
Third Anniversary Date.

 

2

--------------------------------------------------------------------------------


 

II.           Mack-Cali TRS Component

 

To the extent that MCRC generates shareholder value in excess of the specified
absolute and/or relative thresholds described below, Seller will receive a
maximum of $7 million of additional cash. There are three ways in which all or a
portion of the $7 million can be earned.

 

1.               Absolute Threshold. To the extent that MCRC generates an
aggregate total return to shareholders (“TRS”) between 18% and 27% over the
three-year period commencing on the Closing Date (6-9% annually) Seller will
earn between $1.4 million and $7 million in cash, respectively. TRS includes
share price appreciation and dividends.

 

a.               At performance levels between 18-27%, the award will be
prorated accordingly.

 

b.              Therefore, if MCRC has an aggregate TRS during the three-year
period of 27%, the full $7 million will be earned.

 

c.               If MCRC has an aggregate TRS of 18% during the three-year
period, $1.4 million will be earned.

 

d.              By way of example, if the dividend remains constant and the
stock price at the date of Closing is $30 per share, if the stock reaches
approximately $32.50 by the end of Year 3, the full $7 million will be earned.

 

2.               Relative Threshold. To the extent that MCRC’s TRS for the
three-year period is at or above the 50th percentile of the peer group
(consisting of the SNL Equity REIT Index), Seller will earn at least a portion
of the $10 million even though the absolute hurdles may not have been met.
Specifically, the relative component would work as follows:

 

a.               If MCRC’s TRS performance is at or above the 80th percentile of
the peer group, 100% of the otherwise unearned amount would be earned.

 

b.              If MCRC’s TRS performance is at or above the 70th percentile of
the peer group, 75% of the otherwise unearned amount would be earned.

 

c.               If MCRC’s TRS performance is at or above the 60th percentile of
the peer group, 50% of the otherwise unearned amount would be earned.

 

d.              If MCRC’s TRS performance is at or above the 50th percentile of
the peer group, 25% of the otherwise unearned amount would be earned.

 

e.               For performance levels between the identified percentiles, the
award will be prorated accordingly.

 

3

--------------------------------------------------------------------------------


 

3.               Annual Earnout Opportunity. To the extent that in any single
year (i.e. each of the twelve-month periods commencing on the Closing Date and
the first and the second anniversaries of the Closing Date (each such
twelve-month period, a cash “Year”)), MCRC generates a TRS of between 6% and 9%,
Seller will receive a payment equal to 50% of the annualized value of the award
that would have been earned had MCRC generated that level of return over the
full three year period. To the extent that an award is earned under this
provision, subsequent negative shareholder value creation will have no impact on
the amounts earned.

 

a.               By way of example, if MCRC’s TRS in Year 1 reaches 9%, Seller
will earn $1.167 million computed as follows: $7 million total value divided by
three years multiplied by 50%. In the event MCRC’s stock price decreases in
subsequent years, the $1.167 million earned will not be forfeited.

 

b.              If MCRC’s stock price decreased from $30 to $20 in Year One,
Seller would still have the opportunity to earn a portion of the Earn-out based
upon the Company’s performance in Year 2 relative to the $20 baseline stock
price.

 

4.               Purchaser will pay, and the Parents will cause Purchaser to
pay, to Seller any amounts payable pursuant to Paragraphs 1 and 2 above no later
than thirty (30) days after the Third Anniversary and any amounts payable
pursuant to Paragraph 3 above no later than thirty (30) days after the end of
each Year.

 

The attached schedules illustrate the calculations described above both in the
aggregate over the preceding six historical three-year periods and prospectively
on a hypothetical annual basis.  References on the attached schedules to
Mack-Cali mean MCRC.

 

4

--------------------------------------------------------------------------------


 

Exhibit D

 

ASSIGNMENT OF MEMBERSHIP INTEREST

(insert name of entity in which interest is being transferred)

 

THIS ASSIGNMENT OF MEMBERSHIP INTEREST (this “Assignment”) is entered into as of
                        , 2012, but effective for all purposes as of the Closing
Date, between [ROSELAND ENTITY], a New Jersey limited liability company
(“Assignor”), and [MACK-CALI ENTITY], a Delaware limited liability company
(“Assignee”).

 

In consideration of the covenants contained in this Assignment, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.               BACKGROUND.

 

1.1.      Roseland Partners, L.L.C. (“Seller”), Mack-Cali Realty Acquisition
Corp., Mack-Cali Realty, L.P. (“Mack-Cali LP”) and Mack-Cali Realty Corporation
are parties to a Membership Interest and Asset Purchase Agreement dated as of
                           , 2012 (the “Purchase Agreement”).  Assignee is an
Affiliate of Mack-Cali LP.

 

1.2.      Assignor, an Affiliate of Seller, owns a membership interest (the
“Membership Interest”) in [                             ], a
[                      ] limited liability company (the “Company”).

 

1.3.      This is one of the Assignments of Membership Interests referred to in
Section 2.04(a) of the Purchase Agreement.  Capitalized terms used but not
otherwise defined in this Assignment shall have the meanings given to them in
the Purchase Agreement.

 

2.             ASSIGNMENT; ACCEPTANCE.  Effective as of the Closing Date: 
(a) Assignor hereby unconditionally and irrevocably (i) sells, assigns,
transfers and conveys to Assignee, free and clear of all Encumbrances other than
restrictions and other Encumbrances specifically set forth in the Organizational
Documents provided or made available to the Parents prior to the Closing,
Assignor’s entire right, title and interest in and to the Membership Interest,
inclusive of Assignor’s          % percentage interest in the Company and all
right, title and interest to all distributions and allocations made or to be
made in respect of the Membership Interest, and (ii) withdraws as a member of
the Company; and (b) Assignee hereby (i) accepts the transfer and assignment of
the Membership Interest and (ii) accepts and adopts the terms and provisions of
the limited liability company agreement of the Company, subject to the admission
of Assignee as a member of the Company in accordance with the terms and
provisions thereof.

 

3.             PURCHASE AGREEMENT.  Nothing contained in this Assignment will in
any way supersede, modify, amend, waive or otherwise affect any of the
provisions set forth in the Purchase Agreement, including without limitation any
of the representations, warranties, covenants and agreements set forth therein,
this Assignment being intended only to effect the transfer and conveyance by
Assignor to Assignee of the Membership Interest pursuant to the Purchase
Agreement.

 

--------------------------------------------------------------------------------


 

4.             FURTHER ASSURANCES.  The parties shall promptly upon request
execute and deliver any and all additional writings, instruments and other
documents, and take such further action, consistent with the terms of the
Purchase Agreement, as shall reasonably be necessary or appropriate to
effectuate the provisions of this Assignment and cause Assignee to become
admitted as and become a substitute member of the Company in accordance with the
limited liability company agreement of the Company.

 

5.             GOVERNING LAW.  This Assignment shall be governed by and
construed in accordance with the laws of the State of New York.

 

6.             COUNTERPARTS.  This Assignment may be executed and delivered
(including by facsimile transmission or portable document format (PDF)) by the
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same instrument.

 

7.             BINDING EFFECT.  This Assignment shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and permitted assigns.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Assignment of
Membership Interest (insert name of entity in which interest is being
transferred) as of the date first written above.

 

 

 

Assignor:

 

 

 

[ROSELAND ENTITY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: Manager

 

 

 

 

 

Assignee:

 

 

 

[MACK-CALI ENTITY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

Exhibit E

 

RELEASE AND COVENANT NOT TO SUE

 

This Release and Covenant Not to Sue (“Release”) is made  as of
                     , 2012, by Roseland Partners, L.L.C., a New Jersey limited
liability company (“Seller”), Marshall Tycher (“Tycher”), Bradford R. Klatt
(“Klatt”), Carl Goldberg (“Goldberg”, and, together with Tycher and Klatt, the
“Principals”), Tycher Family Holdings, L.L.C., a New Jersey limited liability
company (“Tycher Holdings”) and Klatt Family Holdings, L.L.C., a New Jersey
limited liability company (“Klatt Holdings”, and, together with Tycher Holdings,
the “Family Holding Companies”) for the benefit of the Companies (as herein
defined) and the Property Owners (as herein defined).

 

R E C I T A L S

 

A.                                   Goldberg and the Family Holding Companies
are the principal members of Seller.  Tycher and Klatt are the managers of
Seller; the Principals are principally responsible for the management and
operation of Seller, and are the principal executive officers of the Companies.
The Marshall B. Tycher Grantor Trust (of which Tycher is the trustee) is the
manager of Tycher Holdings, and the Bradford R. Klatt Grantor Trust (of which
Klatt is the trustee) is the manager of Klatt Holdings.  The Principals and the
Family Holding Companies are referred to herein collectively as the “Principal
Parties” and individually as a “Principal Party”.

 

B.                                     As of the date hereof, Seller is (i) the
sole member of Roseland Asset Services, Roseland Advisors, Roseland Designs,
Roseland RBA and Roseland Management Holdings, L.L.C. (which, itself, is the
sole member of Roseland Management); and (ii) the sole stockholder of Roseland
Property.

 

C.                                     Pursuant to a Membership Interest and
Asset Purchase Agreement, dated as of              , 2012 (the “Purchase
Agreement”), among Seller, Mack-Cali Realty Acquisition Corp., a Delaware
corporation (“Purchaser”), Mack-Cali Realty, L.P., a Delaware limited
partnership (“MCRLP”) and Mack-Cali Realty Corporation, a Maryland corporation
(“MCRC” and, together with MCRLP, the “Parents”), Seller has agreed to dispose
of (i) the Securities and the Transferred Interests, and (ii) all of the
Roseland Property Assets, by purchase in consideration for cash, and Purchaser
has agreed to acquire, all of the Securities, such Transferred Interests and the
Roseland Property Assets.  The Principals have joined in the Purchase Agreement
for certain limited purposes, as therein provided. Capitalized terms which are
not otherwise defined herein shall have the meanings ascribed to such terms in
the Purchase Agreement.

 

C.                                     Section 2.04(d) of the Purchase Agreement
requires that Seller and the Principal Parties execute and deliver this Release
and Covenant Not to Sue at the Closing.

 

--------------------------------------------------------------------------------


 

A G R E E M E N T S

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in further consideration of the Closing
under the Purchase Agreement, the Seller and the Principal Parties agree as
follows:

 

1.                                       Release.  For good and valuable
consideration, the receipt and sufficiency of which the parties hereby
acknowledge, Seller and each of the Principal Parties, on such Persons’ own
behalf, on behalf of the Principals’ respective heirs, and on behalf of the
respective successors and assigns of all of the foregoing Persons (collectively,
the “Releasing Parties”) hereby release and forever discharge each of the
Companies (other than Roseland Property) and each of the Property Owners, and
each of their respective officers, directors, shareholders, members and managers
(but solely with respect to activities that such individuals have conducted on
behalf of a Company as an officer, director, shareholder, member or manager of
such Company), and their respective, heirs, successors and assigns
(collectively, the “Released Parties”) from any and all claims, demands,
obligations, causes of action, controversies, actions, debts, liens, contracts,
agreements, promises, representations, torts, damages, costs, attorneys’ fees,
moneys due on accounts, obligations, judgments or liabilities of any kind or
nature whatsoever, whether at law or in equity, pursuant to statute, regulation
or common law, for negligence, strict liability, fiduciary or contract breach,
intentional wrongdoing or otherwise, and regardless of whether known or unknown,
accrued or contingent, arising out of or relating in any manner to any matters,
causes or things whatsoever from the beginning of time through the date hereof. 
Notwithstanding the preceding sentence, this Section 1 shall not release any of
the Released Parties of any of their obligations with respect to
(i) indemnification of agents, officers, directors, members and/or managers (or
an agent, officer, director, member and/or manager of a manager or a member)
under the Companies’ and Property Owners’ respective Organizational Documents as
in existence as of the date hereof, and (ii) accrued salary for the current
payroll period, reimbursement for reimbursable business expenses in accordance
with the Companies’ policies, and accrued benefits under the Plans.

 

2.                                       Covenant Not to Sue.  Each of the
Releasing Parties further covenants and agrees as to such Releasing Party (but
not as to any of the other Releasing Parties) that such Releasing Party will not
sue, institute, or cause to institute any proceeding in any court or other forum
against any of the Released Parties to charge any of the Released Parties with
any matter which is released pursuant to the provisions of this Release.

 

3.                                       No Additional Facts.  Each of the
Releasing Parties hereby expressly waives any rights such Releasing Party may
have under the statutes of any jurisdiction or common law principles of similar
effect, to preserve claims and the like which are released pursuant to Section 1
(“Released Claims”) which such Releasing Party does not know or suspect to exist
in such Releasing Party’s favor at the time of executing this Release.  Each of
the Releasing Parties understands and acknowledges that it may discover facts
different from, or in addition to, those which it knows or believes to be true
with respect to the claims released herein, and agrees that this Release shall
be and

 

2

--------------------------------------------------------------------------------


 

remain effective in all respects notwithstanding any subsequent discovery of
different and/or additional facts.  Should any Releasing Party discover that any
fact relied upon in entering into this Release was untrue, or that any fact was
concealed, or that an understanding of the facts or law was incorrect, no
Releasing Party shall be entitled to any relief as a result thereof, and each of
the Releasing Parties surrenders any rights it might have to rescind this
Release on any ground.  This Release is intended to be and is final and binding
regardless of any claim of misrepresentation, promise made with the intention of
performing, concealment of fact, mistake of law, or any other circumstances
whatsoever.

 

4.                                       No Assignment of Released Claims.  Each
Releasing Party represents and warrants to the Released Parties that there has
been no assignment or other transfer of any interest in any Released Claim.

 

5.                                       Miscellaneous.

 

(a)                                  Entire Agreement.  This Release constitutes
the entire agreement among the parties with respect to the subject matter hereof
and shall be binding upon and inure to the benefit of the parties hereto and
their respective legal representatives, successors and permitted assigns.

 

(b)                                 Non-Waiver.  The failure in any one or more
instances of a party to insist upon performance of any of the terms, covenants
or conditions of this Release, to exercise any right or privilege in this
Release conferred, or the waiver by said party of any breach of any of the
terms, covenants or conditions of this Release, shall not be construed as a
subsequent waiver of any such terms, covenants, conditions, right or privileges,
but the same shall continue and remain in full force and effect as if no such
forbearance or waiver had occurred.  No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.

 

(c)                                  Applicable Law. This Release shall be
governed and controlled as to validity, enforcement, interpretation,
construction, effect and in all other respects by the internal laws of the state
of New York applicable to contracts made in that state.

 

(d)                                 Binding Effect.  This Release shall be
binding upon the parties hereto and shall inure to the benefit of the Released
Parties, Purchaser, the Parents, and the successors and permitted assigns of all
of the foregoing Persons.  Nothing in this Release, express or implied, is
intended to confer on any Person other than the Released Parties, Purchaser and
the Parents any rights, remedies, obligations or liabilities under or by reason
of this Release.

 

(e)                                  Assignment.  This Release shall not be
assignable by any of the Releasing Parties without the prior written consent of
the Parents.

 

3

--------------------------------------------------------------------------------


 

(f)                                    Amendments.  This Release shall not be
modified or amended except pursuant to an instrument in writing executed and
delivered on behalf of each of the parties hereto.

 

(g)                                 Headings.  The headings contained in this
Release are for convenience of reference only and shall not affect the meaning
or interpretation of this Release.

 

(h)                                 Severability.  Whenever possible, each
provision of this Release shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Release is held to
be invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, and this Release shall
be reformed, construed and enforced in such jurisdiction so as to best give
effect to the intent of the parties under this Release.

 

(i)                                     Counterparts.  Counterpart copies of
this Release may be signed by all parties and signature pages exchanged by
telecopier or email.  The parties intend and agree that counterpart copies
signed and exchanged as provided in the preceding sentence shall be fully
binding.  All such counterparts, taken together, shall constitute the one and
same instrument.

 

(j)                                     No Strict Construction.  The parties
hereto jointly participated in the negotiation and drafting of this Release. 
The language used in this Release shall be deemed to be the language chosen by
the parties hereto to express their collective mutual intent, this Release shall
be construed as if drafted jointly by the parties hereto, and no rule of strict
construction shall be applied against any Person.

 

(k)                                  Gender.  As used in this Release, the
masculine, feminine or neuter gender shall be deemed to include the others
whenever the context so indicates or requires.

 

(l)                                     Interpretation.  Whenever the term
“include” or “including” is used in this Release, it shall mean “including,
without limitation,” (whether or not such language is specifically set forth)
and shall not be deemed to limit the range of possibilities to those items
specifically enumerated.  The words “hereof”, “herein” and “hereunder” and words
of similar import refer to this Release as a whole and not to any particular
provision. Terms defined in the singular have a comparable meaning when used in
the plural and vice versa.

 

(m)                               Consent to Jurisdiction.  Any action, suit or
proceeding initiated in connection with this Release shall be brought solely in
any Court in the Borough of Manhattan of the City of New York, N.Y. having
jurisdiction over the subject matter hereof.  Each of the parties hereto hereby
submit themselves to the jurisdiction of any such Court for the purpose of any
such action and agree that

 

4

--------------------------------------------------------------------------------


 

the service of process on them in any such action may be effected by the means
by which notices are to be given under the Purchase Agreement.

 

(n)                                 Facsimile Signatures.  This Release, and any
amendments hereto, to the extent signed and delivered by means of a facsimile
machine or electronic transmission in portable document format (“pdf”), shall be
treated in all manner and respects as an original agreement and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto
or to any such amendment, each other party hereto or thereto shall re-execute
original forms thereof and deliver them to all other parties.  No party hereto
or to any such amendment shall raise the use of a facsimile machine or
electronic transmission in pdf to deliver a signature or the fact that any
signature or amendment was transmitted or communicated through the use of a
facsimile machine or electronic transmission in pdf as a defense to the
formation or enforceability of a contract and each such party forever waives any
such defense.

 

[remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Release as of the date first
above written.

 

ROSELAND PARTNERS, L.L.C.

 

 

By:

 

 

 

Marshall B. Tycher, Manager

 

 

 

 

 

 

MARSHALL B. TYCHER

 

 

 

 

 

BRADFORD R. KLATT

 

 

 

 

 

CARL GOLDBERG

 

 

 

TYCHER FAMILY HOLDINGS, L.L.C.

 

 

 

By:

The Marshall B. Tycher Grantor Trust,

 

 

Manager

 

 

 

 

 

 

 

By:

 

 

 

Marshall B. Tycher, Trustee

 

 

 

 

KLATT FAMILY HOLDINGS, L.L.C.

 

 

 

 

By:

Bradford R. Klatt Grantor Trust,

 

 

Manager

 

 

 

 

By:

 

 

 

Bradford R. Klatt, Trustee

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT F

 

CERTIFICATE OF NON-FOREIGN STATUS

 

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person or entity.  In connection with the sale and
disposition by Roseland Partners, L.L.C., a New Jersey limited liability company
(“Seller”), to one or more subsidiaries or affiliates of Mack-Cali Realty, L.P.,
a Delaware limited partnership (“MCRLP”), of the Transferred Interests and
Securities (as such terms are defined in that certain Membership Interest and
Asset Purchase Agreement dated as of                 , 2012 (the “Purchase
Agreement”), by and among Seller, Mack-Cali Realty Acquisition Corp., a Delaware
corporation, or its designee, MCRLP, and Mack-Cali Realty Corporation, a
Maryland corporation) in connection with the transactions contemplated by the
Purchase Agreement, and to inform MCRLP that withholding of tax is not required
upon the sale and disposition of such Transferred Interests and Securities by
Seller, Seller hereby certifies the following:

 

1.               Seller is not a foreign person or entity (as those terms are
defined in the Code and Treasury Regulations).

 

2.               Seller is not a disregarded entity as defined in Treasury
Regulation Section 1.1445-2(b)(2)(iii).

 

3.               The office address of Seller is:

 

233 Canoe Brook Road

Short Hills, NJ 07078

 

4.               Seller’s U.S. employer identification number is 22-3490269.

 

5.               Seller understands that this certification may be disclosed to
the Internal Revenue Service by MCRLP and that any false statement contained
herein could be punished by fine, imprisonment or both.

 

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
Seller.

 

Dated:  As of                                        , 2012

 

 

ROSELAND PARTNERS, L.L.C.

 

 

 

 

 

By:

 

 

 

Marshall B. Tycher, Manager

 

--------------------------------------------------------------------------------


 

Exhibit G-1

 

CARL J. GOLDBERG

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
                                  , 2012, by and between Carl J. Goldberg, an
individual residing at                                                
(“Employee”), and Roseland Management Services, L.P., a Delaware limited
partnership with offices at 343 Thornall Street, Edison, New Jersey 08837-2206
(the “Company”).

 

RECITALS

 

WHEREAS, the Company desires to employ Employee as Co-President of the Company
and Employee desires to be employed by the Company as Co-President of the
Company, pursuant to the terms set forth herein.

 

WHEREAS, the Company is a subsidiary of Mack-Cali Realty, L.P., a Delaware
limited partnership (“MCRLP”).

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereby agree as follows:

 

1.                                       Employment.

 

The Company hereby agrees to employ Employee, and Employee hereby agrees to
accept such employment during the period and upon the terms and conditions set
forth in this Agreement.

 

2.                                       Employment Period.

 

(a)                                  Except as otherwise provided in this
Agreement to the contrary, the terms and conditions of this Agreement shall be
and remain in effect during the period of employment (the “Employment Period”)
established under this Paragraph 2.  The Initial Employment Period shall be for
a term commencing on the date of this Agreement and ending on the third (3rd)
anniversary of the date of this Agreement provided, however, that this Agreement
shall automatically renew for a term of one (1) year on the third (3rd)
anniversary of the date of this Agreement and on each anniversary of the date of
this Agreement thereafter so that a constant one (1) year Employment Period
shall be in effect, unless (i) the Company or Employee elects not to extend the
term of this Agreement by giving written notice to the other party in accordance
with Paragraph 19, in which case the term of this Agreement shall become fixed,
or (ii) Employee’s employment terminates hereunder.  Any extension of this
Agreement shall not create an obligation of the Company to issue awards to
Employee hereunder.

 

(b)                                 Notwithstanding anything contained herein to
the contrary:  (i) Employee’s employment with the Company may be terminated by
the Company or Employee during the Employment Period, subject to the terms and
conditions of this Agreement; and (ii) nothing in this Agreement shall mandate
or prohibit a continuation of Employee’s employment following

 

--------------------------------------------------------------------------------


 

the expiration of the Employment Period upon such terms and conditions as the
Company and Employee may mutually agree.

 

(c)                                  If Employee’s employment with the Company
is terminated, for purposes of this Agreement the term “Unexpired Employment
Period” shall mean the period commencing on the date of such termination and
ending on the last day of the Employment Period.

 

3.                                       Services.

 

(a)                                  Services.  During the Employment Period,
Employee shall hold the position of Co-President of the Company reporting to the
Chief Executive Officer of the Company and devote his best efforts and
substantially all of his business time, skill and attention to the business of
the Company (other than absences due to vacation, illness, disability or
approved leave of absence), and shall perform such duties as are customarily
performed by a similar executive holding such position and as may be more
specifically enumerated from time to time by the Chief Executive Officer of the
Company; provided, however, that the foregoing is not intended to preclude
Employee from (i) owning and managing personal investments, including real
estate investments, subject to the restrictions set forth in Paragraph 13 hereof
and managing, developing or otherwise dealing with any of the assets owned
directly or indirectly by Roseland Partners, L.L.C. or Employee or his family
which are listed in Section 3.26 of the Disclosure Schedules to the Membership
Interest and Asset Purchase Agreement dated as of                  , 2012 (the
“Membership Interest Agreement”) by and among Roseland Partners L.L.C.,
Mack-Cali Realty Acquisition LLC, MCRLP and Mack-Cali Realty Corporation or
(ii) engaging in charitable activities and community affairs, provided that the
performance of the activities referred to in clauses (i) and (ii) does not
prevent Employee from devoting substantially all of his business time to the
Company.

 

(b)                                  Place of Employment.  During the Employment
Period, Employee’s place of employment shall be at the principal office of the
Company which shall be located either in Short Hills, New Jersey or at Port
Imperial located in West New York and Weehawken, New Jersey.

 

4.                                       Compensation and Benefits.

 

(a)                                  Salary.  During the Employment Period, the
Company shall pay Employee a minimum annual base salary in the amount of
$400,000 (the “Annual Base Salary”) payable in accordance with the Company’s
regular payroll practices.  Employee’s Annual Base Salary shall be reviewed
annually in accordance with the policy of the Company from time to time and may
be subject to upward adjustment based upon, among other things, Employee’s
performance, as determined in the sole discretion of the Chief Executive Officer
of the Company.  In no event shall Employee’s Annual Base Salary in effect at a
particular time be reduced without his prior written consent.

 

(b)                                 Incentive Compensation/Bonuses.  In
addition, during the Employment Period, Employee shall be eligible for incentive
compensation payable in such amounts as may be determined by the Company, in the
exercise of its discretion.  Notwithstanding the foregoing, Employee shall have
a threshold bonus opportunity of up to $1 million with respect to the first
twelve months of the Employment Period, up to $1.5 million with respect to the
second twelve

 

2

--------------------------------------------------------------------------------


 

months of the Employment Period, and up to $2 million with respect to the third
twelve months of the Employment Period (the “Target Bonuses”).  Each such
twelve-month period is referred to in this Agreement as a Year.  For purposes of
these Target Bonuses, fifty percent (50%) of the Target Bonuses shall be based
on the achievement of specified operating objectives as described on Exhibit A
hereto, and the remaining fifty percent (50%) of the Target Bonuses shall be
determined by the Chief Executive Officer of the Company, in his sole
discretion.  The amount of the Target Bonus for each Year will be awarded and
determined no later than 30 days after the end of each such Year and will be
communicated to the Employee within such 30 day period in a notice from the
Chief Executive Officer of the Company.  The Target Bonuses awarded (“Awarded
Target Bonuses”) to Employee for each Year shall be payable to the Employee
within 30 days after the third anniversary (the “Third Anniversary”) of the date
of this Agreement; provided, however, that if Employee’s employment with the
Company is terminated prior to the Third Anniversary by the Company for Cause or
by reason of the resignation of the Employee for other than Good Reason, then
none of the Awarded Target Bonuses shall be payable to Employee.  If Employee’s
employment is terminated for any other reason prior to the Third Anniversary,
then any Awarded Target Bonuses for any of the applicable Years preceding the
Year in which such termination occurs shall be deemed earned and shall be paid
as provided below in this Agreement.

 

(c)                                  Taxes and Withholding.  The Company shall
have the right to deduct and withhold from all compensation all social security
and other federal, state and local taxes and charges which currently are or
which hereafter may be required by law to be so deducted and withheld.

 

(d)                                 Additional Benefits.  In addition to the
compensation specified above and other benefits provided pursuant to this
Paragraph 4, Employee shall be entitled to the following benefits:

 

(i)                                     participation in the Mack-Cali Realty
Corporation 401(k) Savings and Retirement Plan (subject to statutory rules and
maximum contributions and non-discrimination requirements applicable to
401(k) plans) and such other benefit plans and programs, including but not
limited to restricted stock, phantom stock and/or unit awards, loan programs and
any other incentive compensation plans or programs (whether or not employee
benefit plans or programs), as maintained by the Company or Mack-Cali Realty
Corporation (“MCRC”) from time to time and made generally available to employees
of the Company or MCRC with such participation to be consistent with reasonable
Company or MCRC guidelines as the case may be;

 

(ii)                                  participation in any health insurance,
disability insurance, paid vacation, group life insurance or other welfare
benefit program made generally available to employees of the Company (which
shall be comparable to the plans and benefits provided to employees of MCRC);
and

 

(iii)                               reimbursement for reasonable business
expenses incurred by Employee in furtherance of the interests of the Company.

 

3

--------------------------------------------------------------------------------


 

5.                                       Termination of Employment and Change In
Control.

 

(a)                                  Employee’s employment hereunder may be
terminated during the Employment Period under the following circumstances:

 

(i)                                     Cause.  The Company shall have the right
to terminate Employee’s employment for Cause upon Employee’s:  (A) willful and
continued failure to use best efforts to substantially perform his duties
hereunder (other than any such failure resulting from Employee’s incapacity due
to physical or mental illness) for a period of thirty (30) days after written
demand for substantial performance is delivered by the Company specifically
identifying the manner in which the Company believes Employee has not
substantially performed his duties; (B) willful misconduct and/or willful
violation of Paragraph 11 hereof, which is materially economically injurious to
the Company and MCRC taken as a whole; (C) the willful violation of the
provisions of Paragraph 13 hereof; or (D) conviction of, or plea of guilty to a
felony.  For purposes of this sub-paragraph 5(a), no act, or failure to act, on
Employee’s part shall be considered “willful” unless done, or omitted to be
done, by him (I) not in good faith and (II) without reasonable belief that his
action or omission was in furtherance of the interests of the Company.

 

(ii)                                  Death.  Employee’s employment hereunder
shall terminate upon his death.

 

(iii)                               Disability.  The Company shall have the
right to terminate Employee’s employment due to “Disability” in the event that
there is a determination by the Company, upon the advice of an independent
qualified physician, reasonably acceptable to Employee, that Employee has become
physically or mentally incapable of performing his duties under this Agreement
and such disability has disabled Employee for a cumulative period of one hundred
eighty (180) days within a twelve (12) month period.

 

(iv)                              Good Reason.  Employee shall have the right to
terminate his employment for “Good Reason”:  (A) upon the occurrence of any
material breach of this Agreement by the Company which shall include but not be
limited to; an assignment to Employee of duties materially and adversely
inconsistent with Employee’s status as Co-President or a material or adverse
alteration in the nature of or diminution in Employee’s duties and/or
responsibilities, reporting obligations, titles or authority; (B) upon a
reduction in Employee’s Annual Base Salary or a material reduction in other
benefits (except for bonuses or similar discretionary payments) as in effect at
the time in question, a failure to pay such amounts when due or any other
failure by the Company to comply with Paragraph 4 hereof; (C) on or within six
(6) months following the date a Notice of Non-Renewal is issued by the Company
pursuant to Paragraph 2 hereof; (D) on or within six (6) months following a
Change in Control (as hereinafter defined) in accordance with the provisions set
forth in sub-paragraph 5(a)(vii) hereof; (E) upon any purported termination of
Employee’s employment for Cause which is not effected pursuant to the procedures
of sub-paragraph 5(a)(i) (and for purposes of this Agreement, in the event of
such failure to comply, no such purported termination shall be effective);
(F) upon the relocation of the Company’s principal executive offices or
Employee’s own office location to a location other than Short Hills, New Jersey
or Port Imperial located in West New York and Weehawken, New Jersey.

 

4

--------------------------------------------------------------------------------


 

(v)                                 Without Cause.  The Company shall have the
right to terminate the Employee’s employment hereunder without Cause subject to
the terms and conditions of this Agreement.

 

(vi)                              Without Good Reason.  The Employee shall have
the right to terminate his employment hereunder without Good Reason subject to
the terms and conditions of this Agreement.

 

(vii)                           Change in Control.  Employee shall have the
right to terminate his employment hereunder on or within six (6) months
following a Change in Control.  Such termination shall be deemed a termination
for Good Reason hereunder.  For purposes of this Agreement “Change in Control”
shall mean that any of the following events has occurred:  (A) any “person” or
“group” of persons, as such terms are used in Sections 13 and 14 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than any
employee benefit plan sponsored by the Company or MCRC, becomes the “beneficial
owner”, as such term is used in Section 13 of the Exchange Act, (irrespective of
any vesting or waiting periods) of (I) Common Stock of MCRC (“Common Stock”) or
any class of stock convertible into Common Stock and/or (II) Common OP Units of
MCRLP (“Common OP Units”) or preferred units or any other class of units
convertible into Common OP Units, in an amount equal to twenty (20%) percent or
more of the sum total of the Common Stock and the Common OP Units (treating all
classes of outstanding stock, units or other securities convertible into stock
units as if they were converted into Common Stock or Common OP Units as the case
may be and then treating Common Stock and Common OP Units as if they were a
single class) issued and outstanding immediately prior to such acquisition as if
they were a single class and disregarding any equity raise in connection with
the financing of such transaction; (B) any Common Stock is purchased pursuant to
a tender or exchange offer other than an offer by MCRC; (C) the dissolution or
liquidation of MCRC, MCRLP or the Company or the consummation of any merger or
consolidation of MCRC, MCRLP or the Company or any sale or other disposition of
all or substantially all of the assets of MCRC, MCRLP or the Company, if the
shareholders of MCRC and unitholders of MCRLP taken as a whole and considered as
one class immediately before such transaction own, immediately after
consummation of such transaction, equity securities and partnership units
possessing less than fifty (50%) percent of the surviving or acquiring company
or MCRC and MCRLP taken as a whole; or (D) a turnover, during any two (2) year
period, of the majority of the members of the Board of Directors of MCRC (the
“Board”), without the consent of the remaining members of the Board as to the
appointment of the new Board members.

 

(b)                                 Notice of Termination.  Any termination of
Employee’s employment by the Company or any such termination by Employee (other
than on account of death) shall be communicated by written Notice of Termination
to the other party hereto.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Employee’s employment under the provision so indicated.  In the event of the
termination of Employee’s employment on account of death, written Notice of
Termination shall be deemed to have been provided on the date of death.

 

5

--------------------------------------------------------------------------------


 

6.                                       Compensation Upon Termination of
Employment By the Company for Cause or By Employee without Good Reason.

 

In the event the Company terminates Employee’s employment for Cause or Employee
terminates his employment without Good Reason, the Company shall pay Employee
any unpaid Annual Base Salary at the rate then in effect accrued through and
including the date of termination.  In addition, in such event, Employee shall
be entitled (i) to receive any earned but unpaid incentive compensation or
Awarded Target Bonuses (provided that Employee shall not be entitled to any
Awarded Target Bonuses if his employment is terminated prior to the Third
Anniversery by the Company for Cause or by reason of his resignation for other
than Good Reason) and (ii) in the event any options have been granted Employee,
to exercise any options which have vested and are exercisable in accordance with
the terms of the applicable option grant agreement or plan.

 

Except for any rights which Employee may have to unpaid salary amounts through
and including the date of termination, earned but unpaid incentive compensation
or Awarded Target Bonuses (except to the extent he shall not be entitled to
Awarded Target Bonuses as herein provided), the Company shall have no further
obligations hereunder following such termination.  The aforesaid amounts shall
be payable in full immediately upon such termination.

 

7.                                       Compensation Upon Termination of
Employment Upon Death or Disability.

 

In the event of termination of Employee’s employment as a result of either
Employee’s death or Disability, the Company shall pay to Employee, his estate or
his personal representative the aggregate of (i) a cash payment of one million
dollars ($1,000,000) in full immediately upon such termination (the “Fixed
Amount”) and (ii) reimbursement of expenses incurred prior to date of
termination (“Expense Reimbursement”).  Employee (and Employee’s dependents)
shall also receive continuation of health coverage through the end of the
Unexpired Employment Period on the same basis as health coverage is provided by
the Company or MCRC for active employees and as may be amended from time to time
(“Medical Continuation”), and any reimbursements under such plan will be made no
later than the last day of the year after the year in which the expense was
incurred.

 

In addition, if granted to Employee, all (A) incentive compensation payments or
programs of any nature whether stock based or otherwise that are subject to a
vesting schedule including, without limitation, Warrants, Restricted Share
Awards or any other restricted stock, phantom stock, units and any loan
forgiveness arrangements granted to Employee (“Incentive Compensation”) shall
immediately vest as of the date of such termination (“Vested Incentive
Compensation”) and, (B) options granted to Employee, if any, shall immediately
vest as of the date of such termination (the “Vested Options”) and Employee
shall be entitled at the option of Employee, his estate or his personal
representative, within one (1) year of the date of such termination, to exercise
the Vested Options and/or other options which have vested (including, without
limitation, all other options which have previously vested in accordance with
any applicable option grant agreement or plan) (the “Total Vested Options”) and
are exercisable in accordance with the terms of the applicable option grant
agreement or plan and/or any other methods or procedures for exercise applicable
to optionees or to require the Company (upon written notice delivered within one
hundred eighty (180) days following the date of Employee’s

 

6

--------------------------------------------------------------------------------


 

termination) to repurchase all or any portion of Employee’s vested options to
purchase shares of Common Stock at a price equal to the difference between the
Repurchase Fair Market Value (as hereinafter defined) of the shares of Common
Stock for which the options to be repurchased are exercisable and the exercise
price of such options as of the date of Employee’s termination of employment
(the “Vested Option Exercise Election”).  In the event of a conflict between any
Incentive Compensation grant agreement or program or any option grant agreement
or plan and this Agreement, the terms of this Agreement shall control.  In
addition, upon Employee’s death or disability, the Company shall pay to
Employee’s estate or to Employee, as the case may be, within 30 days after such
death or disability all Awarded Target Bonuses.

 

Except for any rights which Employee or Employee’s estate in the event of
Employee’s death may have to all of the above including the Fixed Amount, Vested
Incentive Compensation, Total Vested Options and the Vested Option Exercise
Election, Awarded Target Bonuses, Expense Reimbursement and Medical Continuation
(which, in the event of Employee’s death, shall be provided to Employee’s
dependents), the Company shall have no further obligations hereunder following
such termination.

 

For purposes of this Agreement, “Repurchase Fair Market Value” shall mean the
average of the closing price on the New York Stock Exchange (or such other
exchange on which the Common Stock is primarily traded) of the Common Stock on
each of the trading days within the thirty (30) days immediately preceding the
date of termination of Employee’s employment.

 

8.                                       Compensation Upon Termination of
Employment By the Company Without Cause or By Employee for Good Reason.

 

In the event the Company terminates Employee’s employment for any reason other
than Cause or Employee terminates his employment for Good Reason, the Company
shall pay to Employee and Employee shall be entitled to receive the aggregate of
(i) the Fixed Amount plus an amount (the “Remaining Salary”) equal to the Annual
Base Salary for the balance of the Employment Term, which shall be payable in a
lump sum within 10 days after any such termination of employment and (ii) Vested
Incentive Compensation, Total Vested Options and the Vested Option Exercise
Election, Expense Reimbursement and Medical Continuation at such time as
provided in subparagraph 4(d) and Paragraph 7 above and any Awarded Target
Bonuses within 10 days after any such termination of employment.  In the event
of a conflict between any Incentive Compensation grant agreement or program or
any option grant agreement or plan and this Agreement, the terms of this
Agreement shall control.  Employee understands that any options exercised more
than ninety (90) days following the date of his termination of employment which
were granted as incentive stock options shall automatically be converted into
non-qualified options.

 

Except for any rights which Employee may have to the Fixed Amount, Remaining
Salary Vested Incentive Compensation, Total Vested Options and the Vested Option
Exercise Election, Awarded Target Bonuses,  Expense Reimbursement and Medical
Continuation, the Company shall have no further obligations hereunder following
such termination.  The parties both agree that the agreement to make these
payments was consideration and an inducement to obtain Employee’s consent to
enter into this Agreement.  The payments are not a penalty and neither

 

7

--------------------------------------------------------------------------------


 

party will claim them to be a penalty.  Rather, the payments represent a fair
approximation of reasonable amounts due to Employee for the Employment Period.

 

9.                                       Change in Control.

 

(a)                                  Options.  Any Incentive Compensation and
options granted to Employee that have not vested as of the date of a Change in
Control shall immediately vest upon the date of the Change in Control.  Neither
the occurrence of a Change in Control, nor the vesting in any warrants or
options as a result thereof shall require Employee to exercise any warrants or
options.  In the event of a conflict between any Incentive Compensation grant
agreement or program or any option grant agreement or plan and this Agreement,
the terms of this Agreement shall control.

 

(b)                                 Upon Termination.  In the event Employee
terminates his employment on or following a Change in Control as set forth in
sub-paragraph 5(a)(vii), the Company shall pay to Employee and Employee shall be
entitled to all the payments and rights Employee would have had if Employee had
terminated his employment for Good Reason as set forth in Paragraph 8.

 

Except for any rights which Employee may have to the Fixed Amount, Remaining
Salary Vested Incentive Compensation, Total Vested Options (including, without
limitation, by acceleration in accordance with sub-paragraph 9(a)) and the
Vested Option Exercise Election, Awarded Target  Bonuses, Expense Reimbursement
and Medical Continuation, the Company shall have no further obligations
hereunder following such termination.

 

10.                                 Mitigation / Effect on Employee Benefit
Plans and Programs.

 

(a)                                  Mitigation.  Employee shall not be required
to mitigate amounts payable under this Agreement by seeking other employment or
otherwise, and there shall be no offset against amounts due Employee under this
Agreement on account of subsequent employment.  Amounts owed to Employee under
this Agreement shall not be offset by any claims the Company may have against
Employee and such payment shall not be affected by any other circumstances,
including, without limitation, any counterclaim, recoupment, defense, or other
right which the Company may have against Employee or others.

 

(b)                                 Effect on Employee Benefit Programs.  The
termination of Employee’s employment hereunder, whether by the Company or
Employee, shall have no effect on the rights and obligations of the parties
hereto under the Company’s or MCRC’s (i) welfare benefit plans including,
without limitation, Medical Continuation as provided for herein and, health
coverage thereafter but only to the extent required by law, and on the same
basis applicable to other employees and (ii) 401(k) Plan but only to the extent
required by law and pursuant to the terms of the 401(k) Plan.

 

11.                                 Confidential Information.

 

(a)                                  Employee understands and acknowledges that
during his employment with the Company, he will be exposed to Confidential
Information (as defined below), all of which is proprietary and which will
rightfully belong to the Company.  Employee shall hold in a fiduciary capacity
for the benefit of the Company such Confidential Information obtained by
Employee

 

8

--------------------------------------------------------------------------------


 

during his employment with the Company and shall not, directly or indirectly, at
any time, either during or after his employment with the Company, without the
Company’s prior written consent, use any of such Confidential Information or
disclose any of such Confidential information to any individual or entity other
than the Company or its employees, attorneys, accountants, financial advisors,
consultants, or investment bankers except as required in the performance of his
duties for the Company or as otherwise required by law.  Employee such take all
reasonable steps to safeguard such Confidential Information and to protect such
Confidential Information against disclosure, misuse, loss or theft.

 

(b)                                 The term “Confidential Information” shall
mean any information not generally known in the relevant trade or industry or
otherwise not generally available to the public, which was obtained from the
Company or its predecessors or which was learned, discovered, developed,
conceived, originated or prepared during or as a result of the performance of
any services by Employee on behalf of the Company or its predecessors.  For
purposes of this Paragraph 11, the Company shall be deemed to include any entity
which is controlled, directly or indirectly, by the Company or MCRC and any
entity of which a majority of the economic interest is owned, directly or
indirectly, by the Company or MCRC.

 

12.                                 Return of Documents.

 

Except for such items which are of a personal nature to Employee (e.g., daily
business planner), all writings, records, and other documents and things
containing any Confidential Information shall be the exclusive property of the
Company, shall not be copied, summarized, extracted from, or removed from the
premises of the Company, except in pursuit of the business of the Company and at
the direction of the Company, and shall be delivered to the Company, without
retaining any copies, upon the termination of Employee’s employment or at any
time as requested by the Company.

 

13.                                 Noncompete.

 

Employee agrees that:

 

(a)                                  During the Employment Period and, in the
event (i) the Company terminates Employee’s employment, for Cause, or
(ii) Employee terminates his employment without Good Reason, for a one (1) year
period thereafter, Employee shall not, directly or indirectly, within the
continental United States, engage in, or own, invest in, manage or control any
venture or enterprise primarily engaged in any office-service, flex, or office
property development, acquisition or management activities without regard to
whether or not such activities compete with the Company.  Nothing herein shall
prohibit Employee from being a passive owner of not more than five percent (5%)
of the outstanding stock of any class of securities of a corporation or other
entity engaged in such business which is publicly traded, so long as he has no
active participation in the business of such corporation or other entity. 
Moreover, the foregoing limitations shall not be deemed to restrict or otherwise
limit Employee from conducting real estate development, acquisition or
management activities, provided that during the Employment Period the
performance of such activities does not prevent Employee from devoting
substantially all of his business time to the Company.

 

9

--------------------------------------------------------------------------------


 

(b)                                 If, at the time of enforcement of this
Paragraph 13, a court shall hold that the duration, scope, area or other
restrictions stated herein are unreasonable, the parties agree that reasonable
maximum duration, scope, area or other restrictions may be substituted by such
court for the stated duration, scope, area or other restrictions and upon
substitution by such court, this Agreement shall be automatically modified
without further action by the parties hereto.

 

(c)                                  For purposes of this Paragraph 13, the
Company shall be deemed to include any entity which is controlled, directly or
indirectly, by the Company or MCRC and any entity of which a majority of the
economic interest is owned, directly or indirectly, by the Company or MCRC.

 

(d)                                 It is understood and agreed that Employee
has joined in the Membership Interest Agreement for certain limited purposes
which contains different provisions relating to non-competition and related
matters, than those in this Paragraph 13.  It is further understood and agreed
that the provisions of that Membership Interest Agreement are cumulative to
those contained herein such that they shall apply if, as, and when those
contained herein do not, and the provisions of this Paragraph 13 shall apply if,
as, and when the provisions of the Membership Interest Agreement do not.  In the
event of any inconsistencies between this Agreement and the Membership Interest
Agreement, the provisions of the Membership Interest Agreement shall control.

 

14.                                 Remedies

 

The parties hereto agree that the Company would suffer irreparable harm from a
breach by Employee of any of the covenants or agreements contained in Paragraphs
11, 12 or 13 of this Agreement.  Therefore, in the event of the actual or
threatened breach by Employee of any of the provisions of Paragraphs 11, 12 or
13 of this Agreement, the Company may, in addition and supplementary to other
rights and remedies existing in its favor, apply to any court of law or equity
of competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violation of the provisions thereof.

 

15.                                 Indemnification/Legal Fees.

 

(a)                                  Indemnification.  In the event the Employee
is made party or threatened to be made a party to any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of Employee’s employment with or serving as an officer
or director of the Company, whether or not the basis of such Proceeding is
alleged action in an official capacity, the Company shall indemnify, hold
harmless and defend Employee to the fullest extent authorized by Delaware law,
as the same exists and may hereafter be amended, against any and all claims,
demands, suits, judgments, assessments and settlements including all expenses
incurred or suffered by Employee in connection therewith (including, without
limitation, all legal fees incurred using counsel reasonably acceptable to
Employee) and such indemnification shall continue as to Employee even after
Employee is no longer employed by the Company and shall inure to the benefit of
his heirs, executors, and administrators.  Expenses incurred by Employee in
connection with any Proceeding shall be paid by the Company in advance upon
request of Employee that the Company pay such expenses; but, only in the event
that Employee shall have delivered in writing to the Company an undertaking to
reimburse the

 

10

--------------------------------------------------------------------------------


 

Company for expenses with respect to which Employee is not entitled to
indemnification.  The provisions of this Paragraph shall remain in effect after
this Agreement is terminated irrespective of the reasons for termination.  The
indemnification provisions of this Paragraph shall not supersede or reduce any
indemnification provided to Employee under any separate agreement, or the
by-laws of the Company since it is intended that this Agreement shall expand and
extend the Employee’s rights to receive indemnity.

 

(b)                                 Legal Fees.  If any contest or dispute shall
arise between the Company and Employee regarding or as a result of any provision
of this Agreement, the Company shall reimburse Employee for all legal fees and
expenses reasonably incurred by Employee in connection with such contest or
dispute, but only if Employee is successful in respect of substantially all of
Employee’s claims pursued or defended in connection with such contest or
dispute.  Such reimbursement shall be made as soon as practicable following the
resolution of such contest or dispute (whether or not appealed).

 

16.                                 Successors and Assigns.

 

(a)                                  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to Employee, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.  Failure of the Company to obtain such agreement prior to the
effectiveness of an such succession shall be a breach of this Agreement and
shall entitle Employee to compensation from the Company in the same amount and
on the same terms as he would be entitled to hereunder if Employee terminated
his employment hereunder within six (6) months of a Change in Control as set
forth in Paragraph 9, except that for purposes of implementing the foregoing,
the date on which any such succession becomes effective shall be deemed the date
of termination.  In the event of such a breach of this Agreement, the Notice of
Termination shall specify such date as the date of termination.  As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to all or substantially all of its business and/or its assets as
aforesaid which executes and delivers the agreement provided for in this
Paragraph 16 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.  Any cash payments owed to Employee pursuant
to this Paragraph 16 shall be paid to Employee in a single sum without discount
for early payment immediately prior to the consummation of the transaction with
such successor.

 

(b)                                 This Agreement and all rights of Employee
hereunder may be transferred only by will or the laws of descent and
distribution.  Upon Employee’s death, this Agreement and all rights of Employee
hereunder shall inure to the benefit of and be enforceable by Employee’s
beneficiary or beneficiaries, personal or legal representatives, or estate, to
the extent any such person succeeds to Employee’s interests under this
Agreement.  Employee shall be entitled to select and change a beneficiary or
beneficiaries to receive any benefit or compensation payable hereunder following
Employee’s death by giving Company written notice thereof.  If Employee should
die following the date of termination while any amounts would still be payable
to him hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
such person or persons so appointed in

 

11

--------------------------------------------------------------------------------


 

writing by Employee, including, without limitation, under any applicable plan,
or otherwise to his legal representatives or estate.

 

17.                                 Timing of and No Duplication of Payments.

 

All payments payable to Employee pursuant to this Agreement shall be paid at
such times as provided in this Agreement, and if specific times are not provided
for any such payments, then such payments will be paid as soon as practicable
after such amounts have become fully vested and determinable.  In addition,
Employee shall not be entitled to receive duplicate payments under any of the
provisions of this Agreement.

 

18.                                 Modification or Waiver.

 

No amendment, modification, waiver, termination or cancellation of this
Agreement shall be binding or effective for any purpose unless it is made in a
writing signed by the party against whom enforcement of such amendment,
modification, waiver, termination or cancellation is sought.  No course of
dealing between or among the parties to this Agreement shall be deemed to affect
or to modify, amend or discharge any provision or term of this Agreement.  No
delay on the part of the Company or Employee in the exercise of any of their
respective rights or remedies shall operate as a waiver thereof, and no single
or partial exercise by the Company or Employee of any such right or remedy shall
preclude other or further exercise thereof.  A waiver of right or remedy on any
one occasion shall not be construed as a bar to or waiver of any such right or
remedy on any other occasion.

 

The respective rights and obligations of the parties hereunder shall survive the
Employee’s termination of employment and termination of this Agreement to the
extent necessary for the intended preservation of such rights and obligations.

 

19.                                 Notices.

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered by hand
or delivered by a recognized delivery service or mailed, postage prepaid, by
express, certified or registered mail, return receipt requested, and addressed
to the Chief Executive Officer of the Company or Employee, as applicable, at the
address set forth above (or to such other address as shall have been previously
provided in accordance with this Paragraph 19).

 

20.                                 Governing Law.

 

This agreement will be governed by and construed in accordance with the laws of
the State of New Jersey except as to Paragraph 15(a), without regard to
principles of conflicts of laws thereunder.

 

21.                                 Severability.

 

Whenever possible, each provision and term of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision or term of this Agreement shall be held to be prohibited by
or invalid under such applicable law, then, subject to

 

12

--------------------------------------------------------------------------------


 

the provisions of sub-paragraph 13(b) above, such provision or term shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating or affecting in any manner whatsoever the remainder of such
provisions or term or the remaining provisions or terms of this Agreement.

 

22.                                 Legal Representation.

 

Each of the Company and Employee have been represented by counsel with respect
to this Agreement.

 

23.                                 Counterparts.

 

This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and both of which taken together shall constitute one and the
same agreement.

 

24.                                 Headings.

 

The headings of the Paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute a part hereof and shall not affect
the construction or interpretation of this Agreement.

 

25.                                 Entire Agreement.

 

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes all other prior agreements,
negotiations, and undertakings, both written and oral, among the parties with
respect to the subject matter hereof.

 

26.                                 Survival of Agreements.

 

The covenants made in Paragraphs 5 through 15 and 21 each shall survive the
termination of this Agreement.

 

27.                                 Section 409A Requirements.

 

Notwithstanding anything to the contrary in this Agreement, the following
provisions shall apply to any payments and benefits otherwise payable to or
provided to Employee under this Agreement:

 

(a)                                  For purposes of Section 409A, (i) each
“payment” (as defined by Section 409A) made under this Agreement shall be
considered a “separate payment,” and (ii) payments shall be deemed exempt from
the definition of deferred compensation under Section 409A to the fullest extent
possible under the “short-term deferral” exemption of Treasury Regulation §
1.409A-1(b)(4), which exemption is hereby incorporated by reference.

 

(b)                                If Employee is a “specified employee” as
determined by the Company consistent with Section 409A as of his separation from
service, to the extent any payment under this Agreement constitutes deferred
compensation subject to Section 409A, and to the extent required by
Section 409A, no payments due under this Agreement may be made until the earlier

 

13

--------------------------------------------------------------------------------


 

of: (i) the first day of the seventh month following Employee’s separation from
service, or (ii) Employee’s date of death; provided, however, that any payments
delayed during this six- month period shall be paid in a lump sum on the first
day of the seventh month following Employee’s separation from service. Such lump
sum payments shall include interest from the scheduled payment date to the date
of actual payment at an annual rate equal to the prime rate as set forth in the
Eastern edition of The Wall Street Journal on the business day immediately
preceding Employee’s date of separation from service. Any payment due under this
Agreement upon termination of employment that is subject to Section 409A shall
only be made upon a “separation from service” as that term is defined under
Section 409A.

 

(c)                                  In the event there is a 6-month delay in
payments under subparagraph 27(b) above, the Company shall establish and fund an
irrevocable “rabbi” trust, in form and substance reasonable satisfactory to
Employee, effective as of the beginning of the 6-month period and ending upon
the close of such period, to secure the payment of all such delayed amounts to
Employee.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.written.

 

 

ROSELAND MANAGEMENT SERVICES, L.P.

 

 

 

 

By:

Roseland Services, L.L.C., as general partner

 

 

 

 

By:

MC Roseland TRS Operating L.L.C., its sole member

 

 

 

 

By:

Mack-Cali Services, Inc., its sole member

 

 

 

 

By:

 

 

Name:

Mitchell E. Hersh

 

Title:

President and Chief Executive Officer

 

 

 

 

CARL J. GOLDBERG

 

 

 

 

By:

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

BRADFORD R. KLATT

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
                                 , 2012, by and between Bradford R. Klatt, an
individual residing at                                                   
(“Employee”), and Roseland Management Services, L.P., a Delaware limited
partnership with offices at 343 Thornall Street, Edison, New Jersey 08837-2206
(the “Company”).

 

RECITALS

 

WHEREAS, the Company desires to employ Employee as Co-President of the Company
and Employee desires to be employed by the Company as Co-President of the
Company, pursuant to the terms set forth herein.

 

WHEREAS, the Company is a subsidiary of Mack-Cali Realty, L.P., a Delaware
limited partnership (“MCRLP”).

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereby agree as follows:

 

1.                                       Employment.

 

The Company hereby agrees to employ Employee, and Employee hereby agrees to
accept such employment during the period and upon the terms and conditions set
forth in this Agreement.

 

2.                                       Employment Period.

 

(a)                                  Except as otherwise provided in this
Agreement to the contrary, the terms and conditions of this Agreement shall be
and remain in effect during the period of employment (the “Employment Period”)
established under this Paragraph 2.  The Initial Employment Period shall be for
a term commencing on the date of this Agreement and ending on the third (3rd)
anniversary of the date of this Agreement provided, however, that this Agreement
shall automatically renew for a term of one (1) year on the third (3rd)
anniversary of the date of this Agreement and on each anniversary of the date of
this Agreement thereafter so that a constant one (1) year Employment Period
shall be in effect, unless (i) the Company or Employee elects not to extend the
term of this Agreement by giving written notice to the other party in accordance
with Paragraph 19, in which case the term of this Agreement shall become fixed,
or (ii) Employee’s employment terminates hereunder.  Any extension of this
Agreement shall not create an obligation of the Company to issue awards to
Employee hereunder.

 

(b)                                 Notwithstanding anything contained herein to
the contrary:  (i) Employee’s employment with the Company may be terminated by
the Company or Employee during the Employment Period, subject to the terms and
conditions of this Agreement; and (ii) nothing in this Agreement shall mandate
or prohibit a continuation of Employee’s employment following

 

--------------------------------------------------------------------------------


 

the expiration of the Employment Period upon such terms and conditions as the
Company and Employee may mutually agree.

 

(c)                                  If Employee’s employment with the Company
is terminated, for purposes of this Agreement the term “Unexpired Employment
Period” shall mean the period commencing on the date of such termination and
ending on the last day of the Employment Period.

 

3.                                       Services.

 

(a)                                  Services.  During the Employment Period,
Employee shall hold the position of Co-President of the Company reporting to the
Chief Executive Officer of the Company and devote his best efforts and
substantially all of his business time, skill and attention to the business of
the Company (other than absences due to vacation, illness, disability or
approved leave of absence), and shall perform such duties as are customarily
performed by a similar executive holding such position and as may be more
specifically enumerated from time to time by the Chief Executive Officer of the
Company; provided, however, that the foregoing is not intended to preclude
Employee from (i) owning and managing personal investments, including real
estate investments, subject to the restrictions set forth in Paragraph 13 hereof
and managing, developing or otherwise dealing with any of the assets owned
directly or indirectly by Roseland Partners, L.L.C. or Employee or his family
which are listed in Section 3.26 of the Disclosure Schedules to the Membership
Interest and Asset Purchase Agreement dated as of                   , 2012 (the
“Membership Interest Agreement”) by and among Roseland Partners L.L.C.,
Mack-Cali Realty Acquisition LLC, MCRLP and Mack-Cali Realty Corporation or (ii)
engaging in charitable activities and community affairs, provided that the
performance of the activities referred to in clauses (i) and (ii) does not
prevent Employee from devoting substantially all of his business time to the
Company.

 

(b)                                  Place of Employment.  During the Employment
Period, Employee’s place of employment shall be at the principal office of the
Company which shall be located either in Short Hills, New Jersey or at Port
Imperial located in West New York and Weehawken, New Jersey.

 

4.                                       Compensation and Benefits.

 

(a)                                  Salary.  During the Employment Period, the
Company shall pay Employee a minimum annual base salary in the amount of
$400,000 (the “Annual Base Salary”) payable in accordance with the Company’s
regular payroll practices.  Employee’s Annual Base Salary shall be reviewed
annually in accordance with the policy of the Company from time to time and may
be subject to upward adjustment based upon, among other things, Employee’s
performance, as determined in the sole discretion of the Chief Executive Officer
of the Company.  In no event shall Employee’s Annual Base Salary in effect at a
particular time be reduced without his prior written consent.

 

(b)                                 Incentive Compensation/Bonuses.  In
addition, during the Employment Period, Employee shall be eligible for incentive
compensation payable in such amounts as may be determined by the Company, in the
exercise of its discretion.  Notwithstanding the foregoing, Employee shall have
a threshold bonus opportunity of up to $1 million with respect to the first
twelve months of the Employment Period, up to $1.5 million with respect to the
second twelve

 

2

--------------------------------------------------------------------------------


 

months of the Employment Period, and up to $2 million with respect to the third
twelve months of the Employment Period (the “Target Bonuses”).  Each such
twelve-month period is referred to in this Agreement as a Year.  For purposes of
these Target Bonuses, fifty percent (50%) of the Target Bonuses shall be based
on the achievement of specified operating objectives as described on Exhibit A
hereto, and the remaining fifty percent (50%) of the Target Bonuses shall be
determined by the Chief Executive Officer of the Company, in his sole
discretion.  The amount of the Target Bonus for each Year will be awarded and
determined no later than 30 days after the end of each such Year and will be
communicated to the Employee within such 30 day period in a notice from the
Chief Executive Officer of the Company.  The Target Bonuses awarded (“Awarded
Target Bonuses”) to Employee for each Year shall be payable to the Employee
within 30 days after the third anniversary (the “Third Anniversary”) of the date
of this Agreement; provided, however, that if Employee’s employment with the
Company is terminated prior to the Third Anniversary by the Company for Cause or
by reason of the resignation of the Employee for other than Good Reason, then
none of the Awarded Target Bonuses shall be payable to Employee.  If Employee’s
employment is terminated for any other reason prior to the Third Anniversary,
then any Awarded Target Bonuses for any of the applicable Years preceding the
Year in which such termination occurs shall be deemed earned and shall be paid
as provided below in this Agreement.

 

(c)                                  Taxes and Withholding.  The Company shall
have the right to deduct and withhold from all compensation all social security
and other federal, state and local taxes and charges which currently are or
which hereafter may be required by law to be so deducted and withheld.

 

(d)                                 Additional Benefits.  In addition to the
compensation specified above and other benefits provided pursuant to this
Paragraph 4, Employee shall be entitled to the following benefits:

 

(i)                                     participation in the Mack-Cali Realty
Corporation 401(k) Savings and Retirement Plan (subject to statutory rules and
maximum contributions and non-discrimination requirements applicable to 401(k)
plans) and such other benefit plans and programs, including but not limited to
restricted stock, phantom stock and/or unit awards, loan programs and any other
incentive compensation plans or programs (whether or not employee benefit plans
or programs), as maintained by the Company or Mack-Cali Realty Corporation
(“MCRC”) from time to time and made generally available to employees of the
Company or MCRC with such participation to be consistent with reasonable Company
or MCRC guidelines as the case may be;

 

(ii)                                  participation in any health insurance,
disability insurance, paid vacation, group life insurance or other welfare
benefit program made generally available to employees of the Company (which
shall be comparable to the plans and benefits provided to employees of MCRC);
and

 

(iii)                               reimbursement for reasonable business
expenses incurred by Employee in furtherance of the interests of the Company.

 

3

--------------------------------------------------------------------------------


 

5.                                       Termination of Employment and Change In
Control.

 

(a)                                  Employee’s employment hereunder may be
terminated during the Employment Period under the following circumstances:

 

(i)                                     Cause.  The Company shall have the right
to terminate Employee’s employment for Cause upon Employee’s:  (A) willful and
continued failure to use best efforts to substantially perform his duties
hereunder (other than any such failure resulting from Employee’s incapacity due
to physical or mental illness) for a period of thirty (30) days after written
demand for substantial performance is delivered by the Company specifically
identifying the manner in which the Company believes Employee has not
substantially performed his duties; (B) willful misconduct and/or willful
violation of Paragraph 11 hereof, which is materially economically injurious to
the Company and MCRC taken as a whole; (C) the willful violation of the
provisions of Paragraph 13 hereof; or (D) conviction of, or plea of guilty to a
felony.  For purposes of this sub-paragraph 5(a), no act, or failure to act, on
Employee’s part shall be considered “willful” unless done, or omitted to be
done, by him (I) not in good faith and (II) without reasonable belief that his
action or omission was in furtherance of the interests of the Company.

 

(ii)                                  Death.  Employee’s employment hereunder
shall terminate upon his death.

 

(iii)                               Disability.  The Company shall have the
right to terminate Employee’s employment due to “Disability” in the event that
there is a determination by the Company, upon the advice of an independent
qualified physician, reasonably acceptable to Employee, that Employee has become
physically or mentally incapable of performing his duties under this Agreement
and such disability has disabled Employee for a cumulative period of one hundred
eighty (180) days within a twelve (12) month period.

 

(iv)                              Good Reason.  Employee shall have the right to
terminate his employment for “Good Reason”:  (A) upon the occurrence of any
material breach of this Agreement by the Company which shall include but not be
limited to; an assignment to Employee of duties materially and adversely
inconsistent with Employee’s status as Co-President or a material or adverse
alteration in the nature of or diminution in Employee’s duties and/or
responsibilities, reporting obligations, titles or authority; (B) upon a
reduction in Employee’s Annual Base Salary or a material reduction in other
benefits (except for bonuses or similar discretionary payments) as in effect at
the time in question, a failure to pay such amounts when due or any other
failure by the Company to comply with Paragraph 4 hereof; (C) on or within six
(6) months following the date a Notice of Non-Renewal is issued by the Company
pursuant to Paragraph 2 hereof; (D) on or within six (6) months following a
Change in Control (as hereinafter defined) in accordance with the provisions set
forth in sub-paragraph 5(a)(vii) hereof; (E) upon any purported termination of
Employee’s employment for Cause which is not effected pursuant to the procedures
of sub-paragraph 5(a)(i) (and for purposes of this Agreement, in the event of
such failure to comply, no such purported termination shall be effective); (F)
upon the relocation of the Company’s principal executive offices or Employee’s
own office location to a location other than Short Hills, New Jersey or Port
Imperial located in West New York and Weehawken, New Jersey.

 

4

--------------------------------------------------------------------------------


 

(v)                                 Without Cause.  The Company shall have the
right to terminate the Employee’s employment hereunder without Cause subject to
the terms and conditions of this Agreement.

 

(vi)                              Without Good Reason.  The Employee shall have
the right to terminate his employment hereunder without Good Reason subject to
the terms and conditions of this Agreement.

 

(vii)                           Change in Control.  Employee shall have the
right to terminate his employment hereunder on or within six (6) months
following a Change in Control.  Such termination shall be deemed a termination
for Good Reason hereunder.  For purposes of this Agreement “Change in Control”
shall mean that any of the following events has occurred:  (A) any “person” or
“group” of persons, as such terms are used in Sections 13 and 14 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than any
employee benefit plan sponsored by the Company or MCRC, becomes the “beneficial
owner”, as such term is used in Section 13 of the Exchange Act, (irrespective of
any vesting or waiting periods) of (I) Common Stock of MCRC (“Common Stock”) or
any class of stock convertible into Common Stock and/or (II) Common OP Units of
MCRLP (“Common OP Units”) or preferred units or any other class of units
convertible into Common OP Units, in an amount equal to twenty (20%) percent or
more of the sum total of the Common Stock and the Common OP Units (treating all
classes of outstanding stock, units or other securities convertible into stock
units as if they were converted into Common Stock or Common OP Units as the case
may be and then treating Common Stock and Common OP Units as if they were a
single class) issued and outstanding immediately prior to such acquisition as if
they were a single class and disregarding any equity raise in connection with
the financing of such transaction; (B) any Common Stock is purchased pursuant to
a tender or exchange offer other than an offer by MCRC; (C) the dissolution or
liquidation of MCRC, MCRLP or the Company or the consummation of any merger or
consolidation of MCRC, MCRLP or the Company or any sale or other disposition of
all or substantially all of the assets of MCRC, MCRLP or the Company, if the
shareholders of MCRC and unitholders of MCRLP taken as a whole and considered as
one class immediately before such transaction own, immediately after
consummation of such transaction, equity securities and partnership units
possessing less than fifty (50%) percent of the surviving or acquiring company
or MCRC and MCRLP taken as a whole; or (D) a turnover, during any two (2) year
period, of the majority of the members of the Board of Directors of MCRC (the
“Board”), without the consent of the remaining members of the Board as to the
appointment of the new Board members.

 

(b)                                 Notice of Termination.  Any termination of
Employee’s employment by the Company or any such termination by Employee (other
than on account of death) shall be communicated by written Notice of Termination
to the other party hereto.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Employee’s employment under the provision so indicated.  In the event of the
termination of Employee’s employment on account of death, written Notice of
Termination shall be deemed to have been provided on the date of death.

 

5

--------------------------------------------------------------------------------


 

6.                                       Compensation Upon Termination of
Employment By the Company for Cause or By Employee without Good Reason.

 

In the event the Company terminates Employee’s employment for Cause or Employee
terminates his employment without Good Reason, the Company shall pay Employee
any unpaid Annual Base Salary at the rate then in effect accrued through and
including the date of termination.  In addition, in such event, Employee shall
be entitled (i) to receive any earned but unpaid incentive compensation or
Awarded Target Bonuses (provided that Employee shall not be entitled to any
Awarded Target Bonuses if his employment is terminated prior to the Third
Anniversery by the Company for Cause or by reason of his resignation for other
than Good Reason) and (ii) in the event any options have been granted Employee,
to exercise any options which have vested and are exercisable in accordance with
the terms of the applicable option grant agreement or plan.

 

Except for any rights which Employee may have to unpaid salary amounts through
and including the date of termination, earned but unpaid incentive compensation
or Awarded Target Bonuses (except to the extent he shall not be entitled to
Awarded Target Bonuses as herein provided), the Company shall have no further
obligations hereunder following such termination.  The aforesaid amounts shall
be payable in full immediately upon such termination.

 

7.                                       Compensation Upon Termination of
Employment Upon Death or Disability.

 

In the event of termination of Employee’s employment as a result of either
Employee’s death or Disability, the Company shall pay to Employee, his estate or
his personal representative the aggregate of (i) a cash payment of one million
dollars ($1,000,000) in full immediately upon such termination (the “Fixed
Amount”) and (ii) reimbursement of expenses incurred prior to date of
termination (“Expense Reimbursement”).  Employee (and Employee’s dependents)
shall also receive continuation of health coverage through the end of the
Unexpired Employment Period on the same basis as health coverage is provided by
the Company or MCRC for active employees and as may be amended from time to time
(“Medical Continuation”), and any reimbursements under such plan will be made no
later than the last day of the year after the year in which the expense was
incurred.

 

In addition, if granted to Employee, all (A) incentive compensation payments or
programs of any nature whether stock based or otherwise that are subject to a
vesting schedule including, without limitation, Warrants, Restricted Share
Awards or any other restricted stock, phantom stock, units and any loan
forgiveness arrangements granted to Employee (“Incentive Compensation”) shall
immediately vest as of the date of such termination (“Vested Incentive
Compensation”) and, (B) options granted to Employee, if any, shall immediately
vest as of the date of such termination (the “Vested Options”) and Employee
shall be entitled at the option of Employee, his estate or his personal
representative, within one (1) year of the date of such termination, to exercise
the Vested Options and/or other options which have vested (including, without
limitation, all other options which have previously vested in accordance with
any applicable option grant agreement or plan) (the “Total Vested Options”) and
are exercisable in accordance with the terms of the applicable option grant
agreement or plan and/or any other methods or procedures for exercise applicable
to optionees or to require the Company (upon written notice delivered within one
hundred eighty (180) days following the date of Employee’s

 

6

--------------------------------------------------------------------------------


 

termination) to repurchase all or any portion of Employee’s vested options to
purchase shares of Common Stock at a price equal to the difference between the
Repurchase Fair Market Value (as hereinafter defined) of the shares of Common
Stock for which the options to be repurchased are exercisable and the exercise
price of such options as of the date of Employee’s termination of employment
(the “Vested Option Exercise Election”).  In the event of a conflict between any
Incentive Compensation grant agreement or program or any option grant agreement
or plan and this Agreement, the terms of this Agreement shall control.  In
addition, upon Employee’s death or disability, the Company shall pay to
Employee’s estate or to Employee, as the case may be, within 30 days after such
death or disability all Awarded Target Bonuses.

 

Except for any rights which Employee or Employee’s estate in the event of
Employee’s death may have to all of the above including the Fixed Amount, Vested
Incentive Compensation, Total Vested Options and the Vested Option Exercise
Election, Awarded Target Bonuses, Expense Reimbursement and Medical Continuation
(which, in the event of Employee’s death, shall be provided to Employee’s
dependents), the Company shall have no further obligations hereunder following
such termination.

 

For purposes of this Agreement, “Repurchase Fair Market Value” shall mean the
average of the closing price on the New York Stock Exchange (or such other
exchange on which the Common Stock is primarily traded) of the Common Stock on
each of the trading days within the thirty (30) days immediately preceding the
date of termination of Employee’s employment.

 

8.                                       Compensation Upon Termination of
Employment By the Company Without Cause or By Employee for Good Reason.

 

In the event the Company terminates Employee’s employment for any reason other
than Cause or Employee terminates his employment for Good Reason, the Company
shall pay to Employee and Employee shall be entitled to receive the aggregate of
(i) the Fixed Amount plus an amount (the “Remaining Salary”) equal to the Annual
Base Salary for the balance of the Employment Term, which shall be payable in a
lump sum within 10 days after any such termination of employment and (ii) Vested
Incentive Compensation, Total Vested Options and the Vested Option Exercise
Election, Expense Reimbursement and Medical Continuation at such time as
provided in subparagraph 4(d) and Paragraph 7 above and any Awarded Target
Bonuses within 10 days after any such termination of employment.  In the event
of a conflict between any Incentive Compensation grant agreement or program or
any option grant agreement or plan and this Agreement, the terms of this
Agreement shall control.  Employee understands that any options exercised more
than ninety (90) days following the date of his termination of employment which
were granted as incentive stock options shall automatically be converted into
non-qualified options.

 

Except for any rights which Employee may have to the Fixed Amount, Remaining
Salary Vested Incentive Compensation, Total Vested Options and the Vested Option
Exercise Election, Awarded Target Bonuses,  Expense Reimbursement and Medical
Continuation, the Company shall have no further obligations hereunder following
such termination.  The parties both agree that the agreement to make these
payments was consideration and an inducement to obtain Employee’s consent to
enter into this Agreement.  The payments are not a penalty and neither

 

7

--------------------------------------------------------------------------------


 

party will claim them to be a penalty.  Rather, the payments represent a fair
approximation of reasonable amounts due to Employee for the Employment Period.

 

9.                                       Change in Control.

 

(a)                                  Options.  Any Incentive Compensation and
options granted to Employee that have not vested as of the date of a Change in
Control shall immediately vest upon the date of the Change in Control.  Neither
the occurrence of a Change in Control, nor the vesting in any warrants or
options as a result thereof shall require Employee to exercise any warrants or
options.  In the event of a conflict between any Incentive Compensation grant
agreement or program or any option grant agreement or plan and this Agreement,
the terms of this Agreement shall control.

 

(b)                                 Upon Termination.  In the event Employee
terminates his employment on or following a Change in Control as set forth in
sub-paragraph 5(a)(vii), the Company shall pay to Employee and Employee shall be
entitled to all the payments and rights Employee would have had if Employee had
terminated his employment for Good Reason as set forth in Paragraph 8.

 

Except for any rights which Employee may have to the Fixed Amount, Remaining
Salary, Vested Incentive Compensation, Total Vested Options (including, without
limitation, by acceleration in accordance with sub-paragraph 9(a)) and the
Vested Option Exercise Election, Awarded Target  Bonuses, Expense Reimbursement
and Medical Continuation, the Company shall have no further obligations
hereunder following such termination.

 

10.                                 Mitigation / Effect on Employee Benefit
Plans and Programs.

 

(a)                                  Mitigation.  Employee shall not be required
to mitigate amounts payable under this Agreement by seeking other employment or
otherwise, and there shall be no offset against amounts due Employee under this
Agreement on account of subsequent employment.  Amounts owed to Employee under
this Agreement shall not be offset by any claims the Company may have against
Employee and such payment shall not be affected by any other circumstances,
including, without limitation, any counterclaim, recoupment, defense, or other
right which the Company may have against Employee or others.

 

(b)                                 Effect on Employee Benefit Programs.  The
termination of Employee’s employment hereunder, whether by the Company or
Employee, shall have no effect on the rights and obligations of the parties
hereto under the Company’s or MCRC’s (i) welfare benefit plans including,
without limitation, Medical Continuation as provided for herein and, health
coverage thereafter but only to the extent required by law, and on the same
basis applicable to other employees and (ii) 401(k) Plan but only to the extent
required by law and pursuant to the terms of the 401(k) Plan.

 

11.                                 Confidential Information.

 

(a)                                  Employee understands and acknowledges that
during his employment with the Company, he will be exposed to Confidential
Information (as defined below), all of which is proprietary and which will
rightfully belong to the Company.  Employee shall hold in a fiduciary capacity
for the benefit of the Company such Confidential Information obtained by
Employee

 

8

--------------------------------------------------------------------------------


 

during his employment with the Company and shall not, directly or indirectly, at
any time, either during or after his employment with the Company, without the
Company’s prior written consent, use any of such Confidential Information or
disclose any of such Confidential information to any individual or entity other
than the Company or its employees, attorneys, accountants, financial advisors,
consultants, or investment bankers except as required in the performance of his
duties for the Company or as otherwise required by law.  Employee such take all
reasonable steps to safeguard such Confidential Information and to protect such
Confidential Information against disclosure, misuse, loss or theft.

 

(b)                                 The term “Confidential Information” shall
mean any information not generally known in the relevant trade or industry or
otherwise not generally available to the public, which was obtained from the
Company or its predecessors or which was learned, discovered, developed,
conceived, originated or prepared during or as a result of the performance of
any services by Employee on behalf of the Company or its predecessors.  For
purposes of this Paragraph 11, the Company shall be deemed to include any entity
which is controlled, directly or indirectly, by the Company or MCRC and any
entity of which a majority of the economic interest is owned, directly or
indirectly, by the Company or MCRC.

 

12.                                 Return of Documents.

 

Except for such items which are of a personal nature to Employee (e.g., daily
business planner), all writings, records, and other documents and things
containing any Confidential Information shall be the exclusive property of the
Company, shall not be copied, summarized, extracted from, or removed from the
premises of the Company, except in pursuit of the business of the Company and at
the direction of the Company, and shall be delivered to the Company, without
retaining any copies, upon the termination of Employee’s employment or at any
time as requested by the Company.

 

13.                                 Noncompete.

 

Employee agrees that:

 

(a)                                  During the Employment Period and, in the
event (i) the Company terminates Employee’s employment, for Cause, or (ii)
Employee terminates his employment without Good Reason, for a one (1) year
period thereafter, Employee shall not, directly or indirectly, within the
continental United States, engage in, or own, invest in, manage or control any
venture or enterprise primarily engaged in any office-service, flex, or office
property development, acquisition or management activities without regard to
whether or not such activities compete with the Company.  Nothing herein shall
prohibit Employee from being a passive owner of not more than five percent (5%)
of the outstanding stock of any class of securities of a corporation or other
entity engaged in such business which is publicly traded, so long as he has no
active participation in the business of such corporation or other entity. 
Moreover, the foregoing limitations shall not be deemed to restrict or otherwise
limit Employee from conducting real estate development, acquisition or
management activities, provided that during the Employment Period the
performance of such activities does not prevent Employee from devoting
substantially all of his business time to the Company.

 

9

--------------------------------------------------------------------------------


 

(b)                                 If, at the time of enforcement of this
Paragraph 13, a court shall hold that the duration, scope, area or other
restrictions stated herein are unreasonable, the parties agree that reasonable
maximum duration, scope, area or other restrictions may be substituted by such
court for the stated duration, scope, area or other restrictions and upon
substitution by such court, this Agreement shall be automatically modified
without further action by the parties hereto.

 

(c)                                  For purposes of this Paragraph 13, the
Company shall be deemed to include any entity which is controlled, directly or
indirectly, by the Company or MCRC and any entity of which a majority of the
economic interest is owned, directly or indirectly, by the Company or MCRC.

 

(d)                                 It is understood and agreed that Employee
has joined in the Membership Interest Agreement for certain limited purposes
which contains different provisions relating to non-competition and related
matters, than those in this Paragraph 13.  It is further understood and agreed
that the provisions of that Membership Interest Agreement are cumulative to
those contained herein such that they shall apply if, as, and when those
contained herein do not, and the provisions of this Paragraph 13 shall apply if,
as, and when the provisions of the Membership Interest Agreement do not.  In the
event of any inconsistencies between this Agreement and the Membership Interest
Agreement, the provisions of the Membership Interest Agreement shall control.

 

14.                                 Remedies

 

The parties hereto agree that the Company would suffer irreparable harm from a
breach by Employee of any of the covenants or agreements contained in Paragraphs
11, 12 or 13 of this Agreement.  Therefore, in the event of the actual or
threatened breach by Employee of any of the provisions of Paragraphs 11, 12 or
13 of this Agreement, the Company may, in addition and supplementary to other
rights and remedies existing in its favor, apply to any court of law or equity
of competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violation of the provisions thereof.

 

15.                                 Indemnification/Legal Fees.

 

(a)                                  Indemnification.  In the event the Employee
is made party or threatened to be made a party to any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of Employee’s employment with or serving as an officer
or director of the Company, whether or not the basis of such Proceeding is
alleged action in an official capacity, the Company shall indemnify, hold
harmless and defend Employee to the fullest extent authorized by Delaware law,
as the same exists and may hereafter be amended, against any and all claims,
demands, suits, judgments, assessments and settlements including all expenses
incurred or suffered by Employee in connection therewith (including, without
limitation, all legal fees incurred using counsel reasonably acceptable to
Employee) and such indemnification shall continue as to Employee even after
Employee is no longer employed by the Company and shall inure to the benefit of
his heirs, executors, and administrators.  Expenses incurred by Employee in
connection with any Proceeding shall be paid by the Company in advance upon
request of Employee that the Company pay such expenses; but, only in the event
that Employee shall have delivered in writing to the Company an undertaking to
reimburse the

 

10

--------------------------------------------------------------------------------


 

Company for expenses with respect to which Employee is not entitled to
indemnification.  The provisions of this Paragraph shall remain in effect after
this Agreement is terminated irrespective of the reasons for termination.  The
indemnification provisions of this Paragraph shall not supersede or reduce any
indemnification provided to Employee under any separate agreement, or the
by-laws of the Company since it is intended that this Agreement shall expand and
extend the Employee’s rights to receive indemnity.

 

(b)                                 Legal Fees.  If any contest or dispute shall
arise between the Company and Employee regarding or as a result of any provision
of this Agreement, the Company shall reimburse Employee for all legal fees and
expenses reasonably incurred by Employee in connection with such contest or
dispute, but only if Employee is successful in respect of substantially all of
Employee’s claims pursued or defended in connection with such contest or
dispute.  Such reimbursement shall be made as soon as practicable following the
resolution of such contest or dispute (whether or not appealed).

 

16.                                 Successors and Assigns.

 

(a)                                  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to Employee, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.  Failure of the Company to obtain such agreement prior to the
effectiveness of an such succession shall be a breach of this Agreement and
shall entitle Employee to compensation from the Company in the same amount and
on the same terms as he would be entitled to hereunder if Employee terminated
his employment hereunder within six (6) months of a Change in Control as set
forth in Paragraph 9, except that for purposes of implementing the foregoing,
the date on which any such succession becomes effective shall be deemed the date
of termination.  In the event of such a breach of this Agreement, the Notice of
Termination shall specify such date as the date of termination.  As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to all or substantially all of its business and/or its assets as
aforesaid which executes and delivers the agreement provided for in this
Paragraph 16 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.  Any cash payments owed to Employee pursuant
to this Paragraph 16 shall be paid to Employee in a single sum without discount
for early payment immediately prior to the consummation of the transaction with
such successor.

 

(b)                                 This Agreement and all rights of Employee
hereunder may be transferred only by will or the laws of descent and
distribution.  Upon Employee’s death, this Agreement and all rights of Employee
hereunder shall inure to the benefit of and be enforceable by Employee’s
beneficiary or beneficiaries, personal or legal representatives, or estate, to
the extent any such person succeeds to Employee’s interests under this
Agreement.  Employee shall be entitled to select and change a beneficiary or
beneficiaries to receive any benefit or compensation payable hereunder following
Employee’s death by giving Company written notice thereof.  If Employee should
die following the date of termination while any amounts would still be payable
to him hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
such person or persons so appointed in

 

11

--------------------------------------------------------------------------------


 

writing by Employee, including, without limitation, under any applicable plan,
or otherwise to his legal representatives or estate.

 

17.                                 Timing of and No Duplication of Payments.

 

All payments payable to Employee pursuant to this Agreement shall be paid at
such times as provided in this Agreement, and if specific times are not provided
for any such payments, then such payments will be paid as soon as practicable
after such amounts have become fully vested and determinable.  In addition,
Employee shall not be entitled to receive duplicate payments under any of the
provisions of this Agreement.

 

18.                                 Modification or Waiver.

 

No amendment, modification, waiver, termination or cancellation of this
Agreement shall be binding or effective for any purpose unless it is made in a
writing signed by the party against whom enforcement of such amendment,
modification, waiver, termination or cancellation is sought.  No course of
dealing between or among the parties to this Agreement shall be deemed to affect
or to modify, amend or discharge any provision or term of this Agreement.  No
delay on the part of the Company or Employee in the exercise of any of their
respective rights or remedies shall operate as a waiver thereof, and no single
or partial exercise by the Company or Employee of any such right or remedy shall
preclude other or further exercise thereof.  A waiver of right or remedy on any
one occasion shall not be construed as a bar to or waiver of any such right or
remedy on any other occasion.

 

The respective rights and obligations of the parties hereunder shall survive the
Employee’s termination of employment and termination of this Agreement to the
extent necessary for the intended preservation of such rights and obligations.

 

19.                                 Notices.

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered by hand
or delivered by a recognized delivery service or mailed, postage prepaid, by
express, certified or registered mail, return receipt requested, and addressed
to the Chief Executive Officer of the Company or Employee, as applicable, at the
address set forth above (or to such other address as shall have been previously
provided in accordance with this Paragraph 19).

 

20.                                 Governing Law.

 

This agreement will be governed by and construed in accordance with the laws of
the State of New Jersey except as to Paragraph 15(a), without regard to
principles of conflicts of laws thereunder.

 

21.                                 Severability.

 

Whenever possible, each provision and term of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision or term of this Agreement shall be held to be prohibited by
or invalid under such applicable law, then, subject to

 

12

--------------------------------------------------------------------------------


 

the provisions of sub-paragraph 13(b) above, such provision or term shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating or affecting in any manner whatsoever the remainder of such
provisions or term or the remaining provisions or terms of this Agreement.

 

22.                                 Legal Representation.

 

Each of the Company and Employee have been represented by counsel with respect
to this Agreement.

 

23.                                 Counterparts.

 

This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and both of which taken together shall constitute one and the
same agreement.

 

24.                                 Headings.

 

The headings of the Paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute a part hereof and shall not affect
the construction or interpretation of this Agreement.

 

25.                                 Entire Agreement.

 

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes all other prior agreements,
negotiations, and undertakings, both written and oral, among the parties with
respect to the subject matter hereof.

 

26.                                 Survival of Agreements.

 

The covenants made in Paragraphs 5 through 15 and 21 each shall survive the
termination of this Agreement.

 

27.                                 Section 409A Requirements.

 

Notwithstanding anything to the contrary in this Agreement, the following
provisions shall apply to any payments and benefits otherwise payable to or
provided to Employee under this Agreement:

 

(a)                                  For purposes of Section 409A, (i) each
“payment” (as defined by Section 409A) made under this Agreement shall be
considered a “separate payment,” and (ii) payments shall be deemed exempt from
the definition of deferred compensation under Section 409A to the fullest extent
possible under the “short-term deferral” exemption of Treasury Regulation §
1.409A-1(b)(4), which exemption is hereby incorporated by reference.

 

(b)                                If Employee is a “specified employee” as
determined by the Company consistent with Section 409A as of his separation from
service, to the extent any payment under this Agreement constitutes deferred
compensation subject to Section 409A, and to the extent required by
Section 409A, no payments due under this Agreement may be made until the earlier

 

13

--------------------------------------------------------------------------------


 

of: (i) the first day of the seventh month following Employee’s separation from
service, or (ii) Employee’s date of death; provided, however, that any payments
delayed during this six- month period shall be paid in a lump sum on the first
day of the seventh month following Employee’s separation from service. Such lump
sum payments shall include interest from the scheduled payment date to the date
of actual payment at an annual rate equal to the prime rate as set forth in the
Eastern edition of The Wall Street Journal on the business day immediately
preceding Employee’s date of separation from service. Any payment due under this
Agreement upon termination of employment that is subject to Section 409A shall
only be made upon a “separation from service” as that term is defined under
Section 409A.

 

(c)                                  In the event there is a 6-month delay in
payments under subparagraph 27(b) above, the Company shall establish and fund an
irrevocable “rabbi” trust, in form and substance reasonable satisfactory to
Employee, effective as of the beginning of the 6-month period and ending upon
the close of such period, to secure the payment of all such delayed amounts to
Employee.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

ROSELAND MANAGEMENT SERVICES, L.P.

 

 

 

By:

Roseland Services, L.L.C., as general partner

 

 

 

 

By:

MC Roseland TRS Operating L.L.C., its sole member

 

 

 

 

By:

Mack-Cali Services, Inc., its sole member

 

 

 

 

 

By:

 

 

Name:

Mitchell E. Hersh

 

Title:

President and Chief Executive Officer

 

 

 

BRADFORD R. KLATT

 

 

 

By:

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

MARSHALL B. TYCHER

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
                          , 2012, by and between Marshall B. Tycher, an
individual residing at                                     (“Employee”), and
Roseland Management Services, L.P., a Delaware limited partnership with offices
at 343 Thornall Street, Edison, New Jersey 08837-2206 (the “Company”).

 

RECITALS

 

WHEREAS, the Company desires to employ Employee as Co-President of the Company
and Employee desires to be employed by the Company as Co-President of the
Company, pursuant to the terms set forth herein.

 

WHEREAS, the Company is a subsidiary of Mack-Cali Realty, L.P., a Delaware
limited partnership (“MCRLP”).

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereby agree as follows:

 

1.                                       Employment.

 

The Company hereby agrees to employ Employee, and Employee hereby agrees to
accept such employment during the period and upon the terms and conditions set
forth in this Agreement.

 

2.                                       Employment Period.

 

(a)                                  Except as otherwise provided in this
Agreement to the contrary, the terms and conditions of this Agreement shall be
and remain in effect during the period of employment (the “Employment Period”)
established under this Paragraph 2.  The Initial Employment Period shall be for
a term commencing on the date of this Agreement and ending on the third (3rd)
anniversary of the date of this Agreement provided, however, that this Agreement
shall automatically renew for a term of one (1) year on the third (3rd)
anniversary of the date of this Agreement and on each anniversary of the date of
this Agreement thereafter so that a constant one (1) year Employment Period
shall be in effect, unless (i) the Company or Employee elects not to extend the
term of this Agreement by giving written notice to the other party in accordance
with Paragraph 19, in which case the term of this Agreement shall become fixed,
or (ii) Employee’s employment terminates hereunder.  Any extension of this
Agreement shall not create an obligation of the Company to issue awards to
Employee hereunder.

 

(b)                                 Notwithstanding anything contained herein to
the contrary:  (i) Employee’s employment with the Company may be terminated by
the Company or Employee during the Employment Period, subject to the terms and
conditions of this Agreement; and (ii) nothing in this Agreement shall mandate
or prohibit a continuation of Employee’s employment following

 

--------------------------------------------------------------------------------


 

the expiration of the Employment Period upon such terms and conditions as the
Company and Employee may mutually agree.

 

(c)                                  If Employee’s employment with the Company
is terminated, for purposes of this Agreement the term “Unexpired Employment
Period” shall mean the period commencing on the date of such termination and
ending on the last day of the Employment Period.

 

3.                                       Services.

 

(a)                                  Services.  During the Employment Period,
Employee shall hold the position of Co-President of the Company reporting to the
Chief Executive Officer of the Company and devote his best efforts and
substantially all of his business time, skill and attention to the business of
the Company (other than absences due to vacation, illness, disability or
approved leave of absence), and shall perform such duties as are customarily
performed by a similar executive holding such position and as may be more
specifically enumerated from time to time by the Chief Executive Officer of the
Company; provided, however, that the foregoing is not intended to preclude
Employee from (i) owning and managing personal investments, including real
estate investments, subject to the restrictions set forth in Paragraph 13 hereof
and managing, developing or otherwise dealing with any of the assets owned
directly or indirectly by Roseland Partners, L.L.C. or Employee or his family
which are listed in Section 3.26 of the Disclosure Schedules to the Membership
Interest and Asset Purchase Agreement dated as of                      , 2012
(the “Membership Interest Agreement”) by and among Roseland Partners L.L.C.,
Mack-Cali Realty Acquisition LLC, MCRLP and Mack-Cali Realty Corporation or
(ii) engaging in charitable activities and community affairs, provided that the
performance of the activities referred to in clauses (i) and (ii) does not
prevent Employee from devoting substantially all of his business time to the
Company.

 

(b)                                  Place of Employment.  During the Employment
Period, Employee’s place of employment shall be at the principal office of the
Company which shall be located either in Short Hills, New Jersey or at Port
Imperial located in West New York and Weehawken, New Jersey.

 

4.                                       Compensation and Benefits.

 

(a)                                  Salary.  During the Employment Period, the
Company shall pay Employee a minimum annual base salary in the amount of
$400,000 (the “Annual Base Salary”) payable in accordance with the Company’s
regular payroll practices.  Employee’s Annual Base Salary shall be reviewed
annually in accordance with the policy of the Company from time to time and may
be subject to upward adjustment based upon, among other things, Employee’s
performance, as determined in the sole discretion of the Chief Executive Officer
of the Company.  In no event shall Employee’s Annual Base Salary in effect at a
particular time be reduced without his prior written consent.

 

(b)                                 Incentive Compensation/Bonuses.  In
addition, during the Employment Period, Employee shall be eligible for incentive
compensation payable in such amounts as may be determined by the Company, in the
exercise of its discretion.  Notwithstanding the foregoing, Employee shall have
a threshold bonus opportunity of up to $1 million with respect to the first
twelve months of the Employment Period, up to $1.5 million with respect to the
second twelve

 

2

--------------------------------------------------------------------------------


 

months of the Employment Period, and up to $2 million with respect to the third
twelve months of the Employment Period (the “Target Bonuses”).  Each such
twelve-month period is referred to in this Agreement as a Year.  For purposes of
these Target Bonuses, fifty percent (50%) of the Target Bonuses shall be based
on the achievement of specified operating objectives as described on Exhibit A
hereto, and the remaining fifty percent (50%) of the Target Bonuses shall be
determined by the Chief Executive Officer of the Company, in his sole
discretion.  The amount of the Target Bonus for each Year will be awarded and
determined no later than 30 days after the end of each such Year and will be
communicated to the Employee within such 30 day period in a notice from the
Chief Executive Officer of the Company.  The Target Bonuses awarded (“Awarded
Target Bonuses”) to Employee for each Year shall be payable to the Employee
within 30 days after the third anniversary (the “Third Anniversary”) of the date
of this Agreement; provided, however, that if Employee’s employment with the
Company is terminated prior to the Third Anniversary by the Company for Cause or
by reason of the resignation of the Employee for other than Good Reason, then
none of the Awarded Target Bonuses shall be payable to Employee.  If Employee’s
employment is terminated for any other reason prior to the Third Anniversary,
then any Awarded Target Bonuses for any of the applicable Years preceding the
Year in which such termination occurs shall be deemed earned and shall be paid
as provided below in this Agreement.

 

(c)                                  Taxes and Withholding.  The Company shall
have the right to deduct and withhold from all compensation all social security
and other federal, state and local taxes and charges which currently are or
which hereafter may be required by law to be so deducted and withheld.

 

(d)                                 Additional Benefits.  In addition to the
compensation specified above and other benefits provided pursuant to this
Paragraph 4, Employee shall be entitled to the following benefits:

 

(i)                                     participation in the Mack-Cali Realty
Corporation 401(k) Savings and Retirement Plan (subject to statutory rules and
maximum contributions and non-discrimination requirements applicable to
401(k) plans) and such other benefit plans and programs, including but not
limited to restricted stock, phantom stock and/or unit awards, loan programs and
any other incentive compensation plans or programs (whether or not employee
benefit plans or programs), as maintained by the Company or Mack-Cali Realty
Corporation (“MCRC”) from time to time and made generally available to employees
of the Company or MCRC with such participation to be consistent with reasonable
Company or MCRC guidelines as the case may be;

 

(ii)                                  participation in any health insurance,
disability insurance, paid vacation, group life insurance or other welfare
benefit program made generally available to employees of the Company (which
shall be comparable to the plans and benefits provided to employees of MCRC);
and

 

(iii)                               reimbursement for reasonable business
expenses incurred by Employee in furtherance of the interests of the Company.

 

3

--------------------------------------------------------------------------------


 

5.                                       Termination of Employment and Change In
Control.

 

(a)                                  Employee’s employment hereunder may be
terminated during the Employment Period under the following circumstances:

 

(i)                                     Cause.  The Company shall have the right
to terminate Employee’s employment for Cause upon Employee’s:  (A) willful and
continued failure to use best efforts to substantially perform his duties
hereunder (other than any such failure resulting from Employee’s incapacity due
to physical or mental illness) for a period of thirty (30) days after written
demand for substantial performance is delivered by the Company specifically
identifying the manner in which the Company believes Employee has not
substantially performed his duties; (B) willful misconduct and/or willful
violation of Paragraph 11 hereof, which is materially economically injurious to
the Company and MCRC taken as a whole; (C) the willful violation of the
provisions of Paragraph 13 hereof; or (D) conviction of, or plea of guilty to a
felony.  For purposes of this sub-paragraph 5(a), no act, or failure to act, on
Employee’s part shall be considered “willful” unless done, or omitted to be
done, by him (I) not in good faith and (II) without reasonable belief that his
action or omission was in furtherance of the interests of the Company.

 

(ii)                                  Death.  Employee’s employment hereunder
shall terminate upon his death.

 

(iii)                               Disability.  The Company shall have the
right to terminate Employee’s employment due to “Disability” in the event that
there is a determination by the Company, upon the advice of an independent
qualified physician, reasonably acceptable to Employee, that Employee has become
physically or mentally incapable of performing his duties under this Agreement
and such disability has disabled Employee for a cumulative period of one hundred
eighty (180) days within a twelve (12) month period.

 

(iv)                              Good Reason.  Employee shall have the right to
terminate his employment for “Good Reason”:  (A) upon the occurrence of any
material breach of this Agreement by the Company which shall include but not be
limited to; an assignment to Employee of duties materially and adversely
inconsistent with Employee’s status as Co-President or a material or adverse
alteration in the nature of or diminution in Employee’s duties and/or
responsibilities, reporting obligations, titles or authority; (B) upon a
reduction in Employee’s Annual Base Salary or a material reduction in other
benefits (except for bonuses or similar discretionary payments) as in effect at
the time in question, a failure to pay such amounts when due or any other
failure by the Company to comply with Paragraph 4 hereof; (C) on or within six
(6) months following the date a Notice of Non-Renewal is issued by the Company
pursuant to Paragraph 2 hereof; (D) on or within six (6) months following a
Change in Control (as hereinafter defined) in accordance with the provisions set
forth in sub-paragraph 5(a)(vii) hereof; (E) upon any purported termination of
Employee’s employment for Cause which is not effected pursuant to the procedures
of sub-paragraph 5(a)(i) (and for purposes of this Agreement, in the event of
such failure to comply, no such purported termination shall be effective);
(F) upon the relocation of the Company’s principal executive offices or
Employee’s own office location to a location other than Short Hills, New Jersey
or Port Imperial located in West New York and Weehawken, New Jersey.

 

4

--------------------------------------------------------------------------------


 

(v)                                 Without Cause.  The Company shall have the
right to terminate the Employee’s employment hereunder without Cause subject to
the terms and conditions of this Agreement.

 

(vi)                              Without Good Reason.  The Employee shall have
the right to terminate his employment hereunder without Good Reason subject to
the terms and conditions of this Agreement.

 

(vii)                           Change in Control.  Employee shall have the
right to terminate his employment hereunder on or within six (6) months
following a Change in Control.  Such termination shall be deemed a termination
for Good Reason hereunder.  For purposes of this Agreement “Change in Control”
shall mean that any of the following events has occurred:  (A) any “person” or
“group” of persons, as such terms are used in Sections 13 and 14 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than any
employee benefit plan sponsored by the Company or MCRC, becomes the “beneficial
owner”, as such term is used in Section 13 of the Exchange Act, (irrespective of
any vesting or waiting periods) of (I) Common Stock of MCRC (“Common Stock”) or
any class of stock convertible into Common Stock and/or (II) Common OP Units of
MCRLP (“Common OP Units”) or preferred units or any other class of units
convertible into Common OP Units, in an amount equal to twenty (20%) percent or
more of the sum total of the Common Stock and the Common OP Units (treating all
classes of outstanding stock, units or other securities convertible into stock
units as if they were converted into Common Stock or Common OP Units as the case
may be and then treating Common Stock and Common OP Units as if they were a
single class) issued and outstanding immediately prior to such acquisition as if
they were a single class and disregarding any equity raise in connection with
the financing of such transaction; (B) any Common Stock is purchased pursuant to
a tender or exchange offer other than an offer by MCRC; (C) the dissolution or
liquidation of MCRC, MCRLP or the Company or the consummation of any merger or
consolidation of MCRC, MCRLP or the Company or any sale or other disposition of
all or substantially all of the assets of MCRC, MCRLP or the Company, if the
shareholders of MCRC and unitholders of MCRLP taken as a whole and considered as
one class immediately before such transaction own, immediately after
consummation of such transaction, equity securities and partnership units
possessing less than fifty (50%) percent of the surviving or acquiring company
or MCRC and MCRLP taken as a whole; or (D) a turnover, during any two (2) year
period, of the majority of the members of the Board of Directors of MCRC (the
“Board”), without the consent of the remaining members of the Board as to the
appointment of the new Board members.

 

(b)                                 Notice of Termination.  Any termination of
Employee’s employment by the Company or any such termination by Employee (other
than on account of death) shall be communicated by written Notice of Termination
to the other party hereto.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Employee’s employment under the provision so indicated.  In the event of the
termination of Employee’s employment on account of death, written Notice of
Termination shall be deemed to have been provided on the date of death.

 

5

--------------------------------------------------------------------------------


 

6.                                       Compensation Upon Termination of
Employment By the Company for Cause or By Employee without Good Reason.

 

In the event the Company terminates Employee’s employment for Cause or Employee
terminates his employment without Good Reason, the Company shall pay Employee
any unpaid Annual Base Salary at the rate then in effect accrued through and
including the date of termination.  In addition, in such event, Employee shall
be entitled (i) to receive any earned but unpaid incentive compensation or
Awarded Target Bonuses (provided that Employee shall not be entitled to any
Awarded Target Bonuses if his employment is terminated prior to the Third
Anniversery by the Company for Cause or by reason of his resignation for other
than Good Reason) and (ii) in the event any options have been granted Employee,
to exercise any options which have vested and are exercisable in accordance with
the terms of the applicable option grant agreement or plan.

 

Except for any rights which Employee may have to unpaid salary amounts through
and including the date of termination, earned but unpaid incentive compensation
or Awarded Target Bonuses (except to the extent he shall not be entitled to
Awarded Target Bonuses as herein provided), the Company shall have no further
obligations hereunder following such termination.  The aforesaid amounts shall
be payable in full immediately upon such termination.

 

7.                                       Compensation Upon Termination of
Employment Upon Death or Disability.

 

In the event of termination of Employee’s employment as a result of either
Employee’s death or Disability, the Company shall pay to Employee, his estate or
his personal representative the aggregate of (i) a cash payment of one million
dollars ($1,000,000) in full immediately upon such termination (the “Fixed
Amount”) and (ii) reimbursement of expenses incurred prior to date of
termination (“Expense Reimbursement”).  Employee (and Employee’s dependents)
shall also receive continuation of health coverage through the end of the
Unexpired Employment Period on the same basis as health coverage is provided by
the Company or MCRC for active employees and as may be amended from time to time
(“Medical Continuation”), and any reimbursements under such plan will be made no
later than the last day of the year after the year in which the expense was
incurred.

 

In addition, if granted to Employee, all (A) incentive compensation payments or
programs of any nature whether stock based or otherwise that are subject to a
vesting schedule including, without limitation, Warrants, Restricted Share
Awards or any other restricted stock, phantom stock, units and any loan
forgiveness arrangements granted to Employee (“Incentive Compensation”) shall
immediately vest as of the date of such termination (“Vested Incentive
Compensation”) and, (B) options granted to Employee, if any, shall immediately
vest as of the date of such termination (the “Vested Options”) and Employee
shall be entitled at the option of Employee, his estate or his personal
representative, within one (1) year of the date of such termination, to exercise
the Vested Options and/or other options which have vested (including, without
limitation, all other options which have previously vested in accordance with
any applicable option grant agreement or plan) (the “Total Vested Options”) and
are exercisable in accordance with the terms of the applicable option grant
agreement or plan and/or any other methods or procedures for exercise applicable
to optionees or to require the Company (upon written notice delivered within one
hundred eighty (180) days following the date of Employee’s

 

6

--------------------------------------------------------------------------------


 

termination) to repurchase all or any portion of Employee’s vested options to
purchase shares of Common Stock at a price equal to the difference between the
Repurchase Fair Market Value (as hereinafter defined) of the shares of Common
Stock for which the options to be repurchased are exercisable and the exercise
price of such options as of the date of Employee’s termination of employment
(the “Vested Option Exercise Election”).  In the event of a conflict between any
Incentive Compensation grant agreement or program or any option grant agreement
or plan and this Agreement, the terms of this Agreement shall control.  In
addition, upon Employee’s death or disability, the Company shall pay to
Employee’s estate or to Employee, as the case may be, within 30 days after such
death or disability all Awarded Target Bonuses.

 

Except for any rights which Employee or Employee’s estate in the event of
Employee’s death may have to all of the above including the Fixed Amount, Vested
Incentive Compensation, Total Vested Options and the Vested Option Exercise
Election, Awarded Target Bonuses, Expense Reimbursement and Medical Continuation
(which, in the event of Employee’s death, shall be provided to Employee’s
dependents), the Company shall have no further obligations hereunder following
such termination.

 

For purposes of this Agreement, “Repurchase Fair Market Value” shall mean the
average of the closing price on the New York Stock Exchange (or such other
exchange on which the Common Stock is primarily traded) of the Common Stock on
each of the trading days within the thirty (30) days immediately preceding the
date of termination of Employee’s employment.

 

8.                                       Compensation Upon Termination of
Employment By the Company Without Cause or By Employee for Good Reason.

 

In the event the Company terminates Employee’s employment for any reason other
than Cause or Employee terminates his employment for Good Reason, the Company
shall pay to Employee and Employee shall be entitled to receive the aggregate of
(i) the Fixed Amount plus an amount (the “Remaining Salary”) equal to the Annual
Base Salary for the balance of the Employment Term, which shall be payable in a
lump sum within 10 days after any such termination of employment and (ii) Vested
Incentive Compensation, Total Vested Options and the Vested Option Exercise
Election, Expense Reimbursement and Medical Continuation at such time as
provided in subparagraph 4(d) and Paragraph 7 above and any Awarded Target
Bonuses within 10 days after any such termination of employment.  In the event
of a conflict between any Incentive Compensation grant agreement or program or
any option grant agreement or plan and this Agreement, the terms of this
Agreement shall control.  Employee understands that any options exercised more
than ninety (90) days following the date of his termination of employment which
were granted as incentive stock options shall automatically be converted into
non-qualified options.

 

Except for any rights which Employee may have to the Fixed Amount, Remaining
Salary Vested Incentive Compensation, Total Vested Options and the Vested Option
Exercise Election, Awarded Target Bonuses,  Expense Reimbursement and Medical
Continuation, the Company shall have no further obligations hereunder following
such termination.  The parties both agree that the agreement to make these
payments was consideration and an inducement to obtain Employee’s consent to
enter into this Agreement.  The payments are not a penalty and neither

 

7

--------------------------------------------------------------------------------


 

party will claim them to be a penalty.  Rather, the payments represent a fair
approximation of reasonable amounts due to Employee for the Employment Period.

 

9.                                       Change in Control.

 

(a)                                  Options.  Any Incentive Compensation and
options granted to Employee that have not vested as of the date of a Change in
Control shall immediately vest upon the date of the Change in Control.  Neither
the occurrence of a Change in Control, nor the vesting in any warrants or
options as a result thereof shall require Employee to exercise any warrants or
options.  In the event of a conflict between any Incentive Compensation grant
agreement or program or any option grant agreement or plan and this Agreement,
the terms of this Agreement shall control.

 

(b)                                 Upon Termination.  In the event Employee
terminates his employment on or following a Change in Control as set forth in
sub-paragraph 5(a)(vii), the Company shall pay to Employee and Employee shall be
entitled to all the payments and rights Employee would have had if Employee had
terminated his employment for Good Reason as set forth in Paragraph 8.

 

Except for any rights which Employee may have to the Fixed Amount, Remaining
Salary Vested Incentive Compensation, Total Vested Options (including, without
limitation, by acceleration in accordance with sub-paragraph 9(a)) and the
Vested Option Exercise Election, Awarded Target  Bonuses, Expense Reimbursement
and Medical Continuation, the Company shall have no further obligations
hereunder following such termination.

 

10.                                 Mitigation / Effect on Employee Benefit
Plans and Programs.

 

(a)                                  Mitigation.  Employee shall not be required
to mitigate amounts payable under this Agreement by seeking other employment or
otherwise, and there shall be no offset against amounts due Employee under this
Agreement on account of subsequent employment.  Amounts owed to Employee under
this Agreement shall not be offset by any claims the Company may have against
Employee and such payment shall not be affected by any other circumstances,
including, without limitation, any counterclaim, recoupment, defense, or other
right which the Company may have against Employee or others.

 

(b)                                 Effect on Employee Benefit Programs.  The
termination of Employee’s employment hereunder, whether by the Company or
Employee, shall have no effect on the rights and obligations of the parties
hereto under the Company’s or MCRC’s (i) welfare benefit plans including,
without limitation, Medical Continuation as provided for herein and, health
coverage thereafter but only to the extent required by law, and on the same
basis applicable to other employees and (ii) 401(k) Plan but only to the extent
required by law and pursuant to the terms of the 401(k) Plan.

 

11.                                 Confidential Information.

 

(a)                                  Employee understands and acknowledges that
during his employment with the Company, he will be exposed to Confidential
Information (as defined below), all of which is proprietary and which will
rightfully belong to the Company.  Employee shall hold in a fiduciary capacity
for the benefit of the Company such Confidential Information obtained by
Employee

 

8

--------------------------------------------------------------------------------


 

during his employment with the Company and shall not, directly or indirectly, at
any time, either during or after his employment with the Company, without the
Company’s prior written consent, use any of such Confidential Information or
disclose any of such Confidential information to any individual or entity other
than the Company or its employees, attorneys, accountants, financial advisors,
consultants, or investment bankers except as required in the performance of his
duties for the Company or as otherwise required by law.  Employee such take all
reasonable steps to safeguard such Confidential Information and to protect such
Confidential Information against disclosure, misuse, loss or theft.

 

(b)                                 The term “Confidential Information” shall
mean any information not generally known in the relevant trade or industry or
otherwise not generally available to the public, which was obtained from the
Company or its predecessors or which was learned, discovered, developed,
conceived, originated or prepared during or as a result of the performance of
any services by Employee on behalf of the Company or its predecessors.  For
purposes of this Paragraph 11, the Company shall be deemed to include any entity
which is controlled, directly or indirectly, by the Company or MCRC and any
entity of which a majority of the economic interest is owned, directly or
indirectly, by the Company or MCRC.

 

12.                                 Return of Documents.

 

Except for such items which are of a personal nature to Employee (e.g., daily
business planner), all writings, records, and other documents and things
containing any Confidential Information shall be the exclusive property of the
Company, shall not be copied, summarized, extracted from, or removed from the
premises of the Company, except in pursuit of the business of the Company and at
the direction of the Company, and shall be delivered to the Company, without
retaining any copies, upon the termination of Employee’s employment or at any
time as requested by the Company.

 

13.                                 Noncompete.

 

Employee agrees that:

 

(a)                                  During the Employment Period and, in the
event (i) the Company terminates Employee’s employment, for Cause, or
(ii) Employee terminates his employment without Good Reason, for a one (1) year
period thereafter, Employee shall not, directly or indirectly, within the
continental United States, engage in, or own, invest in, manage or control any
venture or enterprise primarily engaged in any office-service, flex, or office
property development, acquisition or management activities without regard to
whether or not such activities compete with the Company.  Nothing herein shall
prohibit Employee from being a passive owner of not more than five percent (5%)
of the outstanding stock of any class of securities of a corporation or other
entity engaged in such business which is publicly traded, so long as he has no
active participation in the business of such corporation or other entity. 
Moreover, the foregoing limitations shall not be deemed to restrict or otherwise
limit Employee from conducting real estate development, acquisition or
management activities, provided that during the Employment Period the
performance of such activities does not prevent Employee from devoting
substantially all of his business time to the Company.

 

9

--------------------------------------------------------------------------------


 

(b)                                 If, at the time of enforcement of this
Paragraph 13, a court shall hold that the duration, scope, area or other
restrictions stated herein are unreasonable, the parties agree that reasonable
maximum duration, scope, area or other restrictions may be substituted by such
court for the stated duration, scope, area or other restrictions and upon
substitution by such court, this Agreement shall be automatically modified
without further action by the parties hereto.

 

(c)                                  For purposes of this Paragraph 13, the
Company shall be deemed to include any entity which is controlled, directly or
indirectly, by the Company or MCRC and any entity of which a majority of the
economic interest is owned, directly or indirectly, by the Company or MCRC.

 

(d)                                 It is understood and agreed that Employee
has joined in the Membership Interest Agreement for certain limited purposes
which contains different provisions relating to non-competition and related
matters, than those in this Paragraph 13.  It is further understood and agreed
that the provisions of that Membership Interest Agreement are cumulative to
those contained herein such that they shall apply if, as, and when those
contained herein do not, and the provisions of this Paragraph 13 shall apply if,
as, and when the provisions of the Membership Interest Agreement do not.  In the
event of any inconsistencies between this Agreement and the Membership Interest
Agreement, the provisions of the Membership Interest Agreement shall control.

 

14.                                 Remedies

 

The parties hereto agree that the Company would suffer irreparable harm from a
breach by Employee of any of the covenants or agreements contained in Paragraphs
11, 12 or 13 of this Agreement.  Therefore, in the event of the actual or
threatened breach by Employee of any of the provisions of Paragraphs 11, 12 or
13 of this Agreement, the Company may, in addition and supplementary to other
rights and remedies existing in its favor, apply to any court of law or equity
of competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violation of the provisions thereof.

 

15.                                 Indemnification/Legal Fees.

 

(a)                                  Indemnification.  In the event the Employee
is made party or threatened to be made a party to any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of Employee’s employment with or serving as an officer
or director of the Company, whether or not the basis of such Proceeding is
alleged action in an official capacity, the Company shall indemnify, hold
harmless and defend Employee to the fullest extent authorized by Delaware law,
as the same exists and may hereafter be amended, against any and all claims,
demands, suits, judgments, assessments and settlements including all expenses
incurred or suffered by Employee in connection therewith (including, without
limitation, all legal fees incurred using counsel reasonably acceptable to
Employee) and such indemnification shall continue as to Employee even after
Employee is no longer employed by the Company and shall inure to the benefit of
his heirs, executors, and administrators.  Expenses incurred by Employee in
connection with any Proceeding shall be paid by the Company in advance upon
request of Employee that the Company pay such expenses; but, only in the event
that Employee shall have delivered in writing to the Company an undertaking to
reimburse the

 

10

--------------------------------------------------------------------------------


 

Company for expenses with respect to which Employee is not entitled to
indemnification.  The provisions of this Paragraph shall remain in effect after
this Agreement is terminated irrespective of the reasons for termination.  The
indemnification provisions of this Paragraph shall not supersede or reduce any
indemnification provided to Employee under any separate agreement, or the
by-laws of the Company since it is intended that this Agreement shall expand and
extend the Employee’s rights to receive indemnity.

 

(b)                                 Legal Fees.  If any contest or dispute shall
arise between the Company and Employee regarding or as a result of any provision
of this Agreement, the Company shall reimburse Employee for all legal fees and
expenses reasonably incurred by Employee in connection with such contest or
dispute, but only if Employee is successful in respect of substantially all of
Employee’s claims pursued or defended in connection with such contest or
dispute.  Such reimbursement shall be made as soon as practicable following the
resolution of such contest or dispute (whether or not appealed).

 

16.                                 Successors and Assigns.

 

(a)                                  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to Employee, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.  Failure of the Company to obtain such agreement prior to the
effectiveness of an such succession shall be a breach of this Agreement and
shall entitle Employee to compensation from the Company in the same amount and
on the same terms as he would be entitled to hereunder if Employee terminated
his employment hereunder within six (6) months of a Change in Control as set
forth in Paragraph 9, except that for purposes of implementing the foregoing,
the date on which any such succession becomes effective shall be deemed the date
of termination.  In the event of such a breach of this Agreement, the Notice of
Termination shall specify such date as the date of termination.  As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to all or substantially all of its business and/or its assets as
aforesaid which executes and delivers the agreement provided for in this
Paragraph 16 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.  Any cash payments owed to Employee pursuant
to this Paragraph 16 shall be paid to Employee in a single sum without discount
for early payment immediately prior to the consummation of the transaction with
such successor.

 

(b)                                 This Agreement and all rights of Employee
hereunder may be transferred only by will or the laws of descent and
distribution.  Upon Employee’s death, this Agreement and all rights of Employee
hereunder shall inure to the benefit of and be enforceable by Employee’s
beneficiary or beneficiaries, personal or legal representatives, or estate, to
the extent any such person succeeds to Employee’s interests under this
Agreement.  Employee shall be entitled to select and change a beneficiary or
beneficiaries to receive any benefit or compensation payable hereunder following
Employee’s death by giving Company written notice thereof.  If Employee should
die following the date of termination while any amounts would still be payable
to him hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
such person or persons so appointed in

 

11

--------------------------------------------------------------------------------


 

writing by Employee, including, without limitation, under any applicable plan,
or otherwise to his legal representatives or estate.

 

17.                                 Timing of and No Duplication of Payments.

 

All payments payable to Employee pursuant to this Agreement shall be paid at
such times as provided in this Agreement, and if specific times are not provided
for any such payments, then such payments will be paid as soon as practicable
after such amounts have become fully vested and determinable.  In addition,
Employee shall not be entitled to receive duplicate payments under any of the
provisions of this Agreement.

 

18.                                 Modification or Waiver.

 

No amendment, modification, waiver, termination or cancellation of this
Agreement shall be binding or effective for any purpose unless it is made in a
writing signed by the party against whom enforcement of such amendment,
modification, waiver, termination or cancellation is sought.  No course of
dealing between or among the parties to this Agreement shall be deemed to affect
or to modify, amend or discharge any provision or term of this Agreement.  No
delay on the part of the Company or Employee in the exercise of any of their
respective rights or remedies shall operate as a waiver thereof, and no single
or partial exercise by the Company or Employee of any such right or remedy shall
preclude other or further exercise thereof.  A waiver of right or remedy on any
one occasion shall not be construed as a bar to or waiver of any such right or
remedy on any other occasion.

 

The respective rights and obligations of the parties hereunder shall survive the
Employee’s termination of employment and termination of this Agreement to the
extent necessary for the intended preservation of such rights and obligations.

 

19.                                 Notices.

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered by hand
or delivered by a recognized delivery service or mailed, postage prepaid, by
express, certified or registered mail, return receipt requested, and addressed
to the Chief Executive Officer of the Company or Employee, as applicable, at the
address set forth above (or to such other address as shall have been previously
provided in accordance with this Paragraph 19).

 

20.                                 Governing Law.

 

This agreement will be governed by and construed in accordance with the laws of
the State of New Jersey except as to Paragraph 15(a), without regard to
principles of conflicts of laws thereunder.

 

21.                                 Severability.

 

Whenever possible, each provision and term of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision or term of this Agreement shall be held to be prohibited by
or invalid under such applicable law, then, subject to

 

12

--------------------------------------------------------------------------------


 

the provisions of sub-paragraph 13(b) above, such provision or term shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating or affecting in any manner whatsoever the remainder of such
provisions or term or the remaining provisions or terms of this Agreement.

 

22.                                 Legal Representation.

 

Each of the Company and Employee have been represented by counsel with respect
to this Agreement.

 

23.                                 Counterparts.

 

This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and both of which taken together shall constitute one and the
same agreement.

 

24.                                 Headings.

 

The headings of the Paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute a part hereof and shall not affect
the construction or interpretation of this Agreement.

 

25.                                 Entire Agreement.

 

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes all other prior agreements,
negotiations, and undertakings, both written and oral, among the parties with
respect to the subject matter hereof.

 

26.                                 Survival of Agreements.

 

The covenants made in Paragraphs 5 through 15 and 21 each shall survive the
termination of this Agreement.

 

27.                                 Section 409A Requirements.

 

Notwithstanding anything to the contrary in this Agreement, the following
provisions shall apply to any payments and benefits otherwise payable to or
provided to Employee under this Agreement:

 

(a)                                  For purposes of Section 409A, (i) each
“payment” (as defined by Section 409A) made under this Agreement shall be
considered a “separate payment,” and (ii) payments shall be deemed exempt from
the definition of deferred compensation under Section 409A to the fullest extent
possible under the “short-term deferral” exemption of Treasury Regulation §
1.409A-1(b)(4), which exemption is hereby incorporated by reference.

 

(b)                                If Employee is a “specified employee” as
determined by the Company consistent with Section 409A as of his separation from
service, to the extent any payment under this Agreement constitutes deferred
compensation subject to Section 409A, and to the extent required by
Section 409A, no payments due under this Agreement may be made until the earlier

 

13

--------------------------------------------------------------------------------


 

of: (i) the first day of the seventh month following Employee’s separation from
service, or (ii) Employee’s date of death; provided, however, that any payments
delayed during this six- month period shall be paid in a lump sum on the first
day of the seventh month following Employee’s separation from service. Such lump
sum payments shall include interest from the scheduled payment date to the date
of actual payment at an annual rate equal to the prime rate as set forth in the
Eastern edition of The Wall Street Journal on the business day immediately
preceding Employee’s date of separation from service. Any payment due under this
Agreement upon termination of employment that is subject to Section 409A shall
only be made upon a “separation from service” as that term is defined under
Section 409A.

 

(c)                                  In the event there is a 6-month delay in
payments under subparagraph 27(b) above, the Company shall establish and fund an
irrevocable “rabbi” trust, in form and substance reasonable satisfactory to
Employee, effective as of the beginning of the 6-month period and ending upon
the close of such period, to secure the payment of all such delayed amounts to
Employee.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

ROSELAND MANAGEMENT SERVICES, L.P.

 

 

 

By:

Roseland Services, L.L.C., as general partner

 

 

 

 

By:

MC Roseland TRS Operating L.L.C., its sole member

 

 

 

 

By:

Mack-Cali Services, Inc., its sole member

 

 

 

 

 

By:

 

 

Name:

Mitchell E. Hersh

 

Title:

President and Chief Executive Officer

 

 

 

 

MARSHALL B. TYCHER

 

 

 

 

 

By:

 

 

 

14

--------------------------------------------------------------------------------


 

Exhibit H

 

BULK SALES TAX ESCROW AGREEMENT

 

THIS BULK SALES TAX ESCROW AGREEMENT (as the same may be amended or modified
from time to time and including any and all written instructions given to Escrow
Agent (hereinafter defined) pursuant hereto, this “Escrow Agreement”) is made
and entered into as of [                            ], 2012, by and among
Mack-Cali Realty Acquisition Corp., a Delaware corporation, or its designee (the
“Purchaser”), and Roseland Partners, L.L.C., a New Jersey limited liability
company (“Roseland”, and together with Purchaser, sometimes referred to as the
“Parties”), and U.S. Bank National Association, as escrow agent (the “Escrow
Agent”).

 

WHEREAS, the Parties, Mack-Cali Realty, L.P., a Delaware limited partnership
(“MCRLP”), and Mack-Cali Realty Corporation, a Maryland corporation (“MCRC” and,
together with MCRLP, the “Parents”), are parties to that certain Membership
Interest and Asset Purchase Agreement, dated as of [                        ],
2012 (the “Purchase Agreement”); and

 

WHEREAS, Section 2.02(f) of the Purchase Agreement provides that Purchaser shall
deposit into escrow with Escrow Agent the Tax Escrow (as that term is defined in
the Purchase Agreement);

 

WHEREAS, this Escrow Agreement shall govern the terms of the Tax Escrow and the
disbursement of amounts from the Tax Escrow; and

 

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       Tax Escrow.  Pursuant to Section
2.02(f) of the Purchase Agreement, at Closing, Purchaser shall withheld from the
Closing Cash Payment, and deposit with Escrow Agent, the sum of $              ,
representing the Tax Escrow, via wire transfer to the account identified on
Schedule 1.  Escrow Agent shall hold, subject to the terms and conditions
hereof, the Tax Escrow in escrow in the account identified on Schedule 1 and
shall disburse the Tax Escrow in accordance with the terms of this Escrow
Agreement.  Escrow Agent is herein directed and instructed to invest and
reinvest the Tax Escrow in direct obligations of the United States of America or
in obligations the principal of and the interest on are unconditionally
guaranteed by the United States of America.  Each of the Parties shall promptly
provide to Escrow Agent a duly executed Money Market Authorization in the form
attached hereto as Schedule B.  With the execution of this document, the Parties
acknowledge receipt of prospectuses and/or disclosure materials associated with
the investment vehicles described above, either through means of hardcopy or via
access to the website associated with the investment selected by the

 

--------------------------------------------------------------------------------


 

Parties.  Roseland shall be entitled to the benefit of any interest which
accrues on the Tax Escrow, and shall pay any income tax payable with respect
thereto.

 

2.                                       Payment to Division of Taxation. 
Within five (5) days after receipt from the New Jersey Department of the
Treasury, Division of Taxation (the “Division”), Seller or Purchaser, as the
case may be, shall forward to Escrow Agent and the other party hereunder, a copy
of any written instructions of the Division regarding the disbursement of the
Tax Escrow together with an executed transmittal letter in the form attached
hereto as Exhibit A (the “Disbursement Transmittal Letter”).  Within five (5)
days after receipt, Escrow Agent shall disburse to the Division the amount
specified by the Disbursement Transmittal Letter in accordance with the
Disbursement Transmittal Letter.

 

3.                                       Payment to Seller.  Within five (5)
days after receipt from the Division, Seller or Purchaser, as the case may be,
shall forward to Escrow Agent and the other party hereunder a copy of any
written confirmation from the Division that the NJ Tax Claim has been paid in
full or that Parents and Purchaser have no further liability for the NJ Tax
Claim together with an executed transmittal letter in the form attached hereto
as Exhibit B (the “Release Transmittal Letter”).  Upon receipt of such Release
Transmittal Letter, Escrow Agent shall release to Seller the Tax Escrow or the
balance thereof, as applicable in accordance with the Release Transmittal
Letter.

 

4.                                       Escrow Agent.  The Escrow Agent
undertakes to perform only such duties as are specifically and expressly set
forth herein and no duties shall be implied. The Escrow Agent shall neither be
responsible for, nor chargeable with, knowledge of, nor have any requirements to
comply with, the terms and conditions of any other agreement, instrument or
document between the Parties, in connection herewith, if any, including without
limitation, the Purchase Agreement (the “Underlying Agreement”), nor shall the
Escrow Agent be required to determine if any Person has complied with any such
agreement, nor shall any additional obligations of the Escrow Agent be inferred
from the terms of such agreement, even though reference thereto may be made in
this Escrow Agreement.  In the event of any conflict between the terms and
provisions of this Escrow Agreement, those of the Underlying Agreement, any
schedule or exhibit attached to the Escrow Agreement, or any other agreement
among the Parties, the terms and conditions of this Escrow Agreement shall
control.  The Escrow Agent may rely upon and shall not be liable for acting or
refraining from acting upon any written notice, document, instruction, request
or other instrument furnished to it hereunder, not only as to its due execution,
validity and effectiveness, but also as to the truth and accuracy of any
information contained therein, which the Escrow Agent reasonably believes to be
genuine and to have been signed or presented by the proper party or parties,
without inquiry and without requiring substantiating evidence of any kind.  The
Escrow Agent shall be under no duty to inquire into or investigate the validity,
accuracy or content of any such document, notice, instruction or request. 
Concurrent with the execution of this Escrow Agreement, the Parties shall
deliver to the Escrow Agent authorized signers’ forms in the form of Annex I to
this Escrow Agreement. The Escrow Agent shall not be liable to any Party, any
beneficiary or other Person for refraining from acting upon any instruction
setting forth, claiming, containing, objecting to, or related to the transfer or
distribution of the Tax Escrow, or any portion thereof, unless such instruction
shall have been delivered

 

--------------------------------------------------------------------------------


 

to the Escrow Agent in accordance with Section 10 below and the Escrow Agent has
been able to satisfy any applicable security procedures as may be required
hereunder and as set forth in Section 11.  The Escrow Agent shall be under no
duty to inquire into or investigate the validity, accuracy or content of any
such document, notice, instruction or request.  Escrow Agent shall not be
responsible or liable in any manner for the performance by any party of their
respective obligations under the Underlying Agreement nor shall Escrow Agent be
responsible or liable in any manner for the failure of any party to honor any of
the provisions of this Escrow Agreement.  The Escrow Agent shall have no duty to
solicit any payments which may be due it or the Tax Escrow, including, without
limitation, the Escrow Amount nor shall the Escrow Agent have any duty or
obligation to confirm or verify the accuracy or correctness of any amounts
deposited with it hereunder.

 

The Escrow Agent shall not be liable for any action taken, suffered or omitted
by it except to the extent that a final, non appealable order or judgment (a
“Final Order”) of a court of competent jurisdiction referred to in Section 12 of
this Escrow Agreement (a “Competent Court”) determines that the Escrow Agent’s
gross negligence or willful misconduct was the primary cause of any loss to
either of the Parties.  The Escrow Agent’s sole responsibility shall be for the
safekeeping and disbursement of the Tax Escrow in accordance with the terms of
this Escrow Agreement. The Escrow Agent may execute any of its powers and
perform any of its duties hereunder directly or through affiliates, agents or
attorneys and may consult with counsel, accountants and other skilled Persons to
be selected and retained by it, including without limitation in the event of any
dispute or question as to the construction of any of the provisions hereof or of
any other agreement or of its duties hereunder, or relating to any dispute
involving any party hereto.  The Escrow Agent shall incur no liability and shall
be fully indemnified from any liability whatsoever for anything done, suffered
or omitted by it in accordance with, or in reasonable reliance upon, the advice
or opinion of any such counsel, accountants or other skilled Persons.  Purchaser
shall promptly pay, upon demand, the reasonable fees and expenses of any such
counsel.  Escrow Agent shall not be obligated to take any legal action or
commence any proceeding in connection with the Tax Escrow, any account in which
the Tax Escrow is deposited, this Escrow Agreement or the Underlying Agreement,
or to appear in, prosecute or defend any such legal action or proceeding.

 

If, at any time, (i) there shall exist any dispute involving any of the Parties
with respect to the holding or disposition of any portion of the Tax Escrow or
any other obligations of Escrow Agent hereunder or shall receive instructions,
claims or demands from any Party which the Escrow Agent determines, in its sole
discretion, conflict with any provision of this Escrow Agreement, (ii) Escrow
Agent is unable to determine, to Escrow Agent’s sole satisfaction, the proper
disposition of any portion of the Tax Escrow or Escrow Agent’s proper actions
with respect to its obligations hereunder, or (iii) the Parties have not within
30 days of the furnishing by Escrow Agent of a notice of resignation pursuant to
Section 5 hereof, appointed a successor Escrow Agent to act hereunder, then
Escrow Agent may, in its sole discretion, take either or both of the following
actions: (1) suspend the performance of any of its obligations (including
without limitation any disbursement obligation) under this Escrow Agreement
until such dispute or uncertainty shall be resolved to the sole satisfaction of
Escrow Agent or until a

 

--------------------------------------------------------------------------------


 

successor Escrow Agent shall have been appointed (as the case may be); or (2)
petition (by means of an interpleader action or any other appropriate method)
any Competent Court, for instructions with respect to such dispute or
uncertainty, and to the extent required or permitted by law, pay into such
court, for holding and disposition in accordance with the instructions of such
Competent Court, the entire Tax Escrow.  Escrow Agent shall have no liability to
any Party or any other individual or entity with respect to any suspension of
performance or disbursement into a Competent Court, specifically including any
liability or claimed liability that may arise, or be alleged to have arisen, out
of or as a result of any delay in the disbursement of funds held in the Tax
Escrow or any delay in or with respect to any other action required or requested
of Escrow Agent. Anything in this Escrow Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable for special,
incidental, punitive, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Escrow Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action.  Escrow Agent may rely on the validity, accuracy and content of
the statements contained any written notice, document, instruction, or request
furnished to it hereunder by Purchaser and Roseland without further
investigation, inquiry or examination.

 

5.                                       Succession.  The Escrow Agent may
resign and be discharged from its duties or obligations hereunder at any time by
giving its written resignation to the Parties.  Such resignation shall take
effect on the earlier of (a) a successor escrow agent being in place and (b) 30
days after such resignation is given to the Parties.  In such event, the Parties
may appoint a successor escrow agent by mutual consent.  If the Parties fail to
appoint a successor escrow agent prior to the expiration of 30 days following
receipt of the notice of resignation, the Escrow Agent may petition any
Competent Court for the appointment of a successor escrow agent or for other
appropriate relief, and any such resulting appointment shall be binding upon all
parties hereto.  The successor escrow agent shall execute and deliver to the
Escrow Agent an instrument accepting such appointment and the successor escrow
agent shall, without further acts, be vested with all the estates, property
rights, powers and duties of the predecessor Escrow Agent as if originally named
as Escrow Agent herein.  The retiring Escrow Agent shall transmit all records
pertaining to the Tax Escrow and shall pay the entire Tax Escrow to the
successor Escrow Agent, after making copies of such records as the retiring
Escrow Agent deems advisable and after payment by Purchaser to the retiring
Escrow Agent of all fees and expenses (including court costs and reasonable
attorneys’ fees) payable to or incurred by the retiring Escrow Agent in
connection with the performance of its duties and the exercise of its rights
hereunder.  After any retiring Escrow Agent’s resignation, the provisions of
this Escrow Agreement shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Escrow Agent under this Escrow
Agreement.  Any entity into which the Escrow Agent may be merged or converted or
with which it may be consolidated, or any entity to which all or substantially
all the escrow business may be transferred, shall be the Escrow Agent under this
Escrow Agreement without further act.

 

6.                                       Removal of Escrow Agent.  The Escrow
Agent may be removed at any time by mutual agreement of the Parties by giving
not less than 30 days’ prior written notice to the Escrow Agent.  Prior to the
expiration of such 30-day period, the Parties

 

--------------------------------------------------------------------------------


 

shall designate, by mutual consent, a successor escrow agent.  If no successor
escrow agent is appointed within such 30-day period, the Escrow Agent may
deposit all amounts remaining in the Tax Escrow with a Competent Court,
whereupon the Escrow Agent shall be discharged of all duties and obligations
hereunder.

 

7.                                       Compensation and Reimbursement. 
Purchaser agrees to (a) pay the Escrow Agent upon execution of this Escrow
Agreement and from time to time thereafter reasonable compensation for the
services to be rendered hereunder, which unless otherwise agreed in writing
shall be as described in Schedule A attached hereto, and (b) pay or reimburse
the Escrow Agent upon request for all expenses, disbursements and advances,
including reasonable attorney’s fees and expenses, travel expenses, telephone
and facsimile transmission costs, postage (including express mail and overnight
delivery charges), copying charges and the like incurred or made by it in
connection with the preparation, execution, performance, delivery, modification
and termination of this Escrow Agreement.  The additional provisions and
information set forth on Schedule A are hereby incorporated by this reference
and form a part of this Escrow Agreement.  All such compensation and amounts
payable to the Escrow Agent shall be paid by Purchaser. The obligations of
Purchaser under this Section 7 shall survive any termination of this Escrow
Agreement and the resignation or removal of Escrow Agent.

 

For the avoidance of doubt, the Escrow Agent is expressly not authorized to, and
may not, disburse to itself from the Tax Escrow any amounts, whether for
compensation and reimbursement of out-of-pocket expenses due and payable
hereunder or for any amount to which Escrow Agent is entitled to seek
indemnification pursuant to Section 8 hereof.  Escrow Agent hereby waives and
shall not claim any lien on, right of setoff against or security interest in the
Tax Escrow for the payment of any claim for indemnification, compensation,
expenses or other amounts due hereunder.

 

8.                                       Indemnity.  From and at all times after
the date of this Escrow Agreement,  Purchaser and Roseland shall, jointly and
severally, to the fullest extent permitted by law, indemnify, defend and save
harmless the Escrow Agent and its affiliates and each of their respective
directors, officers, agents, representatives and employees (the “Indemnitees”)
from and against any and all actions, claims (whether or not valid), losses,
liabilities, damages, costs and expenses (including the reasonable fees and
expenses of in house or outside counsel and experts and their staffs and all
expense of document location, duplication and shipment) of any kind or nature
whatsoever incurred by or asserted against any Indemnitee, whether direct,
indirect or consequential, as a result of, arising out of or in connection with
any claim, demand, suit, action or proceeding (including any inquiry or
investigation) by any Person, including without limitation any Party to this
Escrow Agreement, whether threatened or initiated, asserting a claim for any
legal or equitable remedy against any Person under any statute or regulation,
including, but not limited to, any federal or state securities laws, or under
any common law or equitable cause or otherwise, arising from or in connection
with the negotiation, preparation, execution, performance or failure of
performance of this Escrow Agreement or any transactions contemplated herein,
whether or not any such Indemnitee is a party to any such action, proceeding,
suit or the target of any such inquiry or investigation; provided,  that no
Indemnitee shall have the right to be indemnified hereunder for any liability

 

--------------------------------------------------------------------------------


 

determined by a Competent Court pursuant to a Final Order to have resulted
primarily from the gross negligence or willful misconduct of such Indemnitee. 
The Parties hereto acknowledge that the foregoing indemnities shall survive the
resignation or removal of the Escrow Agent or the termination of this Escrow
Agreement.

 

9.                                       Account Opening Information/TINs.

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

 

Patriot Act Disclosure.  Section 326 of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (“USA PATRIOT Act”) requires the Escrow Agent to implement reasonable
procedures to verify the identity of any Person that opens a new account with
it.  Accordingly, the Parties acknowledge that Section 326 of the USA PATRIOT
Act and the Escrow Agent’s identity verification procedures require the Escrow
Agent to obtain information which may be used to confirm the a Party’s identity,
including, without limitation, name, address and organizational documents
(“Identifying Information”).  The Parties agree to provide the Escrow Agent with
and consent to the Escrow Agent obtaining from third parties any such
Identifying Information required as a condition of opening an account with or
using any service provided by the Escrow Agent.

 

TINs. Tax Matters.  All interest or other income earned under the Escrow
Agreement shall be reported by the recipient to the Internal Revenue Service or
any other taxing authority.  All income attributable to the cash held pursuant
to the terms of this Escrow Agreement shall be allocated to Roseland Partners,
L.L.C. Roseland shall provide Escrow Agent with a W-9 or W-8 IRS tax form
promptly upon request and Escrow Agent will file the appropriate 1099 or other
required forms pursuant to Federal and applicable state laws.  A statement of
citizenship will be provided if requested by Escrow Agent.

 

10.                                 Notices.  All notices, approvals, consents,
request and other communications hereunder shall be in writing and shall be
deemed to be duly given and received:

 

(a)                                  upon delivery if delivered personally or
upon confirmed transmittal if by facsimile; or

 

(b)                                 on the next Business Day (as hereinafter
defined) if sent by overnight courier.

 

If to Purchaser:

 

c/o Mack-Cali Realty Corporation

343 Thornall Street

Edison, NJ 08837-2206

with two (2)
separate copies
of the notice sent
to the attention of:

 

--------------------------------------------------------------------------------


 

Telecopy:  (732) 205-9040
Telephone:  (732) 590-1040
Email:  mhersh@mack-cali.com
Attention:  Mitchell E. Hersh
President and Chief Executive Officer

 

and

 

Telecopy:  (732) 205-9015
Telephone:  (732) 590-1010
Email:  rthomas@mack-cali.com
Attention:  Roger W. Thomas
Executive Vice President and General Counsel

 

with a copy (which shall not constitute notice) to:

 

Greenberg Traurig, LLP

The MetLife Building
200 Park Avenue
New York, NY 10166
Telecopy:  (212) 801-6400
Telephone:  (212) 801-9200
E-Mail:  blockd@gtlaw.com
Attention:  Dennis J. Block, Esq.

                  Anthony J. Marsico, Esq.

 

If to Roseland:

 

Roseland Partners, L.L.C.

233 Canoe Brook Road

Short Hills, N.J. 07078

Attention: Bradford R. Klatt

with two (2)
separate copies
of the notice sent
to the attention of:

 

Telecopy:  (973) 564-6200

Telephone:  (973) 218-2300

Email: tycher@roselandproperty.com

Attention: Marshall B. Tycher

 

Telecopy:  (973) 564-6200

Telephone:  (973) 218-2300

Email: klatt@roselandproperty.com

Attention: Bradford R. Klatt

 

with a copy (which shall not constitute notice) to:

 

--------------------------------------------------------------------------------


 

Orloff, Lowenbach, Stifelman & Siegel, P.A.

101 Eisenhower Parkway

Suite 400

Roseland, N.J. 07068-1097

Telecopy:  (973) 622-3073

Telephone:  (973) 622-6200

Email:  ss@olss.com

Attention:  Stanley Schwartz, Esq.

 

If to the Escrow Agent:

 

U.S. Bank National Association
21 South Street, 3rd Floor
Morristown, NJ 07960
Telecopy:  (973) 682-4540
Telephone:  (973) 898-7169

Email: Christopher.Golabek@USBank.com
Attn:  Christopher Golabeck, Vice President

 

Notwithstanding the above, in the case of notices, approvals, consents, requests
and other communications delivered to the Escrow Agent pursuant to (b) of this
Section 10, such notices, approvals, consents, requests and other communications
shall be deemed to have been given on the date received by the Escrow Agent.  In
the event that the Escrow Agent, in its sole discretion, shall determine that an
emergency exists, the Escrow Agent may use such other means of communication as
the Escrow Agent deems appropriate.  “Business Day” shall mean any day other
than a Saturday, Sunday or any other day on which the Escrow Agent located at
the notice address set forth above is authorized or required by law or executive
order to remain closed.

 

11.                                 Security Procedures.  In the event transfer
instructions are given, whether in writing, by telecopier or otherwise, the
Escrow Agent is authorized, but under no circumstance is required, to seek
confirmation of such instructions by telephone call-back to the Person or
Persons designated on Annex I hereto, and the Escrow Agent may rely upon the
confirmation of anyone purporting to be the Person or Persons so designated. 
The Persons and telephone numbers for call-backs may be changed only in a
writing actually received and acknowledged by the Escrow Agent. If the Escrow
Agent is unable to contact any of the authorized representatives identified in
Annex I for Purchaser, the Escrow Agent is hereby authorized to seek
confirmation of such instructions by telephone call-back to any one or more of
its executive officers, (“Executive Officers”), which shall include the titles
of President or Chief Financial Officer as the Escrow Agent may select.  Such
Executive Officer shall deliver to the Escrow Agent a fully executed Incumbency
Certificate, and the Escrow Agent may rely upon the confirmation of anyone
purporting to be any such officer. The Escrow Agent and the beneficiary’s bank
in any transfer may rely solely upon any account numbers or similar identifying
numbers provided by Purchaser or Roseland to identify (a) the beneficiary, (b)
the beneficiary’s bank, or (c) an intermediary bank.  The Escrow Agent

 

--------------------------------------------------------------------------------


 

may apply any of the escrowed property for any disbursement order it executes
using any such identifying number, even when its use may result in a Person
other than the beneficiary being delivered property, or the transfer to a bank
other than the beneficiary’s bank or an intermediary bank designated. The
parties to this Escrow Agreement acknowledge that these security procedures are
commercially reasonable.  Purchaser and Roseland agree that repetitive or
standing settlement instructions will be effective as the transfer instructions
of Purchaser and Roseland, whether or not authorized, if such settlement
instructions are verified pursuant to the security procedure provided herein or
such other security procedure that the Escrow Agent, Purchaser and Roseland may
agree to.

 

12.                                 Miscellaneous.  The provisions of this
Escrow Agreement may be waived, altered, amended or supplemented, in whole or in
part, only by a writing signed by all of the parties hereto.  Neither this
Escrow Agreement nor any right or interest hereunder may be assigned in whole or
in part by any party, except as provided in Sections 5 and 6, without the prior
consent of the other parties.  This Escrow Agreement shall be binding upon each
of the parties hereto and each of their respective successors and permitted
assigns, if any.  Nothing in this Escrow Agreement is intended to confer, or
shall be deemed to confer, any rights or remedies upon any Person other than the
parties hereto and their successors and assigns.  This Escrow Agreement shall
inure to the benefit of: Purchaser, Roseland, the Escrow Agent and their
respective successors and assigns, if any, of the foregoing.  This Escrow
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York.  All Actions arising out of or relating to this Escrow
Agreement shall be heard and determined exclusively in any New York federal
court sitting in the Borough of Manhattan of The City of New York; provided,
however, that if such federal court does not have jurisdiction over such Action,
such Action shall be heard and determined exclusively in any New York state
court sitting in the Borough of Manhattan of The City of New York.  Consistent
with the preceding sentence, the parties hereto hereby (a) submit to the
exclusive jurisdiction of any federal or state court sitting in the Borough of
Manhattan of The City of New York for the purpose of any Action arising out of
or relating to this Escrow Agreement brought by any party hereto and (b)
irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Escrow Agreement or the transactions contemplated by this Escrow Agreement may
not be enforced in or by any of the above-named courts. The parties hereto
hereby waive to the fullest extent permitted by applicable law any right it may
have to a trial by jury with respect to any litigation directly or indirectly
arising out of, under or in connection with this Escrow Agreement or the
transactions contemplated by this Escrow Agreement. This Escrow Agreement sets
forth the entire understanding of the parties hereto relating to the subject
matter hereof and thereof and supersede all prior agreements and understandings
among or between any of the parties relating to the subject matter hereof and
thereof.  Nothing in this Escrow Agreement shall derogate from, or modify in any
respect any of the obligations of the Parties under the terms and provisions of
the Purchase Agreement.  In the event any provision of this Escrow Agreement
shall be held invalid or unenforceable by any court

 

--------------------------------------------------------------------------------


 

of competent jurisdiction, such holding shall not invalidate or render
unenforceable any other provision of this Escrow Agreement and each and every
other provision of this Escrow Agreement shall continue in full force and
effect.  The waiver by any party hereto of a breach of any provision of this
Escrow Agreement shall not operate or be construed as a waiver of any other or
subsequent breach by any party.  This Escrow Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. All signatures of the
parties to this Escrow Agreement may be transmitted by facsimile, and such
facsimile will, for all purposes, be deemed to be the original signature of such
party whose signature it reproduces, and will be binding upon such party.

 

13.                                 Termination.  This Escrow Agreement shall
terminate upon the earliest occurrence of any of the following events: (a) the
written agreement of Purchaser and Roseland; or (b) upon the release by Escrow
Agent of all of the Tax Escrow in accordance with the terms of this Escrow
Agreement; provided, however, that Sections 4, 7, 8, 10, 12 and 13 shall survive
any termination of this Escrow Agreement.

 

14.                                 Compliance with Court Orders.  In the event
that any escrow property shall be attached, garnished or levied upon by any
court order, or the delivery thereof shall be stayed or enjoined by an order of
a court, or any order, judgment or decree shall be made or entered by any court
order affecting the property deposited under this Escrow Agreement, the Escrow
Agent is hereby expressly authorized, in its sole discretion, to obey and comply
with all writs, orders or decrees so entered or issued, which it is advised by
legal counsel of its own choosing is binding upon it, whether with or without
jurisdiction, and in the event that the Escrow Agent obeys or complies with any
such writ, order or decree it shall not be liable to any of the parties hereto
or to any other Person, by reason of such compliance notwithstanding such writ,
order or decree be subsequently reversed, modified, annulled, set aside or
vacated.

 

15.                                 Representations and Warranties.  Each Party,
respectively and on its own behalf, makes the following representations and
warranties to Escrow Agent: (a) it is duly organized, validly existing, and in
good standing under the laws of the state of its incorporation or organization,
and has full power and authority to execute and deliver this Escrow Agreement
and to perform its obligations hereunder; (b) this Escrow Agreement has been
duly approved by all necessary action, including any necessary shareholder or
membership approval, has been executed by its duly authorized officers, and
constitutes its valid and binding agreement, enforceable in accordance with its
terms; (c) the execution, delivery, and performance of this Escrow Agreement is
in accordance with the Purchase Agreement and will not violate, conflict with,
or cause a default under its articles of incorporation, articles of
organization, bylaws, management agreement or other organizational document, as
applicable, any applicable law or regulation, or any court order or
administrative ruling or decree to which it is a party or any of its property is
subject; (d) the applicable persons designated on Annex I hereto have been duly
appointed to act as its representatives hereunder and have full power and
authority to execute and deliver any notice or instruction hereunder, to amend,
modify or waive any provision of this Escrow Agreement and to take any and all
other actions under this Escrow Agreement, all without further consent or
direction from, or notice to, it or any

 

--------------------------------------------------------------------------------


 

other Party; (e) no party other than the Parties hereto has, or shall have, any
lien, claim or security interest in the Tax Escrow or any part thereof; and (f)
all of its representations and warranties contained herein are true and complete
as of the date hereof and will be true and complete at the time of any
disbursement of the Tax Escrow.

 

[Signature Page Follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date set forth above.

 

 

 

MACK-CALI REALTY ACQUISITION CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

Mitchell E. Hersh

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

ROSELAND PARTNERS, L.L.C., a New Jersey limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

Manager

 

 

U.S. Bank National Association, as Escrow Agent

 

By:

 

 

Name: Christopher E. Golabek

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

Annex I

 

Telephone Number(s) for Call-Backs and

Person(s) Designated to Give and Confirm Funds Transfer Instructions

 

If to Purchaser:

 

Name

 

Telephone Number

 

Signature

1. Mitchell E. Hersh

 

732-590-1040

 

 

 

 

 

 

 

 

 

 

 

 

 

If to Roseland:

 

Name

 

Telephone Number

 

Signature

1. Bradford R. Klatt

 

973-218-2309

 

 

 

 

 

 

 

 

 

 

 

 

2.  Marshall B. Tycher

 

973-218-2307

 

 

 

Telephone call-backs shall be made to each of Purchaser and Roseland if joint
instructions are required pursuant to this Escrow Agreement.  All funds transfer
instructions must include the signature of the person(s) authorizing said funds
transfer.

 

The following information should be provided to Escrow Agent separately by each
Representative and any future Representative:

 

1.  Date of Birth

2.  Address

3.  Mailing Address, if different

4.  Social Security Number

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

1.             Escrow Agent Fees.

 

A.

Escrow Agent One-Time Fee : $2,500.00

 

 

The acceptance fee includes the administrative review of documents, initial
set-up of the accounts, and other reasonably required services up to and
including the closing.  This is a flat one-time fee, payable at closing.

 

 

[B.

Legal Expense: At Cost]

 

Account approval is subject to review and qualification.  Fees paid in advance
will not be prorated.  The fees set forth above and any subsequent modifications
thereof are part of your agreement.  In the event your transaction is not
finalized, incurred costs and out-of-pocket expenses will be billed to you
directly.  Absent your written instructions to sweep or otherwise invest, all
sums will remain uninvested and no accrued interest or other compensation will
be credited to the account.  Your direction to us to engage in work on the
financing constitutes acceptance of the terms and conditions set forth.

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT:  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account.  For a
non-individual person such as a business entity, a charity, a Trust or other
legal entity we will ask for documentation to verify its formation and existence
as a legal entity. We may also ask to see financial statements, licenses,
identification and authorization documents from individuals claiming authority
to represent the entity or other relevant documentation.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

FIRST AMERICAN FUNDS

AUTOMATIC MONEY MARKET INVESTMENTS

INVESTMENT AUTHORIZATION LETTER

 

Based upon client’s prior review of investment alternatives, in the absence of
further specific written direction to the contrary, U.S. Bank National
Association (or U.S. Bank Trust National Association) is hereby directed to
invest and reinvest proceeds and other available moneys in the following funds
as permitted by the operative documents.

 

 

First American Funds Government Obligations (Class Z)

 

 

 

First American Funds Prime Obligations (Class Z)

 

 

 

First American Funds Treasury Obligations (Class Z)

 

 

 

First American Tax Free Obligations (Class Z)

 

 

 

First American U.S. Treasury Money Market Fund (Class Z)

 

PLEASE REFER TO THE PROSPECTUS OF FIRST AMERICAN FUNDS, INC. WHICH YOU HEREBY
ACKNOWLEDGE HAS PREVIOUSLY BEEN PROVIDED.  NOTE THAT THE ABOVE FUNDS’ INVESTMENT
ADVISOR, CUSTODIAN, DISTRIBUTOR AND OTHER SERVICE PROVIDERS AS DISCLOSED IN THE
FUNDS PROSPECTUS ARE U.S. BANK NATIONAL ASSOCIATION AND AFFILIATES THEREOF. 
SHARES OF THE ABOVE FUNDS ARE NOT DEPOSITS OR OBLIGATIONS OF, OR GUARANTEED BY,
ANY BANK INCLUDING U.S. BANK NATIONAL ASSOCIATION OR ANY OF ITS AFFILIATES, NOR
ARE THEY INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION, THE FEDERAL
RESERVE BOARD OR ANY OTHER AGENCY.  AN INVESTMENT IN THE FUNDS INVOLVES
INVESTMENT RISK, INCLUDING POSSIBLE LOSS OF PRINCIPAL. U.S. BANK DOES NOT HAVE A
DUTY NOR WILL IT UNDERTAKE ANY DUTY TO PROVIDE INVESTMENT ADVICE TO YOU.  FOR
INFORMATION ABOUT OTHER AVAILABLE SWEEP OPTIONS, CONTACT YOUR ACCOUNT MANAGER.
INVESTMENT ADVICE, IF NEEDED, SHOULD BE OBTAINED FROM YOUR FINANCIAL ADVISOR.

 

U.S. Bank National Association (or U.S. Bank Trust National Association) will
not vote proxies for the First American Funds.  Proxies will be mailed to you
for voting.

 

SHAREHOLDER COMMUNICATIONS ACT AUTHORIZATION

 

The Shareholder Communications Act of 1985 and its regulation require that banks
and trust companies make an effort to facilitate communication between
registrants of U.S. securities and the parties who have the authority to vote or
direct the voting of those securities regarding proxy dissemination and other
corporate communications.  Unless you indicate your objection below, we will
provide the obligatory information to the registrant upon request.  Your
objection will apply to all securities held for you in the account now and in
the future unless you notify us in writing.

 

--------------------------------------------------------------------------------


 

No                                U.S. Bank National Association is NOT
authorized to provide my name, address, and securities positions to requesting
issuers

 

Fee Basis:  Approval of investment in any of these First American mutual funds
includes approval of the fund’s fees and expenses as detailed in the enclosed
prospectus, including advisory, custodial, distribution, shareholder service
expenses and other fees, which fees and expenses are paid to U.S. Bank National
Association or other affiliates of U.S. Bank National Association.

 

Roseland Partners, L.L.C.

 

 

Company Name

 

Signature of Authorized Directing Party

 

 

 

 

 

Name and Title:

 

 

 

#2000257000, #2000258000

 

 

 

 

 

 

 

 

Trust Account Number — includes existing and future sub-accounts unless
otherwise designated.

 

Date

 

 

 

 

 

 

Mack-Cali Realty Acquisition Corp.

 

 

Company Name

 

Signature of Authorized Directing Party

 

 

 

 

 

Name and Title:

 

 

 

#2000257000, #2000258000

 

 

 

 

 

 

 

 

Trust Account Number — includes existing and future sub-accounts unless
otherwise designated.

 

Date

 

--------------------------------------------------------------------------------


 

EXHIBIT A
Transmittal Letter — Disbursement Instructions

 

[Letterhead of Sender]

 

US Bank National Association

 

 

 

Re:  Bulk Sales Tax Escrow Agreement

 

Dear Sir or Madam:

 

Pursuant Section 2 of that certain Bulk Sales Tax Escrow Agreement (the “Escrow
Agreement”) dated as of                     , 2012, by and Among Mack-Cali
Realty Acquisition Corp., a Delaware corporation, or its designee, and Roseland
Partners, L.L.C., a New Jersey limited liability company and US Bank National
Association, as escrow agent, attached hereto you will find a copy of written
instructions from the New Jersey Division of Taxation regarding the disbursement
of the Tax Escrow (the “Instructions”).

 

Pursuant to Section 2 of the Escrow Agreement, you are hereby directed to
disburse via check to the New Jersey Department of the Treasury, Division of
Taxation the amount of $                                 to the address set
forth below with the following notation(s) in the “memo” section of such check
                                            .

 

Address:

 

 

 

The undersigned hereby certifies that this Transmittal Letter is being sent in
conformity with the Escrow Agreement, that the amount set forth above is the
amount required to be paid pursuant to the Instructions and the Escrow
Agreement, and that a copy of this Transmittal Letter is being sent to the other
party to the Escrow Agreement in accordance with the provisions of the Escrow
Agreement.

 

Sincerely,

 

 

[Name and Title]

 

Enclosure

cc:  [other party] w/enc.

 

--------------------------------------------------------------------------------


 

EXHIBIT B
Transmittal Letter — Release Authorization

 

[Letterhead of Sender]

 

US Bank National Association

 

 

 

Re:  Bulk Sales Tax Escrow Agreement

 

Dear Sir or Madam:

 

Pursuant Section 3 of that certain Bulk Sales Tax Escrow Agreement (the “Escrow
Agreement”) dated as of                     , 2012, by and Among Mack-Cali
Realty Acquisition Corp., a Delaware corporation, or its designee, and Roseland
Partners, L.L.C., a New Jersey limited liability company and US Bank National
Association, as escrow agent, attached hereto you will find a copy of any
written confirmation from the New Jersey Division of Taxation that the NJ Tax
Claim has been paid in full or that Parents and Purchaser have no further
liability for the NJ Tax Claim.  Capitalized terms used herein that are not
defined have the meanings provided in the Escrow Agreement.

 

Pursuant to Section 3 of the Escrow Agreement, you are hereby directed to
disburse to Roseland Partners, L.L.C.  the balance of the Tax Escrow via wire
transfer in accordance with the following wire instructions:

 

Name, Address and Phone Number of Bank



 

 

Phone No.

 

Bank Account Number:

ABA Number:

Account Title:

 

The undersigned hereby certifies that this Transmittal Letter is being sent in
conformity with the Escrow Agreement, that Roseland Partners, L.L.C.  is
entitled to receive the balance of the Tax Escrow pursuant to the Escrow
Agreement, and that a copy of this Transmittal Letter is being sent to the other
party to the Escrow Agreement in accordance with the provisions of the Escrow
Agreement.

 

Sincerely,

 

[Name and Title]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
Account Information

 

Wire Instructions:

 

Bank:

 

U.S. Bank, N.A.

 

 

 

ABA:

 

091000022

 

 

 

Account Number:

 

173103781816

 

 

 

BNF:

 

USBANK PA & NJ CT WIRE CLRG

 

 

 

BNF Address:

 

777 E. Wisconsin Avenue

 

 

Milwaukee, WI 53202-5300

 

 

 

Title of Account:

 

Mack Cali Realty Bulk Sales Tax

 

 

 

Reference Number:

 

2000258000

 

Addresses for Statements, etc.

 

Purchaser:

 

 

 

c/o Mack-Cali Realty Corporation

 

 

343 Thornall Street

 

 

Edison, NJ 08837-2206

 

 

with two (2)

 

 

separate copies

 

 

of the statements sent

 

 

to the attention of:

 

 

 

 

 

Telecopy: (732) 205-8237

 

 

Telephone: (732) 590-1020

 

 

Email: blefkowitz@mack-cali.com

 

 

Attention: Barry Lefkowitz

 

 

Executive Vice President and Chief Financial Officer

 

 

 

 

 

and

 

 

 

 

 

Telecopy: (732) 205-

 

 

Telephone: (732) 590-

 

 

Email: wfitzpatrick@mack-cali.com

 

 

Attention: William Fitzpatrick

 

 

Vice President, Treasury

 

--------------------------------------------------------------------------------


 

Roseland:

 

 

 

Roseland Partners, L.L.C.

 

 

233 Canoe Brook Road

 

 

Short Hills, NJ 07078

 

 

with two (2)

 

 

separate copies

 

 

of the statements sent

 

 

to the attention of:

 

 

 

 

 

Telecopy: (973) 564-6200

 

 

Telephone: (973) 218-2309

 

 

Email: Klatt@roselandproperty.com

 

 

Attention: Bradford R. Klatt

 

 

 

 

 

Telecopy: (973) 564-6200

 

 

Telephone: (973-218-2307

 

 

Email: Tycher@roselandproperty.com

 

 

Attention: Marshall B. Tycher

 

 

 

 

 

with an additional copy to:

 

 

 

 

 

Orloff, Lowenbach, Stifelman & Siegel, P.A.

 

 

101 Eisenhower Parkway

 

 

Suite 400

 

 

Roseland, NJ 07068-1097

 

 

Telecopy: (973) 622-3073

 

 

Telephone: (973) 622-6200

 

 

Email: ss@olss.com

 

 

Attention: Stanley Schwartz, Esq.

 

--------------------------------------------------------------------------------


 

Exhibit I

 

BILL OF SALE

 

THIS BILL OF SALE (this “Bill of Sale”) is made and entered into as of
                                        , 2012, between Roseland Property
Company, Inc., a New Jersey corporation (“Roseland Property”), and [Mack-Cali
Realty Acquisition Corp., a Delaware corporation] (“Purchaser”).

 

RECITALS:

 

A.  Roseland Partners, L.L.C., a New Jersey limited liability company
(“Seller”), and Purchaser, Mack-Cali Realty L.P., a Delaware limited
partnership, and Mack-Cali Realty Corporation, a Maryland Corporation, are
parties to a Membership Interest and Asset Purchase Agreement, dated as of
                  , 2012 (the “Purchase Agreement”).

 

B.  Roseland Property is a wholly owned subsidiary of Seller.

 

C.  This Bill of Sale is made and delivered pursuant to the terms and subject to
the conditions set forth in the Purchase Agreement; and

 

D.  Capitalized terms used herein and not otherwise defined herein shall have
the meaning given such terms in the Purchase Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, subject to the terms and conditions of the Purchase Agreement,
and in consideration of the promises and mutual agreements set forth therein,
the parties hereby agree as follows:

 

1.                                       Transferred Assets.  For good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Roseland Property hereby grants, bargains, sells, transfers,
assigns, conveys and delivers to the Purchaser, and the Purchaser hereby
purchases, accepts and acquires from Roseland Property, good title, free and
clear from all Encumbrances (other than Permitted Encumbrances), to all tangible
Roseland Property Assets, other than the Excluded Roseland Property Assets
(together, the “Transferred Assets”).  In the event of a conflict between the
terms and conditions of this Bill of Sale and the terms and conditions of the
Purchase Agreement, the terms and conditions of the Purchase Agreement shall
govern, supersede and prevail. Notwithstanding anything to the contrary in this
Bill of Sale, nothing herein is intended to, nor shall it, extend, amplify or
otherwise alter the representations, warranties, covenants and obligations of
the parties contained in the Purchase Agreement or the survival thereof. 
Nothing in this Bill of Sale shall be construed as an attempt or agreement to
assign any agreement, contract or other asset which assignment is not permitted
by law or is not permitted without the consent of any other party or parties
thereto unless such consent shall have been given.

 

--------------------------------------------------------------------------------


 

2.                                       Payover.  Roseland Property shall from
time to time pay to the Purchaser, when received, any amounts that shall be
received directly or indirectly by Roseland Property (including amounts received
as interest) in respect of any of the Transferred Assets sold, assigned or
transferred to the Purchaser pursuant hereto and the Purchase Agreement.

 

3.                                       Further Assurances.  At any time and
from time to time upon the Purchaser’s written request, Roseland Property hereby
covenants and agrees that from and after the Closing Date, Roseland Property
shall, at its expense, execute and deliver to the Purchaser all such deeds,
conveyances, bills of sale, assurances, transfers, assignments and consents,
approvals, agreements and contracts and any other documents, and shall cooperate
fully with the Purchaser and do all such other things, as may be reasonably
necessary to effectively transfer the Transferred Assets to, and to perfect and
confirm the ownership of the Transferred Assets by, the Purchaser, as reasonably
requested by the Purchaser.

 

4.                                       Amendments.  This Bill of Sale may not
be amended or modified except by an instrument in writing signed by, or on
behalf of, each of the parties hereto.

 

5.                                       Binding Effect; Benefit.  This Bill of
Sale shall inure to the benefit of and be binding upon the parties hereto and
their successors and permitted assigns.

 

6.                                       Notices.  Any notice, request or other
document to be given hereunder to any party hereto shall be given in the manner
set forth in the Purchase Agreement.  Any party hereto may change its address
for receiving notices, requests and other documents by giving written notice of
such change to the other parties hereto in accordance with the Purchase
Agreement.

 

7.                                       Severability.  If any provision of this
Bill of Sale is held to be illegal, invalid or unenforceable under present or
future laws effective during the term hereof, such provision shall be fully
severable and this Bill of Sale shall be construed and enforced as if such
illegal, invalid or unenforceable provision never comprised a part hereof; and
the remaining provisions hereof will remain in full force and effect and will
not be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom.  Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as part of this Bill
of Sale a provision as similar in its terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

 

8.                                       Governing Law; Jurisdiction; Venue. 
This Bill of Sale will be governed by, and construed in accordance with, the
substantive laws of the State of New York without reference or regard to the
conflicts of law rules thereof.  ANY LEGAL ACTION BROUGHT BY ANY PARTY AGAINST
ANY OTHER PARTY UNDER THIS BILL OF SALE SHALL BE SUBMITTED FOR TRIAL, WITHOUT A
JURY, EXCLUSIVELY BEFORE ANY COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE
CITY OF NEW YORK.  THE PARTIES CONSENT AND SUBMIT TO THE EXCLUSIVE JURISDICTION
OF ANY SUCH COURT AND AGREE TO ACCEPT SERVICE OF PROCESS OUTSIDE THE STATE OF
NEW YORK IN ANY MATTER TO BE SUBMITTED TO ANY SUCH COURT

 

2

--------------------------------------------------------------------------------


 

PURSUANT HERETO, AND EXPRESSLY WAIVE ALL RIGHTS TO TRIAL BY JURY FOR ANY MATTERS
ARISING UNDER THIS BILL OF SALE.

 

9.                                       Captions.  The captions in this Bill of
Sale are for convenience of reference only and do not limit or otherwise affect
any of the terms or provisions hereof.

 

10.                                 Counterparts.  This Bill of Sale may be
executed in counterparts, each of which will be deemed an original, and all of
which together will constitute one and the same instrument.

 

11.                                 Rule of Construction.  The parties hereto
acknowledge and agree that each has negotiated and reviewed the terms of this
Bill of Sale, assisted by such legal and tax counsel as they desired, and has
contributed to its revisions.  The parties hereto further agree that the rule of
construction that any ambiguities are resolved against the drafting party will
be subordinated to the principle that the terms and provisions of this Bill of
Sale will be construed fairly as to all parties and not in favor of or against
any party.  As used herein, the word “including”, means “including, without
limitation”.

 

12.                                 Third Party Rights.  Nothing in this Bill of
Sale, express or implied, is intended to confer on any Person not a party to
this Bill of Sale (other than a permitted assignee) any right or remedy by
reason of this Bill of Sale, including without limitation any third party
beneficiary rights.

 

13.                                 Execution by Facsimile or E-Mail.  This Bill
of Sale, the instruments and the agreements referred to herein, and each other
agreement or instrument entered into in connection herewith or therewith or
contemplated hereby or thereby, and any amendments hereto or thereto, to the
extent signed and delivered by means of a facsimile machine or electronic
transmission in portable document format (“pdf”), shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person.  At the request of any party hereto or to any such
agreement or instrument, each other party hereto or thereto shall re-execute
original forms thereof and deliver them to all other parties.  No party hereto
or to any such agreement or instrument shall raise the use of a facsimile
machine or electronic transmission in pdf to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of a facsimile machine or electronic transmission in pdf as a
defense to the formation or enforceability of a contract, and each such party
forever waives any such defense.

 

TO HAVE AND TO HOLD the Transferred Assets unto the Purchaser, its successors
and assigns forever.

 

*  *  *  *  *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Bill of Sale as of the
date first written above.

 

ROSELAND PROPERTY:

 

 

 

ROSELAND PROPERTY COMPANY, INC.

 

a New Jersey corporation

 

 

 

 

 

By:

 

 

 

Marshall B. Tycher

 

 

Authorized Signatory

 

 

 

 

 

THE PURCHASER:

 

 

 

MACK-CALI REALTY ACQUISITION CORP.

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

[name and title]

 

 

4

--------------------------------------------------------------------------------


 

Exhibit J

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment and Assumption
Agreement”) is made and entered into as of
                                        , 2012, among Roseland Property
Company, Inc., a New Jersey corporation (“Roseland Property”), and Roseland
Partners, L.L.C., a New Jersey limited liability company (“Seller”, and together
with Roseland Property, the “Assignors”), and [Mack-Cali Realty Acquisition
Corp., a Delaware corporation] (the “Assignee”).

 

RECITALS:

 

A.  Seller and the Assignee, Mack-Cali Realty L.P., a Delaware limited
partnership, and Mack-Cali Realty Corporation, a Maryland Corporation, are
parties to a Membership Interest and Asset Purchase Agreement, dated as of
                  , 2012 (the “Purchase Agreement”).

 

B.  Roseland Property is a wholly owned subsidiary of Seller.

 

C.  This Assignment and Assumption Agreement is made and delivered pursuant to
the terms and subject to the conditions set forth in the Purchase Agreement; and

 

D.  Capitalized terms used herein and not otherwise defined herein shall have
the meaning given such terms in the Purchase Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, subject to the terms and conditions of the Purchase Agreement,
and in consideration of the promises and mutual agreements set forth therein,
the parties hereby agree as follows:

 

1.                                       Assignment of Intangible Rights.  For
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Roseland Property hereby grants, sells, transfers, assigns,
conveys and delivers to Assignee, and Assignee hereby purchases, accepts and
acquires from Roseland Property, good title, free and clear from all
Encumbrances (other than Permitted Encumbrances), to all of the Roseland
Property Assets (other than tangible Roseland Property Assets) of Roseland
Property other than the Excluded Roseland Property Assets (the “Intangible
Rights”).

 

2.                                       Assumption of Liabilities.  For good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Assignors hereby grant, sell, transfer, assign and convey to
the Assignee all of the Assignors’ respective right, title, benefit, privileges
and interest in and to, and all of the Assignors’ respective burdens,
obligations and liabilities in connection with, each of the Assumed Roseland
Property Liabilities.  The Assignee hereby accepts such assignment and assumes
and agrees to observe and perform in accordance with their terms all of the
duties, obligations, terms, provisions and covenants, and to pay and discharge
all of the debts and liabilities, of the Assignors to be observed, performed,
paid or discharged from and after the Closing Date in connection with the
Assumed Roseland Property

 

--------------------------------------------------------------------------------


 

Liabilities.  In no event will the Assignee assume or incur any liability or
obligation or otherwise in respect of any liabilities other than the Assumed
Roseland Property Liabilities, including the Excluded Roseland Property
Liabilities, all of which remain the sole obligation of the applicable
Assignors.  The assumption by the Assignee of the Assumed Roseland Property
Liabilities shall not be construed to defeat, impair or limit in any way the
rights, claims or remedies of Assignee under the Purchase Agreement.

 

3.                                       Miscellaneous.  In the event of a
conflict between the terms and conditions of this Assignment and Assumption
Agreement and the terms and conditions of the Purchase Agreement, the terms and
conditions of the Purchase Agreement shall govern, supersede and prevail. 
Notwithstanding anything to the contrary in this Assignment and Assumption
Agreement, nothing herein is intended to, nor shall it, extend, amplify or
otherwise alter the representations, warranties, covenants and obligations of
the parties contained in the Purchase Agreement or the survival thereof. 
Nothing in this Assignment and Assumption Agreement shall be construed as an
attempt or agreement to assign any agreement, contract or other asset which
assignment is not permitted by law or is not permitted without the consent of
any other party or parties thereto unless such consent shall have been given. 
This Assignment and Assumption Agreement does not create or establish
liabilities or obligations not otherwise created or existing under or pursuant
to the Purchase Agreement.

 

4.                                       Payover.  Roseland Property shall from
time to time pay to Assignee, when received, any amounts that shall be received
directly or indirectly by Roseland Property (including amounts received as
interest) in respect of any of the Intangible Rights sold, assigned or
transferred to Assignee pursuant hereto and the Purchase Agreement.

 

5.                                       Further Assurances.

 

(a)                                  Roseland Property hereby covenants and
agrees that from and after the Closing Date, Roseland Property shall, at its
expense, execute and deliver to Assignee all such deeds, conveyances, bills of
sale, assurances, transfers, assignments and consents, approvals, agreements and
contracts and any other documents, and shall cooperate fully with Assignee and
do all such other things, as may be reasonably necessary to effectively transfer
the Intangible Rights to, and to perfect and confirm the ownership of the
Intangible Rights by, Assignee, as reasonably requested by Assignee.

 

(b)                                 Assignee hereby covenants and agrees that
from and after the Closing Date, Assignee shall, at its expense, execute and
deliver to Assignors all such agreements, documents and other instruments, and
shall cooperate fully with Assignors and do all such other things, as may be
reasonably necessary to effectively confirm the assumption of the Assumed
Roseland Property Liabilities by Assignee, as reasonably requested by Assignors.

 

6.                                       Amendments.  This Assignment and
Assumption Agreement may not be amended or modified except by an instrument in
writing signed by, or on behalf of, each of the parties hereto.

 

2

--------------------------------------------------------------------------------


 

7.                                       Binding Effect; Benefit.  This
Assignment and Assumption Agreement shall inure to the benefit of and be binding
upon the parties hereto and their successors and permitted assigns.

 

8.                                       Notices.  Any notice, request or other
document to be given hereunder to any party hereto shall be given in the manner
set forth in the Purchase Agreement.  Any party hereto may change its address
for receiving notices, requests and other documents by giving written notice of
such change to the other parties hereto in accordance with the Purchase
Agreement.

 

9.                                       Severability.  If any provision of this
Assignment and Assumption Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable and this Assignment and Assumption
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof; and the remaining
provisions hereof will remain in full force and effect and will not be affected
by the illegal, invalid or unenforceable provision or by its severance
herefrom.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Assignment and
Assumption Agreement a provision as similar in its terms to such illegal,
invalid or unenforceable provision as may be possible and be legal, valid and
enforceable.

 

10.                                 Governing Law; Jurisdiction; Venue.  This
Assignment and Assumption Agreement will be governed by, and construed in
accordance with, the substantive laws of the State of New York without reference
or regard to the conflicts of law rules thereof.  ANY LEGAL ACTION BROUGHT BY
ANY PARTY AGAINST ANY OTHER PARTY UNDER THIS ASSIGNMENT AND ASSUMPTION AGREEMENT
SHALL BE SUBMITTED FOR TRIAL, WITHOUT A JURY, EXCLUSIVELY BEFORE ANY COURT
SITTING IN BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK.  THE PARTIES CONSENT
AND SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT AND AGREE TO ACCEPT
SERVICE OF PROCESS OUTSIDE THE STATE OF NEW YORK IN ANY MATTER TO BE SUBMITTED
TO ANY SUCH COURT PURSUANT HERETO, AND EXPRESSLY WAIVE ALL RIGHTS TO TRIAL BY
JURY FOR ANY MATTERS ARISING UNDER THIS ASSIGNMENT AND ASSUMPTION AGREEMENT.

 

11.                                 Captions.  The captions in this Assignment
and Assumption Agreement are for convenience of reference only and do not limit
or otherwise affect any of the terms or provisions hereof.

 

12.                                 Counterparts.  This Assignment and
Assumption Agreement may be executed in counterparts, each of which will be
deemed an original, and all of which together will constitute one and the same
instrument.

 

13.                                 Rule of Construction.  The parties hereto
acknowledge and agree that each has negotiated and reviewed the terms of this
Assignment and Assumption Agreement, assisted by such legal and tax counsel as
they desired, and has contributed to its revisions.  The parties hereto further
agree that the rule of construction that any ambiguities are resolved against
the drafting party will be subordinated to the principle that the terms and
provisions of this

 

3

--------------------------------------------------------------------------------


 

Assignment and Assumption Agreement will be construed fairly as to all parties
and not in favor of or against any party.  As used herein, the word “including”,
means “including, without limitation.”

 

14.                                 Third Party Rights.  Nothing in this
Assignment and Assumption Agreement, express or implied, is intended to confer
on any Person not a party to this Assignment and Assumption Agreement (other
than a permitted assignee) any right or remedy by reason of this Assignment and
Assumption Agreement, including without limitation any third party beneficiary
rights.

 

15.                                 Execution by Facsimile or E-Mail.  This
Assignment and Assumption Agreement, the instruments and the agreements referred
to herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or electronic transmission in portable document format (“pdf”), shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.  At the request of any
party hereto or to any such agreement or instrument, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties.  No party hereto or to any such agreement or instrument shall raise the
use of a facsimile machine or electronic transmission in pdf to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or electronic
transmission in pdf as a defense to the formation or enforceability of a
contract, and each such party forever waives any such defense.

 

TO HAVE AND TO HOLD the Intangible Rights and Assumed Liabilities unto Assignee,
its successors and assigns forever.

 

*  *  *  *  *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Assignment and Assumption
Agreement as of the date first written above.

 

 

ASSIGNORS:

 

 

 

ROSELAND PROPERTY COMPANY, INC.

 

a New Jersey corporation

 

 

 

 

 

 

 

By:

 

 

 

Marshall B. Tycher

 

 

Authorized Signatory

 

 

 

 

 

 

 

ROSELAND PARTNERS, L.L.C.

 

a New Jersey limited liability company

 

 

 

 

 

 

 

By:

 

 

 

Marshall B. Tycher, Manager

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

MACK-CALI REALTY ACQUISITION CORP.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

[name and title]

 

 

--------------------------------------------------------------------------------


 

Exhibit K

 

CANCELLATION AGREEMENT

 

This CANCELLATION AGREEMENT (this “Agreement”) is entered into as of
                , 2012, by and between Roseland Partners, L.L.C., a New Jersey
limited liability company (“Roseland”), and the undersigned holder (the
“Holder”) of the Interests (as defined below) in the entity or entities (each, a
“Company” and collectively, the “Companies”) as set forth on Schedule I attached
hereto and incorporated by reference herein (the “Interest Summary Schedule”).

 

WHEREAS, Roseland is the sole member of each Company and intends to transfer
(the “Mack-Cali Transfers”) a number of real estate-related assets to one or
more affiliates of Mack-Cali Realty Corporation (“Mack-Cali”), including a 100%
ownership interest in each Company (inclusive of the Holder’s Interests); and

 

WHEREAS, this Agreement shall be effective only upon the consummation of the
Mack-Cali Transfers.

 

NOW THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Holder agrees as follows:

 

1.                                       “Interest” means, with respect to each
Company, (i) the right to receive distributions made by the Company under the
applicable section of such Company’s Operating Agreement, whether representing
distributions of distributable cash or distributions of liquidation proceeds,
(ii) an allocable share of profits, losses and items thereof as determined under
the Company’s Operating Agreement and (iii) an allocable share of the Company’s
items of income, gain, loss, deduction and credit for federal income tax
purposes.

 

2.                                       The Holder hereby represents and
warrants that the Holder is the holder of each of the Interests as set forth on
the Interest Summary Schedule.  The Holder further represents and warrants that
other than as set forth on the Interest Summary Schedule attached hereto, the
undersigned does not own or have any right to any option, warrant, call,
commitment, subscription, interest appreciation right, right to purchase or
agreement of any kind to acquire any capital stock, membership interests or
economic interests of any of the Companies, whether or not such right is vested
or exercisable.

 

3.                                       The Holder acknowledges and agrees
that, from and after the consummation of the Mack-Cali Transfers, (i) the
Holder’s Interests will be cancelled, and (ii) all of the Holder’s rights and
claims in respect of the Interests and/or the Companies shall terminate and be
null and void in all respects.

 

4.                                       The Holder hereby represents and
warrants that the Holder has not sold, transferred, conveyed, pledged or
hypothecated any interest in the Interests, and the Holder agrees not to take
any action that would cause the foregoing representations and warranties not to
be true as of the date of the consummation of the Acquisition.

 

5.                                       Effective upon the consummation of the
Mack-Cali Transfers, the Holder, on behalf of himself or herself and each of the
Holder’s successors, executors, representatives,

 

--------------------------------------------------------------------------------


 

agents, estate, heirs, legatees, devisees, beneficiaries and assigns (“Related
Persons”), hereby releases and forever discharges each of the Companies,
Roseland, Mack-Cali Realty Acquisition Corp., Mack-Cali and Mack-Cali Realty,
L.P. and each of their respective subsidiaries and affiliates (individually, a
“Releasee” and, collectively, “Releasees”), from any and all claims, demands,
proceedings, causes of action, obligations, contracts, agreements (express or
implied), debts and liabilities whatsoever, whether known or unknown, both at
law and in equity, which the Holder or any of the Holder’s Related Persons now
has, has ever had or may hereafter have against the respective Releasees
relating, directly or indirectly, to the Interests and/or the Companies.

 

6.                                       This Agreement may not be amended,
waived or otherwise changed except in a writing signed by the parties hereto and
consented to in writing by Mack-Cali.

 

7.                                       This Agreement and all others arising
out of or relating to this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

8.                                       This Agreement may be executed and
delivered (including by facsimile transmission or portable document format
(PDF)) in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.

 

9.                                       The Holder acknowledges and agrees that
all representations, warranties and agreements of the Holder will be for the
benefit of, and enforceable by, Seller and its successors and assigns; provided,
that Mack-Cali and its affiliates shall be third party beneficiaries hereof.

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement as
of the date set forth below.

 

 

By:

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

Acknowledges and agreed

 

as of                                     , 2012 by:

 

 

 

SELLER:

 

 

 

ROSELAND PARTNERS, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

INTEREST SUMMARY SCHEDULE

 

of

 

HOLDER:
                                                                                                

 

Company

 

Amount
(or Percentage)
of Membership
Interests
held by Holder

 

Amount
(or Percentage)
of Economic Interests
(if different from
Membership Interests)
held by Holder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit L

 

FORM OF LIMITED GUARANTY

 

This Limited Guaranty is made as of                               , 2012 by
MACK-CALI REALTY, L.P., a Delaware limited partnership (the “Guarantor”), in
favor of                                  (“Employee”).

 

WHEREAS, ROSELAND MANAGEMENT SERVICES, L.P., a Delaware limited partnership (the
“Employer”), is desirous of entering into an Employment Agreement dated of even
date herewith (the “Employment Agreement”) with Employee.

 

WHEREAS, the Employer is a subsidiary of the Guarantor.

 

WHEREAS, the Guarantor will be benefitted if the Employee is employed by the
Employer.

 

WHEREAS, the Employee would not have entered into the Employment Agreement but
for the Guarantor entering into this Limited Guaranty.

 

NOW, THEREFORE, as an inducement for the Employee to enter into the Employment
Agreement, the Guarantor hereby agrees as follows:

 

1.             The Guarantor unconditionally guarantees to the Employee, such
Employee’s beneficiary or beneficiaries, personal or legal representatives or
estate, to the extent any such person succeeds to Employee’s interests under the
Employment Agreement (the “Successors”), the prompt payment when due of all base
salary, incentive compensation and any other amounts owed under the Employment
Agreement.

 

2.             The Guarantor unconditionally guarantees the prompt performance
of all of the Employer’s obligations under the Employment Agreement, whether now
existing or arising in the future, of any nature and description whatsoever, at
such time or times as required by the terms of the Employment Agreement.

 

3.             The obligations of the Guarantor under this Limited Guaranty are
direct, unconditional and completely independent of the obligations of the
Employer.  The Employee may exercise any of his rights under this Limited
Guaranty, including, without limitation, bringing and prosecuting any action
against the Guarantor without the necessity of joining the Employer to the
action, or previously proceeding against or exhausting any remedy against the
Employer or any other person who might have become liable for the Employer’s
obligations under the Employment Agreement.

 

4.             The liability of the Guarantor hereunder shall in no way be
affected by: (a) the release or discharge of the Employer in any creditors’,
receivership, bankruptcy or other proceedings, (b) the impairment, limitation or
modification of the liability of the Employer or the estate of the Employer in
bankruptcy, or of any remedy for the enforcement of Employer’s said liability
under the Employment Agreement, resulting from the operation of any applicable
bankruptcy law or other statute or from the decision in any court; (c) the
rejection or disaffirmance of the Employment Agreement in any such proceedings;
(d) any disability or other defense of the Employer, or (e) the cessation from
any cause whatsoever of the liability of

 

--------------------------------------------------------------------------------


 

Employer.  The Guarantor further agrees that the Employer may, without notice to
or the consent of the Guarantor, at any time agree with the Employee to amend
any of the terms of the Employment Agreement, or make any agreement with the
Employee for the release of any other guarantor as a guarantor of any of the
obligations under the Employment Agreement, and this Limited Guaranty will not
be impaired or affected by any of those actions.  Notwithstanding the foregoing,
it shall be a complete defense to any claim to enforce this Limited Guaranty
that any amount claimed to be owed, or any obligation claimed to have not been
performed, under the Employment Agreement is not owed or has been fully paid, or
that such claimed obligation has been fully discharged or is not owed (as the
case may be) by the Employer.

 

5.             No delay on the Employee’s part in exercising any right, power or
privilege under this Limited Guaranty, or any other rights or remedies it may
have against the Employer, will operate as a waiver of any such privilege,
power, right or remedy.

 

6.             In the event of any litigation between the parties under this
Limited Guaranty, the prevailing party shall be entitled to reasonable
attorney’s fees and court costs at all trial and appellate levels.

 

7.             In order to induce the Employee to enter into the Employment
Agreement with the Employer, and knowing that the Employee shall rely on the
within warranty and representation, the Guarantor warrants and represents to
Employee that the Guarantor shall be benefitted if the Employee enters into the
Employment Agreement with the Employer.

 

8.             The rights and authority granted to the Employee in this Limited
Guaranty shall inure to the benefit of his Successors, and the agreements by the
Guarantor contained in this Limited Guaranty shall bind the Guarantor and the
Guarantor’s successors and assigns.

 

9.             Any determination by a court of competent jurisdiction that any
provision of this Limited Guaranty is not valid or enforceable as specifically
set forth shall not result in such provision being declared invalid, but the
same shall be modified, if possible, in such a manner so as to result in it
being valid and enforceable to the maximum extent permitted by law; if such
modification is not possible, then such provision shall be deemed stricken and
severed from this Limited Guaranty, and the remaining provisions shall remain in
full force and effect.

 

10.           This Limited Guaranty shall be governed by, and construed and
enforced in accordance with, the laws of the State of New Jersey, without regard
to principles of conflicts of laws thereunder.

 

11.           This instrument may not be changed, modified, discharged or
terminated orally or in any manner other than by an agreement in writing signed
by the Guarantor and the Employee.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has hereunto signed this document as of the
       day of                   , 2012.

 

 

GUARANTOR

 

 

 

 

 

 

 

 

MACK-CALI REALTY L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By: Mack-Cali Realty Corporation, general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: Mitchell E. Hersh

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------